Exhibit 10.2
SECOND AMENDMENT TO THE AGREEMENT FOR GUARANTEED
MAXIMUM PRICE CONSTRUCTION SERVICES
This Second Amendment to the Agreement for Guaranteed Maximum Price Construction
Services is dated as of May 26, 2011, and is by and between PNK (Baton Rouge)
Partnership (“Owner”) and Manhattan Construction Company (“Contractor”).
WHEREAS, on March 30, 2010, Owner and Contractor entered into an Agreement for
Guaranteed Maximum Price Construction Services (the “Agreement”); and
WHEREAS, the parties now desire to amend the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
1. Pursuant to Section 1.3 of Addendum 1 to the Agreement, the Agreement is
hereby amended to include a Guaranteed Maximum Price. Additionally, new exhibits
(Exhibits Q-U) are added to the Agreement and certain other exhibits to the
Agreement (Exhibits B-G and N-P) are hereby revised. The Guaranteed Maximum
Price and the new and revised exhibits to the Agreement are attached hereto as
Exhibit 1, and incorporated into the Agreement as if fully set forth therein.
2. All other terms and conditions of the Agreement not amended herein shall
remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to the
Agreement for Guaranteed Maximum Price Construction Services to be executed as
of the date first set forth above.

              PNK (BATON ROUGE) PARTNERSHIP   MANHATTAN CONSTRUCTION COMPANY
 
           
By:
  PNK DEVELOPMENT 8, LLC   By:   /s/ Duane K. Duffy
 
           
 
          Duane K. Duffy
Its:
  Managing Partner        

                 
 
  By:   PINNACLE ENTERTAINMENT, INC.   Its:   Executive Vice President
 
               
 
  Its:   Sole Member        

             
 
  By:   /s/ Anthony M. Sanfilippo
 
Anthony M. Sanfilippo    
 
           
 
  Its:   President and Chief Executive Officer    

 





--------------------------------------------------------------------------------



 



EXHIBIT 1
TO
SECOND AMENDMENT TO THE
AGREEMENT FOR GUARANTEED
MAXIMUM PRICE CONSTRUCTION
SERVICES

 

 



--------------------------------------------------------------------------------



 



(MANHATTAN LOGO) [c18034c1803401.gif]
May 11, 2011
PNK (Baton Rouge) Partnership
8918 Spanish Ridge
Las Vegas, NV 89148
Attention: Marty Thomas / Donna Negrotto

     
RE:
  Pinnacle Entertainment Baton Rouge Casino and Hotel
Subject:
  Guaranteed Maximum Price (GMP) Proposal

Mr. Thomas and Miss Negrotto:
In accordance with Addendum 1 Section 1.2 of the executed Agreement between PNK
(Baton Rouge) Partnership and Manhattan Construction Company dated March 30,
2010, Manhattan has enclosed the formal Guaranteed Maximum Price (GMP) proposal
with associated exhibits for the Baton Rouge Casino and Hotel project. The total
GMP for the project is Two Hundred Twenty-Eight Million Seven Hundred Eleven
Thousand Three Hundred Forty Two Dollars and NO Cents, $228,711,342. Following
are the enclosed exhibits to this proposal:
MCC GMP Estimate dated 5/11/11 (Original issue Date 4/21/11)
Exhibit “A” Description of the Site (See Original Agreement)
Exhibit “B” Project Schedule (Data Date of 4/20/11 and Run Date 5/02/11)
Exhibit “C” Contractors Personnel dated 5/11/11
Exhibit “D” Contractors Owned Equipment dated 5/11/11
Exhibit “E” Drawings dated 5/11/11
Exhibit “F” The Work dated 5/11/11
Exhibit “G” GMP Premises and Assumptions dated 5/11/11
Exhibit “H” Conditional Waiver and Release Upon Progress Payment (See Original
Agreement)
Exhibit “I” Unconditional Waiver and Release Upon Progress Payment (See Original
Agreement)
Exhibit “J” Contractor’s Certificate (See Original Agreement)
Exhibit “K” Technical Studies and Reports (See Original Agreement)
Exhibit “L” Permits, Approvals and Entitlements (See Original Agreement)
Exhibit “M” Unconditional Final Waiver and Release (See Original Agreement)
Exhibit “N” Contractor’s Project Safety and Health Guidelines dated 5/11/11
Exhibit “O” OCIP Manual (Not Applicable)
Exhibit “P” Required Insurance (Certificate of Liability Insurance Issued
4/11/11)
Exhibit “Q” Value Engineering Log dated 5/11/11
Exhibit “R” GMP Allowances dated 5/11/11
Exhibit “S” Back of House Finish Schedule dated 5/11/11
Exhibit “T” FF&E Matrix dated 5/11/11
Exhibit “U” General Conditions Estimate Breakdown dated 5/11/11

              Manhattan Construction Company     2120 Montrose Blvd.   Houston,
Texas 77006           Ph: (713) 529-0000   Fax: (713) 526-9176

 

 



--------------------------------------------------------------------------------



 



     
PINNACLE ENTERTAINMENT: BATON ROUGE CASINO & HOTEL
   
MANHATTAN CONSTRUCTION COMPANY
  DATE: 5/11/2011
SUMMARY OF COSTS — ALL AREAS
   
PROJECT NAME: BATON ROUGE SCHEME #6 PROGRAM
   
GMP 04-21-2011 (WITH VE INCLUDED); REVISED 05/02/11
   

                                          SUB                               JOB
    AREA DATA   TOTAL AMOUNT     COST / S.F.     SF     NOTES          
 
                                  0.02    
SITEWORK & RELATED IMPROVEMENTS
  $ 34,932,060                             0.03    
CASINO — FLOAT
  $ 48,321,103     $ 294.77       163,929             0.04    
PARKING GARAGE
  $ 13,091,648     $ 42.07       311,207             0.05    
HOTEL — 206 KEYS, 12 FLOORS
  $ 40,832,350     $ 207.10       197,166             0.06    
MARINE WORK
  $ 15,199,814     $ 67.07       226,634             0.07    
CENTRAL PLANT / SUPPORT FACILITY
  $ 14,755,235     $ 581.62       25,369             0.08    
VESSEL
  $ 24,356,932     $ 107.47       226,634             0.09    
GENERAL CONDITIONS: See Note #1 Below
  SEE BELOW                             0.10    
PRECONSTRUCTION SERVICES
  $ 301,000                             0.12    
CASINO LOW RISE (FIXED)
  $ 30,713,299     $ 463.79       66,222             0.12    
SKYBRIDGE & PORTE-COCHERE
  $ 5,607,025     $ 882.86       6,351             0.13    
MODEL ROOMS & MOCKUP
  $ 311,042                                  
EMPLOYEE WALKWAY
  $ 289,834     $ 38.64       7,500                  
PUBLIC PARKING WALKWAY
  $ 0                     Not in Contract        
 
                             
 
           
TOTAL ALL AREAS
  $ 228,711,342               1,231,012                  
 
                                     
 
                                  1    
TOTAL GENERAL CONDITIONS AMOUNT
  $ 9,567,835                                  
 
                             

The general conditions costs are included in the individual area breakdowns.
5/25/2011

1 of 93



--------------------------------------------------------------------------------



 



                                      Level 1     Level 2   Casino Public      
                 
1206 Video Poker
    751                  
1142 Womens Toilets
    458                  
1147 Mens Toilets
    380                  
1157 Buffet
    12,430                  
1173 Womens Toilets
    719                  
1175 Mens Toilets
    628                  
1198 Poker Room
    1,493                  
1197 Vestibule
    115                  
1195 Feature Bar
    2,753                  
1194/1214 High Limit Gaming
    5,053                  
1190 My Choice
    114                  
1185 Mens Toilet
    456                  
1187 Womens Toilet
    523                  
Casino
    48,852                  
2103 Public Circulation / Prefunction
    7,124                  
2105 Mens Toilets
    595                  
2104 Womens Toilets
    678                  
2148 Coats
    69                  
2150 MPR
    13,031                  
2188 VIP Lounge
    3,199              
 
                     
TOTAL CASINO PUBLIC
    99,421              
 
                Casino BOH  
 
                       
1192 Storage
    93                  
1189 Room
    78                  
1188 Data
    96                  
1191 Office
    539                  
1177 Data
    74                  
1178 Data
    99                  
1176/79 Service Bar
    552                  
1174 Janitor
    64                  
1144 Employee Entry
    118                  
1136 BOH Circulation
    489                  
1135 Main Kitchen
    121                  
1148 Service Bar
    375                  
1155 Room
    72                  
1150 Office
    93                  
1149 Data
    101                  
1154 Credit
    116                  
1151 Slot
    589                  
1153 Cage
    837                  
1120 BOH Circ
    271                  
1146 Janitor
    76                  
1186 Janitor
    54                  
2112 BOH Circ
    1,190                  
2108 Storage
    975                  
2109 Mech
    407                  
2110 Security
    437                  
2111 Head Security
    215                  
2112 BOH Circ
    8,580                  
2113 Data/UPS
    668                  
2116 Room
    636                  
2118 BOH
    822                  
2119 Storage
    156                  
2121 State Police
    289                  
2120 Audit
    107                  
2122 Trooper
    106                  
2124 BOH
    327          

5/25/2011

2 of 93



--------------------------------------------------------------------------------



 



                                      Level 1     Level 2          
2135 Training
    1,085                  
2125 Security Dispatch
    212                  
2123 Employee Control
    266                  
2140 BOH
    689                  
2133 Surveillance
    1,441                  
2139 IT
    884                  
2134 BOH RAMP
    143                  
2132 AV
    1,285                  
2120 Room
    167                  
2131 Room
    82                  
2149 Room
    173                  
2115 Room
    117                  
2138 Bar Storage
    889                  
2136 G Room
    160                  
2202 Green Room Toilet
    54                  
2155 Room
    717                  
2154 Banquet Kitchen
    2,357                  
2176 EDR Kitchen
    1,018                  
2175 EDR
    3,305                  
2180 Team Lounge
    494                  
2177 Room
    127                  
2178 Mens Toilet
    293                  
2179 Womens Toilet
    305                  
2191 Vessel Support
    1,557                  
2190 Room
    230                  
2200 Office
    320                  
2201 Generator
    880                  
2194 Employee Terrace
    1,518                  
2189 Storage
    81                  
2171 Storage
    284                  
2169 Green Room
    168                  
2170 Green Rom Toilet
    49                  
2153 AV Storage
    72                  
2152 Room
    59                  
2196 AGM
    206                  
2197 Conference
    289                  
2199 GM
    285                  
2198 Special Event
    193                  
2184 MKTG
    2,804                  
2185 Dir MKTG
    176                  
2183 Dir MKTG
    174                  
2181 Conference
    288                  
2167 MKTG Storage
    312                  
2168 Tables
    176                  
2166 Slot/Tables
    801                  
2163 Dir F&B
    202                  
2164 Dir Slots
    169                  
2172 Vestibule
    256                  
2165 F&B Offices
    705                  
2147 Storage
    888                  
2143 Storage
    850                  
Folding Door Storage
    212                  
2186 VIP Terrace
    1,797                  
 
                     
TOTAL CASINO BOH
    52,086                  
 
                     
TOTAL CASINO OCCUPIED
    151,507                  
 
                       
Casino Level 1
    84,252                  
Casino Level 2
    79,677                  
 
                     
TOTAL CASINO
    163,929                  
Deduct Casino Occupied
    (151,507 )                
 
                     
Casino Misc Circ / Dead Space
    12,422                  
 
             

5/25/2011

3 of 93



--------------------------------------------------------------------------------



 



                                      Level 1     Level 2   Low Rise Public    
                   
1102 Entry Vestibule
    698                  
1105 My Choice
    409                  
1140 Promenade
    12,180                  
1180 Steakhouse
    3,608                  
1161 Womens Toilets
    152                  
1160 Mens Toilets
    110                  
1167 Mens Toilet
    296                  
1166 Womens Toilet
    359                  
1168 Toilet
    56                  
1202 2 Meal
    4,396                  
1207 Patio
    574                  
1205 Grab N Go
    479                  
2101 Bridge Promenade
            3146          
TOTAL LOW RISE PUBLIC
    23,317       3146  

5/25/2011

4 of 93



--------------------------------------------------------------------------------



 



                                      Level 1     Level 2   Low Rise BOH        
               
1103 Storage
    297                  
1104 Office
    318                  
1201 EVS
    142                  
1169 Janitor
    22                  
1165 Vestibule
    243                  
1163 Trash
    164                  
1162/64 Steakhouse Kitchen
    1,886                  
1215 Electrical
    88                  
1199 Electrical
    103                  
1183 Service Bar
    287                  
1136 BOH Circ
    178                  
1127 BOH Circ
    1,943                  
1133 Janitor
    57                  
1132 Dry Storage
    234                  
1131 Refrig
    139                  
1130 Soda
    101                  
1129 Liquor
    152                  
1134 Electrical
    121                  
1128 Electrical
    239                  
1126 Womens Toilets
    124                  
1128 Mens Toilets
    124                  
1141 F&B Office
    120                  
1124 F&B Office
    107                  
1121 Exit Corridor
    601                  
1120 BOH Circ
    558                  
1116 Trap
    50                  
1112 Evs
    79                  
1115 Cage Mgr
    128                  
1117 Card/Dice
    144                  
1118 Cart Storage
    303                  
1119 Trap
    99                  
1113 Soft Count
    594                  
1110 Vault
    381                  
1111 Shift Mgr
    423                  
1109 Exit Corridor
    333                  
1108 3 Meal Kitchen
    2,297                  
1123/35 Main Kitchen & Bakery
    6,695                  
 
                     
TOTAL LOW RISE BOH
    19,874                  
 
                     
TOTAL LOW RISE OCCUPIED
    43,191                  
 
                       
Low Rise Level 1
    45,729                  
Low Rise Level 2
    17,347                  
 
                     
TOTAL LOW RISE AREA
    63,076                  
Deduct Occupied
    (43,191 )                
 
                     
Low Rise Misc Circ / Dead Space
    19,885          

5/25/2011

5 of 93



--------------------------------------------------------------------------------



 



                                            Spaces   Garage                    
       
Level 1 Elevation +29
    103047       253          
Level 2 Elevation +41
    103208       262          
Level 3 Elevation +53
    102772       274          
Level 4 — Elevation 77
    2180                  
 
                   
TOTAL GARAGE
    311207       789          
 
                   
 
                    Area           Hotel Public                      
2120 Vestibule
    269                  
2119 Lobby
    1,475                  
2124 Corridor
    213                  
2100 Corridor
    982                  
2117 Elev Lobby
    350                  
2122 Sundries
    789                  
2120 Storage
    60                  
3124 Corridor
    1,398                  
3121 Ice Room
    83                  
4100 — 1100 Corridor
    11,136                  
4121 — 1121 Ice Room
    656                  
Guestrooms
    91,652                  
TOTAL HOTEL PUBLIC
    109,063                  
 
                Hotel BOH                        
0110 Service Corridor
    1,961                  
0112 BOH Offices
    565                  
0101 Pool Furniture Storage
    1,995                  
0104 Room
    195                  
0105 Room
    206                  
0106 HR
    1,421                  
0108 Housekeeping
    1,104                  
0109 BOH Circ
    350                  
0126 Dock
    350                  
0124 Dock Office
    139                  
0125 Trash Holding
    352                  
0122 Room Service Kitchen
    1,508                  
0121 Office
    95                  
0120 Unassigned
    119                  
0119 Dry Storage
    136                  
0118 Electrical
    301                  
0117 Emergency Electrical
    211                  
0116 Mechanical
    569                  
1101 Storage File
    120                  
1104 Finance
    557                  
1100 BOH Circ
    692                  
1103 Womens RR
    142                  
1102 Mens RR
    147                  
1105 Conference
    122                  
1106 Director Finance
    158                  
1122 Accounting
    635                  
1120 Lead Audit
    147                  
1121 Internal Audit
    137                  
1124 Acct Spvr
    140          

5/25/2011

6 of 93



--------------------------------------------------------------------------------



 



                                 
 
  Area                  
1123 Audit Spvr
    190                  
1125 Dir Resort Ops
    149                  
1128 Baggage
    825                  
1127 Baggage
    136                  
1.5 Equip
    4,055                  
1.5 Room
    163                  
1.5 Room
    164                  
1.5 Elect
    515                  
1.5 Elec Control
    167                  
1.5 Room
    48                  
2125 Housekeeping
    389                  
2123 Room
    39                  
3125 Housekeeping
    391                  
3123 Room
    41                  
4125 Housekeeping
    387                  
4123 Room
    40                  
 
                     
TOTAL HOTEL BOH
    22,273                  
 
                     
TOTAL HOTEL OCCUPIED
    131,336                  
 
             

5/25/2011

7 of 93



--------------------------------------------------------------------------------



 



HOTEL FLOORPLATE (includes stairs)

                                 
 
  Area                  
Service Level
    13,672                  
Level 1
    13,667                  
Level 1.5
    5,684                  
Level 2 (17 Keys)
    13,520                  
Level 3 (19 Keys)
    13,673                  
Level 4 (21 Keys)
    13,654                  
Level 5 (21 Keys)
    13,654                  
Level 6 (21 Keys)
    13,654                  
Level 7 (21 Keys)
    13,654                  
Level 8 (21 Keys)
    13,654                  
Level 9 (21 Keys)
    13,654                  
Level 10 (21 Keys)
    13,654                  
Level 11 (21 Keys)
    13,654                  
Level 11.5
            7,921          
Level 12 (2 Keys)
    6,386                  
Mech Penthouse
            6,013          
 
                   
Total SF
    175,834       13,934          
 
                       
Pool Deck at Level 12
    7,398                  
 
                     
 
                       
TOTAL HOTEL
    197,166                  
 
                       
TYPICAL ROOMS (K/QQ)
    141                  
ADA TYPICAL ROOMS
    9                  
EXTENDED TYPICAL ROOMS
    26                  
ADA JR STE
    1                  
JUNIOR SUITE
    9                  
ADA BRIDGE
    1                  
BRIDGE SUITE
    9                  
2-BAY SUITES
    9                  
3-BAY SUITES
    1                  
 
                     
TOTAL KEYS
    206                  
 
                     
 
                Pedestrian Bridge                        
Elevation 53 Casino Vestibule
    810                  
Elevation 53 Hotel Vestibule
    2344                  
Elevation 77 Walkway
    3197                  
 
                     
TOTAL PEDESTRIAN BRIDGE
    6351                  
 
             
 
    Porte Cochere     9329          

5/25/2011

8 of 93



--------------------------------------------------------------------------------



 



                                 
 
  Area           Support Facility                        
1102 Fire Command
    188     SF        
1103 Security Control
    527     SF        
1104 Employee Entry
    389     SF        
1108 Wait
    196     SF        
1110 Toilet
    55     SF        
1109 Storage
    41     SF        
1107 Office
    137     SF        
11XX
    232     SF        
1115 Facilities
    1,934     SF        
1118 Womens RR
    249     SF        
1119 Mens RR
    258     SF        
1120 Pump Room
    643     SF        
1130 Mens Locker
    828     SF        
1131 Womens Locker
    819     SF        
1132 Ref Prep Rms
    1,671     SF        
1140 Storage
    842     SF        
1141 Uniform
    2,557     SF        
1132 Warehouse
    4,643     SF        
1132 Bulk Liqour
    227     SF        
1133 Purchasing
    280     SF        
1134 Chemical Storage
    139     SF        
1136 Trash
    297     SF        
1117 Janitors Closet
    50     SF        
1116 Circulation
    3,125     SF        
1105 Storage
    648     SF        
1121 MDF Room
    698     SF        
1122 Generator Room
    825     SF        
1123 Emergency Elec
    575     SF        
1124 Normal Elec
    622     SF        
 
                   
Total Support Facility (Occupied)
    23695     SF        
 
                   
 
                       
Support Facility Footprint
    25369                  
Deduct Occupied
    -23695                  
 
                     
Misc Circ / Dead Space
    1674          

5/25/2011

9 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.                
            Code   Description   Qty     U of M   Unit Cost     Activity Cost  
   
MASS EXCAVATION: Dry Side Sitework
                               
Clear & Grub Site
    4     ACRES   $ 1,817.07       7,268      
Erosion Control
    1     LS   $ 18,987.10       18,987      
Demo Asphalt @ Old River Road Tie-Ins
    1     LS   $ 5,000.00       5,000        
Strip & Store Top Soil/Mass Excavation Cut & Fill
    1     LS   $ 2,639,463.59       2,639,464        
Mass Excavation: Site Import Fill Fuel Up charge
    239,108     TMCY   $ 1.50       358,662      
Geo-foam w/ Filter Fabric
    4,550     SF   $ 8.28       37,695      
Geo-foam Seal Slab
    4,550     SF   $ 4.50       20,475      
Top Soil @ Back-of-Curbs / Sidewalks
    933     CY   $ 32.00       29,870      
Open Cut Outfall Drainage Swales: On Site
    5,029     LF   $ 4.62       23,248      
3,140,669
                        0      
 
                        0      
Amphitheater Mass Earthwork
    1     LS             0      
0
                               
 
                            #A-60  
Amphitheater Electrical / Low Voltage Service Allowance
    1     ALLOW   $ 100,000.00       100,000      
100,000
                               
 
                        0      
Lime Stabilization: 6″ (Drive Lanes)
    1,795     SY   $ 5.67       10,178      
Lime Stabilization: 9″ (Surface Parking Areas)
    72,231     SY   $ 4.35       314,205      
324,383
                               
 
                               
SITE SURFACE DEWATERING
                               
Subsurface Dewatering (Site Maintenance)
    1     LS   $ 125,000.00       125,000      
125,000
                               
 
                               
TEMPORARY ROADS & LAYDOWN:
                               
Temporary Roads: Hotel & Site
    21,500     SY   $ 35.00       752,500      
752,500
                               
 
                               
SITE UTILITIES — SUBCONTRACT
                               
Water
                               
12″ Combination Fire/Water Main (New River Road to Meter Pit) (NOT IN CONTRACT)
    151     LF   $ —       0      
8″ Fire Main Loop: Site Loop
    4,826     LF   $ 65.00       313,690      
Fire Hydrants @ Parking Lot
    5     EA   $ 4,200.00       21,000      
8″ Fire Main from Central Plant to Hotel
    850     LF   $ 65.00       55,250      
8″ Fire Main from Wet/Dry Side Tee to Casino (Insulated & Exposed @ Levee)
    220     LF   $ 120.00       26,400      
8″ Domestic Water Main: Meter Pit to Central Plant
    540     LF   $ 65.00       35,100      
8″ Domestic Water Main: Central Plant to Wet/Dry Side Tee (See Directional Bore
Below)
    440     LF   $ —       0      
6″ Domestic Water Main: Tee to Hotel (See Directional Bore Below)
    440     LF   $ —       0      
6″ Domestic Water Main: Wet/Dry Side Tee to Casino (Insulated & Exposed @ Levee)
    220     LF           W/ Mechanical    
6″ Domestic Water Main: Central Plant to Hotel (Directional Boring)
    850     LF   $ 60.00       51,000  

5/11/2011

 

10 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.                
            Code   Description   Qty     U of M   Unit Cost     Activity Cost  
   
6″ Site Irrigation Water Main (From where to where?)
    540     LF   $ 50.00       27,000   #A-62  
Reduce 500 LF for 6″ Irrigation Water Line (Meter to be close to River Road)
    1     ALLOW   $ (25,000.00 )     -25,000      
Above Ground Double Check Valve BFP for Each Water Line: 8″ (2EA) & 6″ (1 EA)
    3     EA   $ 18,500.00       55,500      
559,940
                               
 
                               
Water Meter Pit & 10″ Meter
    1     EA   NIC              
Fire Water Meter Pit & 8″ Meter
    1     EA   NIC            
Irrigation Water Meter Pit & 3″ Meter
    1     EA   NIC              
 
                               
Sanitary
                               
10″ Sanitary Sewer Force Main (NIC)
    0     LF   NIC              
10″ Sanitary Sewer Gravity Flow (1/16″/ft): Hotel / Central Plant / Support
Facility / Towers to Public MH 100′ before Lift Station
    2,500     LF   $ 65.00       162,500   #A-66  
Modify routing of sanitary sewer outfall piping
    1     ALLOW   $ (52,000.00 )     -52,000      
6″ Sanitary Sewer Force Main from Wet Side to Dry Side
    650     LF   $ 45.00       29,250      
Sanitary Manholes
    5     EA   $ 4,500.00       22,500      
162,250
                               
 
                               
Site Grease Piping
                               
4″ Grease Line: Hotel Gravity Flow
    50     LF   $ 50.00       2,500      
2,500
                               
 
                               
Gas Main
                               
Gas Main (By Utility)
    700     LF   NIC              
4″ Gas Main: Low Pressure Side @ Central Plant
    100     LF   $ 25.00       2,500      
4″ Gas Main: Central Plant to Hotel (Directional Boring)
    850     LF   $ 75.00       63,750      
4″ Gas Main: Hotel Tee to Casino
    220     LF   $ 50.00       11,000      
77,250
                        0      
 
                               
Misc. Site Pits / Vaults/ Bores
                        0      
Directional Bore @ River Road
    0     LF   $ —       0      
Precast Utility Trench: Not Required
    0     LF   $ —       0      
Vaults/Pits @ River Road
    0     EA   $ —       0      
Levee Piping SOG Support (Assume 30′ L x 20′ W x 5″ SOG)
    600     SF   $ 5.00       3,000      
3,000
                               
 
                               
SITE CW/CWR Pre-lnsulated Piping
                               
CW Lines from CP to Hotel & Casino (GMP)
    1     LS   $ 715,213.00       715,213      
CW Lines (Central Plant to Hotel)
    1,100     LF   $ 325.00     w/above      
CW Lines (Central Plant to Casino)
    1,100     LF   $ 325.00     w/above      
HW Lines (Central Plant to Hotel)
    200     LF   $ 315.00     Removed — VE      
HW Lines (Central Plant to Casino)
    1,000     LF   $ 315.00     Removed — VE      
715,213
                           

5/11/2011

 

11 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.                
            Code   Description   Qty     U of M   Unit Cost     Activity Cost  
   
Site Duct Banks (River Road to Central Plant)
                               
Primary Electrical Duct Bank
    600     LF   $ 150.00       90,000      
(Assume Primary Wire Furnished by Utility Company)
    600     LF   $ —       0      
Secondary Feeder: T-Pad to Switchgear Room
    200     LF           W/ Site Electrical      
Telecom Duct Bank
    750     LF   $ 75.00       56,250      
146,250
                               
 
                               
Grease Traps
                            #A-61  
Grease Trap: Hotel Dry Side (Assume 2.000 Gallon)
    1     ALLOW   $ 25,000.00       25,000      
25,000
                               
 
                               
Lift Station (BY OFFSITE CONTRACTOR)
                               
Lift Station FOB Jobsite
    1     LS   NIC              
Dewatering for Lift Station
    1     LS   NIC              
Excavation / Installation / Backfill
    1     LS   NIC              
0
                               
 
                               
Site Storm Drainage System: ON SITE
                               
4′ & 8″ PVC
    212     LF   $ 30.75       6,519      
10″ A-2000
    60     LF   $ 34.85       2,091      
12″ A-2000
    317     LF   $ 35.88       11,372      
15″ A-2000
    569     LF   $ 38.95       22,163      
18″ A-2000
    401     LF   $ 45.10       18,085      
24″ A-2000
    142     LF   $ 63.55       9,024      
30″ A-2000
    34     LF   $ 65.60       2,230      
 
                               
18″ RCPA
    177     LF   $ 64.58       11,430      
24″ RCPA
    710     LF   $ 85.08       60,403      
30″ RCPA
    122     LF   $ 104.55       12,755      
36″ RCPA
    146     LF   $ 136.33       19,903      
Pipe Bedding
    586     TON   $ 36.90       21,623      
 
                               
Single Catch Basin
    21     EA   $ 2,080.75       43,696      
 
                               
10″ Trench Drain @ Guest Asphalt Parking Lot
    377     LF   $ 259.33       97,766      
6″ French Drain w/ Lift Station @ PG
    427     LF   $ 35.88       15,319      
 
                               
Paved Gutter Drain
    12     EA   $ 4,069.25       48,831      
Curb Inlet
    12     EA   $ 2,967.38       35,609      
CB-01
    3     EA   $ 2,897.68       8,693      
Drain Manhole
    5     EA   $ 4,538.70       22,694      
 
                               
Concrete Flumes
    21     EA   $ 288.03       6,049      
Riprap @ Flume End Treatments
    69     EA   $ 518.65       35,787      
512,041
                           

5/11/2011

 

12 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.                
            Code   Description   Qty     U of M   Unit Cost     Activity Cost  
   
Site Storm Drainage System: OFF SITE
                               
Erosion Control
    10,000     LF   $ 14.44       144,385      
Seeding — with above
    35     ACRE             0      
Detention Basin: Open Cut & Dispose on Site
    161,000     CY   $ 2.34       457,260      
Open Cut Outfall Drainage Swales
    40,500     CY   $ 2.81       113,698      
36" x 38" RCPA w/ Headwalls & Outfall Ditches
    3     EA   $ 5,585.67       16,757      
732,100
                               
 
                               
INITIAL OUTFALL DRAINAGE
                               
Add Site Earth Berm: 25' wide/10'x3,845 LF(see detail 2A/C-10.1) Seal Constr. —
Open Purch
    1     LS   $ 48,000.00       48,000      
48,000
                               
 
                               
SITE DUCT ELECTRICAL BANKS
                               
PRIMARY
                               
Electrical — Sitework GMP
    1     LS   $ 4,188,010.00       4,188,010      
Extended General Conditions thru 5/31/2012
    1     LS   $ 62.820.15       62,820      
Primary Electrical Duct Bank (Central Plant to Buildings)
    710     LF   $ 1,233.00     W/ Elect. GMP      
(Assume Primary Wire Furnished by Utility Company)
          LF                    
Secondary Feeder: T-Pad to Main Switchgear Room
    710     LF   $ 262.00     W/ Elect. GMP      
4,250,830
                               
 
                               
SECONDARY
                               
Secondary Electrical Duct Bank (Central Plant to Buildings)
    850     LF   $ 1,233.00       1,048,050      
Secondary Feeder: T-Pad to Main Switchgear Room
    0     LF   $ 262.00     W/ Elect. GMP      
1,048,050
                               
 
                               
Temporary Power Feeders
                               
Temp Power / Conduits for Tower Cranes 1 & 2
    1     LS   $ 350,000.00       350,000      
Temp Power / Conduits for Tower Cranes 3 & 4
    1     LS   $ 250,000.00       250,000      
600,000
                        0      
 
                               
LOW VOLTAGE
                               
Telecom Duct Bank: Assume racked under bridge
    600     LF   $ 200.00     W/ Elect. GMP      
Low Voltage Site Cabling: Security
          LF   w/ SF Unit Prices              
Low Voltage Site Cabling: Data/Communication
          LF   w/ SF Unit Prices              
 
                               
SITE CONCRETE
                               
Site Reinforcing Material
    92     TN   $ 763.00       70,196      
Site Reinforcing Labor
    92     TN   $ 295.00       27,140      
Site Concrete — Ready Mix Material
    1,826     CY   $ 97.01       177,140      
Sidewalks: F/P/P/F
    39,100     SF   $ 2.50       97,750      
10" Concrete Paving: F/P/P/F
    36,205     SF   $ 4.50       162,923      
Light Pole Bases
    0     EA           W/ Elect. GMP      
Handicap Ramps
    39     EA   $ 500.00       19,500      
554,649
                           

5/11/2011

 

13 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.
Code   Description   Qty     U of M   Unit Cost     Activity Cost        
STRIPING/HC SIGNS/PRECAST BUMPERS
                               
Lot Striping/Handicap Signs/Precast Bumpers
    1     LS   $ 15,375.00       15,375      
15,375
                               
 
                               
CURB & GUTTER
                               
Concrete Curb & Gutter
    20,170     LF   $ 19.00       383,230      
383,230
                               
 
                            #A-67  
ASPHALT PAVING: ALLOWANCE
    16,285     TONS   $ 125.00       2,035,625      
4" Asphalt Paving at Employee Parking
    16,245     SY                    
4" Asphalt Paving at Guest Parking
    44,730     SY                    
7" Asphalt Paving at Roadways
    9,167     SY                    
Total SY
    70,142     SY                    
2,035,625
                               
 
                               
STONE BASE
    35,114     TN   $ 31.40       1,102,548      
Surface Parking: 8" Stone Base
    32,263     TONS                    
Drive Lanes: 12" Stone Base
    1,197     TONS                    
Loading Dock Paving: 8" Stone Base
    1,654     TONS                    
1,102,548
                               
 
                               
Re-grade PL Stone Base: Soft Spots & Add 1.25"
    4,676     TN   $ 35.62       166,558      
166,558
                               
 
                               
SITE LIGHTING
                               
Site Light Poles/Circuitry
    0     EA           W/ Elect. GMP      
Site Light Poles/Circuitry: Poles @ Roundabout Entry Drives
          EA   $ 8,500.00     W/ Elect. GMP      
Decorative Light Poles @ Elevated Roadway (Upgrades, every 60׳ at both sides of
road)
    65     EA   $ 8,500.00       552,500   #A-51  
Reduce Cost/Pole AL for Decorative Light Poles @ Elevated Rd. from $8,500 to
$5,500
    1     ALLOW   $ (195,000.00 )     -195,000      
357,500
                               
 
                               
River Road Relocation
                               
River Road Improvements
    1     LS   $ 5,230,114.00       5,230,114      
Lighting at River Road
    1     LS   $ 805,985.00       805,985      
Additional Shoulder Embankment at Detour
    1     LS   $ 20,000.00       20,000      
Work Stoppage due to ACOE MOD Approval: 01/26/11 thru 02/05/11
    1     LS   $ 126,084.00       126,084      
Additional Mobilization due to Water Levels
    1     LS   $ 40,000.00       40,000      
6,222,183
                               
 
                            #A-65  
Mill/Overlay Existing River Road from Gardere to Central Plant
    1     ALLOW   $ 100,000.00       100,000      
100,000
                           

5/11/2011

 

14 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

                                  GMP 04-21-2011 (WITH VE INCLUDED);          
GSF             REVISED 05/02/11                           Sys.                
            Code   Description   Qty     U of M   Unit Cost     Activity Cost  
   
ELEVATED ROAD STRUCTURE
                               
Elevated Road Form/Pump/Place/Finish (includes bents)
    101,000     SF   $ 25.30       2,555,300      
Reinforcing Steel Material for Elevated Road
    921     TN   $ 763.00       702,723      
Reinforcing Steel Labor for Elevated Road
    921     TN   $ 295.00       271,695      
Ready Mix Material for Elevated Road
    10,947     CY   $ 103.55       1,133,562      
Ready Mix Material for Revetment
    2,500     CY   $ 97.01       242,525      
4" Sloped Paving (Revetment)
    155,700     SF   $ 1.27       198,500      
Elev. Roadway Structure Levee Spread Footing (with above)
                               
6" Galv Rail at top of wall
    2,400     LF   $ 110.00       264,000      
Custom Planter Boxes (FFE)
                               
Caulking of Control Joints
    50,720     LF   $ 1.20       60,864      
5,429,169
    53.75     $/SF                      
Elevated Roadway Levee Earthwork
                               
Erosion Control
    2,500     LF   $ 3.30       8,250      
Seeding & Mulching
    25     ACRE   $ 1,450.00       36,250      
Strip & Store Topsoil on Site
    4,630     CY   $ 6.75       31,250      
Import Select Fill
    18,519     TMCY   $ 16.00       296,296      
Premium for Working on Levee
    18,519     TMCY   $ 4.35       80,556      
452,602
                                 
Vessel Veh. Elev. Emergency Egress Walkway
    0     SF             0      
Vehicular Galv. Railing: Not Rqd (Jersey Barr.)
    0     LF             0      
(Vessel to top of Levee)
                               
0
                                 
Levee Paving Adjacent to Elevated Roads/Walks
    0     SF             0      
(Includes earthwork & base.)
                               
Levee Paving Between Road and Elevated Walk
    0     SF             0      
(20’w x 515 LF)
                               
0
                                 
Elevated Walkways
                               
Elevated Emerg Egress Walkways North (w/ Low Rise)
    305     SF             0      
Elevated Emerg Egress Walkways South (w/ Low Rise)
    290     SF             0      
Elevated Loading Dock at Vessel (w/ Low Rise)
    2,000     SF             0      
Upgraded Elevated Structure for Utility Lines at Service Dock (Assumed 30 W x
180 L)
    5,400     SF   $ 62.00       334,800      
Box Culvert at Gravel Drive (Top of Levee)
    0     LF   $ 500.00       0      
334,800
                                 
Elevated Walkways / Roads Gangway (EJ)
    175     LF   $ 250.00       43,750      
43,750
                           

5/11/2011

 

15 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE SITEWORK

GSF
GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M     Unit Cost     Activity Cost          
POOL (w/ Hotel)
                                       
Pool Bar (w/ Hotel)
    0     LS             0          
Pool Bar: Food Service Equipment (w/ Hotel)
    0     LS             0          
Pool & Hardscaping Allowance (w/ Hotel)
    0     LS             0          
 
                                       
Pool Podium Elev. Structure Allowance (w/ Hotel)
    0     SF             0          
0
                                         
Landscape & Irrigation
                                       
Landscaping & Irrigation (includes 45 gal trees and Medjool Palms) - PINNACLE
PURCHASE
    1     LS   NIC                
0
                            0          
 
                            0          
Site Maintenance / Mowing
                            0          
Erosion Control /. SWPPP
    18     MO   $ 1,750.00       31,500          
31,500
                                         
On-Site Mowing: 06/2010 thru 04/2011
    1     LS   $ 86,186.48       86,186          
On-Site Mowing: 05/2011 thru 03/2012
    11     MO   $ 1,737.14       19,109            
Off-Site Mowing: 06/2010 thru 04/2011
    1     LS   $ 70,937.88       70,938          
On-Site Mowing: 05/2011 thru 03/2012
    11     MO   $ 1,737.14       19,109          
195,341
                                       
 
                            0          
Site Low Voltage Lighting
                            0     #A-50    
Landscaping Lighting
    1     ALLOW   $ —     W/ Elect. GMP        
0
                                         
TOTAL COST
                            30,522,964            
Cost of Work Subtotal
                          $ 30,522,964            
Sub Guard @ 1.25%
                          $ 381,537          
General Conditions
                          $ 1,590,351          
Extended General Conditions through May 31, 2012
                          $ 93,347          
Building Permit (Cost of Work times .0022)
                          $ 107,151          
General Liability Insurance (Cost of Work times .008)
                          $ 244,184          
Builders Risk Insurance (By Owner)
                          $ —          
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                          $ 6,105          
MCC P & P Bond Premium (Not Required)
                          $ —            
Project Subtotal
                          $ 32,945,638          
MCC Fee @ 3.25%
                    3.25 %   $ 1,070,733            
Project Total
                          $ 34,016,371          
MCC Contingency @ 3% times Cost of Work
                    3.00 %   $ 915,689          
Area Total
                          $ 34,932.060  

5/11/2011

 

16 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO (FLOAT)

     
 
  FOH 99,421
 
  BOH 64,508
GSF 163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M     Unit Cost     Activity Cost          
DIVISION 3
                                       
Place and Finish: Cellular Deck 3500LW SOMD
    72,996     SF     1.30       94,895          
Place and Finish: 3500LW SOMD Level 1
    24,175     SF     1.30       31,428          
Place and Finish: 3500LW SOMD Level 2
    82,400     SF     1.30       107,120          
Form, Place and Finish: Perimeter Wall Curbs
    1,290     LF     8.00       10,320          
243,762
                            0            
Metal Pan Stair Fill
    1,255     SF     4.00       5,021          
Misc. Equipment Pads
    1,000     SF     5.50       5,500
0            
Reinforcing Steel Materials (Bars)
    19     TN     763.00       14,497          
Reinforcing Steel Materials (Mesh)
    1,780     SQS     19.40       34,536          
49,033
                            0            
Reinforcing Installation
                            0          
Bars
    19     TN     295.00       5,605          
Mesh
    1,780     SQS     11.00       19,580          
25,185
                            0            
Ready-mix Materials
                            0          
2500 PSI Mud Slabs (w/Marine Work)
    0     CY             0          
5000 PSI Pipe Fill (w/Marine Work)
    0     CY             0          
5000 PSI Basin Wall (w/Marine Work)
    0     CY             0          
3500 LW Perimeter Curb
    25     CY     112.27       2,807          
Cellular Deck 3500 LW SOMD
    1,152     CY     112.27       129,335          
3500 LW SOMD
    1,726     CY     112.27       193,778          
325,920
                            0            
Crane #1-Liebherr 630
    8     MO     24,750.00       198,000          
Crane Foundation: F/P/P/F
    1     EA     40,350.00       40,350          
Crane Operator
    32     WK     3,800.00       121,600          
ACP Piles for TC1
    1     LS     33,760.00       33,760          
Lull Rent
    4     MO     2,600.00       10,400          
Lull Fuel & Maintenance
    4     MO     1,000.00       4,000          
Lull Operator
    17     WKS     3,800.00       64,600          
Safety Rails @ Podium: Maintenance
    3,200     LF     7.82       25,024          
Temporary Ladders / Hole Covers
    1     LS     4,500.00       4,500          
502,234
                            0     SBTL  
Division 3 — Subtotal
                    7.06       1,156,654          
DIVISION 4
                                       
Masonry
                    —       0     SBTL  
Division 4 — Subtotal
                    —       0          
DIVISION 5
                                       
Structural Steel
    864     TN     2,215.00       1,913,760          
Structural Steel Design Revisions 10.27.10
    1     LS     426,510.00       426,510          
Structural Steel Design Revisions 12.15.10
    1     LS     11,206.00       11,206          
Structural Steel Mill Increase
    1     LS     114,422.00       114,422          
01-2011 LPA DD
    1     LS     267,875.00       267,875          
Structural Steel Design Revisions 01.28.11 (ASI #15)
    1     LS     211,298.00       211,298  

5/25/2011

 

17 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

     
 
  FOH 99,421
 
  BOH 64,508
GSF 163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M   Unit Cost     Activity Cost          
Floor Deck (with Structural Steel)
    82,400     SF   W/ Above                  
Metal Roof Deck (with Structural Steel)
    74,400     SF   W/ Above                  
Floor Deck at Level 1: F & I
    24,175     SF     3.05       73,734          
Transport Columns to Postel from Kyle, TX
    1     LS     17,600.00       17,600          
3,036,405
                            0          
Storage Fees Due to Water Level
                            0          
Postel Steel Handling and Storage
    1     LS     42,500.00       42,500          
42,500
                            0          
 
                            0          
CORDECK @ L1 (Material)
    72,996     SF     7.05       514,622          
Install CORDECK @ L1
    72,996     SF     1.85       135,043          
649,664
                            0            
Miscellaneous Metals (.75 # / SF) No Stairs
    61     TN     4,000.00       245,894          
Metal Pan Stairs w/ Railings (3 ea)
    314     RISERS     650.00       203,966          
Picket Railing at Vessel Perimeter
    657     LF     250.00       164,250          
Picket Railing at VIP Patio
    53     LF     300.00       15,900          
630,009
                            0          
Support Steel Privacy Screen at Roof (10#/SF)
    41     TN     4,000.00       165,060   #A-2    
Delete Support Steel Privacy Screen at Roof (10#/SF)
    1     ALLOW     (165,060.00 )     -165,060          
0
                                         
Ornamental Metals
                            0          
Ornamental Stair (NONE)
    0                       0          
0
                                       
 
                            0          
Decorative Rail @ VIP Terrace
    100     LF     400.00       40,000          
40,000
                            0     SBTL  
Division 5 – Subtotal
                    26.83       4,398,578          
DIVISION 6
                                       
Rough Carpentry
    163,929     GSF     1.25       204,911          
Temporary Protection
    163,929     GSF     0.75       122,947          
327,858
                                       
 
                            0          
Public Restrooms (Rm 1173/1175/1145/1147/1187/1185/2104/2105)
                            0          
Rustic Wood Casing and Header at Restroom Entry
    75     LF     115       8,625          
Stone Vanity Top / Angled Vanity Panel
    192     LF     487       93,504          
Door Casing / Crown Moulding
    1     LS     34,494       34,494          
Mirror (FFE)
                            0          
Wall Hung Stone Pilasters, Solid Surface Partitions and Wood Doors
    63     EA     5,321       335,223   #A-13    
Revised Toilet Partitions to Drywall Front with Louvered Doors
    1     ALLOW     -114,723       -114,723          
Urinal Screens
    270     SF     117       31,590          
388,713
                            0  

5/25/2011

 

18 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

     
 
  FOH 99,421
 
  BOH 64,508
GSF 163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M     Unit Cost     Activity Cost          
 
Cage
                            0          
Main Cage Counter (with Grillwork and Granite top)
    30     LF     2,802       84,060          
Casino Cage Back Counter
    36     LF     443       15,948          
Employee Cage Counter (with Grillwork and Granite)
    9     LF     3,561       32,049          
Wood Base at Credit Offices
    116     LF     50       5,800          
Applied Moulding at Credit Office
    20     LF     25       500          
138,357
                            0            
Casino (Marnell Entry Concept)
                            0          
“Fluted” millwork at entry die wall / soffit at elev +24
    1,296     SF     550       712,800   #A-13    
Use painted MDF at Casino Entry “Fluted” millwork at entry die wall / soffit at
elev +24
    1     ALLOW     -421,200       -421,200          
“Fluted” False Beams at Columns
    1,296     SF     550       712,800   #A-13    
Use painted MDF at Casino Entry “Fluted” Columns
    1     ALLOW     -421,200       -421,200          
“Fluted” False Beams at Casino Side
    1,458     SF     550       801,900   #A-13    
Use painted MDF at Casino Entry “Fluted” False Beams
    1     ALLOW     -473,850       -473,850          
Bronze Column Front and Back
    1,440     SF     125       180,000   #A-13    
Delete Casino Entry Bronze Column Front and Back and paint Bronze
    1     ALLOW     -178,760       -178,760          
Host / ID Stand
    1     EA     7,500       7,500          
Colored Glass “Waves” at Eyebrow
    72     LF     850       61,200          
StyleMark Corners
    960     LF     6       5,760          
986,950
                            0            
36.5’ Decorative metal Front (Cat Tail Design, Laser Cut)
    110     LF     3,500       385,000   #A-13    
36.5’ Decorative metal Front (Cat Tail Design, Laser Cut)
    110     LF     -3,500       -385,000          
Reduce allowance for metal grillework to $250k
    1     ALLOW     250,000       250,000          
Rail at ID Stand
    10     LF     400       4,000          
254,000
                            0            
Structural Framing at Entry (Radiused 12” channel / Cross Member, Clad with
Bronze to match columns)
    2     TONS     8,000       16,320          
Bronze Cladding at Radiused Entry Steel
    544     SF     125       68,000          
Structural Framing at “Octagon” Shapes (C12x30, Clad with Bronze to match
columns)
    4     TONS     8,000       28,000          
Bronze Cladding at “Octagon) Steel
    800     SF     125       100,000          
212,320
                            0          
Casino Columns (GFRG, backlight, Hardwood kickers)
    13     EA     4,608       59,904          
Trim / Moulding
    1     LS     28,077       28,077            
Wood / Stone Base at Casino Columns (2" 4″ tall)
    1     LS     69,490       69,490          
157,471
                            0  

5/25/2011

 

19 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
Pendants in Ceiling (wagon wheel beams and planks)
    19     EA     7,003       133,057          
Stained Wood Beam, Various Height above Table Games
    1     LS     698,830       698,830   #A-13    
Replace Stained Wood Beams above Table Games with MDF “boxes” with OFCI Wood
Wallcovering
    1     ALLOW     -610,830       -610,830          
831,887
                        0          
 
                                   
Poker Room
                        0          
Host Stand and Granite Top
    17     LF     701       11,917          
Glass Boxes at Entry
    3     EA     7,446       22,338          
Wood Base, Chair, Picture, Crown Moulding
    370     LF     126       46,620          
Wood Frame at TV’s
    8     EA     1,040       8,320          
89,195
                        0          
High Limit Tables / Gaming
                        0          
Petrified Wood at Entry Columns/Header
    240     SF     434       104,160          
Petrified Wood at Cashier Walls
    60     SF     434       26,040   #A-13    
Reduce Petrified Wood to Front Face only at the Entries, replace with OFCI
Upholstery
    1     ALLOW     -74,940       -74,940          
55,260
                        0          
 
                                   
Millwork Panelling at Entry
    1     LS     136,356       136,356          
Decorative Polished Bronze Rail at Entry
    52     LF     853       44,356          
Metal Screen at Cage Area at Entry
    14     LF     1,500       21,000          
Metal Screen at My Choice
    18     LF     1,500       27,000          
Wood Panelling with Leather Upholstery at Radius Room
    1     LS     147,229       147,229          
Buffet with Stone Top at Radius Room
    10     LF     1,093       10,930          
Main Bar Counter at Radius Room
    13     LF     766       9,958          
Back Bar Counter at Radius Room
    11     LF     709       7,799          
Crown at Radius Room Bar
    67     LF     125       8,375          
Base at Radius Room Bar
    67     LF     125       8,375          
Counter at Cashier
    16     LF     750       12,000          
Counter at My Choice
    34     LF     1,322       44,948          
Metal Screen at Cage Area (from inside High Limit)
    28     LF     1,489       41,692          
Back Counters at Cashier
    12     LF     705       8,460          
Crown at Cashier
    95     LF     50       4,750          
Base at Cashier
    95     LF     50       4,750          
Window “Cage” at Cashier
    4     LF     1,500       6,000          
Counter at Window “Cage”
    4     LF     150       600          
Wood Base at Cashier Offices
    83     LF     50       4,150          
Chair Rail / Base / Crown at Gaming Area & Elevator Lobby
    1     LS     133,064       133,064          
681,792
                        0          
Wood Plank and Beam Ceiling at Tables
    1     LS     153,428       153,428  

5/25/2011

 

20 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost   #A-13    
Deduct Wood Plank and Beam Ceilings and use wallcovering
    1     ALLOW     -139,028       -139,028          
Applied Moulding at Offices, Elev Lobby and Hallway
    115     LF     40       4,600          
Wood Beams at Gaming Area
    520     LF     37       19,240          
38,240
                        0          
 
                                   
Buffet
                        0          
Decorative Metal Handrail at Houses / Servery
    250     LF     750       187,500   #A-13    
Reduce cost of Handrail to $250/LF
    1     ALLOW     -125,000       -125,000          
Queing Rails (fixed)
    175     LF     436       76,300   #A-13    
Reduce cost of queing rails to $250/LF
    1     ALLOW     -32,550       -32,550          
Hostess Stand
    30     LF     527       15,810          
Beverage Station at Lighthouse
    15     LF     627       9,405          
Servery Millwork / Counter
    155     LF     637       98,735          
Back Counter
    100     LF     434       43,400          
Decorative Fixture at Hood
    300     SF     155       46,500          
Bookcases at Private Dining (Fireplace)
    16     LF     853       13,648   #A-13    
Added Millwork at Deleted Fireplace
    1     ALLOW     15,000       15,000          
Cypress Veneer at Columns
    7     EA     5,993       41,951          
Stylemark Corners
    1,200     LF     11       13,200          
Banquette Diewalls at Houses
    101     LF     215       21,715          
425,614
                        0          
Sloped Louver Awning on Metal Butress
    360     SF     152       54,720          
Standing Seam Metal Roof at Lighthouse
    580     SF     73       42,340          
Standing Seam Metal Roof at House
    1,296     SF     73       94,608          
191,668
                        0          
Wood Battens at Food Servery / Houses
    1,600     LF     5       8,000          
Wood Battens at Radius Area
    2,600     LF     13       33,800          
Crown (Throughout)
    1     LS     12,617       12,617          
GFRG Domes at Dining Area
    7     EA     2,496       17,472          
Painted Murals at Dining (FFE)
    0           0       0          
71,889
                        0          
10’ Oiled Black Glass Wall at Lighthouse (with operable doors)
    680     SF     175       119,000   #A-13    
Revise Oiled Black Glass Wall System to Wood Glass System at Lighthouses
    1     ALLOW     -34,000       -34,000          
10’ Oiled Black Glass Wall at Dining Areas (Houses)
    2,500     SF     140       350,000   #A-13    
Revise Oiled Black Glass Wall System to Wood Glass System at Dining Areas
    1     ALLOW     -37,500       -37,500          
10’ Oiled Black Glass Wall at Private Dining
    600     SF     140       84,000   #A-13    
Revise Oiled Black Glass Wall System to Wood Glass System at Private Dining
    1     ALLOW     -9,000       -9,000          
Operable Doors at Dining Areas / Private Dining
    11     PR     3,139       34,529          
12’ Oiled Black Glass Wall at Open Seating
    530     SF     140       74,200  

5/25/2011



 

21 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost   #A-13    
Revise Oiled Black Glass Wall System to Wood Glass System at Private Dining at
Open Seating
    1     ALLOW     -7,950       -7,950          
7’ Oiled Black Glass Wall at Host Stand
    133     SF     140       18,620   #A-13    
Revise Oiled Black Glass Wall System to Wood Glass System at Private Dining at
Host Stand
    1     ALLOW     -1,995       -1,995          
591,899
                        0          
 
                                   
Feature Bar
                        0          
GFRG Column Wrap with Glass Box
    1     EA     8,618       8,618          
12’ Cocobolo Veneer Backlight Wall System
    1,060     BF     60       63,600          
Millwork Bar w Down Light Panels and Footrail (Radiused)
    85     LF     1,088       92,480          
Back bar with Bottle Display Shelf
    30     LF     1,250       37,500          
Banquettes OFCI
    6     EA     5,130       30,780          
Drapery Pockets
    1     LS     3,858       3,858          
236,836
                        0          
Textured Cork Ceiling at Bar
    340     SF     65       22,100          
Stained Wood Beams at Varoius Heights
    1     LS     69,874       69,874          
91,974
                        0          
Pre Function
                        0          
Stained Wood Base / Casing
    902     LF     35       31,570          
Picture Frames / Wood Door Casing
    502     LF     35       17,570          
Wood Battens at Portable Bar Area
    290     SF     55       15,950          
Applied Moulding at Ceiling
    1,085     LF     125       135,625          
200,715
                        0          
Multi Purpose Room
                        0          
Base / Chair / Crown / Door Casing
    1     LS     57,606       57,606          
Wood Box Panel with FFE Light Fixture
    12     EA     500       6,000          
Wood Casing at Stage Area
    102     SF     126       12,852          
Curved Wood Stair at Stage Area
    1     EA     7,500       7,500          
83,958
                        0          
VIP Lounge
                        0          
Marble Fireplace Surround
    18     LF     300       5,400          
Restroom Vanity with Onyx Top
    14     LF     751       10,514   #A-13    
Replace onyx top with standard granite
    1     ALLOW     -5,614       -5,614          
10,300
                        0          
Base and Crown at Elevator Lobby
    70     LF     20       1,400          
Stained Wood Base and Casing at VIP Area
    565     LF     45       25,425          
Wall Cap at Half Wall
    7     LF     20       140          
Host Stand
    1     EA     4,960       4,960          
Millwork Buffet with Granite Top
    18     LF     700       12,600          
Millwork Frame at TV above Buffet
    32     LF     1,050       33,600          
2-Sided Double Bookshelf / Open Millwork Display at Fireplace
    1     EA     34,565       34,565          
Stained Mantle at Fireplace
    8     LF     45       360          
VIP Bar with Antique Mirrors and Glass Shelves
    32     LF     2,207       70,624          
Banquette?
    24     LF     100       2,400          
186,074
                        0  

5/25/2011

 

22 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   City     U of M   Unit Cost     Activity Cost          
Ceilings at VIP Lounge
    1     LS     284,456       284,456          
Applied Moulding at Ceilings
    565     LF     0       0          
Wood Beams at Bar
    100     LF     0       0          
Antique Mirrors at Ceiling
    235     SF     0       0          
284,456
                        0          
Stone Pilaster with Solid Surface Partition and Wood Louvered Door
    3     EA     3,272       33,600          
Urinal Screens
    20     SF     117       34,565          
68,165
                                   
Misc BOH Millwork
                        0          
Green Room 2136 Base, Chair, Crown
    61     LF     50       3,050          
Green Room 2136 Bae Cabinet
    6     LF     200       1,200          
Toilet 2202 Vanity
    2     LF     200       400          
Green Room 2169 Base, Chair, Crown
    61     LF     50       3,050          
Green Room 2169 Base Cabinet
    6     LF     200       1,200          
Toilet 2170 Vanity
    2     LF     200       400          
Men’s Toilet 2178 Vanity
    6     LF     200       1,200          
Women’s Toilet 2179 Vanity
    6     LF     200       1,200          
Vessel Support Office 2200
    10     LF     250       2,500          
Conference 2182 Base, Chair, Crown
    68     LF     50       3,400          
AGM 2196 Base, Chair, Crown
    58     LF     50       2,900          
Conference 2197 Base, Chair, Crown
    71     LF     50       3,550          
GM 2199 Base, Chair, Crown
    66     LF     50       3,300          
Special Event Coord 2189 Base, Chair, Crown
    57     LF     50       2,850          
EDR??
    1     LS     5,000       5,000          
Team Lounge??
    1     LS     2,500       2,500          
37,700
                        0   SBTL  
Division 6 — Subtotal
                60.66       6,030,466          
DIVISION 7
                                   
Roofing: Vessel — TPO (Pitched Structure)
    1     LS     1,246,695.00       1,246,695          
 
                        0          
Roof Pavers @ VIP Terrace (C/LA6.00) with Roofing
    1,790     SF     —       0          
 
                        0          
Sheet Membrane Dampproofing at Exterior (W/ EIFS)
          LS             0          
Deduct Sheet Membrane Dampproofing at Panelized Areas (W/ EIFS)
          LS             0          
 
                        0          
Exterior Wall Insulation with Div 9 Framing Sub
                        0          
1,246,695
                                   
 
                        0          
Joint Sealants @ EIFS System
    44,077     SF     1.50       66,116          
Joint Sealants @ Glazing Perimeter (w/ Glass)
    770     LF             0          
66,116
                                   
 
                                   
EIFS
    38,450     SF     12.75       490,238          
EIFS #2 (Corrugated Metal Look)
    5,627     SF     15.00       84,405  

5/25/2011

 

23 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
EIFS Soffit at VIP Lounge
    1,256     SF     12.75       16,014          
ElFS Soffit at Feature Bar
    1,444     SF     12.75       18,411          
Scaffold for EIFS
    1     LS     125,000.00       125,000          
734,068
                        0          
 
                        0          
Metal Fascia at Feature Bar
    2,055     SF     28.00       57,540          
Metal Fascia at VIP Lounge
    1,195     SF     28.00       33,460          
91,000
                                   
 
                        0          
Porcelain Tile at Feature Bar
    512     SF     30.00       15,360          
15,360
                                   
 
                        0          
Equipment Screen @ Roof- 18’ Average Height
    5,696     SF     25.00       142,400          
Equipment Screen @ Roof- 21’ Average Height
    2,557     SF     26.00       66,482   #A-2    
Eliminate Privacy/Equipment Screens at Roof of Casino (Add paint at Mechanical
Equipment)
    1     ALLOW     (208,882.00 )     -208,882          
0
                                   
 
                        0          
SFRM Fireproofing @ Lvl 2 (+20’-2” BOS)
    85,496     SF     1.50       128,244          
SFRM Fireproofing @ Main Roof (+15’-0” BOS)
    53,015     SF     1.50       79,523          
SFRM Fireproofing @ Prefunctn Roof (+11’-6” BOS)
    8,122     SF     1.50       12,183          
Multiple Mobilizations
    3     EA     2,500.00       7,500          
227,450
                        0          
 
                                   
Thermal Insulation below Elev +53
    0     SF     —       0          
(Assumed Not Required)
                                   
 
                                   
Bellows @ Vessel
    600     LF     150.00       90,000          
EJ1-S (Interior Floor)
    210     LF     150.00       31,500          
EJ1X-S (Interior Floor)
    350     LF     150.00       52,500          
EJ4-S (Interior Floor- BOH)
    18     LF     150.00       2,700          
EJ6-FRS (Exterior Vertical)
    24     LF     150.00       3,600          
EJ7-FRS (Interior Vertical)
    52     LF     150.00       7,800          
EJ7-S (Interior Vertical)
    360     LF     150.00       54,000          
EJ8-FR (Exterior Vertical)
    14     LF     150.00       2,100          
EJ8-FRS (Exterior Vertical)
    56     LF     150.00       8,400          
EJ10-FR @ Roof
    255     LF     150.00       38,250          
EJ10-FRS @ Roof
    395     LF     150.00       59,250          
EJ10-FRS @ Roof
    385     LF     150.00       57,750          
EJ11-S (Exterior @ Canopy)
    15     LF     150.00       2,250          
410,100
                        0   SBTL  
Division 7 — Subtotal
                17.02       2,790,788          
DIVISION 8
                                   
Hollow Metal Frames: 3o 7o Interior
    80     EA     95.92       7,674          
Hollow Metal Frames: 6o 7o Interior
    39     EA     100.28       3,911          
Hollow Metal Frames: 3o 7o Exterior
    5     EA     95.92       480          
Hollow Metal Frames: 6o 7o Exterior
    7     EA     100.28       702          
 
    131                              
Hollow Metal Doors: 3o 7o Interior
    65     LVS     231.08       15,020          
Hollow Metal Doors: 6o 7o PR Interior
    40     LVS     231.08       9,243          
Hollow Metal Doors: 3o 7o Exterior
    5     LVS     231.08       1,155          
Hollow Metal Doors: 6o 7o PR Exterior
    14     LVS     231.08       3,235  

5/25/2011

 

24 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
 
                                   
PL Doors @ Admin Offices: 3o 7o
    15     LVS     194.02       2,910          
PL Doors @ Admin Offices: 6o 7o PR
    2     LVS     194.02       388          
 
                                   
Hardware Sets @ Back of House Doors
    141     SETS     286.17       40,350          
Add for Electrified Security Hardware (F & I by Security Contractor)
    0     EA             0          
85,068
                                   
 
                                   
Wood Doors- Custom @ FOH Casino- 3o 7o
    12     LVS     1,000.00       12,000          
Wood Doors- Custom @ FOH Casino- 6o 7o PR
    34     LVS     1,000.00       34,000          
Wood Doors- Custom @ FOH Casino- 6o 7o Bifold
    3     EA     2,000.00       6,000          
52,000
                                   
 
                                   
Custom Hardware @ FOH Casino Doors
    49     SETS     750.00       36,750          
36,750
                                   
 
                                   
Unload/Distribute Doors & Frames
    131     EA     17.00       2,227          
Hang Doors
    190     LVS     65.00       12,350          
 
                        0          
Install Hardware
    190     LVS     100.00       19,000          
Set Up Hardware Room
    1     ALLOW     10,000.00       10,000          
43,577
                                   
 
                        0          
Overhead Door at Loading Dock (with Low Rise)
    2     EA             0          
 
                        0          
Type ‘AA’ Ext Storefront
    124     SF     65.00       8,060          
Type ‘BB’ Ext Storefront
    130     SF     65.00       8,450          
Type ‘S’ Ext Storefront
    170     SF     65.00       11,050          
Type ‘T’ Ext Storefront
    165     SF     65.00       10,725          
Type ‘U’ Ext Storefront
    244     SF     65.00       15,880          
Type ‘V’ Ext Storefront
    124     SF     65.00       8,060          
Type ‘W’ Ext Storefront
    526     SF     65.00       34,190          
Type ‘X’ Ext Storefront
    345     SF     65.00       22,425          
Type ‘Y’ Ext Storefront
    91     SF     65.00       5,915          
Type ‘Z’ Ext Storefront @ VIP (Segmented)
    1,430     SF     65.00       92,950          
Interior Storefront @ Lvl 77/ Admin Offices
    375     SF     40.00       15,000          
Interior Storefront @ Lvl 77/ Prefunction Area
    390     SF     40.00       15,600          
248,285
                                   
 
                                   
Exterior Doors- Alum Storefront 3o x 7o
    4     LVS     4,250.00       17,000          
Exterior Doors- Alum Storefront 6o x 7o PR
    8     LVS     4,250.00       34,000          
51,000
                                   
 
                                   
Clean Exterior Glass
    3,349     SF     0.50       1,675          
1,675
                                   
Misc. Interior Glazing
    99,421     SF     0.10       9,942          
Glass wall at High Limit Cashier Offices
    193     SF     65       12,513          
22,455
                                   
 
                            SBTL  
Division 8 — Subtotal
                3.30       540,809  

5/25/2011



 

25 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
DIVISION 9
                                   
Exterior Framing (W/ Dense Glass & Thermal)
    50,027     SF     12.00       600,324          
Interior Drywall
    163,929     GSF     11.00       1,803,219          
Additional Drywall Framing at New Casino Entry Ceilings
    1     LS     30,000       30,000          
2,433,543
                        0          
 
                                   
Public Restrooms (Rm 1173/1175/1145/1147/1187/1185/2104/2105)
                        0          
Tile Surfaces
    1     LS     188,088       188,088          
Tile Floor
    4,680     SF     0       0          
Tile Wall Wainscot
    3,621     SF     0       0   #A-11    
Utilize epoxy blend grout ILO Epoxy Grout at Public/BOH Restooms
    1     ALLOW     (18,257.00 )     -18,257          
169,831
                        0          
Cage
                        0          
Carpet Install
    1     LS     1,596       1,596          
Carpet Install, F&l Pad
    90     SY     0       0          
1,596
                        0          
Casino (Marnell Entry Concept)
                        0          
Wood Floor at Casino Entry
    905     SF     24       21,859          
Stone Flooring at Casino Entry
    1,240     SF     19       23,196          
Antique Bronze Glass Tile at Column Sides
    2,430     SF     50       121,500          
 
                        0          
12”x12” Hunter Douglas Open Grid Ceiling in Casino
    19,200     SF     29       556,800   #A-18    
Utilize 26”x26”x5” HD Grid ILO 12”x12”x5”
    1     ALLOW     -204,872       -204,872          
Carpet Installation (with Pad)
    1     LS     108,432       108,432          
Special Finish at Table Game Ceiling
    10,100     SF     18       181,800          
808,715
                        0          
Poker Room
                                   
Lay In Ceiling Tile (Wood Appearance)
    890     SF     34       29,984          
Carpet Install
    1     LS     2,821       2,821          
Carpet Install, F&l Pad
    166     SY             0          
32,805
                        0          
High Limit Tables / Gaming
                        0          
Venetian Plaster at Columns
    140     SF     18       2,520          
Venetian Plaster at Back Bar
    804     SF     18       14,472          
Special Finish Ceiling at Back Bar
    220     SF     3       660          
17,652
                        0          
Tile Surfaces
    1     LS     233,849       233,849   #A-14    
Delete Petrified Wood
    1     ALLOW     -88,600       -88,600          
Tile at High Limit Back Bar
    100     SF             0          
Antique Mirror Tiles at Back Bar
    56     SF             0          
Deco Glass Panel at Back Bar
    33     SF             0          
145,249
                        0          
Carpet / Wood Floor
    1     LS     48,062       48,062          
Wood Floor
    1,215     SF             0          
Carpet Install, F&I Pad
    417     SY             0          
48,062
                        0          
Buffet
                        0          
Wood Lay In Ceiling at Dining
    1,639     SF     34       54,907          
 
                        0  

5/25/2011

 

26 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
Tile Surfaces
    1     LS     335,239       335,239          
Wood Plank Tile at Serving Line Front
    543     SF             0          
Wood Plank Tile at Entry Die Wall
    300     SF             0          
Hand Paint Tile at Cookline (Per Marnell Budget)
                        0   #A-14    
Replace Accent Tile with $30/sf material
    1     ALLOW     -40,000       -40,000          
9’ Subway Tile at Cookline
    1,710     SF             0          
Hand Painted Accent Tile at Cookline (10%)
    171     SF             0          
Ceramic Tile with Metal Inlay at Servery
    1,675     SF             0          
Ceramic Floor Tile
    2,395     SF             0          
Wood Floor Tiles
    3,435     SF             0          
Fireplace facade
    180     SF     46       8,280   #A-14    
Delete Fireplace Façade
    1     ALLOW     -8,280       -8,280          
 
                        0          
Carpet Install, Wood Ceilings
    1     LS     93,562       93,562          
Carpet Install, F&l Pad
    108     SY             0          
Wood Plank Ceiling with Wood Battens at Dining A
    6,638     SF             0   #A-14    
Delete Wood Tile at Ceilings (in millwork)
    1     ALLOW     -80,000       -80,000          
443,708
                        0          
Feature Bar
                        0          
Venetian Plaster at Walls
    648     SF     18       11,664   #A-19    
Delete Venetian Plaster at Walls
    1     ALLOW     -11,664       -11,664          
Venetian Plaster at Ceilings
    1,023     SF     18       18,414          
 
                        0          
GFRC Frame at Firebox
    15     LF     120       1,800          
Decorative Glass Wall Panel
    44     SF     200       8,800          
 
                        0          
Tile Surfaces
    1     LS     18,631       18,631          
Onxy Cladding at Fireplace (with above)
    104     SF             0          
Porcelain Tile at Bar (with above)
    470     SF             0          
Vinyl Plank Flooring at Stage
    200     SF     7       1,400          
 
                        0          
Carpet Install
    1     LS     5,575       5,575          
Carpet Install, F&l Pad
    181     SY             0          
 
                        0          
Motorized Drop Down TV
    4     EA     2,500       10,000          
Motorized Drop Down Projector
    1     EA     2,500       2,500          
Motorized Drop Down Projector Screen
    1     EA     2,500       2,500          
69,620
                        0          
Pre Function
                        0          
Upgrade Framing at Stone Framed Openings (5#/sf)
    1.5     TONS     2,800       4,095   #A-14    
Delete Upgraded Framing at Stone Faced Openings
    1     ALLOW     -4,095       -4,095          
Stone Framed Openings at Portable Bars (2 openings)
    585     SF     80       46,800          
Ceramic Tile
    3,886     SF     19       73,834          
 
                        0          
Carpet Install
    1     LS     47,124       47,124          
Carpet Install, F&l Pad
    629     SY             0          
167,758
                        0  

5/25/2011

 

27 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M   Unit Cost     Activity Cost          
Multi Purpose Room
                        0          
USG Woodgrain Perferated Ceiling Tile
    8,380     SF     34       281,568          
Carpet (with Pre -Function)
    1,392     SY             0          
Stage Flooring
    500     SF     8       4,000          
285,568
                        0          
 
                                   
VIP Lounge
                        0          
Tile Surfaces
    1     LS     83,775       83,775          
Tile at Bar Area (Or epoxy?)
    230     SF             0          
Tile at Buffet Area
    190     SF             0          
Marble Tile at Restroom Floor
    352     SF             0          
Full Height Tile at Restroom Walls
    1,206     SF             0          
 
                        0          
Carpet / Wood Floor
    1     LS     35,554       35,554          
Wood Flooring
    1,135     SF             0          
Carpet Install, F&l Pad
    112     SY             0          
119,329
                        0          
 
                                   
BOH Finishes
                        0          
FRP at Kitchens (Full Height)
    280     SF     5.00       1,400          
Washable Ceiling Tiles at Kitchen
    4,774     SF     3.00       14,322          
 
                        0          
Install Carpet (direct glue)
    1,467     SY     4.05       5,943          
Vinyl Base
    9,920     LF     1.00       9,920          
VCT
    23,090     SF     3.50       80,815          
 
                        0          
Tile Floor at BOH Restrooms / EDR
    3,298     SF     8.00       26,382          
Wainscot Wall Tile at BOH Restrooms
    1,098     SF     12.00       13,176          
 
                        0          
Sealed Concrete
    6,991     SF     0.75       5,243          
Epoxy Flooring at Kitchens
    4,774     SF     12.00       57,288          
Epoxy at Buffet Serving Line
    2,234     SF     12.00       26,808          
Epoxy Floor at Feature Back Bar
    240     SF     12.00       2,880          
244,177
                        0          
 
                        0          
Paint and Wallcovering BOH
    64,508     GSF     3.00       193,524          
Paint and Wallcovering PUBLIC
    99,421     GSF     5.00       497,105          
Special Finish at Table Game Ceiling
    10,000     SF     3.00       30,000          
Paint Above Open Grid Ceiling
    19,200     SF     3.00       57,600          
Upgrade Wallcovering Application at Ceiling (Gold Leaf Wallcovering) at Casino
Entry
    3,906     SF     3.00       11,718   #A-2    
Paint Rooftop Mechanical Equipment where Privacy Screens were deleted
    8     ALLOW     5,000.00       40,0000          
829,947
                        0          
Final Clean
    163,929     GSF     0.35       57,375          
57,375
                                   
 
                        0  

5/25/2011

 

28 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

         
FOH
    99,421  
BOH
    64,508  
GSF
    163,929  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                      Sys.                             Code    
Description   Qty     U of M Unit Cost     Activity Cost   SBTL  
Division 9 — Subtotal
                35.35       5,794,935          
DIVISION 10
                                   
Raised Floor @ Lvl 77 Surveillance/ IT Rm
    3,790     SF     12.00       45,480          
45,480
                        0          
 
                                   
Public Area Grab Bar- 36”
    10     EA     38.60       386          
Public Area Grab Bar- 42”
    26     EA     42.48       1,104          
Public Area Paper Towel/ Trash Receptacle
    10     EA     272.50       2,725          
Public Area Sanitary Napkin Disp
    5     EA     381.50       1,908          
Public Area Soap Dispenser
    56     EA     45.78       2.564          
Public Area Toilet Paper Disp
    73     EA     49.05       3,581          
Public Area Toilet Seat Cover Disp
    73     EA     207.10       15,118          
Public Area Vanity Mirrors- FFE
    65     EA             0          
 
                                   
BOH Grab Bar- 36”
    2     EA     38.60       77          
BOH Grab Bar- 42”
    6     EA     42.48       255          
BOH Janitor Accessories/ Mop Hook
    3     EA     54.50       164          
BOH Paper Towel/ Trash Receptacle
    2     EA     272.50       545          
BOH Sanitary Napkin Disp
    1     EA     381.50       382          
BOH Soap Dispenser
    6     EA     45.78       275          
BOH Toilet Paper Disp
    9     EA     49.05       441          
BOH Toilet Seat Cover Disp
    9     EA     207.10       1,864          
BOH Framed Mirrors
    6     EA     100.00       600          
31,988
                                   
 
                                   
Toilet & Bath Accessories Installation
    362     EA     25.00       9,050          
9,050
                                   
 
                                   
Public Area Toilet Compartments- ADA (with Millwork)
    10     EA             0          
Public Area Toilet Compartments- Standard (with Millwork)
    63     EA             0          
Public Area Urinal Screen (with Millwork)
    29     EA             0          
 
                        0          
BOH Toilet Compartments- ADA
    2     EA     1,600.00       3,200          
BOH Toilet Compartments- Standard
    7     EA     1,500.00       10,500          
BOH Urinal Screen
    2     EA     750.00       1,500          
15,200
                        0          
 
                                   
Operable Partitions at MPR
    3,790     SF     35.00       132,650          
132,650
                                   
 
                        0          
Way Finding Graphics (Code Required)
    163,929     GSF     0.75       122,947          
Specialty Signage (OFOI)
                        0   #A-24      
Delete Way Finding Graphics (Code Required) — OFOI
    1     ALLOW     (122,947.00 )     -122,947          
0
                        0          
 
                        0  

5/25/2011

 

29 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

       
FOH  
99,421  
BOH
64,508  
GSF
163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost   SBTL  
Division 10 — Subtotal
                1.43       234,367      
DIVISION 11 EQUIPMENT
                               
Fireplace at Buffet, Includes box and block
    1     EA     40,000       40,000   #A-?  
Delete FP at Buffet
    1     ALLOW     -40,000       -40,000      
2 Sided Fireplace at Feature Bar, includes box and block
    1     EA     45,000       45,000      
VIP Lounge Fireplace -2 sided, includes box and block
    1     EA     45,000       70,624      
115,624
                               
 
                               
Mecho Shades Buffet
    450     SF     10.00       4,500      
4,500
                               
 
                               
Kitchen Equipment: Allowance
                            #A-33  
Kitchen Equipment
    1     ALLOW     971,850.00       971,850   #A-33  
Beverage Conduit
    1,000     LF     80.00       80,000      
1,051,850
                               
 
                               
MPR Platform
    1,100     SF     75.00       82,500      
82,500
                               
 
                               
Service Dock Equipment
    1     ALLOW     50,000.00       50,000   #A-31  
Delete Service Dock Equip
    1     ALLOW     (50,000.00 )     -50,000      
0
                               
Division 11 — Subtotal
                7.65       1,254,474      
DIVISION 12 FURNISHINGS
                               
Furnishings: OFOI
                               
 
                            SBTL  
Division 12 — Subtotal
                —       0      
DIVISION 13 SPECIAL CONSTRUCTION
                               
Marine Work
                               
 
                               
MPR: Sound Attenuation Blankets
    13,031     SF     7.50       97,733      
97,733
                               
 
                               
Vessel Special Construction
                               
Pilot House (W/ Finishes)
    1     LS     —       0      
Smoke Stacks
    2     EA     5,000.00       10,000      
10,000
                               
 
                               
Vessel Truss Access Hatches
    12     EA     2,500.00       30,000      
30,000
                               
 
                               
Theatrical Lighting & Trusses: OFOI
                               
 
                            SBTL  
Division 13 — Subtotal
                0.84       137,733      
DIVISION 14
                               
Conveying Systems: Passenger — CP-2/CP-3/CP-4
    1     LS     388,184.00       388,184   #A-41  
Conveying Systems: Passenger Cab Finishes
    3     ALLOW     15,000.00       45,000      
Conveying Systems: Freight — DS-1
    1     LS     138,368.00       138,368      
Escalator — W/Bridge
    0     RISERS     3,500.00       0      
571,552
                           

5/25/2011

 

30 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

       
FOH  
99,421  
BOH
64,508  
GSF
163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost        
Interior Elevator Operator
    13     WK     1,500.00       19,485   #A-40  
Hoistway Working Platforms
    4     ALLOW     2,500.00       10,000      
29,485
                               
 
                            SBTL  
Division 14 — Subtotal
                3.67       601,037      
DIVISION 15
                               
Mechanical Systems — GMP
    1     LS     9,291,860.00       9,291,860      
Extended General Conditions thru 5/31/2012
    1     LS     139,377.90       139,378   #A-49  
HVAC Exhaust/Supply Requirement changes for Vessel Support/Generators
    1     ALLOW     (50,000.00 )     -50,000   #A-48  
Modify hot water design scheme to incorporate a single 140 degree hot water loop
with local point of use water mixing valves to provide 120 degree domestic hot
water
    1     ALLOW     (25,000.00 )     -50,000      
Mechanical Systems: L1
              Incl. Above   w/ Mech GMP      
Mechanical Systems: L2 Shell
              Incl. Above   w/ Mech GMP      
Mechanical Tie -In’s: CW/CHR/SS/Domestic
              Incl. Above   w/ Mech GMP      
Supply Fans, Exhaust Piping — Vessel Support
                      w/ Mech GMP      
9,331,238
                56.92              
 
                               
Fire Protection
    163,929     SF     2.87       470,476      
470,476
                        0      
 
                               
Fuel Lines to Generators (per LPA)
    415     LF           w/ Mech GMP      
Pump Platform — Pumps & Pump Piping (NONE)
                        0   #A-46  
Pump Platform- Sanitary /Grease Pits & Pumps (in truss areas)
    1     ALLOW     170,000.00       170,000      
Change (4) sanitary lift station tanks to fiberglass in lieu of Highland (as
specified)
                               
170,000
                               
BAS
    163,503     SF           w/ Mech GMP      
 
                            SBTL  
Division 15 — Subtotal
                60.83       9,971,714      
DIVISION 16
                               
Electrical GMP
    1     LS     5,993,743.00       5,993,743      
Extended General Conditions thru 5/31/2012
    1     LS     89,906.15       89,906   #A-53  
Reduce Light Fixture Package by Providing Alternate Fixture Manufactures
    1     ALLOW     (650,000.00 )     -650,000      
Electrical
    163,929     SF           w/ Elect. GMP      
Electrical: L2 Shell
                      w/ Elect. GMP      
Pump Platform Electrical
                      w/ Mech. AL      
Primary/Secondary Duct Bank: In Site
                        0      
Communication Duct Bank: In Site
                        0      
Temp Power for Construction
    1     LS           w/ Elect. GMP      
UPS: 25 KVA & 50 KVA
    1     LS           w/ Elect. GMP      
Vessel Support — (Sheet NA E11) Previously with LPA budget
    1     LS           w/ Elect. GMP      
(2) 910 kw Generators
    1     LS           w/ Elect. GMP      
(1) 400 kw Generator
    1     LS           w/ Elect. GMP      
Fuel Tanks and Fuel
    1     LS           w/ Elect. GMP      
Paralleling Switchgear
    1     LS           w/ Elect. GMP      
Switchboard CBH
    1     LS           w/ Elect. GMP  

5/25/2011

 

31 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO (FLOAT)

       
FOH  
99,421  
BOH
64,508  
GSF
163,929

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Installation of Vessel Support Equipment
    1     LS           w/ Elect. GMP      
Barge Lighting
    1     LS           w/ Elect. GMP      
5,433,649
                33.15              
 
                               
Fire Alarm
    163,929     SF           w/ Elect. GMP      
w/ Elect. GMP
                               
 
                               
Specialty Lighting: Casino Public Areas
    99,421     SF     10.00       994,210   #A-55  
Reduce Specialty Lighting — ALLOWANCE
    1     ALLOW     (497,105.00 )     -497,105      
Dimming System at MPR (with above)
                               
497,105
                               
 
                               
Low Voltage: Allowance
                            #A-59  
Casino Surveillance/Security: No Equipment
    163,929     SF     15.00       2,458,935      
FOH & BOH Surv./Security: No Equipment
    0     SF     5.00       0      
Cameras (OFCI)
                               
2,458,935
                               
 
                            #A-57  
Communication/Data: No Devices/Equipment
    163,929     SF     2.50       409,823      
409,823
                               
 
                            #A-58  
AV/Sound
    163.929     SF     2.00       327,858      
(MPR Theatrical Sound System: OFOl)
                               
327,858
                               
 
                            SBTL  
Division 16 — Subtotal
                55.68       9,127,370      
TOTAL COST
                256.45       42,038,925      
 
                               
Cost of Work Subtotal
                      $ 42,038,925      
 
                               
Sub Guard @ 1.25%
                      $ 525,487      
General Conditions (5.25%)
                      $ 2,180,223      
Extended General Conditions through May 31, 2012
                      $ 82,119      
Building Permit (ABS, No City Inspection Rq’d)
                               
General Liability Insurance ( Cost of Work times .008)
                      $ 336,311      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond 4 City Bond (Cost of Work times .0002)
                      $ 3,408      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 45,171,473      
MCC Fee @ 3.25%
                      $ 1,468,073      
 
                               
Project Total
                      $ 46,639,546      
MCC Contingency @ 4% times Cost of Work
                4.00 %   $ 1,631,557      
Area Total
                      $ 48,321,103      
 
          $/SF             294.77  

5/25/2011

 

32 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO PRECAST GARAGE

       
GSF 
311,207.00

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 2
                               
Test Pile Program (split hotel/garage/low rise) — drive /mobilization
    1     LS     81,298.00       81,298      
Temp Roads for Test Pile Program
    1     LS     25,000.00       25,000      
 
                        0      
Auger Cast Piles (18” x 120’)
    43.360     LF     26.25       1,269,450      
Pile Mobilization: In & Out
    1     EA     86,000.00       86,000      
Unforeseen Subsurface Condition — Stump/Log
    1     EA     23,304.00       23,304      
1,485,052
                        0      
 
                               
Geofoam at Garage ((No Suggestions) system, seal slab with SITEWORK)
    2,500     SF             0      
 
                        0      
 
                               
Site Utilities: See Sitework Budget
                        0        
Structural Excavation & Backfill
                      W/ Div 3 Concrete      
Excavate/Haul 1’ at footprint to use standard forms
    4,978     CY     8.00       39,827      
Backfill at Foundations
    1     LS     25,000.00       25,000      
 
                               
64,827
                               
 
                            SBTL  
Division 2 — Subtotal
                4.98       1,549,879      
DIVISION 3
                               
Form, Pump Place Finish (to Bottom of Slab)
                        0      
Concrete: Pile Caps & Footings, Beams, Seal Slab
    129     EA     3,535.00       456,015      
 
                               
Additional Mobilization
    1     EA     6,500.00       6,500      
6,500
                        0      
 
                               
Level 1 Form Place & Finish
                        0      
Concrete: F/P/P/F PG L1 Structural Slab
    101,065     SF     6.08       614,475      
614,475
                        0      
 
                               
Pump Place Finish Topping Slab
                        0      
Concrete: Precast 4” Topping Slab
    203,720     SF     1.62       330,026      
330,026
                               
 
                               
Tape Double T Joints
    203,720     SF     0.10       20,372      
Topping Slab Ramp Edge Forms
    740     LF     5.49       4,063      
Topping Slab CJ/Bulkheads
    1,440     LF     4.83       6,948      
Topping Slab: Saw Cut Joints: 3/8” x 1”
    13,180     LF     0.75       13,635      
45,018
                        0      
 
                        0      
Concrete: Structural Walls
    5,937     SF     18.30       108,647      
 
                        0      
Perimeter Wall at Crawl Space
    6,600     SF     22.00       145,200      
145,200
                           

5/25/2011

 

33 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO PRECAST GARAGE

       
GSF 
311,207.00

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Concrete: Curbs/Pads
    1     LS     19,300.00       19,300      
19,300
                               
 
                               
Concrete: Pan Stair Infill (SW Only)
    484     SF     6.50       3,147      
3,147
                               
 
                               
Concrete: Slab on Metal Deck at Elev Tower
    3,780     SF     1.25       4,725      
4,725
                        0      
Ready Mix Material
                        0      
Pile Caps (5000 psi)
    1,916     CY     99.19       190,048      
Mud Slab (2500 psi)
    1,373     CY     87.20       119,726      
Walls (5000 psi)
    175     CY     97.01       16,977      
Interior Grade Beams (5000 psi)
    693     CY     97.01       67,228      
Supported Slab (Level 1)
    4,349     CY     116.63       507,224      
Topping Slabs (4500 psi)
    2,392     CY     99.19       286,857      
Pan Filled Stairs
    7     CY     99.19       694      
Slab on Metal Deck at Elev Tower
    90     CY     112.27       10,104      
 
                        0      
 
                               
Place Embeds: Assumed Quantity @ Shear Walls
    130     EA     26.60       3,458      
Place Anchor Bolts: PC Columns / Roof LP Bases
    99     SETS     111.72       11,060      
14,518
                               
 
                        0      
 
                               
Reinforcing Steel Materials (Bars) (No Shearwalls)
    501     TN     763.00       382,263        
Reinforcing Steel Materials (Bars) (Shearwalls)
    19     TN     763.00       14,497      
Formsaver Material
    230     EA     14.17       3,259      
Reinforcing Steel Installation (Bars)
    520     TN     295.00       153,400      
Reinforcing Steel Materials (Mesh)
    2,520     SQS     116.09       292,534      
Reinforcing Steel Installation (Mesh)
    2,520     SQS     11.00       27,720      
Formsaver Installation
    230     EA     10.00       2,300      
875,973
                        0      
 
                               
Precast Garage (Material)
    1     LS     1,991,866.00       1,991,866      
Precast Stairs (Material)
    1     LS     21,809.00       21,809      
Precast Shearwalls (Material) Cast in Place
          LS     93,595.00       0      
Precast Garage (Erection)
    1     LS     390,328.00       390,328      
Precast Stairs (Erection)
    1     LS     6,000.00       6,000      
Precast Shearwalls (Erection) Cast in Place
          LS     10,000.00       0      
Precast Double T Garage (338 Pcs)
    195,164     SF             0      
Precast Spandrels (95 Pcs)
    18,390     SF             0      
Precast Columns (80 Pcs)
    2,320     SF             0      
Precast Beams (128 Pcs)
    3,361     SF             0      
2,410,003
                12.35       0      
 
                               
MAE Design Fee for CIP Shearwall to Precast
    1     LS     10,000.00       10,000      
10,000
                           

5/25/2011

 

34 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO PRECAST GARAGE

       
GSF 
311,207.00

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Hoisting (with Precast)
                        0      
Safety Handrails
          LS             0      
Engineering / Layout
          LS             0      
Lull
          LS             0      
Crawler Crane Timber Mats
          EA             0      
0
                        0   SBTL  
Division 3 — Subtotal
                20.06       6,242,406      
DIVISION 4
                               
Masonry (Misc. Electrical & Equipment)
    1,764     SF     12.00       21,168      
Full Ht Wall at Level 1 Ramp
    2,028     SF     12.00       24,336      
45,504
                        0      
 
                               
CMU Reinforcing Steel
    2     TON     763.00       1,526      
1,526
                               
 
                            SBTL  
Division 4 — Subtotal
                0.15       47,030      
DIVISION 5
                               
Misc. Metals ( Assumed .10#/sf)
    311,207     GSF     0.53       165,690      
Delete East Stair #G2 & #G3 (Keep Rails) — See Precast
    83     RISERS     -300.00       -24,900      
Elevator Stair G1 (with above)
    83     RISERS   W/ Above              
Bollards
    30     EA   W/ Above              
Elevator Guide Rails/Support Framing
              W/ Above              
CMU Supports
              W/ Above              
Structural Steel Framing & Metal Floor / Roof Deck at Elevator / Stair #G1
Connector Tower
    76     TONS     3,552.63       270,000      
Structural Steel Framing at Stair Tower #G2 & #G3 Canopy (8#/SF)
    2     TONS     4,500.00       8,640      
Stair Tower #G2 & #G3 Canopy Roof Metal Deck
    400     SF     4.50       1,800      
421,230
                               
 
                               
Chain with Eye Hooks at Level 1
    330     LF     5.00       1,650      
1,650
                               
 
                        0      
 
                               
Speed Ramp Barrier Cable Rails: FOB (11 EA Side)
    13,000     LF     1.45       18,850      
Speed Ramp Barrier Cable Rails: Install
    6,500     LBS     0.50       3,250      
22,100
                               
 
                        0   SBTL  
Division 5 — Subtotal
                1.43       444,980      
DIVISION 6
                               
Millwork at Level 4 Elevator Lobby
    880     SF     30.00       26,400      
26,400
                               
 
                            SBTL  
Division 6 — Subtotal
                0.08       26,400      
DIVISION 7
                               
Moisture Control and Caulking
    311,207     GSF     0.15     Incl. Below      
Traffic Coating above Electrical Rooms
    1     LS     5,975.00       5,975      
Traffic Coating at Top Deck
    0     LS             0      
Joint Sealants — Pre-Cast, CMU, Concrete Joints
    1     LS     61,815.00       61,815      
Bentonite @ Elevator Pit Walls
    1     LS     3,915.00       3,915      
TPO Roofing at Elev / Stair Towers
    2,650     SF     15.00       39,750      
TPO Roofing at East Stair Towers/Gutters/DS
    400     SF     24.00       9,600      
121,055
                           

5/25/2011

 

35 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO PRECAST GARAGE

       
GSF 
311,207.00

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Membrane Waterproofing/Flashing at Elevator Tower (at EIFS)
    1     LS   W/ EIFS              
Joint Sealants @ Glazing Perimeter (w/ Glass)
    600     LF             0        
Elevator Tower ElFS
    7,236     SF     12.50       90,450      
EIFS at Shear Walls (Exterior Only)
    2,160     SF     12.00       25,920      
116,370
                               
 
                               
EJ1 (Floor Joint- Lvl 1 Elev Lobby to Garage)
    22     LF     150.00       3,300      
EJ1-FR (Floor Joint- Lvl 2/3 Elev Lobby to Garage)
    44     LF     150.00       6,600      
EJ3 (Floor Joint- Lvl 1 Elev Lobby to Garage)
    50     LF     150.00       7,500      
EJ3-FR (Floor Joint- Lvl 2/3 Elev Lobby to Garage)
    140     LF     150.00       21,000      
EJ14 (Traffic Cover @ Paving)
    85     LF     150.00       12,750      
ED5-FR (Vertical @ Interior)
    240     LF     150.00       36,000      
ED6-FR (Vertical @ Exterior)
    360     LF     150.00       54,000      
EJ @ Roof w/ Roofing
                        0      
141,150
                        0      
 
                               
Fireproofing at Elevator Tower
    3,096     SF     2.00       6,192      
6,192
                               
 
                            SBTL  
Division 7 — Subtotal
                1.22       378,575      
DIVISION 8
                               
Hollow Metal Frames: 6o 7o Interior
    1     EA     100.28       100      
Hollow Metal Frames: 3o 7o Exterior
    7     EA     95.92       671      
Hollow Metal Frames: 6o 7o Exterior
    3     EA     100.28       301      
 
    11                          
 
                               
Hollow Metal Doors: 6o 7o PR Interior
    2     LVS     231.08       462      
Hollow Metal Doors: 3o 7o Exterior
    7     LVS     231.08       1,618      
Hollow Metal Doors: 6o 7o PR Exterior
    6     LVS     231.08       1,386      
4,539
    15                          
 
                               
Unload/Distribute HM Frames & Doors
    26     LVS     17.00       442      
Hang HM Doors
    26     LVS     65.00       1,690      
2,132
                               
 
                               
Hardware
    15     EA     286.17       4,293      
Install Hardware
    15     EA     150.00       2,250      
6,543
                               
Exterior Storefront @ Elevator Tower
    2.118     SF     60.00       127,080      
Storefront Doors
          EA     3,500.00       0      
127,080
                               
 
                        0      
 
                            SBTL  
Division 8 — Subtotal
                0.45       140,293      
DIVISION 9
                               
Exterior Framing at EIFS
    7,236     SF     12.00       86,832      
86,832
                               
 
                               
Finishes: Power Wash & Paint Bottom of Structure
    311,207     SF     0.80       248,966      
Finishes: Paint Precast Spandrels
    19,500     SF     1.50       29,250      
278,216
                           

5/25/2011

 

36 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO PRECAST GARAGE

         
GSF 311,207.00
 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Finishes: Elevator Lobbies
    3,096     SF     30.00       92,880      
Paint Elevator Lobbies
    3,096     SF     3.00       9,288      
102,168
                               
 
                               
Finishes: Paint Striping
    311,207     GSF     0.05       15,560      
15,560
                               
 
                            SBTL  
Division 9 — Subtotal
                1.55       482,776      
DIVISION 10
                               
Specialties
    311,207     GSF     0.05       15,560      
15,560
                               
 
                               
Wayfinding and Graphics (code required)
    311,207     GSF     0.20       62,241      
 
                            #A-25  
Delete Wayfinding and Graphics (code required) OFOI
    1     ALLOW     -62,241.00       -62,241      
0
                            SBTL  
Division 10 — Subtotal
                0.25       77,802      
DIVISION 11
                               
Equipment (Parking Control)
                        0      
 
                            SBTL  
Division 11 — Subtotal
                —       0      
DIVISION 12
                               
Furnishings
                        0      
 
                            SBTL  
Division 12 — Subtotal
                —       0      
DIVISION 13
                               
Special Construction: Elevator Lobby Enclosure
                        0      
 
                            SBTL  
Division 13 — Subtotal
                —       0      
DIVISION 14
                               
 
                               
Conveying Systems: 4 Passenger (4 stops EA)
    1     LS     647,323.00       647,323      
647,323
                               
 
                            #A-43  
Conveying Systems: Passenger Cabs Finish
    4     ALLOW     15,000.00       60,000      
60,000
                               
 
                            #A-40  
Hoistway Working Platforms
    2     ALLOW     2,500.00       5,000      
5,000
                               
 
                            SBTL  
Division 14 — Subtotal
                2.27       707,323      
DIVISION 15
                               
Plumbing at Garage: Drains & Hose Bibs
    311,207     SF           w/ Mech GMP    
HVAC at Garage: Open Air PG
    311,207     SF           w/ Mech GMP    
Mechanical GMP
    1     LS     331,008.00       331,008      
Extended General Conditions thru 5/31/2012
    1     LS     3,310.08       3,310      
331,008
                               
 
                               
Fire Protection: Standpipe Only
    311,207     SF     0.17       52,905      
52,905
                               
 
                            SBTL  
Division 15 — Subtotal
                1.24       387,223  

5/25/2011

 

37 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO PRECAST GARAGE

         
GSF 311,207.00
 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 16
                               
Electrical GMP
    1     LS     793,804.00       793,804      
Extended General Conditions thru 5/31/2012
    1     LS     7,938.04       7,938      
Electrical (No Sound or Specialty Lighting)
    311,207     SF           w/ Elect. GMP      
Electrical: Fire Alarm (Lobby Only — Not Required)
    311,207     SF           w/ Elect. GMP      
801,742
                               
 
                               
Low Voltage: Allowance
                            #A-59  
PG: Security & Surveillance — Devices OFCI
    311,207     SF     0.25       77,802   #A-59  
PG Elev Lobby: Security & Surveillance
    3,096     SF     4.00       12,384      
90,186
                               
 
                            #A-57  
PG Elev Lobby Comm./Data: No Devices/Equip.
    3,096     SF     2.00       6,192      
6,192
                               
 
                            #A-58  
PG Elev. Lobby: AV/ Sound
    3,096     SF     2.00       6,192      
6,192
                               
 
                            SBTL  
Division 16 — Subtotal
                2.91       904,312      
TOTAL COST
                36.51       11,363,475      
 
                               
Cost of Work Subtotal
                      $ 11,363,475      
Sub Guard @ 1.25 %
                      $ 142,043      
General Conditions (5.25%)
                      $ 589,523      
Extended General Conditions through May 31, 2012
                      $ 26,109      
Building Permit (Cost of Work times .0022)
                      $ 25,000      
General Liability Insurance (Cost of Work times .008)
                      $ 90,908      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 2,273      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 12,239,330      
MCC Fee @ 3.25%
                      $ 397,778      
 
                               
Project Total
                      $ 12,637,109      
MCC Contingency @ 4% times Cost of Work
                4.00 %   $ 454,539      
Area Total
                      $ 13,091,648      
 
          $/SF         42.07  

5/25/2011

 

38 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE HOTEL
Keys 206

         
GSF 197,166
 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Division 2 — Sitework:
                               
Earthwork
                               
Test Pile Program (split hotel/garage/low rise) — drive /mobilization
    1     LS     81,298.00       81,298      
Temp Roads for Test Pile Program
    1     LS     25,000.00       25,000      
Pile Inspections, Oversight, Testing (By Owner)
                               
Test Pile Program — material
                               
18” Auger Cast Piles at Hotel (18”x120’)
    40,440     LF     28.40       1,148,496      
Piles at Stair Towers (6 piles each x 120’) (With Above)
    1,440     LF                    
Mobilization: In/Out —
    1     LS     86,000.00       86,000      
1,340,794
                               
 
                               
Work Stoppage due to ACOE MOD Approval: Crew & Equipment Standby Time 1/26/2011
through 2/08/2011
    1     LS     199,672.00       199,672      
Work Stoppage due to ACOE MOD Approval: Relocate Crane & Crew Standby Time -
03/04/11 thru 03/18/11
    1     LS     167,411.00       167,411      
Work Stoppage due to ACOE MOD Approval: Equipment Only Standby Time - 3/04/11
thru 06/15/11
    1     LS     232,256.00       232,256      
Work Stoppage due to ACOE MOD Approval: QAQC MANDATED Equipment Upgrade
Installation
    1     LS     12,500.00       12,500      
Work Stoppage due to ACOE MOD Approval: QAQC MANDATED Equipment Upgrade Rental
Only — 04/20/11 thru 6/23/11
    1     LS     13,000.00       13,000      
Work Stoppage due to ACOE MOD Approval: QAQC MANDATED Equipment Upgrade
Technician During Hotel Pile Completion Only — 06/16/11 thru 6/23/11
    1     LS     6,300.00       6,300      
631,139
                        0      
 
                               
Field Engineering/Layout —
    1     LS                    
 
                        0      
 
                               
Backfill at foundations (with Levee improvement)
    1     LS             0      
0
                        0      
 
                        0      
 
                            SBTL  
Division 2 — Subtotal
                10.00       1,971,933      
Division 3 — Concrete:
                               
Concrete Foundations
                               
Concrete Frame Foundations (caps/plinths)
    27     EA     12,287.00       331,749      
Additional Mobilization
    1     EA     6,500.00       6,500      
Concrete Frame Pan Filled Stairs
    7,025     SF     6.50       45,663      
Mud Slab at Hotel (with Foundations)
    12,800     SF             0      
Perimeter Wall at Crawl Space
    3,000     SF     22.00       66,000      
449,912
                        0  

5/25/2011

 

39 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

         
GSF 197,166
 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Concrete Frame
    1     LS                    
Form, Pump Place and Finish Concrete Frame through ASI #18
    183,400     SF   W/ Above            
1,673,048
                               
 
                               
Delay Concrete Frame Start Date Due to River Rising (with above)
    1     LS     25,000.00       25,000      
25,000
                               
 
                               
Reinforcing Steel Materials (Bars)
    822     TN     763.00       627,186      
PT Back Up Bars
    22     TN     763.00       16,786      
Formsaver Material
    350     EA     19.62       6,867      
650,839
                               
 
                               
Post Tension Material
    83,000     LBS     1.04       85,947      
Post Tension Material ASI 18
    1,300     LBS     1.04       1,346      
Stud Rails at Columns
    74     EA     16.90       1,250      
Stud Rails at Columns ASI 18
    107     EA     16.90       1,808      
90,351
                               
 
                               
Reinforcing Steel Labor (Bars)
    844     TN     295.00       248,980      
Reinforcing Steel Labor (Stud Rails)
    74     EA     17.00       1,258      
Formsaver Labor
    350     EA     10.00       3,500      
Post Tension Labor
    83,000     LBS     0.46       38,180      
291,918
                               
 
                               
Ready Mix Material
                               
Pile Caps
    2,532     CY     99.19       251,149      
Grade Beams
    41     CY     97.01       3,977      
Plinths
    18     CY     99.19       1,785      
Columns (5000 psi)
    508     CY     94.83       48,174      
Columns (7000 psi)
    377     CY     103.55       39,038      
Walls (5000 psi)
    999     CY     94.83       94,735      
Walls (7000 psi)
    911     CY     103.55       94,334      
Supported Slabs (PT)
    3,128     CY     116.63       364,819      
Supported Slabs (Conventional Reinforcing)
    2,712     CY     94.83       257,179      
Pan Filled Stairs
    51     CY     99.19       5,059      
Mud Slab
    186     CY     87.20       16,219      
1,176,469
                               
 
                               
Install Embeds & Inserts: Assumed Quantity
    300     EA     35.00       10,500      
Install Curtainwall Halfen Inserts
    310     EA     16.00       4,960      
15,460
                               
 
                               
Crane #3— Liebherr 630
    6     MO     24,500.00       147,000      
Crane Foundation: F/P/P/F
    1     EA     40,350.00       40,350      
Crane #— Liebherr 420
    5     MO     18,600.00       93,000      
Crane Foundation: F/P/P/F
    1     EA     40,350.00       40,350      
Crane Operators
    47     WK     3,800.00       178,600      
Personnel Hoist (includes operator)
    7     MO     30,000,00       210,000      
Lull Rent
    6     MO     2,600.00       15,600      
Lull Fuel & Maint
    6     MO     1,000.00       6,000      
Lull Operator
    25     WKS     3,800.00       95,000      
825,900
                        0  

5/25/2011

 

40 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

         
GSF
    197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Concrete Testing
                        0      
Material Testing Services/Inspection (By Owner)
                        0   SBTL  
Division 3 — Subtotal
                26.37       5,198,896      
Division 4 — Masonry:
                               
 
                               
Brick at Exterior Below Service Level (DELETED)
    4,100     SF             0      
CMU Infill at East Hotel Elevation, Level 2
    3,240     SF     14.00       45,360      
45,360
                        0      
 
                               
CMU Reinforcing Steel
    4     TN     763.00       3,052      
3,052
                               
 
                               
Granite tops at Public Restrooms (with Millwork)
    56     SF             0      
Granite tops at Front Desk (with Millwork)
    90     SF             0      
 
                        0      
Granite Tops at Typical, ADA, Extended Guestroom (with millwork)
    1,760     SF             0      
Granite Tops at Junior/Bridge Suites (with millwork)
    370     SF             0      
Granite Tops at Two-Bay Suite (with millwork)
    486     SF             0      
Granite Tops at Three-Bay Suite (with millwork)
    26     SF             0      
 
                        0      
Granite Shower Seats at Typical, ADA, Extended Guestroom (with Div 9)
                        0      
Granite Shower Seats at Junior/Bridge Suites (With Div 9)
                        0      
Granite Shower Seats at Two-Bay Suite (With Div 9)
                        0      
Granite Shower Seats at Three-Bay Suite (With Div 9)
                        0      
0
                        0   SBTL  
Division 4 — Subtotal
                0.25       48,412      
Division 5 — Metals:
                               
Structural Steel / Misc Steel
    197,166     GSF     6.30       1,242,146      
Mise Steel Level 1 : F & I
          TONS   W/ Above              
Mise Steel Tower: F & I
          TONS   W/ Above              
Elevator support framing
          TONS   W/ Above              
Metal Stair 2 ea (with Tower Framing)
    241     RISERS   W/ Above              
Pit ladders
          EA   W/ Above              
Elevator beams
          EA   W/ Above              
Framing at Roof Canopy
          TONS   W/ Above              
 
                               
Embeds at Slab Edge for EIFS
    1     LS     94,000.00       94,000      
1,336,146
                        0      
 
                               
Ornamental Metals (with Millwork)
          GSF             0      
Glass Handrail at Level 3 (with Div 8)
          LF             0      
0
                        0      
Structural Steel Framing for Screen at Pool Deck (10#/SF)
    8     TONS     4,500.00       35,550      
35,550
                           

5/25/2011

 

41 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

         
GSF
    197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Structural Steel Framing for High Roof Screenwall Eyebrow(10#/SF)
    25     TONS     4.500.00       112,500      
112,500
                               
 
                            SBTL  
Division 5 — Subtotal
                7.53       1,484,196      
Division 6 — Carpentry:
                               
Rough Carpentry — Guestroom Tower
    106,470     GSF     0.30       31,941      
Rough Carpentry — BOH
    22,273     GSF     0.30       6,682      
Rough Carpentry — Public
    2,593     GSF     0.30       778      
Parapet Wall Sheathing: Installation (W/ Roofing)
                        0      
39,401
                        0      
 
                               
Architectural Woodwork
                        0      
Hotel
                        0      
Typical Guest Rooms
    141     EA     5,040.00       710,640      
ADA Typical Rooms
    9     EA     5,040.00       45,360      
Extended Typical Rooms
    26     EA     5,040.00       131,040      
ADA Junior Suite
    1     EA     8,519.00       8,519      
Junior Suites
    9     EA     8,519.00       76,671      
ADA Bridge Suite
    1     EA     8,519.00       8,519      
Bridge Suites
    8     EA     8,519.00       68,152      
LVL 12 Bridge Suite
    1     EA     12,000.00       12,000      
2-Bay Suites
    9     EA     8,269.00       74,421      
3-Bay Suite
    1     EA     15,000.00       15,000      
Elevator Lobbies
    11     EA     8,211.00       90,321      
Corridors
    11     EA     7,263.00       79,893      
1,320,536
                        0      
 
                               
Public Areas Millwork
                        0      
Lobby / VIP Reg / Front Desk / Public Circ
                        0      
VIP Registration Desk (Wood Top with mirror front)
    8     LF     1,325.00       10,600      
VIP Registration Bookcase/Bar
    7     LF     425.00       2,975      
VIP Base/Chair/Crown
    90     LF     25.00       2,250      
Lobby Valet Desk with Stone Top
    8     LF     1,325.00       10,600      
Antique Mirror with Metal Grillwork at Fireplace
    150     SF     425.00       63,750   #A-13  
Utilize MDF ILO Metal Grillwork at Lobby Fireplace
    1     ALLOW     (18,750.00 )     -18,750      
Wood Paneling at Lobby
    1     LS     75,000.00       75,000      
14’ Open Grillwork at Front Desk (to Corridor)
    84     SF     350.00       29,400      
Front Desk with Stone Top
    19     LF     1,325.00       25,175      
6’ Wainscot at Corridor
    1,080     SF     75.00       81,000   #A-13  
Delete Wainscot at Corridor and add base, chair, crown and wallcovering
    1     ALLOW     (68,760.00 )     -68,760      
Base / Crown / Door Trim at Elev Lobby
    75     LF     10.00       750      
Elevator Door Trim
    72     LF     17.00       1,224      
Ceiling Trim at Lobby/VIP/Front Desk/Elev Lobby
    1     LS     62,992.00       62,992      
278,206
                        0      
 
                               
Meeting Room / Pantry
                        0      
4’ Wainscot at Meeting Room
    456     SF     75       34,200      
(2) Base Cabinet with Stone Top at Meeting Room
    16     LF     425       6,800  

5/25/2011



 

42 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

         
GSF
    197,156  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Buffet with Stone Top at Pantry
    15     LF     222       3,330      
Buffet with Stone Top at Meeting Room
    13     LF     600       7,800      
Ceiling Trim
    1     LS     8,430       8,430      
60,560
                               
Multipurpose Room
                        0      
6’ Wood Wainscot
    798     SF     75       59,850   #A-13  
Delete Wainscot at Corridor and add base, chair, crown and wallcovering
    1     LS     -48,098       -48,098      
Built in Bookcases at Fireplace
    10     LF     850       8,500      
Buffet with Stone Top
    13     LF     600       7,800      
Ceiling Trim
    350     LF     75       26,250      
54,302
                        0      
Public Restrooms (1110, 1112, 12114, 12115)
                        0      
Vanity with Stone Top
    43     LF     323       13,889      
Ceiling Trim
    150     LF     11       1,650      
Crown Moulding
    198     LF     11       2,178      
17,717
                        0      
Level 2 Lobby
                        0      
6’ Wood Wainscot
    720     SF     75       54,000      
Custom Ceiling (Broken Board Look)
    1,475     SF     110       162,250      
Wood Column Wraps
    6     EA     3,500       21,000      
237,250
                        0      
Fitness Center
                        0      
Cabinet with Stone Top
    8     LF     300.00       2,400      
2,400
                        0      
 
                               
Misc BOH Millwork
                        0      
1102 Men’s Restroom (Vanity / Skirt)
    5     LF     120.00       600      
1103 Women’s Restroom (Vanity / Skirt)
    5     LF     120.00       600      
1105 Conference (Base / Chair / Crown)
    45     LF     25.00       1,125      
1106 Director Finance (Base / Chair / Crown)
    53     LF     25.00       1,325      
4' Diamond Plate Wainscot w 2x6 chair and base at BOH Corridor (478LF)
    2,020     SF     25.00       50,500      
54,150
                        0      
 
                               
Temp Protection
    197,166     GSF     0.35       69,008      
69,008
                               
 
                            SBTL  
Division 6 — Subtotal
                10.82       2,133,530      
Division 7 — Waterproofing:
                               
Moisture Control
                               
Bentonite @ Elevator Pits
    1     LS     4,382.00       4,382      
4,382
                               
 
                               
Urethane Traffic Coating @ French Balconies
    1     LS     5,142.00       5,142      
Urethane Traffic Coating @ Back of House
    1     LS     67,456.00       67,456      
Mechanical Room @ Level 1.5
    4,075     SF             0      
Mechanical Room @ Penthouse
    3,200     SF             0      
Intermediate Areas @ Pool Deck
    7,600     GSF             0      
72,598
                        0      
 
                               
Pool Deck Paver System including Hot Fluid Applied WP / Drainage Board
    7,600     SF     34.10       259,160            
259,160
                  0  

5/25/2011

 

43 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

         
GSF
    197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Waterproofing at Exterior (with EIFS)
                               
Sheet Membrane Damproofing at Exterior (with EIFS)
                               
Caulking at Exterior
    1     LS     38,695.00       38,695      
38,695
                        0      
 
                        0      
Thermal Insulation below Lvl 1 Slab (Unconditioned Crawlspace below)- 2# Foam w/
Flame Spread Weather Resistant Paint NIC
    13,672     SF   NIC            
Thermal Insulation @Lvl 12 Slab-w/ Pool Deck Waterproofing System
                        0      
0
                        0      
 
                               
Fireproofing at Stair Towers
    7,488     SF     3.00       22,464      
22,464
                        0      
 
                               
EIFS
    1     LS     819,650.00       819,650      
EIFS (Framing with Div 9)
    70,000     SF             0      
EIFS/Framing at Pool Overhang (with above)
    2,615     SF             0      
Scaffolding (with above)
    1     LS             0      
Cornice (Metal Panel)
    1,950     LF     30.00       58,500      
EIFS for Garage Elev Tower (with Garage)
                        0      
878,150
                        0      
 
                               
Expansion Joint Assemblies (at Pedestrian Bridge)
          LF           W/ Bridge      
Expansion Joint Assemblies (at Porte Cochere)
          LF           W/ Garage      
Facade Sealants (with waterproofing)
          SF             0      
0
                        0      
 
                               
Screen at Pool Deck (with Div 8)
    1,580     SF             0      
0
                        0      
Roofing & Sheet Metal -meets 140 MPH Code
                        0      
TPO Built-up Roofing at Mechanical Room
    3,725     SF     18.00       67,050      
Roofing: Hotel Porte Cochere
          SF           W/ Bridge      
Standing Seam Roof at Pool Overhangs
    1     LS     62,300       62,300      
129,350
                               
 
                               
Temporary Roof
                               
Level 10 Temporary Roof: In & Out
    13,500     SF     3.00       40,500      
40,500
                               
 
                            SBTL  
Division 7 — Subtotal
                7.33       1,445,299      
Hollow Metal Doors
                        0      
BOH
    38     LVS     245.25       9,320      
Public
    0     LVS             0      
9,320
                        0      
Hollow Metal Frames
                        0      
Hotel Single
    439     EA     95.92       42,109      
Hotel Double
    12     EA     100.28       1,203      
BOH Single
    80     EA     95.92       7,674      
BOH Double
    8     EA     100.28       802      
Public Single
    6     EA     95.92       576  

5/25/2011

 

44 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Public Double
    3     EA     100.28       301      
 
                        0      
Unload/Distribute HM Doors & Frames
    586     EA     17.00       9,962      
Hang HM Doors
    38     EA     65.00       2,470      
65,096
                        0      
 
                               
Primed MDO Wood Doors
                        0      
Typical Guestroom Entry
    141     LVS     194.02       27,357      
Typical Guestroom Bathroom (Barn Door)
    141     LVS     146.06       20,594      
Typical Guestroom Water Closet
    141     LVS     381.50       53,792      
Connector Doors
    92     LVS     324.82       29,883      
 
                        0      
ADA Typical Guestroom Entry
    9     LVS     194.02       1,746      
ADA Typical Guestroom Bathroom (Barn Door)
    9     LVS     146.06       1,315      
ADA Typical Guestroom Water Closet
    9     LVS     381.50       3,434      
 
                        0      
Extended Typical Guestroom Entry
    26     LVS     194.02       5,045      
Extended Typical Guestroom Bathroom (Barn Door)
    26     LVS     146.06       3,798      
Extended Typical Guestroom Water Closet
    26     LVS     381.50       9,919      
 
                        0      
Junior Suite Entry
    9     LVS     194.02       1,746      
Junior Suite Bathroom (Pocket Door)
    9     LVS     146.06       1,315      
Junior Suite Bedroom (Pocket Door)
    9     LVS     146.06       1,315      
Junior Suite Water Closet
    9     LVS     381.50       3,434      
Junior Suite Closet (Sliding)
    18     LVS     146.06       2,629      
 
                        0      
ADA Junior Suite Entry
    1     LVS     194.02       194      
ADA Junior Suite Bathroom (Pocket Door)
    1     LVS     146.06       146      
ADA Junior Suite Bedroom (Pocket Door)
    1     LVS     146.06       146      
ADA Junior Suite Water Closet
    1     LVS     381.50       382      
ADA Junior Suite Closet (Sliding)
    2     LVS     146.06       292      
Bridge Suite Entry
    9     LVS     194.02       1,746      
Bridge Suite Bathroom (Pocket Door)
    9     LVS     146.06       1,315      
Bridge Suite Bedroom (Pocket Door)
    9     LVS     146.06       1,315      
Bridge Suite Water Closet
    9     LVS     381.50       3,434      
Bridge Suite Closet (Bi Fold)
    18     LVS     152.60       2,747      
 
                        0      
ADA Bridge Suite Entry
    1     LVS     194.02       194      
ADA Bridge Suite Bathroom (Pocket Door)
    1     LVS     146.06       146      
ADA Bridge Suite Bedroom (Pocket Door)
    1     LVS     146.06       146      
ADA Bridge Suite Water Closet
    1     LVS     381.50       382      
ADA Bridge Suite Closet (Bi Fold)
    2     LVS     152.60       305      
 
                               
2 Bay Suite Entry
    9     LVS     194.02       1,746      
2 Bay Suite Bedroom (Pocket)
    9     LVS     146.06       1,315      
2 Bay Suite Closet (Bi-fold))
    9     LVS     307.38       2,766      
2 Bay Suite Bathroom (Pocket)
    9     LVS     137.34       1,236      
2 Bay Suite Water Closet
    9     LVS     381.50       3,434      
 
                               
3 Bay Suite Entry (Upgrade, Stained Deco Wood)
    1     LVS     545.00       545      
3 Bay Suite Powder (Pocket)
    1     LVS     146.06       146      
3 Bay Suite Bedroom (Pocket)
    1     LVS     146.06       146  

5/25/2011

 

45 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
3 Bay Suite Bedroom (Bi-fold — Antique Mirror)
    4     LVS     307.38       1,230      
3 Bay Suite Bathroom (Pocket)
    3     LVS     146.06       438      
3 Bay Suite Bedroom (Barn Door)
    1     LVS     146.06       146      
 
                               
Elevator Lobby Doors
    24     LVS     194.02       4,656      
Public Area
    14     LVS     194.02       2,716      
BOH (Hollow Metal)
    58     LVS     231.08       13,403      
Custom Wood Doors at Public Area: W/ Millwork?
    0     LVS             0      
214,131
                        0      
Unload/Distribute Wood/PLAM Doors
    930     LVS     12.00       11,160      
Hang Wood/PLAM Doors
    930     LVS     35.00       32,550      
Install Pocket/ Bi-fold Door Tracks
    75     EA     50.00       3,750      
Install Sliding Door Tracks
    20     EA     50.00       1,000      
48,460
                        0      
 
                        0      
Hardware
                               
BOH Hollow Metal
    38     EA     299.75       11,391      
Guestroom/Suite Entry
    206     EA     272.50       56,135      
Guestroom/Suite Entry — automatic door bottoms (with above)
    206     EA             0      
Guestroom/Suite Watercloset Doors
    205     EA     272.50       55,863      
Connector Doors
    92     EA     272.50       25,070      
Pocket Doors
    81     EA     245.25       19,865      
Bi-fold Doors
    33     EA     245.25       8,093      
Barn Doors
    179     EA     245.25       43,900      
Elevator Lobby
    24     EA     381.50       9,156      
Public Area
    14     EA     381.50       5,341      
BOH PLAM
    58     EA     299.75       17,386      
Electrified Security Hardware (F & I by Security Contractor)
    0     EA     —       0      
252,199
                        0      
 
                               
Install Hardware
    930     SETS     75.00       69,750      
Set Up Hardware Room
    1     LS     10,000.00       10,000      
79,750
                               
 
                               
Exterior Glass & Glazing
                        0      
Exterior Curtainwall (includes metal panel at slab edge)
    26,589     SF     65.00       1,728,285      
Louvers at Level 1.5, (Type 4D, with above)
    800     SF             0      
Operable Doors at Level 12 Suites
    4     EA     3,000.00       12,000      
Storefront Doors
    14     EA     3,000.00       42,000      
Automatic Doors (W/Ped. Bridge Vestibule)
    0     EA             0      
Balcony Rails at Suites
    240     LF     250.00       60,000      
1,842,285
                        0      
 
                               
Interior Glass & Glazing
                        0      
VIP Check In (Frameless)
    156     SF     60.00       9,360      
Sundries
    126     SF     60.00       7,560      
Balcony Rail at Level 3 Lobby
    23     LF     400.00       9,200      
Mirror at Fitness Center
    288     SF     15.00       4,320      
Glass Entry at Fitness Center
    130     SF     60.00       7,800      
Vanity Mirrors at Guestrooms (FFE)
    3,960     SF             0  

5/25/2011

 

46 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Vanity Mirrors at Suites (FFE)
    2,100     SF             0      
38,240
                        0      
 
                               
Clean Exterior Glass
    26,589     SF     0.75       19,942      
19,942
                               
 
                        0      
Window Wall Test (BY OWNER)
                        0      
 
                               
Fixed Airfoil Louvers @ Lvl Pool (4B)
    2,860     SF     46.45       132,847      
Aluminum Grille System (4C)- sim Aerolite Angular Bar Grille (at Level 11.5)
MATERIAL
    2,560     SF     31.71       81,173      
Aluminum Grille System (4C)- sim Aerolite Angular Bar Grille (at Level 11.5)
INSTALL
    2,560     SF     2.50       6,400   #A-6  
Delete Louvers at 11.5 and replace with EIFS
    1     ALLOW     (23,573.00 )     -23,573      
Acoustical Louver (4J) at Mech Penthouse
    1,208     SF     35.00       42,280      
Greenscreen System at Service Level
    1,600     SF     14.00       22,400      
261,527
                               
 
                        0      
Curtainwall Consultant (BY OWNER)
                        0      
 
                               
Overhead Coiling Door at Loading Dock
    3     EA     10,000.00       30,000      
30,000
                               
 
                        0   SBTL  
Division 8 — Subtotal
                14.51       2,860,949      
Division 9 — Finishes:
                               
Exterior Framing (W/ Dense Glass & Thermal)
    1     LS     1,022,406.00       1,022,406      
Drywall & Acoustical (Interior Only)
    197,166     GSF     9.25       1,823,786      
2,846,192
                        0      
 
                               
GUESTROOMS / SUITES
                        0   176 Keys  
Typical/ADA/Extended Room Carpet Install (includes pad material)
    5,322     SY     10.35       55,081      
Typical/ADA/Extended Room Wood at Entries
    8,131     SF     18.00       146,358      
Typical/ADA/Extended Room Resilient Base
    17,637     LF     4.70       82,894      
Typical/ADA/Extended Room Tile Surfaces
    1     LS     977,680.00       977,680      
Typical/ADA/Extended Room Tile Floors (with above)
    18,368     SF             0      
Typical Room Tile Walls (with above)
    23,661     SF             0      
Typical Room Tile Walls (Accent) (with above)
    581     SF             0      
Typical Room Tile Base (with above)
    7,357     LF             0      
Typical Room Shower Seat (with above)
    1,837     SF             0      
1,262,013
                        0   9 Keys  
JR Suite Carpet Install (includes pad material)
    554     SY     10.35       5,738      
JR Suite Wood at Entries
    554     SF     18.00       9,979      
JR Suite Resilient Base
    1,643     LF     4.70       7,724      
JR Suite Tile Surfaces
    1     LS     210,627.00       210,627      
JR Suite Tile Floors (with above)
    1,129     SF             0      
JR Suite Tile Walls (with above)
    1,663     SF             0      
JR Suite Tile Walls Accent (with above)
    30     SF             0      
JR Suite Tile Walls at Bar (with above)
    238     SF             0      
JR Suite Tile Base (with above)
    802     LF             0      
JR Suite Shower Seat (with above)
    99     SF             0      
234,068
                           

5/25/2011

 

47 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost   1 Key  
ADA JR Suite Carpet Install (includes pad material)
    62     SY     10.35       638      
ADA JR Suite Wood at Entries
    62     SF     18.00       1,109      
ADA JR Suite Resilient Base
    183     LF     4.70       858      
ADA JR Suite Tile Surfaces
    1     LS     23,403.00       23,403      
ADA JR Suite Tile Floors (with above)
    125     SF             0      
ADA JR Suite Tile Walls (with above)
    185     SF             0      
ADA JR Suite Tile Walls Accent (with above)
    4     SF             0      
ADA JR Suite Tile Walls at Bar (with above)
    26     SF             0      
ADA JR Suite Tile Base (with above)
    89     LF             0      
26,008
                            8 Keys  
Bridge Suite Carpet Install (includes pad material)
    559     SY     10.35       5,784      
Bridge Suite Wood at Entries
    598     SF     18.00       10,771      
Bridge Suite Resilient Base
    1,602     LF     4.70       7,528      
Bridge Suite Tile Surfaces
    1     LS     187,224.00       187,224      
Bridge Suite Tile Floors (with above)
    1,408     SF             0      
Bridge Suite Tile Walls (with above)
    1,126     SF             0      
Bridge Suite Tile Walls Accent (with above)
    26     SF             0      
Bridge Suite Tile Walls at Bar (with above)
    282     SF             0      
Bridge Suite Tile Base (with above)
    678     LF             0      
211,306
                            1 Key  
LVL 12 Bridge Suite Carpet Install (includes pad material)
    70     SY     10.35       729      
LVL 12 Bridge Suite Wood at Entries
    75     SF     18.00       1,346      
LVL 12 Bridge Suite Resilient Base
    200     LF     4.70       941      
LVL 12 Bridge Suite Tile Surfaces
    1     LS     40,353.00       40,353      
LVL 12 Bridge Suite Tile Floors (with above)
    176     SF             0      
LVL 12 Bridge Suite Tile Walls (with above)
    141     SF             0  
 
       
LVL 12 Bridge Suite Tile Walls Accent (with above)
    4     SF             0  
 
       
LVL 12 Bridge Suite Tile Walls at Bar (with above)
    35     SF             0      
LVL 12 Bridge Suite Tile Base (with above)
    85     LF             0      
43,369
                            1 Key  
ADA Bridge Suite Carpet Install (includes pad material)
    70     SY     10.35       729      
ADA Bridge Suite Wood at Entries
    75     SF     18.00       1,346      
ADA Bridge Suite Resilient Base
    200     LF     4.70       941      
ADA Bridge Suite Tile Surfaces
    1     LS     23,403.00       23,403      
ADA Bridge Suite Tile Floors (with above)
    176     SF             0      
ADA Bridge Suite Tile Walls (with above)
    152     SF             0      
ADA Bridge Suite Tile Walls Accent (with above)
    4     SF             0      
ADA Bridge Suite Tile Walls at Bar (with above)
    35     SF             0      
ADA Bridge Suite Tile Base (with above)
    85     LF             0      
26,419
                            9 Keys  
2-Bay Suite Carpet Install (includes pad material)
    564     SY     10.35       5,841      
2-Bay Suite Wood at Entries
    564     SF     18.00       10,157      
2-Bay Suite Tile Surfaces
    1     LS     210,627.00       210,627      
2-Bay Suite Tile Floors (with above)
    1,832     SF             0      
2-Bay Suite Tile Walls (with above)
    1,505     SF             0      
2-Bay Suite Tile Walls Accent (with above)
    30     SF             0      
2-Bay Suite Tile Walls at Bar (with above)
    188     SF             0      
2-Bay Suite Tile Base (with above)
    663     LF             0      
2-Bay Suite Wood Base (with Millwork)
    1,575     LF     —       0  

5/25/2011

 

48 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
2-Bay Suite Shower Seat (with above)
    40     SF             0      
226,625
                            1 Key  
3-Bay Suite Carpet Install (includes pad material)
    29     SY     10.35       296      
3-Bay Suite Wood at Entries
    803     SF     18.00       14,454      
3-Bay Suite Tile Surfaces
    1     LS     40,353.00       40,353      
3-Bay Suite Tile Floors (with above)
    251     SF             0      
3-Bay Suite Tile Shower Walls (with above)
    108     SF             0      
3-Bay Suite Tile Walls Accent (with above)
    51     SF             0      
3-Bay Suite Tile Walls at Bar (with above)
    49     SF             0      
3-Bay Suite Tile Base (with above)
    103     LF             0      
3-Bay Suite Shower Seat (with above)
    18     SF             0      
3-Bay Suite Wood Base (with Millwork)
    272     LF     —       0      
3-Bay Suite Fireplace Surround (with above)
    11     LF             0      
3-Bay Suite Venetian Plaster
    1,840     SF     18.00       33,120      
3-Bay Suite Glass Walls (FFE)
    18     LF             0      
3-Bay Suite Mecho Shade
    456     SF     10.00       4,560      
Tile at Level 12 Balcony
    200     SF     12.00       2,400      
95,183
                            #A-8  
Delete Waterproofing at guestroom floors
    1     ALLOW     (120,000.00 )     -120,000   #A-9  
Utilize epoxy blend grout ILO Epoxy Grout at Guestrooms
    1     ALLOW     (30,000.00 )     -30,000   #A-12  
Add Schluter “Tile Ready” pan system at guestrooms
    1     ALLOW     118,800.00       118,800   #A-15  
Replace vanity accent tile with $20/sf tile at Suites
    1     ALLOW     (145,000.00 )     -145,000   #A-16  
Replace glass tile at wet bar in Suite with $30/sf
    1     ALLOW     (33,000.00 )     -33,000      
 
                        0      
Elevator Lobby / Corridor Carpet Install
    2,046     SY     15.00       30,690      
Elevator Lobby / Corridor Wood Floors
    1,634     SF     18.00       29,403      
Elevator Lobby / Corridor Carpet Base
    6,375     LF     1.00       6,375      
66,468
                        0      
 
                        0      
Lobby / VIP Reg / Front Desk / Public Circ
                        0      
Venetian Plaster at VIP Registration
    1,314     SF     18.00       23,652      
Venetian Plaster at Front Desk
    1,577     SF     18.00       28,382      
Venetian Plaster above wainscot at Corridor
    810     SF     18.00       14,580   #A-17  
Utilize wallcovering ILO Venetian Plaster at Corridor
    1     ALLOW     (12,150.00 )     -12,150      
54,464
                        0      
 
                               
Tile Surfaces
    1     LS     133,551.00       133,551      
Tile Mural at Back Wall of Front Desk
    162     SF       —     0   #A-20  
Replace Mural Tile with $30/sf material
    1     ALLOW     (18,250.00 )     -18,250      
Wood Floor at VIP Registation
    430     SF     —       0      
Wood Floor at Elev Lobby
    160     SF     —       0      
Stone Floor at Lobby / Front Desk
    1059     SF     —       0      
Stone Floor at Corridor
    725     SF     —       0      
Stone Surround at Fireplace
    20     LF     300       6,000      
121,301
                        0      
Inset Rug at Lobby / Front Desk
    47     SY     15.00       698      
Carpet at Elev Lobby
    17     SY     15.00       262      
960
                        0  

5/25/2011

 

49 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Meeting Room / Pantry
                        0      
Slate Flooring at Pantry
    220     SF     17       3,740      
Carpet at Meeting Room
    78     SY     15       1,167      
4,907
                               
Multipurpose Room
                        0      
Venetian Plaster above wainscot at Multipurpose
    1,197     SF     18       21,546   #A-22  
Utilize wallcovering ILO Venetian Plaster at MPR
    1     ALLOW     -21,546       -21,546      
Wood Floor at Multipurpose
    560     SF     19       10,640      
Inset Rug at Multipurpose
    46     SY     15       685      
11,325
                        0      
Public Restrooms (1110, 1112, 12114, 12115)
                        0      
Tile Surfaces
    1     LS     44,480       44,480      
Tile Floor
    566     SF     0       0      
Accent Tile at Mirrors (Mirror Surround)
    52     SF     0       0      
6" Tile Wall Wainscot
    900     SF     0       0      
Stone Pilasters, Solid Surface Partitions w Wood Doors
    11     EA     3,408       37,488      
Urinal Screens
    4     EA     150       600      
82,568
                        0      
Level 2 Lobby
                        0      
Venetian Plaster above Wood Wainscot
    1,000     SF     18       18,000   #A-21  
Utilize wallcovering ILO Venetian Plaster at Level 2 Lobby
    1     ALLOW     -15,000       -15,000      
Stone Flooring
    1,744     SF     19       33,136      
36,136
                        0      
Fitness Center
                        0      
Rubber Flooring at Fitness Center (Capri Cork 9mm)
    820     SF     22.50       18,450      
Wood Lay In Ceiling at Fitness Center
    820     SF     33.60       27,552      
46,002
                      0      
 
                               
Sundries (per PNK) — Allowance
                            #A-23  
Interior Finishes
    849     SF     175.00       148,575      
148,575
                        0      
 
                        0      
BOH
                        0      
BOH Floor Tile
    1,571     SF     12.00       18,850      
BOH Wall Tile
    408     SF     15.00       6,120      
BOH Vinyl Base
    5,662     LF     1.10       6,228      
BOH Install Carpet (Direct Glue)
    726     SY     4.10       2,977      
BOH VCT
    9,659     SF     3.50       33,807      
BOH Sealed Concrete
    10,106     SF     0.75       7,579      
Stonhard Floor at Kitchens
    1,659     SF     12.00       19,906      
BOH ACT (with Drywall)
          SF             0      
BOH FRP at Kitchen Walls
    2,050     SF     5.00       10,250      
BOH Washable Ceiling Tiles at Kitchen
    1,659     SF     3.00       4,976      
110,692
                        0      
 
                        0      
Painting & Textured Coatings
    197,166     GSF     3.50       690,081      
Elastomeric Coating at CMU at T4 Line
    3,240     SF     2.00       6,480      
FRP at Janitors Closet and Kitchen
    2,500     SF     3.00       7,500      
Float Concrete Ceilings at Guestrooms/Suites
    58,936     SF           W/ Paint    
704,061
                        0  

5/25/2011

 

50 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Hotel Porte Cochere Finishes (with Pedestrian Bridge)
          SF             0      
0
                               
 
                               
Final Clean
    197,166     GSF     0.35       69,008      
69,008
                               
 
                        0      
On Site Mock Up (separate sub job)
    1     LS             0      
 
                        0   SBTL  
Division 9 — Subtotal
                31.54       6,218,449      
Division 10 — Specialties:
                               
Corner Guards
                               
Corner Guards: Anodized Aluminum (Public Corridors)- International Extrusions-
Dk Bronze Anodized 3"x3"x8'
    193     EA     14.17       2,735      
Corner Guards: Stainless Steel (BOH)- Inpro- SS 3"x3"x8'
    50     EA     59.95       2,998      
Corner Guards: Installation
    243     EA     25.00       6,075      
11,807
                        0      
 
                               
Fire Protection Specialties
                        0      
FE Cabinet (Recessed/ Non Fire Rated)- JL Industries AMB 1012V10
    12     EA     83.21       999      
FE Cabinet (Recessed/ Fire Rated)- JL Industries AMB 1012V11
    2     EA     144.52       289      
FE Cabinet @ Kitchen- JL Industries AMB 1012V10
    2     EA     83.21       166      
Fire Extinguishers- 10# ABC
    16     EA     69.92       1,119      
FE Cabinets: Installation
    14     EA     25.00       350      
2,923
                        0      
Toilet & Bath Accessories
                        0      
Typical/Extended Guestroom Robe Hooks-Seachrome Chrome Finish 700400-CR-1
    334     EA     23.34       7,795      
Typical/Extended Guestroom Towel Bar-Symmons 24" 513TB-24-STN Satin Nickel
    167     EA     110.29       18,418      
Typical/Extended Guestroom TP Holder-American Standard 8040.230-234 Satin Nickel
    167     EA     58.48       9,766      
Typical/Extended Guestroom Shower Basket-Waterworks Satin Nickel 22-60457-57882
    167     EA     182.36       30,454      
66,432
                        0      
ADA Guestroom Robe Hooks- Seachrome Chrome Finish 700400-CR-1
    18     EA     23.34       420      
ADA Guestroom Towel Bar-Symmons 24" 513TB-24-STN Satin Nickel
    9     EA     110.29       993      
ADA Guestroom TP Holder-American Standard 8040.230-234 Satin Nickel
    9     EA     58.48       526      
ADA Guestroom Shower Basket-Waterworks Satin Nickel 22-60457-57882
    9     EA     182.36       1,641      
ADA Guestroom Shower Seat-CWECO Padded/ Satin Finish
    9     EA     241.78       2,176      
ADA Guestroom Shower Rod-CWECO 60" Straight/ Satin Finish
    9     EA     29.77       268      
ADA Guestroom Grab Bars- CWECO 42"/ Mirror Finish
    18     EA     42.48       765      
6,789
                        0  

5/25/2011

 

51 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Suite Robe Hooks- Seachrome Chrome Finish 700400-CR-1
    56     EA     23.34       1,307      
Suite Towel Bar- Symmons 24" 513TB-24-STN Satin Nickel
    58     EA     110.29       6,397      
Suite TP Holder- American Standard 8040.230-234 Satin Nickel
    29     EA     58.48       1,696      
Suite Shower Basket- Waterworks Satin Nickel 22-60457-57882
    28     EA     182.36       5,106      
14,505
                        0      
ADA Suite Robe Hooks- Seachrome Chrome Finish 700400-CR-1
    4     EA     23.34       93      
ADA Suite Towel Bar- Symmons 24" 513TB-24-STN Satin Nickel
    4     EA     110.29       441      
ADA Suite TP Holder- American Standard 8040.230 234 Satin Nickel
    2     EA     58.48       117      
ADA Suite Shower Basket- Waterworks Satin Nickel 22-60457-57882
    2     EA     182.36       365      
ADA Suite Shower Seat- CWECO Padded/ Satin Finish
    2     EA     241.78       484      
ADA Suite Shower Rod- CWECO 60" Straight/ Satin Finish
    2     EA     29.77       60      
ADA Suite Grab Bars- CWECO 42"/ Mirror Finish
    4     EA     42.48       170      
1,729
                               
Public Area Toilet Paper Holder
    12     EA     49.05       589      
Public Area Toilet Seat Cover Disp
    12     EA     207.10       2,485      
Public Area Paper Towel Disp / Trash Disp
    6     EA     272.50       1,635      
Public Area Sanitary Napkin Disp
    2     EA     381.50       763      
Public Area Grab Bars
    8     EA     42.48       340      
Public Area Soap Disp
    6     EA     45.78       275      
6,086
                        0      
 
                               
Toilet & Bath Accessories Installation
    1,153     EA     20.00       23,060      
23,060
                        0      
 
                               
Way Finding Graphics (Code required)
    197,166     GSF     0.50       98,583   #A-26  
Delete Way Finding Graphics (Code required) OFOI
    1     ALLOW     (98.583.00 )     -98,583      
0
                               
Specialty Signage (OFOI)
                        0      
 
                               
Display Board with Trim at Meeting Room
    50     SF     25       1,250      
1,250
                               
Shower Enclosures at Typical Guestrooms
    167     EA     1,500.00       250,500      
Shower Enclosures at Suites
    28     EA     3,000.00       84,000      
334,500
                        0      
Louvers at Level 11.5 (With Div 8 Curtainwall)
    900     SF             0      
0
                               
Automatic Emergency Defibrillator Units at Elevator Lobbies
    12     EA     2,250.00       27,000      
27,000
                               
 
                            SBTL  
Division 10 — Subtotal
                2.52       496,081  

5/25/2011

 

52 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                         
 
                    GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Division 11 — Equipment:
                               
Window Washing Davits
    1     LS     76,715.00       76,715      
Window Washing Davits (cast in concrete)
    1     LS     7,500.00       7,500      
84,215
                        0      
 
                               
Loading Dock (none)
    0     LS     —       0      
0
                               
Linen Chute
    13     FLS     3,000.00       39,000      
Install Linen Chute
    13     FLS     500.00       6,500      
45,500
                        0      
 
                               
KITCHEN EQUIPMENT: Allowance
                            #A-33  
Kitchen Equipment
    1     LS     355,300.00       355,300      
Room Service Kitchen (w/ Above)
                        0      
Vending Room Ice Machines: FF&E
                        0      
355,300
                        0      
 
                               
FIREPLACES
                        0   #A-32  
Lobby — 2 Sided, Includes box and block
    1     EA     45,000.00       45,000      
Delete 1 FP at Lobby (Only 1 sided)
    1     ALLOW     (22,500.00 )     -22,500      
Level 12 Suite, Includes box and block
    1     EA     40,000.00       40,000      
62,500
                        0      
 
                            SBTL  
Division 11 — Subtotal
                2.78       547,515      
Division 12 — Furniture:
                               
FF&E Warehousing/Installation — with owner
                               
Typical Guest Rooms
                        0      
Suite
                        0      
Public Area Installation
                        0      
 
                            SBTL  
Division 12 — Subtotal
                —       0      
Division 13 — Special Construction:
                            #A-37  
Pool Bar
    1     ALLOW   $ 100,000.00       100,000      
100,000
                               
 
                               
Pool Bar: Food Service Equipment (W/ Div. 10)
    1     LS             0      
0
                               
 
                               
Pool - Shell Mat’l Purchase/Shell Install
    1     LS   $ 215,000.00       215,000      
Pool - Equipment/Piping F&l
    1     LS   $ 150,000.00       150,000      
Finishes in Pool (coping, tile, etc)
    1     LS   $ 25,000.00     w/Pool Material    
365,000
                               
 
                               
Water Feature
    1     ALLOW   $ 100,000.00       100,000   #A-36  
Delete Water Feature
    1     ALLOW   $ (100,000.00 )     -100,000      
100,000
                        0      
 
                        0      
Fire Feature NONE
                        0      
0
                        0      
 
                               
Pool Podium Elev. Structure Allowance
    0     SF             0      
0
                               
 
                            SBTL  
Division 13 — Subtotal
                2.36       465,000  

5/25/2011

 

53 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE HOTEL
Keys 206

                     

        GSF 197,166        

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Division 14 — Conveying Systems:
                               
Conveying Systems: Passenger — TP-1, 2 & 3
    1     LS     675,662.00       675,662      
Conveying Systems: Freight — TS-1, 2
    1     LS     455,642.00       455,642      
Conveying Systems: Freight — TS3 (Roped Hydro)
    1     LS     132,227.00       132,227      
Overtime to Meet Accelerated Schedule
    1     LS     92,820.00       92,820      
Overtime for Off-hour Crane Usage
    1     LS     10,000.00       10,000      
Hoistway Working Platforms
    2     EA     2,500.00       5,000      
1,371,351
                        0      
 
                            #A-42  
Conveying Systems: Passenger Cabs Finish
    3     ALLOW     15,000.00       45,000      
45,000
                               
 
                        0      
Interior Elevator Operator (2 each)
    30     WK     1,500.00       45,000      
45,000
                               
 
                        0   #A-39  
Custom Etching Passenger Elevator Doors
    3     ALLOW     5,000.00       15,000      
15,000
                               
 
                            SBTL  
Division 14 — Subtotal
                7.49       1,476,351      
Division 15 — Mechanical:
                               
Plumbing/HVAC GMP
    1     LS     5,910,853.00       5,910,853      
Extended General Conditions thru 5/31/2012
    1     LS     59,108.53       59,109      
Plumbing/HVAC
    197,166     GSF           w/ Mech GMP #A-47  
Utilize Alternate Plumbing Manufactures
    1     ALLOW     (200,000.00 )     -200,000      
Hotel
          GSF   Incl. Above   w/ Mech GMP    
BOH (No Laundry)
          GSF   Incl. Above   w/ Mech GMP    
Public
          GSF   Incl. Above   w/ Mech GMP    
5,769,962
                               
 
                               
Fire Protection Systems
                               
Fire Protection: New
    197,166     GSF     1.65       325,324      
Temp. Standpipe during Construction
    1     LS     32,000.00       32,000      
Hotel Porte Cochere — (Ped Bridge)
          SF             0      
357,324
                               
 
                               
Temperature Controls
                               
BAS DDC System
          GSF           w/ Mech GMP    
 
                            SBTL  
Division 15 — Subtotal
                31.08       6,127,285      
Division 16 — Electrical:
                               
Electrical GMP
    1     LS     4,280,549.00       4,280,549      
Extended General Conditions thru 5/31/2012
    1     LS     42,805.49       42,805      
Electrical
    197,166     GSF           w/ Elect GMP #A-54  
Reduce Light Fixture Package by Providing
Alternate Fixture Manufactures
    1     ALLOW     (200,000.00 )     -200,000      
4,280,549
                               
 
                               
Fire Alarm System
                        0      
Fire Alarm: Design/Materials/Testing
    197,166     GSF           w/ Elect GMP    
 
                               
Low Voltage: Allowance
                            #A-59  
Hotel Surveillance/Security: No Equipment
    197,166     GSF     1.50       295,749      
295,749
                           

5/25/2011

 

54 of 93



--------------------------------------------------------------------------------



 



BAT0N ROUGE HOTEL
Keye 206

                         
 
          GSF 197,166  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys. Code   Description   Qty     U of M  
Unit Cost     Activity Cost  
 
       
 
                        0      
 
                        0   #A-57  
Communication/Data: No Devices/Equipment
    197,166     GSF     1.75       345,041      
345,041
                        0      
 
                               
 
                        0   #A-58  
AV/Sound
    197,166     GSF     1.00       197,166      
Suite Bose Systems (By owner)
    0     EA     25,000.00       0      
197,166
                               
 
                        0      
Install OFCI TV Brackets
    224     EA     45.00       10,080      
$10,080
                               
 
                            SBTL  
Division 16 — Subtotal
                25.21       4,971,390      
TOTAL COSTS
                179.77       35,445,286      
Cost of Work Subtotal
                      $ 35,445,286      
 
                               
Sub Guard @ 1.25%
                      $ 443,066      
General Conditions (5.25%)
                      $ 1,825,563      
Extended General Conditions through May 31, 2012
                      $ 91,341      
Building Permit (Cost of Work times .0022)
                      $ 77,980      
General Liability Insurance (Cost of Work times .008)
                      $ 283,562      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 7,089      
MCC P&P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 38,173,887      
MCC Fee @ 3.25%
                      $ 1,240,651      
 
                               
Project Total
                      $ 39,414,538      
MCC Contingency @ 4% times Cost of Work
                4.00 %   $ 1,417,811      
Area Total
                      $ 40,832,350      
 
  $ 198,215     Key $/SF       $ 207      
 
                           

5/25/2011

 

55 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO MARINE

         
   
  GSF   226,634 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Marine Work
                               
Pump Platform, Pipes & Casing: In Concrete Frame
    1     LS     —       0      
0
                        0      
Basin Water System
                               
Casino Make Up Water System and Controls
    1     LS     50,000.00       50,000      
(Pumping System is in the Casino Vessel Budget)
                        0      
50,000
                               
H-Piles & Sheet Piles
                               
12’ x 555’ Sheet Piling for Basin Concrete Wall
    6,660     SF     42.50       283,050      
H14 x 73 x 60’ Battered Piles at Basin Concrete Wall
    16,560     LF     37.00       612,720      
Mobilization: In/Out
    1     EA             0      
895,770
                               
CIP T-Wall
    1     LS     653,495.00       653,495      
15’ x 487’ x 2’ Concrete Wall at Basin
    7,605     SF             0      
13’ x 487’ x 2.5’ Concrete Footing at Basin Wall
    6,591     SF             0      
Seal slab
    1     LS     14,039.00       14,039      
Reinforcing material for T wall
    1     LS     70,888.00       70,888      
Muckout T-wall footing for Seal Slab
    1     LS     66,930.00       66,930      
805,352
                               
Mass Earthwork
                               
Clear & Grub Site: (Durr & Beard)
    1     LS             0      
 
                        0      
Excavation at Basin (Durr)
    1     LS     254,104.00       254,104      
Excavate addition 4” for revetment to flush out with T-wall
    1     LS     7,237.00       7,237      
Load, Haul, Spread Unsuitable Soil
    1     LS     8,961.00       8,961      
Vessel: Dry Cut Basin: +27” to +20’ + 1’ Undercut (120,000SF)
    35,556     CY             0      
Vessel: Berm at Basin
    6,000     CY             0      
Under cut and clay liner (None required)
  NIC                        
 
                               
Low Rise: Dry Cut Basin: +27 to +20 (Assume 130,000SF)
    38,519     CY     —       0      
Low Rise: Berm at Basin
    0     CY     —       0      
 
                        0      
On Site Haul/Spread Excess Spoils
    68,074     CY     —       0      
270,302
                               
 
                               
Haul Roads & Temporary Lay Down: In and Out
                               
Phase I Earthwork & Temporary Lay Down (Beard Constr.)
    1     LS     41,972.00       41,972      
Phase I Earthwork & Temporary Lay Down (Barber Constr.)
    1     LS     366,001.00       366,001  

5/25/2011

 

56 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO MARINE

         
   
  GSF   226,634 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Batture Muck Out / Import
    1     LS     205,014.00       205,014      
 
                        0      
Fill at Temp Road at Levee Wet Side: w/Barber
    14,000     CY     —       0      
Fill at Temporary Road at Levee Dry Side: w/Barber
    14,000     CY     —       0      
Temporary Road at Levee Dry Side: w/ Barber
    1     LS     —       0      
Temp Lay Down at Basin
    1     LS     320,000.00       320,000      
Temporary Roads for concrete Frame: Move & Re-Grade
          SY             0      
8” Gravel Temp. Road at Levee Wet Side: Maintenance
    1     LS     75,000.00       75,000      
Additional Board Roads for Steel Erection (8’x16’)
    50     EA     963.00       48,150      
Remove Temp Road at Levee (leave in place)
    1     LS             0      
Widen North Levee Access Road for 2-Way Traffic
    1     LS     17,000.00       17,000      
1,073,137
                               
 
                               
South Levee Ramp Road & Stability Berm
                               
Construction of South Levee Ramp Earthwork & Stone
    1     LS     111,080.00       111,080      
Construction of North Levee Ramp Earthwork & Stone
    1     LS     20,027.73       20,028      
Construction of Stability Berm
    1     LS     258,410.00       258,410      
389,518
                               
 
                               
South Levee Ramp Road
                               
Asphalt Paving
    411     TONS     125.00       51,375      
Striping
    210     LF     2.00       420      
51,795
                               
 
                               
Rip Rap
                               
Rip Rap at Concrete T-Wall 9’ X 555’
    500     TN     140.00       70,000   #A-64  
Delete Rip Rap at T-Wall and use shoreblock
    1     ALLOW     (35,035.00 )     -35,035      
Added ACOE Rip Rap Behind T Wall
    2,175     TN     140.00       304,500   #A-63  
Delete Added ACOE Rip Rap behind T wall and use shoreblock
    1     ALLOW     (177,625.00 )     -177,625      
Filter Fabric (included with above)
                        0      
339,465
                           

5/25/2011

 

57 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO MARINE

         
   
  GSF   226,634 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Pipe Piles
                               
42” x 132’ Pipe Piles @ Basin: FOB Job Site
    9,504     LF     169.22       1,608,267      
42” x 132’ Mooring Pipe Piles @ Basin: Install + Conc. Fill
    1     LS     595,000.00       595,000      
Mobilization: In/Out
    1     EA     130,000.00       130,000      
Engineering and Layout (with above)
    1     EA   W/Above              
Project Management
    3     MO     14,000.00       42,000      
Upgrade Hammer for Pile Driving
    1     LS     415,908.00       415,908      
Added Steel Between Mooring Pipe Piles
    1     LS     215,000.00       215,000      
MAE Design Fee for Mooring Pile As-Builts
    1     LS     12,900.00       12,900      
Shim Plates for Mooring Pile Cap Columns
    1     LS     12,000.00       12,000      
Install Shim Plates for Mooring Pile Cap Columns
    144     EA     500.00       72,000      
3,103,075
                               
 
                               
Pile Caps & Guides (F&l)
    72     EA     10,139.00       730,008      
Add stiffeners at pile cap assemblies
    72     EA     490.50       35,316      
Alignment Welding
    1     LS     38,321.00       38,321      
803,645
                               
 
                               
Pile Caps Chain/Clevis/Tumbuckle: FOB Job Site
    72     EA     14,000.00       1,008,000      
Delete Galv at Mooring Chains / Add Asphaltic Varnish Coating
    1     LS     720.00       720      
Provide Nuts at Strainsert Pins
    1     LS     4,428.00       4,428      
Delete End Link Component
    1     LS     (19,800.00 )     -19,800      
Sandblast Mooring Chain Assemblies
    1     LS     34,560.00       34,560      
1,027,908
                               
 
                               
Vessel Moorings/Trusses/Capturing Devices
    1     LS     2,183,000.00       2,183,000      
Pad Eye Installation (by Bollinger)
    72     EA   W/Above              
Temp Mooring
    3     EA   W/Above              
Install Pile Capture Devices
    72     EA   W/Above              
Install Truss Sections at Bridge Beam Infill (by Bollinger)
    72     EA   W/Above              
Install Bridge Beams (2 ea 12’ x 240’)
    5,760     SF   W/Above              
Pile Caps Chain/Clevis/Tumbuckle: Install
    72     EA   W/Above              
Furnish Temp Bridge Beams (28EA x W13 x 108)
    49     TONS   W/Above              
Gusset Plates / Temp Chocks
    4     TONS   W/Above              
2,183,000
                               
 
                               
MCC Support for Temp Mooring
                               
Additional Tug Time
    2     DAYS     4,800.00       9,600   #A-38  
Installation of Paddlewheel
    1     ALLOW     15,000.00       15,000      
24,600
                           

5/25/2011

 

58 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO MARINE

         
   
  GSF   226,634 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/O2/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Shoreblock
                               
Basin Shoreblock system (includes fabric, anchors, gravel, grout and concrete)
    1     LS     1,276,026.00       1,276,026      
Added Revetment per RFl 67
    1     LS     125,426.00       125,426      
RFI 06 Grout / Cut in at Low Rise Structure
    1     LS     93,530.00       93,530      
Vessel: ShoreBlock (includes anchors and void fill, with above)
    196,242     SF   W/Above              
Vessel: Concrete at end of shore blocks (20% Swell, with above)
    30     CY   W/Above              
Vessel: Filter fabric at blocks (with above)
    196,242     SF   W/Above              
 
                               
Low Rise: ShoreBlock (includes anchors and void fill)
    26,000     SF     7.00       182,000      
Low Rise: Concrete at end of shore blocks (20% Swell) (included with above)
          CY   W/Above              
Low Rise: Filter fabric at blocks (with above)
    26,000     SF   W/Above              
1,676,982
                        0      
 
                               
AOCE Work Stoppage
                               
Work Stoppage due to ACOE MOD Approval: 01/26/11 thru 01/27/11
    1     LS   $ 28,064.00       28,064      
28,064
                               
 
                               
Utility Connections to Casino (with Site)
              W/ M & E GMP              
Concrete Utility Trench To Barge (3/C-14.2)
    0     LF   Not Required              
Connection at Bridges to Barge (4/C-14.2) W/ Bridge (Above ground)
    0     LF   W/ M & E GMP              
Chilled water lines (With Site Utilities)
    0     LF   W/Site              
Domestic, Hot and cold water lines (With Site Utilities)
    0     LF   W/Site              
2” Gas line (With Site Utilities)
    0     LF   W/Site              
Electrical Conduits 4” (With Site Utilities)
    0     LF   W/ M & E GMP              
0
                               
 
                               
Ballasting and Connection Support (LPA)
    1     LS     150,000.00       150,000      
150,000
                               
 
                               
Pump Room Final Ballast/Bilge Site Install
                               
Final Install and commissioning of Ballast/Bilge Monitoring System
    1     LS     8,000.00       8,000      
Cabling from Pump Room to Remote Panel at Vessel Control Room (W/ Electrical)
    1     LS             0      
8,000
                               
 
                               
Vessel Restraint Field Adjustments/Ballasts (MCC)
    26     WKS     3,000.00       77,940      
77,940
                           

5/25/2011

 

59 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO MARINE

         
   
  GSF   226,634 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Vessel Restraint Monitoting System
                               
Strain Gauges
    72     EA     5,034.00       362,448      
Cables for Strain Gauges
    72     EA     660.00       47,520      
Additional Technical Support
    1     WK     7,500.00       7,500      
Low Volatge Cabling / Connectors for Strain Gauge Local & Control
Room Monitoring System
    72     EA     1,600.00       115,200      
532,668
                        0      
 
                        0      
TOTAL COSTS
                        13,313,596      
Cost of Work Subtotal
                        13,313,596      
 
                               
Sub Guard @ 1.25%
                        166,420      
General Conditions (5.25%)
                        690,325      
Extended General Conditions through May 31, 2012
                        25,732      
Building Permit (Cost of Work times .0022)
                        29,290      
General Liability Insurance (Cost of Work times .008)
                        106,509      
Builders Risk Insurance (By Owner)
                        0      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                        2,663      
MCC P & P Bond Premium (Not Required)
                        0      
 
                               
Project Subtotal
                        14,334,534      
MCC Fee @ 3.25%
                        465,872      
 
                               
Project Total
                        14,800,406      
MCC Contingency @ 3% times Cost of Work
                3.00 %     399,408      
Area Total
                        15,199,814      
 
          $/SF             67  

5/25/2011

 

60 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF   25,369 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Division 2 — Sitework:
                               
Earthwork
                               
Clear and Grub
    1     LS     7,358.00       7,358      
Grading / Backfill
    1     LS     22,482.00       22,482      
29,840
                               
 
                               
Pile Inspections, Oversight Testing (By Owner)
                        0      
 
                               
18” Auger Cast Piles at Support Facility (18”x120)
    15,640     LF     25.76       402,886      
Mobilization: In/Out -
    1     LS     86,000.00       86,000      
Unforeseen Site Conditions — Abandoned Tank
    1     LS     69,911.00       69,911      
Unforeseen Site Conditions — Abandoned Tank
    1     LS     7,500.00       7,500      
566,297
                               
 
                               
Clean Top of Pile
    120     EA     25.00       3,000      
3,000
                            SBTL  
Division 2 — Subtotal
                7.99       599,137      
Division 3 — Concrete:
                               
Concrete Frame (F/P/F) — Support Facility/Central Plant
    32,363     SF     20.83       674,121      
Concrete Frame (F/P/F) — Equipment Yard
    1     LS     121,973.00       121,973      
 
                               
796,094
                               
 
                               
ACOE Work Stoppage
                               
Work Stoppage due to ACOE MOD Approval: 01/26/11 thru 02/08/11
    1     LS     41,528.00       41,528      
41,528
                               
 
                               
Pile Caps (with above)
    5,628     CF   W/ Above              
Plinths (with above)
    196     LF   W/ Above              
 
                               
Reinforcing Steel Materials
                               
Bars(10#/SF)
    189     TN     763.00       144,207      
Mesh
          SQS     19.40       0      
Form Saver Material
    256     EA     22.89       5,860      
150,067
                               
 
                               
Rein installation (with Concrete Frame)
                —              
Bars
    189     TN     295.00       55,755      
Mesh
    0     SQS             0      
Form Saver Labor
    256     EA     10.00       2,560      
58,315
                               
Ready-mix Materials
                               
5000 PSI Grade Beams / Caps
    602     CY     97.01       58,400      
5000 PSI SOG (Cooling Tower Area)
    57     CY     97.01       5,530      
2000 PSI Mud Slab
    584     CY     87.20       50,925      
5000 PSI Perimeter Wall
    546     CY     103.55       56,538      
5000 PSI Plinths
    12     CY     99.19       1,190  

5/25/2011

 

61 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF   25,369 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
5000 PSI 12” Flat Slab (includes equip yard)
    1,422     CY     94.83       134,848      
5000 PSI Cooling Tower Columns
    34     CY     94.83       3,224      
310,655
                               
 
                               
Housekeeping Equipment Pads at Central Plant
    2,000     SF     5.00       10,000      
10,000
                               
 
                               
Walk-In Cooler
                               
Styrafoam
    2,000     SF     3.00       6,000      
F/R/P/P/F Topping Slab
    2,000     SF     6.00       12,000      
18,000
                               
 
                               
Vertical Hoisting
    1     LS   W/ Above              
Engineering / Layout
    1     LS   W/ Above              
Fuel, Filter and Operator with above
    1     LS   W/ Above              
Lull Rent
    2     MO     2,600.00       5,200      
Lull Fuel & Maint
    2     MO     1,000.00       2,000      
Lull Operator
    9     WKS     3,800.00       32,908      
40,108
                        0      
 
                               
Concrete Testing
                               
Material Testing Services/Inspection (By Owner)
              NIC              
 
                            SBTL  
Division 3 — Subtotal
                19.01       1,424,768      
Division 4 — Masonry:
                               
 
                               
Interior CMU Partitions @ Support Facility Warehouse/ MEP Areas (Average 28’
Tall)
    17,080     SF     12.00       204,960      
Interior CMU Partitions @ Central Plant (Average 19’ Tall)
    608     SF     12.00       7,296      
Exterior CMU @ Central Plant
    5,600     SF     14.00       78,400      
Exterior CMU Partitions @ X-Fmr Yard (10’ AFF
    2,850     SF     14.00       39,900      
330,556
                               
 
                               
CMU Reinforcing Steel
    5     TN     763.00       3,815      
3,815
                            SBTL  
Division 4 — Subtotal
                4.46       334,371      
Division 5 — Metals:
                               
Support Facility
                               
Metal Building — Furnish
    26,589     SF     10.60       281,843      
Metal Building — Install
    26,589     SF     7.60       202,076      
483,920
                               
Central Plant/ Cooling Tower Structural Steel Package per Addendum 17 (Postel
Industries)
    1     LS     205,670       205,670      
Central Plant Roof Framing Structure (8#/SF)
    30     TN   W/ Above              
Cooling Tower Supports (1,800 SF @ 12#/SF)
    11     TN   W/ Above              
Cooling Tower Isolation Beams
    2     TN   W/ Above              
Access Walkway Grating at Towers
    1,800     SF     20.00       36,000      
Cooling Tower Railing (6 line, 42”)
    360     LF     150.00       54,000      
Cooling Tower Access Ladder
    1     EA     2,500.00       2,500      
Add Additional Electrical Steel Platform / Grating
    240     SF     30.00       7,200      
305,370
                           

5/25/2011

 

62 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF 25,369     

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Misc Metals (.5#/SF)
    6     TN     4,500.00       28,540      
28,540
                               
 
                            SBTL  
Division 5 — Subtotal
                10.91       817,830      
Division 6 — Carpentry:
                               
Rough Carpentry
    25,369     GSF     0.50       12,685      
Temp Protection
    25,369     GSF     0.25       6,342      
19,027
                               
Vanities at Locker Rooms
    48     LF     75.00       3,600      
Vanities at Restrooms
    10     LF     75.00       750      
4,350
                               
 
                               
4’ Diamond Plate Wainscot w 2x6 chair and base at BOH Corridor (454LF)
    1,816     SF     25.00       45,400      
12,685
                            SBTL  
Division 6 — Subtotal
                0.92       68,777      
Division 7 — Waterproofing:
                               
WP, DP, Caulking
    5,600     SF     1.25       7,000      
Expansion Joint Assemblies
    0     LF             0      
7,000
                               
 
                               
Roofing & Sheet Metal — meets 140 MPH Code
                               
SBS Built-up Roofing at Central Plant Building
    7,611     SF     18.00       136,998      
Roofing at Support Facility w/ Mtl Building Supplier
    26,250     SF     —       0      
$136,998
                               
 
                            SBTL  
Division 7 — Subtotal
                1.92       143,998      
Division 8 — Doors & Windows:
                               
 
                               
Hollow Metal Doors / Frames / Hardware
                               
Hollow Metal Frames: 3o 7o Interior
    22     EA     95.92       2,110      
Hollow Metal Frames: 6o 7o Interior
    12     EA     100.28       1,203      
Hollow Metal Frames: 3o 7o Exterior
    2     EA     95.92       192      
Hollow Metal Frames: 6o 7o Exterior
    8     EA     100.28       802      
 
                               
Hollow Metal Doors: 3o 7o Interior
    22     LVS     231.08       5,084      
Hollow Metal Doors: 6o 7o PR Interior
    24     LVS     231.08       5,546      
Hollow Metal Doors: 3o 7o Exterior
    2     LVS     231.08       462      
Hollow Metal Doors: 6o 7o PR Exterior
    16     LVS     231.08       3,697      
19,097
                               
 
                               
Unload/Distribute HM Doors & Frames
    64     EA     12.00       768      
Hang HM Doors
    64     EA     65.00       4,160      
Install Hardware
    64     SETS     100.00       6,400      
11,328
                        0      
Hardware
    64     SETS     325.00       20,800      
Add for Electrified Security Hardware (F & I by Security Contractor)
    0     EA             0      
20,800
                           

5/25/2011

 

63 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF 25,369    

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Overhead Doors
                               
Exterior OH Coiling Doors (10’x12’ Electric)
    4     EA     12,000.00       48,000      
Interior OH Coiling Doors- Warehouse (8’x10’)
    2     EA     5,000.00       10,000      
58,000
                               
 
                            SBTL  
Division 8 — Subtotal
                1.46       109,225      
Division 9 — Finishes:
                               
Support Facility
                               
Drywall
    25,369     GSF     15.00       380,535      
Acoustical Ceilings
    12,057     SF     3.00       36,171      
Gyp Board Walls- One Side (Perimeter) to 10’ AFF
    3,350     SF             0      
Gyp Board Walls- Two Side Interior to 10’ AFF
    5,500     SF             0      
Gyp Board Walls- Two Side MR @ Wet Areas to 10’ AFF
    3,000     SF             0      
416,706
                               
Ceramic Tile
                               
 
    1     LS     53,012.00       53,012      
Ceramic Tile at Floor
    2,167     SF             0      
Ceramic Tile at Showers
    924     SF             0      
Ceramic Tile at Wet Walls
    1,026     SF             0      
53,012
                               
 
                               
Carpet Install / VCT
    1     LS     12,403.20       12,403      
VCT
    6,937     SF             0      
Carpet Install (Direct Glue Down)
    207     SY             0      
12,403
                               
 
                               
Sealed Concrete
    12,811     SF     0.75       9,608      
9,608
                               
 
                               
Painting & Textured Coatings
    25,369     GSF     2.25       57,080      
57,080
                               
Central Plant
                               
 
                               
Paint Exterior CMU Screenwall
    5,547     SF     3.00       16,641      
16,641
                               
 
                            SBTL  
Division 9 — Subtotal
                7.54       565,451      
Division 10 — Specialties:
                               
Fire Protection Specialties
                               
FE & Cabinets
    3     EA     100.00       300      
FE Cabinets: Installation
    3     EA     85.00       255      
555
                               
Toilet & Bath Accessories
                               
Framed Mirrors
    11     EA     80.00       880      
Grab Bar- 30”
    5     EA     28.00       140      
Grab Bar- 36”
    13     EA     30.00       390      
Janitor Accessories/ Mop Hook
    1     EA     50.00       50      
Paper Towel/ Trash Receptacle
    5     EA     250.00       1,250      
Sanitary Napkin Disp
    2     EA     250.00       500      
Shower Curtain/ Rod
    12     EA     100.00       1,200  

5/25/2011

 

64 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF   25,369 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Soap Dispenser
    11     EA     43.00       473      
Toilet Compartments- ADA
    4     EA     1,600.00       6,400      
Toilet Compartments- Standard
    10     EA     1,500.00       15,000      
Toilet Paper Disp
    15     EA     45.00       675      
Towel Hook
    12     EA     25.00       300      
Urinal Screen
    2     EA     750.00       1,500      
Toilet & Bath Accessories Installation
    103     EA     25.00       2,575      
31,333
                               
 
                               
Louver @ Generator Room
    115     SF     45.00       5,175      
Louvers @ Central Plant Building
    905     SF     45.00       40,725      
45,900
                               
 
                               
Awnings @ Support Building Exit Doors
    285     SF     25.00       7,125      
Covered Walkway @ Loading Dock
    1,040     SF     25.00       26,000      
33,125
                               
 
                            SBTL  
Division 10 — Subtotal
                1.48       110,913      
Division 11 — Equipment:
                            #A-29  
Loading Dock Equipment
    1     ALLOW     50,000.00       50,000      
50,000
                               
 
                               
Kitchen Equipment
                               
Support/Warehouse Equipment
    1     LS     362,615.00       362,615      
Refrigeration Racks
    1     LS     574,750.00       574,750      
937,365
                               
 
                               
Walk-In Cooler/Freezer Slabs
                               
Styrofoam (Assume 2,000 SF)
    2,000     SF     2.50       5,000      
Topping Slab (Assume 2,000SF)
    2,000     SF     3.50       7,000      
12,000
                               
 
                            SBTL  
Division 11 — Subtotal
                13.33       999,365      
Division 12 — Furniture:
                               
 
                            SBTL  
Division 12 — Subtotal
                —       0      
Division 13 — Special Construction:
                            SBTL  
Division 13 — Subtotal
                —       0      
Division 14 — Conveying Systems:
                               
 
                            SBTL  
Division 14 — Subtotal
                —       0      
Division 15 — Mechanical:
                               
Mechanical GMP — Central Plant
    1     LS     2,971,977.00       2,971,977      
Extended General Conditions thru 5/21/2012
    1     LS     44,579.66       44,580      
Plumbing (with HVAC)
    25,369     GSF           w/ Mech GMP      
HVAC — Chillers/Pumps/CT’s/Piping in Plant
    2,400     TN           w/ Mech GMP      
HVAC — Boilers/Pumps/ET’s/Piping in Plant
    3,200     TN           Removed — VE      
Water — Softener
    1     LS           Removed — VE      
Diesel Fuel Tank Pumping System
    1     LS           w/ M & E GMP      
3,016,557
                           

5/25/2011

 

65 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF 25,369    

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Mechanical GMP — Support Facility
    1     LS     1,052,132.00       1,052,132      
Support Facility (HVAC/Plumbing/HW & CW Piping to Plant Overhead)
    25,369     GSF           w/ Mech GMP      
1,052,132
                               
Fire Protection Systems
                               
Fire Protection: New
    25,369     GSF     2.50       63,423      
Diesel Fire Pump System
    1     LS     96,000.00       96,000      
159,423
                               
 
                            SBTL  
Division 15 — Subtotal
                56.41       4,228,111      
Division 16 — Electrical:
                               
Electrical GMP
    1     LS     3,007,584.00       3,007,584      
Extended General Conditions thru 5/21/2012
    1     LS     45,113.76       45,114      
Electrical
    25,369     GSF           w/ Elect GMP    
(2) 2000 KW Generators and 10,000 gal Tanks
    4     kw           w/ Elect GMP    
Switchgear for Hotel
    197,166     GSF           w/ Elect GMP    
Switchgear for Vessel
    163,929     GSF           w/ Elect GMP    
Switchgear for Low Rise
    66,222     GSF           w/ Elect GMP    
3,052,698
                               
 
                               
Low Voltage: Allowance
                            #A-59  
Hotel Surveillance/Security: No Equipment
    25,369     GSF     2.00       50,738      
50,738
                               
 
                            #A-57  
Communication/Data: No Devices/Equipment
    25,369     GSF     2.00       50,738      
50,738
                               
 
                            #A-58  
AV/Sound
    25,369     GSF     1.00       25,369      
25,369
                               
 
                               
Fire Alarm System
                               
Fire Alarm: Design/Materials/Testing
    25,369     GSF           w/ Elect GMP    
Fire Alarm Installation: Electrician
                               
 
                            SBTL  
Division 16 — Subtotal
                42.42       3,179,543      
 
                               
TOTAL COSTS
                               
 
                        12,581,488  

5/25/2011

 

66 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CENTRAL PLANT — SCHEME 5

         
   
  GSF   25,369 

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Cost of Work Subtotal
                      $ 12,581,488      
 
                               
Sub Guard @ 1.25%
                      $ 157,269      
General Conditions (5.25%)
                      $ 658,183      
Extended General Conditions through May 31, 2012
                      $ 31,870      
Building Permit (Cost of Work times .0022)
                      $ 27,679      
General Liability Insurance (Cost of Work times .008)
                      $ 100,652      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 2,516      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 13,559,657      
MCC Fee @ 3.25%
                      $ 440,689      
 
                               
Project Total
                      $ 14,000,346      
MCC Contingency @ 4% times Cost of Work
                4.00 %   $ 754,889      
Area Total
                      $ 14,755,235      
 
          $/SF             581.62  

5/25/2011

 

67 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO VESSEL

         
   
  GSF 226,634    

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Vessel Barges & Trusses: Bollinger
    1     LS     20,065,329       20,065,329      
 
                               
Vessel Barges Truss In-Fill: Bollinger
    1     LS     284,215       284,215      
 
                               
Addendum #2 - LPA document revisions
    1     LS     2,119,570       2,119,570      
 
                               
Addendum #3 - LPA document revisions
    1     LS     —       0      
 
                               
Addendum #4 - LPA document revisions
    1     LS     722,922       722,922      
 
                               
Contingency for Truss Pile Cap Alignment Addenda (with Addenda 2)
                        0      
 
                               
Remote Ballasting Tank Monitoring System (W/ Marine Work)
    1     LS   W/ Marine              
Beam Doubler Plates (Temp Barge Beams)
    1     LS     48,299       48,299      
Pile Capture Chain Restraint Receive / Load Out
    72     EA     650       46,800      
23,287,135
                               
 
                               
Hydraulic Motor System
                               
Paddlewheel Hydro Motor System
    1     LS     295,000       295,000      
Install Paddlewheel Hydro Motor System
    1     LS     139,000       139,000      
434,000
                               
 
                               
Premium to Apply Deck Top Coat at the Site
    77,760     SF     0.30       23,328      
23,328
                               
 
                               
Safety Rails
                               
Barge Safety Rails @ Barge Platforms
    2,100     LF     10.00       21,000      
 
                               
Barge Safety Cages: Ships Ladder Temporary Cage
    6     EA     1,000.00       6,000      
Safety Equipment for Ballast Tank Air Quality
    1     LS     10,000.00       10,000      
Air Compressors Air Purging
    3     MO     1,150.00       3,450      
Temp Generator for Air Purging
    3     MO     4,000.00       12,000      
Vessel Tank Venting Labor
    4     WKS     4,000.00       16,000      
Air Quality Engineer Certification
    40     HR     200.00       8,000      
76,450
                               
 
                               
Installation of Paddlewheel (with Marine)
    1     LS   W/ Marine              
 
                               
TOTAL COST
                105.11       23,820,913  

5/25/2011

 

68 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO VESSEL

         
GSF
    226,634  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M     Unit Cost     Activity Cost          
Cost of Work Subtotal
                            23,820,913          
 
                                       
Sub Guard@ 1.25%
                            5,425          
General Conditions
                            0          
Building Permit
                                       
General Liability Insurance (Cost of Work times .007)
                            166,746          
Builders Risk Insurance (By Owner)
                            0          
LA Sales Tax Bond & City Bond (Cost of Work times .0002)
                            4,764          
MCC P & P Bond Premium (Not Required)
                            0          
 
                                       
Project Subtotal
                            23,997,849          
MCC Fee @ 1.00%
                            239,978          
 
                                       
Project Total
                            24,237,827          
MCC Contingency @ .50% times Cost of Work
                    0.50 %     119,105          
Area Total
                            24,356,932          
 
          $/SF             107.47  

5/25/2011

 

69 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 2
                               
Test Pile Program (split hotel/garage/low rise) — drive /mobilization
    1     LS     81,298.00       81,298      
Temp Road for Test Pile Program
    1     LS     25,000.00       25,000      
106,298
                               
 
                               
Auger Cast Piles
                               
Auger Cast Piles (18′x122′)
    28,600     LF     21.50       614,900      
Auger Cast Pile Mobilization
    1     EA     74,000.00       74,000      
Add 51 ACP at Low Rise (issued after bid-IFC drawings)
    1     LS     171,202.00       171,202      
Add Rebar for Longer ACP @ Raised Caps in Berms
    1     LS     17,810.00       17,810      
RFI 006 Raise Top of Pile at Basin Berm
    1     LS     3,251.00       3,251      
ASI 006 Add ACP for Revised Column Location
    1     LS     3,595.00       3,595      
884,758
                               
 
                               
Form / Place / Finish Pile Caps
    1     LS     180,290.00       180,290      
Structural Excavation and Backfill for Pile Caps
    1     LS     86,410.00       86,410      
Concrete and Reinforcing for Pile Caps
    1     LS     147,673.00       147,673      
RFI 49 Enlarge Podium Grade Beams
    1     LS     7,240.00       7,240      
Drill & Epoxy Additional Anchor Bolts
    1     LS     19,718.00       19,718      
441,331
                               
 
                               
Stockpile Berm and Work around LR Steel
    1     LS     41,856.00       41,856      
Excavate Test Hole at Basin for Geo Eng
    1     LS     12,986.00       12,986      
Add Fill at Basin Added Ramp
    1     LS     12,986.00       12,986      
67,828
                               
 
                            SBTL  
Division 2 - Subtotal
                22.65       1,500,215      
DIVISION 3
                               
Pump/Place/Finish Concrete SOMD
    70,601     SF     1.25       88,251      
Misc. Equipment Pads
    1,000     SF     5.50       5,500      
93,751
                               
 
                               
Reinforcing Steel Materials (Bars)
    168     TONS     763.00       128,184      
Reinforcing Steel Materials (Mesh)
    774     SQS     19.40       15,017      
Formsaver Material at Pile Caps
    2,028     EA     21.66       43,923      
RFI 49 Enlarge Podium Grade Beams
    1     LS     5,462.00       5,462      
192,586
                               
 
                               
Reinforcing Installation (Mesh)
    774     SQS     11.00       8,514      
Reinforcing Installation (Bars)
    168     TONS     295.00       49,560      
58,074
                               
Ready-mix Materials 3500psi
    1,497     CY     88.29       132,170      
Ready-mix Materials 3500 LW
    16     CY     112.27       1,796      
133,966
                           

5/25/2011

 

70 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Crane #2- Liebherr 630
    12     MO     22,800.00       273,600      
Crane Foundation: F/P/P/F
    1     EA     40,350.00       40,350      
ACP Piles for TC2
    1     LS     33,760.00       33,760      
Crane Operators
    52     WK     3,800.00       197,448      
Lull Rent
    4     MO     2,600.00       10,400      
Lull Fuel & Maint
    4     MO     1,000.00       4,000      
Lull Operator
    17     WKS     3,800.00       64,600      
Safety Rails @ Podium: Install & Maintain
    800     LF     9.40       7,520      
631,678
                               
 
                            SBTL  
Division 3 - Subtotal
                16.76       1,110,056      
DIVISION 4
                               
Masonry (10′ tall BOH Corridor)
    5,580     SF     12.00       66,960      
66,960
                               
 
                               
CMU Reinforcing Steel
    2     TON     763.00       1,526      
1,526
                               
 
                            SBTL  
Division 4 - Subtotal
                1.03       68,486      
DIVISION 5
                               
Structural Steel
    1,187     TN     2,420.00       2,872,540      
Structural Steel Design Changes per ASI #15
    1     LS     238,400.00       238,400      
Structural Steel Mill Order Price Increase
    1     LS     54,000.00       54,000      
Store Steel for to Work Stoppage due to Programming Approval
    1     LS     12,500.00       12,500      
Move / Re-handle Steel due to Work Stoppage
    1     LS     30,000.00       30,000      
Structural Steel Design Changes: (12-28-10 to IFC)
    1     LS     352,208.00       352,208      
EPIC Deck Upgrade
    1     LS     156,000.00       156,000      
3,715,648
                               
 
                               
Area 3 Steel Erection Escalation
                               
Premium for Steel Erection due to River Level
    1     LS     90,000.00       90,000      
Premium for Steel Erection Divers
    18     DAYS     2,500.00       45,000      
135,000
                               
 
                               
Metal Floor Deck (with above)
    37,200     SF   W/ Above              
Metal Roof Deck (with above)
    88,100     SF   W/ Above              
 
                               
Miscellaneous Metals
                               
Miscellaneous Metals (.75#/SF)
    25     TN     4,500.00       111,750      
Rail at Cat Walk
    720     LF     110.00       79,200      
Guard Rail at Exit Bridge
    1     LS     17,000.00       17,000      
Vessel Perimeter Picket Railing
    531     LF     250.00       132,750      
Stair #1
    40     RISER     650.00       26,000      
Stair #2
    134     RISER     650.00       87,100      
Stair #4
    15     RISER     650.00       9,750      
463,550
                           

5/25/2011

 

71 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    33,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
RTU Privacy Screen
                               
Support Steel Privacy Screen at Roof (10#/SF)
    22     TN     4,000.00       86,180      
Support Steel Privacy Screen at Roof (10#/SF)
    14                          
 
                            #A-1  
Delete Support Steel Privacy Screen at Roof (10#/SF)
    1     ALLOW     (86,180.00 )     -86,180      
0
                               
 
                               
Ornamental Metals (with Div 9 Buildout)
              W/ Div. 9 & 6              
0
                               
 
                            SBTL  
Division 5 - Subtotal
                65.15       4,314,198      
DIVISION 6
                               
Rough Carpentry
    66,222     GSF     1.00       66,222      
Temporary Protection
    66,222     GSF     1.50       99,333      
165,555
                               
 
                               
Plywood
                               
TPO Plywood Substrate Deck @ Epideck
    16,245     SF     3.50       56,858      
56,858
                               
 
                               
Misc BOH Millwork
                               
Storage 1103 Uppers / Lowers
    8     LF     280       2,240      
Office 1104 Uppers / Lowers
    8     LF     280       2,240      
Coats 1200 Shelf / Hanging Rod
    17     LF     150       2,550      
Men’s Toilet 1125 Vanity
    2     LF     200       400      
Women’s Toilet 1126 Vanity
    2     LF     200       400      
Diamond Plate Wainscot with 2x6 Top/Bottom
    412     SF     25       10,300      
18,130
                        0      
Promenade / My Choice / Valet
                        0      
Vestibule
    1     LS     22,320       22,320      
Valet Counter / key Unit
    1     EA     32,370       32,370      
My Choice Counter / Cabinets
    1     EA     33,158       33,158      
Conceirge Desk
    1     EA     15,000       15,000      
Storage / Office Upper and Lowers
    1     LS     5,158       5,158      
Oil Rubbed Bronze at Header Elev +24 / +44
    8,500     SF     47       399,500   #A-13  
Delete Oil Rubbed Bronze at Promenade and use bronze chem metal product
    1     ALLOW     -246,500       -246,500      
Ornamental Rail at Level 2 Bridge
    260     LF     400       104,000   #A-13  
Simplify guardrail at Level 2 Promenade Bridge (reduce allowance)
    1     ALLOW     -52,000       -52,000      
Trim at Level 2 Bridge
    780     LF     25       19,500      
Stylemark Corners
    9,120     LF     11       100,320      
Oiled Bronze with deco elements and wood louvers at Fireplace
    500     SF     280       140,000      
 
                               
Bronze beveled mirror with Black Frame at Fireplace
    335     SF     508       170,180      
 
                               
 
                        0      
Gold Colored Glass at Fireplace
    36     SF     150       5,400      
False Glass Wall System at Restroom Entry
    410     SF     137       56,170      
804,576
                        0  

5/25/2011

 

72 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
2 Meal / Grab N Go
                        0      
Main Bar at 2 Meal with Glass Counter Top with undermont TV / lower diewall
    70     LF     902       63,140      
Back Up Bar with Granite Counter Top at 2 Meal
    40     LF     673       26,920      
Bottle Display at Corner
    1     EA     10,734       10,734      
POS at Grab N Go
    1     EA     6,386       6,386      
Radiused Grab N Go Counter with lower diewall and display case
    42     LF     2,310       97,020      
Back Up Bar with Granite Counter Top at Grab N Go
    40     LF     335       13,400      
Metal Strapped Columns
    3     EA     1,744       5,232      
Wood Plank at Entry with Bronze Filagree
    421     SF     26       10,946      
Menu Boards
    4     EA     1,240       4,960      
Stylemark Corners
    2,320     LF     11       25,520      
 
                        0      
 
                               
Bronze Standing Seam Metal Roof at 2 Meal Entry
    1,400     SF     101       141,400   #A-13  
Delete Standing Seam Metal Roof at 2 Meal and replace with painted metal roofing
    1     ALLOW     -85,400       -85,400      
Bronze Standing Seam Metal Roof at GNG Entry
    1,005     SF     101       101,505   #A-13  
Delete Standing Seam Metal Roof at GNG and replace with painted metal roofing
    1     ALLOW     -61,305       -61,305      
“Hopes” Bronze Storefront at Entry to 2 Meal
    160     LF     767       122,720   #A-13  
Delete “Hopes” Bronze Storefront at Entry to 2 Meal and replace with standard
bronze Aluminum Storefront
    1     ALLOW     -74,720       -74,720      
Glazing for “Hopes” Bronze Storefront at Entry to 2 Meal
    2,400     SF     83       199,200   #A-13  
Glazing for “Hopes” Bronze Storefront at Entry to 2 Meal
    1     ALLOW     -139,200       -139,200      
Operable “Garage Doors” at Entry to 2 Meal
    3     EA     51,925       155,775      
“Hopes” Bronze Storefront at Entry to Grab N Go
    67     LF     798       53,466   #A-13  
Delete “Hopes” Bronze Storefront at Entry to Grab N Go and replace with standard
bronze Aluminum Storefront
    1     ALLOW     -33,366       -33,366      
Red Tinted Glazing for “Hopes” Bronze Storefront at Entry to Grab N Go
    1,005     SF     118       118,590      
 
                            #A-13  
Replace Red Glazing for “Hopes” Bronze Storefront at Entry to Grab N Go to red
tinited glass
    1     ALLOW     -93,465       -93,465      
Red Bronze Mullion Glass Interior Walls (4′ Knee Walls)
    60     LF     483       28,980      
Red Bronze Mullion Glass Interior Walls (12′ Full Ht Walls)
    45     LF     483       21,735      
720,173
                        0  

5/25/2011

 

73 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Steakhouse
                        0      
Host Stand at Entry
    1     LS     6,820       6,820      
Curved Bar at Promenade with Glass Bar Top and “waved” bar front
    70     LF     1,460       102,200      
Back Up Bar at Curved Bar with Granite Top with stemware display
    24     LF     1,576       37,824      
Wine Storage Cabinets w Black Metal Wine Racks and Colored Glass
    26     LF     1,413       36.738      
Blackened Wood Plank w Polished St Stl Straps at Wall on “L” line
    572     SF     105       60,060      
Black Metal Column Wraps at Main Dining
    6     EA     17,468       104,808   #A-13  
Change Black Metal Column Wraps (formed) at Main Dining in Steakhouse to drywall
wrap wth metal cladding
    1     ALLOW     -40,308       -40,308      
Rivots at Columns
    1     LS     11,315       11,315      
Black Metal Column Wraps at Private Dining
    4     EA     3,798       15,192      
Wood / Glass Doors at RR Stalls
    3     EA     1,500       4,500      
Back Walls (6) Banquettes
    6     EA     5,890       35,340      
Booth Blockhead
    2     EA     6,340       12,680      
Table Low Walls
    3     EA     3,090       9,270      
Use of “reclaimed / Local” wood products
    1     LS     24,800       24,800      
Vanity and Granite Countertop at Restrooms
    28     SF     216       6,048      
 
                        0      
Black Metal Tie Back Rods and Trellis
    1     LS     260,400       260,400   #A-13  
Reduce Size and Design of Trellis System
    1     ALLOW     -100,000       -100,000      
Standing Seam Metal Roof Structure at Entry
    1     LS     121,483       121,483   #A-13  
Change Standing Seam Metal Roof to Paint Grade Metal at Entry
    1     ALLOW     -25,000       -25,000      
Scotch Barrel Ceiling at Private Dining
    250     SF     126       31,500      
Black Metal Buttress at Ceiling
    6     EA     17,722       106,332   #A-13  
Change Black Metal Buttresses to Wood
    1     ALLOW     -46,332       -46,332      
Black Wood Beam Ceiling Finishes
    1     LS     157,403       157,403      
Black Wood Plank / Beam Ceiling at Entry (with above)
    358     SF     0       0      
Black Wood Plank Ceiling at Wine Storages (with above)
    114     SF     0       0      
Beveled Mirror with Black Frame at Ceilings above booths (with above)
    645     SF     0       0      
Blackened Wood Plank w Polished St Stl Straps at Ceiling above Booths, on
vertical surface (with above)
    540     SF     0       0      
Beams at Fan Pop Ups (with above)
    7     EA     0       0      
 
                            #A-13  
Delete Beveled/ Colored Glass Glazing System at Wine Storage and Restroom Wall
at Steakhouse (Elev 8 & 9 22.001) and replace with Planked Wood with Pol Stl
Straps (sim to 4/22.002)
    1     ALLOW     -46,240       -46,240      
Beveled/ Colored Glass Glazing System at Private Dining, Wine Storage and
Restroom Wall
    140     LF     1,645       230,300  

5/25/2011

 

74 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Decorative Metal Screen at Private Dining
    480     SF     77       36,960      
Sliding Doors at Private Dining
    4     PR     9,959       39,836      
Swing Door at Private Dining
    2     PR     3,991       7,982      
Glazing system with Black Mullions at Steakhouse Façade / Entry
    42     LF     1,767       74,214   #A-13  
Change Glazing System from Steel to Wood at Exterior
    1     ALLOW     -23,814       -23,814      
Glazing system with Black Mullions at Steakhouse Entry
    20     LF     1,767       35,340   #A-13  
Change Glazing System from Steel to Wood at ENTRY
    1     ALLOW     -11,340       -11,340      
 
                        0      
Wood Framed Mirror at Restrooms (FFE)
    0     EA     0       0      
1,276,311
                        0      
 
                               
Public Restrooms (Rm 1166 / 1167 / 1168)
                        0      
Vanity Apron / Granite Countertop
    24     LF     487       11,688      
Crown Moulding
    100     LF     40       4,000      
Wall Hung Solid Surface Partitions / Pilasters w Wood Doors
    9     EA     5,321       47,889   #A-13  
Revised Toilet Partitions to Drywall Front with Louvered Doors
    1     ALLOW     -16,389       -16,389      
Urinal Screens
    10     EA     117       1,170      
48,358
                        0      
 
                            SBTL  
Division 6 - Subtotal
                46.66       3,089,961      
DIVISION 7
                               
 
                               
Low-Rise Flat Roofs (TPO)
    1     LS     530,430       530,430      
Promenade SS Roofing over SIPS System
    1     LS     531,360       531,360   #A-3  
Delete Standing Seam room at Loading Dock
    1     ALLOW     (60,140 )     -60,140      
1,001,650
                               
 
                               
Dampproofing @ EIFS System (with EIFS)
    32,584     SF   W/ EIFS            
Waterproofing @ Metal Panel System
    8,958     SF     6.15       55,092      
55,092
                               
 
                               
Sheet Membrane Dampproofing at Exterior (with EIFS)
    1     LS   W/ EIFS            
0
                               
 
                               
Thermal Insulation beneath Lvl 53 Slab (open to exterior below)- 2# Foam NONE
REQUIRED
    45,729     SF   NIC            
Thermal Insulation beneath Lvl 53 Slab at coolers
    2,000     SF     6.00       12,000      
12,000
                               
 
                               
Exterior Wall Insulation (with Div 9 Framing Sub)
              W/ Drywall            
 
                               
Waterproofing/ Soil Liner @ Planter- D2/LA5.10
    2,340     SF     4.00       9,360      
Stainless Steel Liner at Planter (Deleted per PNK)
              NIC            
9,360
                           

5/25/2011

 

75 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Joint Sealants @ EIFS System
    32,584     SF     0.50       16,292      
Joint Sealants @ Glazing Perimeter (w/ Glass)
    4,150     LF   W/ Glazing            
16,292
                               
 
                               
EIFS
    20,920     SF     12.75       266,730      
EIFS #2 (Corrugated Metal Look)
    11,664     SF     15.00       174,960      
Scaffold for EIFS
    1     LS     125,000.00       125,000      
566,690
                               
 
                               
Decorative Panels at Tower (Signage by PNK)
              NIC              
0
                               
 
                            #A-30  
Feature Tower Upgrades Allowance
    1     ALLOW     100,000.00       100,000      
100,000
                               
 
                               
Corrugated Metal Panel System
    6,552     SF     15.00       98,280      
Composite Metal Panel at Planter
    1,365     SF     28.00       38,220   #A-4  
Delete Composite Metal Panel at Planter and replace with corrugated Metal Panel
    1     ALLOW     (17,745.00 )     -17,745      
Composite Metal Soffit at Steakhouse
    362     SF     28.00       10,136      
Metal Fascia at Steakhouse/East Elevation
    495     LF     28.00       13,860      
Composite Metal Panel at Steakhouse (Above windows)
    647     SF     28.00       18,116      
Column Wraps at Steakhouse
    902     SF     28.00       25,256   #A-5  
Replace Column Wraps at Steakhouse with EIFS
    1     ALLOW     (7,216.00 )     -7,216      
178,907
                               
 
                               
Equipment Screenwall- 20′ Avg Height
    3,144     SF     25.00       78,600      
Equipment Screenwall- 8′ Avg Height
    1,165     SF     25.00       29,125      
Equipment Screenwall at 2 Meal
    2,700     SF     25.00       67,500   #A-1  
Eliminate Privacy/Equipment Screens at Roof of Low Rise (Add paint at Mechanical
Equipment, does not include 2 Meal screen)
    1     ALLOW     (107,725.00 )     -107,725      
67,500
                               
 
                               
Planter Screen Wall
    6,552     SF     3.00       19,656      
19,656
                               
 
                               
Expansion Joints
                               
EJ1X (Interior Floor)
    48     LF     150.00       7,200      
EJ2-S (Exterior Floor)
    46     LF     150.00       6,900      
EJ7-FR (Interior Vertical)
    24     LF     150.00       3,600      
EJ8-FR (Interior Vertical)
    38     LF     150.00       5,700      
EJ10-FR (Roof to Building)
    72     LF     150.00       10,800      
EJ14 (Exterior Floor)
    120     LF     150.00       18,000      
52,200
                               
 
                               
Fireproofing
                               
Intumescent Coating (None)
                        0  

5/25/2011

 

76 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH
    26,463.00  
BOH
    39,759.00  
GSF
    66,222.00  

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Cementitious Fireproofing @ Bottom of Lvl 53 Floor:
    59,613     SF   NIC              
SFRM Fireproofing @ Lvl 69 Roof (+13′-6″ BOS)
    4,324     SF     2.00       8,648      
SFRM Fireproofing @ Lvl 73 Roof GSF (+17′-9″ BOS)
    27,376     SF     2.00       54,752      
SFRM Fireproofing @ Lvl 79 Stkhse Roof- (+23′-6″ BOS)
    2,732     SF     2.00       5,464      
SFRM Fireproofing @ Lvl 77 Bridge GSF (+20′-8″ BOS)
    3,090     SF     2.00       6,180      
SFRM Fireproofing High Promenade Roof- Area above LvI 77 Bridge only (lowest BOS
~19′-5″ AFF)
    3,090     SF     2.00       6,180      
SFRM Fireproofing at remainder of High Promenade Roof assumed not required-
(Lowest BOS ~45′-5″ AFF)
    19,800     SF     —       0      
Additional Mobilizations
    3     EA     2,000.00       6,000      
87,224
                               
 
                            SBTL  
Division 7 - Subtotal
                32.72       2,166,571      
DIVISION 8
                               
Hollow Metal Frames: 3o 7o Interior
    30     EA     95.92       2,878      
Hollow Metal Frames: 6o 7o Interior
    14     EA     100.28       1,404      
Hollow Metal Frames: 3o 7o Exterior
    7     EA     95.92       671      
Hollow Metal Frames: 6o 7o Exterior
    18     EA     100.28       1,805      
 
                               
Hollow Metal Doors: 3o 7o Interior
    30     LVS     231.08       6,932      
Hollow Metal Doors: 6o 7o PR Interior
    28     LVS     231.08       6,470      
Hollow Metal Doors: 3o 7o Exterior
    7     LVS     231.08       1,618      
Hollow Metal Doors: 6o 7o PR Exterior
    36     LVS     231.08       8,319      
30,097
                               
 
                               
Standard Hardware @ HM Doors
    101     SETS     286.17       28,903      
Add for Electrified Security Hardware (F & I by Security Contractor)
    21     SETS     —       0      
28,903
                               
 
                               
Wood Doors- Custom @ FOH- 3o 7o
    4     LVS     1,000.00       4,000      
Wood Doors- Custom @ FOH- 6o 7o PR
    8     LVS     1,000.00       8,000      
Wood Doors- Custom @- 3o 7o Bi-fold
    4     EA     2,000.00       8,000      
Wood Doors- Custom @- 6o 7o Bi-fold
    4     EA     2,000.00       8,000      
28,000
                               
 
                               
Custom Hardware @ FOH Doors
    20     SETS     500.00       10,000      
10,000
                               
 
                               
Unload/Distribute Doors
    121     EA     17.00       2,057      
Hang Doors
    121     EA     65.00       7,865      
9,922
                               
 
                               
Install Hardware
    121     EA     100.00       12,100      
12,100
                           

5/25/2011

 

77 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

       
FOH  
26,463.00  
BOH
39,759.00  
GSF
66,222.00

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Overhead Doors
                               
OH Doors at Loading Dock
    2     EA     7,500.00       15,000      
15,000
                               
 
                               
Wood Doors- Garage Type @ 2-Meal 8-6x11-6 (WITH MILLWORK)
    3     EA           W/ Millwork    
 
                               
Glass Rail @ Bridge Promenade Balcony (NONE)
    250     LF             0      
0
                               
 
                               
Skylight at Atrium (NONE)
    0     SF             0      
0
                               
 
                               
Glass & Glazing
                               
Type ‘A’ Ext Storefront
    431     SF     65.00       28,015      
Type ‘B’ Ext Storefront
    134     SF     65.00       8,710      
Type ‘C’ Ext Storefront
    136     SF     65.00       8,840      
Type ‘CC’ Ext Storefront
    497     SF     65.00       32,305      
Type ‘D’ Ext Curtainwall
    1,319     SF     65.00       85,735      
Type ‘DD’ Ext Storefront
    276     SF     65.00       17,940      
Type ‘E’ Ext Curtainwall
    90     SF     65.00       5,850      
Type ‘F’ Ext Storefront
    314     SF     65.00       20,410      
Type ‘FF’ Ext Curtainwall
    500     SF     65.00       32,500      
Type ‘G’ Ext Storefront
    90     SF     65.00       5,850      
Type ‘GG’ Ext Curtainwall
    764     SF     65.00       49,660      
Type ‘H’ Ext Storefront
    370     SF     65.00       24,050      
Type ‘HH’ Ext Storefront
    604     SF     65.00       39,260      
Type ‘I’ Ext Storefront
    493     SF     65.00       32,045      
Type ‘II’ Ext Storefront
    382     SF     65.00       24,830      
Type ‘M’ Ext Storefront
    209     SF     65.00       13,585      
Type ‘N’ Ext Storefront
    393     SF     65.00       25,545      
Type ‘NN’ Ext Storefront
    570     SF     65.00       37,050      
Type ‘O’ Ext Storefront
    413     SF     65.00       26,845      
Type ‘P’ Ext Storefront
    225     SF     65.00       14,625      
Type ‘Q’ Ext Storefront
    1,488     SF     65.00       96,720      
Type ‘R’ Ext Storefront
    392     SF     65.00       25,480      
655,850
                               
Exterior Doors- Alum Storefront 3o x 7o
    2     LVS     4,250.00       8,500      
Exterior Doors- Alum Storefront 6o x 7o PR
    6     LVS     4,250.00       25,500      
Exterior Doors- Alum Storefront 8o x 7o PR
    4     LVS     4,250.00       17,000      
 
                               
Exterior Doors- Alum Storefront 3o x 7o FIRE RATED
    10     LVS     7,500.00       75,000      
126,000
                               
 
                               
Storefront: Entry & Vestibule (Doors with Bridge)
          SF             0      
0
                               
 
                               
Misc. Interior Glazing
    26,463     SF     0.10       2,646      
Storefront: Retail: Assume 12′ x 10′ DELETED
    1     EA   NIC              
2,646
                           

5/25/2011

 

78 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Clean Exterior Glass
    10,090     SF     0.50       5,045      
5,045
                               
 
                               
Louver- Type ‘J’
    896     SF     35.00       31,360      
Louver- Type ‘JJ’
    385     SF     35.00       13,475      
Louver- Type ‘KK’
    245     SF     35.00       8,575      
53,410
                               
 
                            SBTL  
Division 8 — Subtotal
                14.75       976,973      
DIVISION 9
                               
Exterior Framing
    34,495     SF     12.00       413,940      
Drywall (Interior)
    66,222     GSF     11.00       728,442      
Upgrade Framing/Structural Steel at Promenade Fireplace Stone (5#/sf)
    1     TNS     2,800       3,290      
1,145,672
                               
 
                               
Promenade / My Choice / Valet
                               
Tile / Stone Surfaces
    1     LS     753,952       753,952   #A-14  
Reduce scope of stone pilasters in Promenade and replace with resin panel or
chem metal
    1     ALLOW     -200,000       -200,000      
Stone with divider strips and granite base at Promenade Columns up to Elev 44,
includes decorative capital
    9     EA     0       0      
Stone Base (North Wall only)
    220     LF     0       0      
24"x24" Stone
    2,530     SF     0       0      
24"x24" Stone at Level 2 Bridge
    1,200     SF     0       0      
4"x4" Ceramic Tile at Steakhouse Bar
    400     SF     0       0      
4"x4" Ceramic Tile at Grab N Go
    88     SF     0       0      
Wood Plank Tile
    1,942     SF     0       0      
Wood Plank Tile at Level 2 Bridge
    1,000     SF     0       0      
Stone at Fireplace
    470     SF     0       0      
Hearth at Fireplace
    80     SF     107       8,560      
 
                        0      
Carpet Installation
    1     LS     22,045       22,045      
Carpet Install, F&I Pad
    902     SY     0       0      
Carpet Install, F&I Pad at Level 2 Bridge
    98     SY     0       0      
Carpet at Stair
    1     LS     0       0      
584,557
                               
2 Meal / Grab N Go
                               
ACT Ceiling above Plank Ceiling (with Drywall)
    4,643     SF     0       0      
Linear Wood Plank Ceiling
    2,457     SF     15       36,855      
 
                        0      
Tile / Stone Surfaces
    1     LS     148,599       148,599      
Subway Tiles
    408     SF     0       0      
Brick Walls
    2,688     SF     0       0      
Brick at Entry Header (Wrapped Beam)
    950     SF     0       0      
Limestone at Header Soffit
    285     SF     0       0      
Concrete Tile w Image frames at wall / Bar Fronts
    414     SF     0       0      
Wood Plank Tiles
    2,289     SF     0       0      
 
                        0      
3/8” Stained Concrete
    2,543     SF     12       30,516  

5/25/2011

 

79 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Epoxy Floor behind Bar
    973     SF     12       11,676      
227,646
                               
 
                               
Steakhouse
                               
Tile / Stone Surfaces
    1     LS     88,992       88,992      
Tile Floor at Restroom
    264     SF     0       0      
Tile Wall at Restroom
    1,206     SF     0       0      
Tile Ceiling at Restroom
    264     SF     0       0      
Stone Base
    85     LF     0       0      
 
                        0      
Carpet Install / Wood Flooring
    1     LS     36,818       36,818      
Wood Plank Flooring
    1,674     SF     0       0      
Wood Plank Flooring at Walls
    220     SF     0       0      
Carpet Install, F&l Pad
    181     SY     0       0      
125,810
                               
 
                               
Public Restrooms (Rm 1166 / 1167 / 1168)
                               
Tile Surfaces
    1     LS     56,241       56,241      
Tile Floor
    715     SF     0       0      
Tile Wall Wainscot (6' 6")
    585     SF     0       0   #A-10  
Utilize epoxy blend grout ILO Epoxy Grout at Public/BOH Restrooms
    1     ALLOW     (8,971.00 )     -8,971      
56,241
                               
 
                               
BOH Finishes
                               
FRP at Kitchens (Full Height)
    10,770     SF     5.00       53,850      
Washable Ceiling Tiles at Kitchen
    10,878     SF     3.00       32,634      
86,484
                               
 
                               
Install Carpet (direct glue)
    119     SY     4.70       558      
Vinyl Base
    3,237     LF     1.00       3,237      
VCT
    5,273     SF     3.50       18,457      
22,252
                               
 
                               
Tile Floor at BOH Restrooms
    270     SF     8.00       2,160      
Wainscot Wall Tile at BOH Restrooms
    412     SF     12.00       4,944      
7,104
                               
 
                               
Stonhard Flooring at Kitchens / Bars
    12,376     SF     12.00       148,513      
Sealed Concrete
    2,420     SF     0.75       1,815      
150,328
                               
Paint and Wallcovering at BOH
    39,759     GSF     3.00       119,277      
Paint and Wallcovering at PUBLIC
    26,463     GSF     5.00       132,315      
Paint Exposed Promenade Deck
    16,245     SF     2.00       32,490      
Paint at Exposed Ductwork in 2 Meal
    4,643     SF     3.00       13,929      
Touch-Up Exposed Promenade Trusses
    16,245     SF     1.50       24,368   #A-1  
Paint Rooftop Mechanical Equipment where Privacy Screens were deleted
    4     ALLOW     5,000.00       20,000      
342,379
                               
 
                               
Final Clean
    66,222     GSF     0.35       23,178      
23,178
                           

5/25/2011

 

80 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Architectural Microtopping at Balcony Walk
(At Steakhouse)
    3,055     SF     8.00       24,440      
24,440
                               
 
                            SBTL  
Division 9 — Subtotal
                42.09       2,787,120      
DIVISION 10
                               
Public Area Grab Bar- 36"
    5     EA     38.60       193      
Public Area Grab Bar- 42"
    9     EA     42.48       382      
Public Area Paper Towel / Trash Receptacle
    5     EA     272.50       1,363      
Public Area Sanitary Napkin Disp
    2     EA     381.50       763      
Public Area Soap Dispenser
    10     EA     45.78       458      
Public Area Toilet Paper Disp
    13     EA     49.05       638      
Public Area Toilet Seat Cover Disp
    13     EA     207.10       2,692      
Public Area Vanity Mirrors- FFE
    10     EA             0      
 
                               
BOH Grab Bar- 36"
    2     EA     32.70       65      
BOH Grab Bar- 42"
    2     EA     35.00       70      
BOH Janitor Accessories/ Mop Hook
    1     EA     50.00       50      
BOH Paper Towel/ Trash Receptacle
    2     EA     381.50       763      
BOH Sanitary Napkin Disp
    1     EA     45.78       46      
BOH Soap Dispenser
    2     EA     49.05       98      
BOH Toilet Paper Disp
    3     EA     49.05       147      
BOH Toilet Seat Cover Disp
    3     EA     207.10       621      
BOH Framed Mirrors
    2     EA     100.00       200      
8,549
                               
 
                               
Toilet & Bath Accessories Installation
    85     EA     20.00       1,700      
1,700
                               
 
                               
Toilet Partitions at Public Area Restrooms (with millwork)
    17     EA           W/ Millwork      
Urinal Screens at Public Area Restrooms (with millwork)
    3     EA           W/ Millwork      
 
                               
Public Area Toilet Compartments- ADA (with Millwork)
    2     EA           W/ Millwork      
Public Area Toilet Compartments- Standard (with Millwork)
    7     EA           W/ Millwork      
Public Area Urinal Screen (with Millwork)
    2     EA           W/ Millwork      
 
                               
BOH Toilet Compartments- ADA
    2     EA     1,600.00       3,200      
BOH Toilet Compartments- Standard
    1     EA     1,500.00       1,500      
BOH Urinal Screen
    1     EA     750.00       750      
5,450
                           

5/25/2011

 

81 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Way Finding Graphics (Code required)
    66,222     GSF     0.75       49,667      
 
                            #A-27  
Delete Way Finding Graphics (Code required) OFOI
    1     ALLOW     (49,667.00 )     -49,667      
-1
                               
 
                               
Specialty Signage (OFOI)
              NIC              
0
                               
 
                            SBTL  
Division 10 — Subtotal
                0.24       15,699      
DIVISION 11 EQUIPMENT
                               
 
                               
Fireplace at Promenade (includes box and block
    1     EA     40,000.00       40,000      
40,000
                               
 
                               
MechoShades at 2 Meal (2ea 8' x 16', 2ea 16' x 16")
    768     SF     10       7,680      
Mecho Shade at Steakhouse Exterior Windows
    1,408     SF     10       14,080      
21,760
                               
 
                               
KITCHEN EQUIPMENT: Allowance
                            #A-33  
Kitchen Equipment
    1     ALLOW     2,831,950.00       2,831,950   #A-33  
Beverage Conduit: Allowance
    500     LF     80.00       40,000      
2,871,950
                               
 
                               
Walk-In Cooler/Freezer Slabs
                               
Styrofoam (Assume 2,000 SF) — no depressions
    2,000     SF     —       0      
Topping Slab (Assume 2,000 SF) — no depressions
    2,000     SF     —       0      
0
                                 
Loading Dock Equip (with Casino)
                               
0
                               
 
                            SBTL  
Division 11 — Subtotal
                44.30       2,933,710      
DIVISION 12 FURNISHINGS
                               
Furnishings: OFOI
                               
 
                            SBTL  
Division 12 — Subtotal
                —       0      
DIVISION 13 SPECIAL CONSTRUCTION
                               
 
                            SBTL  
Division 13 — Subtotal
                —       0      
DIVISION 14
                               
Conveying Systems: Freight — CS-1/CS-2
    1     LS     286,092.00       286,092      
286,092
                               
 
                            #A-40  
Hoistway Working Platforms
    2     ALLOW     2,500.00       5,000      
 
                            SBTL  
Division 14 — Subtotal
                4.40       291,092  

5/25/2011

 

82 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 15
                               
Mechanical — GMP
    1     LS     3,097,287.00       3,097,287      
Extended General Conditions thru 5/31/2012
    1     LS     46,459.31       46,459   #A-48  
Modify hot water design scheme to incorporate a single 140 degree hot water loop
with local point of use water mixing valves to provide 120 degree domestic hot
water
    1     ALLOW     (50,000.00 )     -50,000      
Mechanical Systems
    66,222     SF           w/Mech GMP    
3,097,287
                               
 
                               
Mechanical Tie-In’s: CW/CHR/SS/Domestic
  w/ Vessel   EA                    
 
                            #A-46  
Sanitary Lift Station & Pumps at Catwalk
    1     ALLOW     225,000.00       225,000      
225,000
                               
 
                               
Fire Protection
    66,222     SF     2.87       190,057      
190,057
                               
 
                               
BAS
    26,463     SF           w/Mech GMP    
 
                            SBTL  
Division 15 — Subtotal
                52.99       3,508,803      
DIVISION 16
                               
Electrical GMP
    1     LS     3,464,356.00       3,464,356      
Extended General Conditions thru 5/31/2012
    1     LS     51,965.34       51,965   #A-52  
Reduce Light Fixture Package by Providing Alternate Fixture Manufactures
    1     ALLOW     (350,000.00 )     -350,000      
Electrical
    66,222     SF           w/Elect. GMP    
3,464,356
                               
 
                               
Fire Alarm
    66,222     SF           w/EIect. GMP    
 
                               
Specialty Lighting: Promenade Public Areas
    26,463     SF     10.00       264,630   #A-56  
Reduce Specialty Lighting — ALLOWANCE
    1     ALLOW     (132,315.00 )     -132,315      
264,630
                               
 
                               
Low Voltage: Allowance
                            #A-59  
FOH & BOH Surv./Security: No Equipment
    66,222     SF     2.00       132,444      
132,444
                               
 
                            #A-57  
Communication/Data: No Devices/ Equipment
    66,222     SF     1.50       99,333      
99,333
                               
 
                            #A-58  
AV/Sound
    66,222     SF     2.00       132,444      
132,444
                               
(No Theatrical or Performance Sound Systems)
                               
 
                            SBTL  
Division 16 — Subtotal
                55.31       3,662,857      
 
                               
TOTAL COST
                399.05       26,425,740  

5/25/2011

 

83 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO FIXED CASINO, LOW RISE

         
FOH 26,463.00
       
BOH 39,759.00
       
GSF 66,222.00
       

GMP 04-21-5011 (WITH VE INCLUDED);
REVISED 05/02/11

                                          Sys.                              
Code     Description   Qty     U of M     Unit Cost     Activity Cost          
 
                                       
Cost of Work Subtotal
                          $ 26,425,740          
 
                                       
Sub Guard @ 1.25%
                          $ 330,322          
General Conditions (5.25%)
                          $ 1,382,701          
Extended General Conditions through May 31, 2012
                          $ 53,249          
Building Permit (Cost of Work times .0022)
                          $ 58,137          
General Liability Insurance (Cost of Work times .008)
                          $ 211,406          
Builders Risk Insurance (By Owner)
                          $ —          
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                          $ 5,285          
MCC P & P Bond Premium (Not Required)
                          $ —          
 
                                       
Project Subtotal
                          $ 28,466,840          
MCC Fee @ 3.25%
                          $ 925,172          
 
                                       
Project Total
                          $ 29,392,012          
MCC Contingency @ 5% times Cost of Work
                    5.00 %   $ 1,321,287          
Area Total
                          $ 30,713,299          
 
          $/SF             463.79  

5/25/2011

 

84 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO SKYBRIDGE

         
Bridge 6,351
       
Porte Cochere 9,329
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Division 2 — Sitework:
                               
Earthwork
                               
Pile Inspections, Oversight, Testing (By Owner)
              NIC              
 
                               
Earthwork
                               
Excavation and Backfill
    1     LS     7,500.00       7,500      
7,500
                               
 
                            SBTL  
Division 2 — Subtotal
                        7,500      
DIVISION 3
                               
Place and Finish: L1 6" Lightweight SOMD
    6,961     SF     1.25       8,701      
Spread Footings
    740     SF     25.00       18,500      
Stamped Concrete at Porte Cochere
    17,600     SF     13.00       228,800      
256,001
                               
 
                               
Rebar Material
    5     TN     763.00       3,815      
Mesh
    61     SQS     19.40       1,184      
4,999
                               
 
                               
Install Rebar Material (Bars)
    5     TN     295.00       1,475      
Install Rebar Material (Mesh)
    61     SQS     11.00       671      
2,146
                               
 
                               
Lightweight
    129     CY     136.25       17,564      
17,564
                               
 
                            SBTL  
Division 3 — Subtotal
                        280,709      
DIVISION 4
                               
Masonry
                        0      
 
                            SBTL  
Division 4 — Subtotal
                        0      
DIVISION 5
                               
Structural Steel at Walkway/Porte Cochere
    322     TONS     3,705.00       1,193,010      
1,193,010
                               
 
                               
Ornamental Metals (W/ Finish Allowance)
              W/ Div. 6 & 9              
0
                            SBTL  
Division 5 — Subtotal
                        1,193,010      
DIVISION 6
                               
Rough Carpentry at Walkway
    6,351     SF     1.25       7,939      
Rough Carpentry at Porte Cochere
    9,329     SF     1.25       11,661      
Temporary Protection: Walkway
    6,351     SF     1.00       6,351      
25,951
                               
 
                               
Plywood
                               
TPO Plywood Substrate Deck @ Epideck
    5,600     SF     3.50       19,600      
19,600
                               
 
                            SBTL  
Division 6 — Subtotal
                        45,551  

5/25/2011

 

85 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO SKYBRIDGE

         
Bridge 6,351
       
Porte Cochere 9,329
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 7
                               
Roofing: Porte Cochere — Standing Seam
    1     LS   Incl. below              
Standing Seam Roof over SIPS System
    1     LS     393,280       393,280      
393,280
                               
 
                               
Aluminum Panels at Vestibule Soffit
    4,000     SF     25       100,000      
Aluminum Panels at Slab Line
    1,628     SF     25       40,700      
Metal Panels at Porte Cochere Soffit (Simplex System, Includes Back Up Framing)
    9,329     SF     26.00       242,554      
383,254
                               
 
                               
Caulking & Sealants
    15,680     SF     0.75       11,760      
11,760
                               
 
                               
Cementitious Sprayed on Fireproofing: Walkway:
    6,351     SF     3.00       19,053      
Sprayed on Fireproofing: Porte Cochere
    9,329     SF   NIC              
 
                               
Cementitious (?) Fireproofing @ Lvl 53 (BOS Varies from Grade) — Not Required
    3,032     SF   NIC              
SFRM Fireproofing @ Lvl 77 Vestibules (+22'-8" BOS) — Not Required
    3,050     SF   NIC              
SFRM Fireproofing @ Lvl 77 Bridge/ Porte Cochere Areas- Open to Exterior Below
(+22'-8" BOS) — Not Required
    12,123     SF   NIC              
19,053
                               
 
                               
Expansion Joints
                               
EJ1X-S (Floor Joint- Lvl 1 Casino to Vestibule)
    115     LF     150.00       17,250      
EJ1X-FRS (Floor Joint- Lvl 1 Casino to Tower)
    62     LF     150.00       9,300      
EJ2-S (Floor Joint @ Vestibule Doors)
    100     LF     150.00       15,000      
EJ6-S (Exterior Vertical)
    200     LF     150.00       30,000      
EJ8-FRS (Exterior Vertical @ Curtainwall)
    100     LF     150.00       15,000      
EJ9-FRS (Low Roof to Adjacent Bldg)
    150     LF     150.00       22,500      
EJ11-S (Low SS Mtl Roof)
    170     LF     150.00       25,500      
EJ11-FRS (High SS Mtl Roof)
    110     LF     150.00       16,500      
EJ13-S (Curtainwall to Low Roof)
    860     LF     150.00       129,000      
EJ15-FRS (Floor Joint @ Tower Vestibule)
    20     LF     150.00       3,000      
EJ16-FRS (Floor Joint @ Tower Vestibule)
    20     LF     150.00       3,000      
286,050
                            SBTL  
Division 7 — Subtotal
                        1,093,397      
DIVISION 8
                               
Exterior Doors- Alum Storefront 6o x 7o PR
    18     LVS     4,250.00       76,500      
76,500
                               
 
                               
Exterior Storefront @ Lvl 77
    5,762     SF     65.00       374,530      
Exterior Storefront @ Vestibules (Elev 53)
    4,248     SF     65.00       276,120      
650,650
                               
 
                               
Fixed Airfoil Louvers @ Lvl 77
    5,762     SF     46.45       267,645   #A-7  
Reduce Airfoil by 2/3 at Ped Bridge
    1     ALLOW     (167,600.00 )     -167,600      
100,045
                            SBTL  
Division 8 — Subtotal
                        827,195  

5/25/2011

 

86 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO SKYBRIDGE

         
Bridge 6,351
       
Porte Cochere 9,329
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
DIVISION 9
                               
Drywall
    6,351     SF     7.00       44,457      
44,457
                               
 
                               
Tile Border at Walkway
    1,130     SF     19.00       21,470      
Tile Wainscot at Walkway
    1,816     SF     35.00       63,560      
85,030
                               
 
                               
Carpet Install (includes purchase of pad) at Walkway
    1     LS     9,848.40       9,848      
9,848
                               
 
                               
Finishes at Porte Cochere (not including ceiling)
    9,329     SF             0      
Column Wraps
    8     EA     8,000.00       64,000      
False Beam Wraps (NONE)
                        0      
Fascia Wrap at Floor Line (With Div 7 Metals)
                        0      
64,000
                               
 
                               
Paint at Walkway
    6,351     SF     3.00       19,053      
Paint Exposed Epic Deck (Factory prime painted only.)
    5,600     SF     2.00       11,200      
Paint Structural Steel (High Performance Coating)
    1     LS     90,000.00       90,000      
120,253
                               
 
                               
Final Clean
    1     LS     10,000.00       10,000      
10,000
                              SBTL  
Division 9 — Subtotal
                        333,588      
DIVISION 10
                               
Specialties — Walkway
    6,351     SF             0      
Specialties — Porte Cochere
    9,329     SF             0      
FEC
    2     EA     150.00       300      
300
                                 
Won Door @ Connector: (2) 15'W x 9'-6" H (with bridge)
    285     SF     130.00       37,050      
Won Door @ Connector: (2) 15'W x 19' H (with bridge)
    570     SF     130.00       74,100      
111,150
                               
 
                               
Way Finding/Graphics — Walkway (Code Required)
    6,351     SF     1.00       6,351   #A-28  
Delete Way Finding/Graphics — Walkway (Code Required) OFOI
    1     ALLOW     (6,351.00 )     -6,351      
Way Finding/Graphics — Porte Cochere (Code Required)
    9,329     SF     —       0      
0
                               
 
                            SBTL  
Division 10 — Subtotal
                        111,450      
DIVISION 11 EQUIPMENT
                               
Install OFCI TV Brackets
    12     EA     40.00       480  

5/25/2011

 

87 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO SKYBRIDGE

         
Bridge 6,351
       
Porte Cochere 9,329
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost   SBTL  
Division 11 — Subtotal
                        480      
DIVISION 12 FURNISHINGS
                               
Furnishings: OFOI
              NIC              
 
                            SBTL  
Division 12 — Subtotal
                        0      
DIVISION 13 SPECIAL CONSTRUCTION
                               
 
                            SBTL  
Division 13 — Subtotal
                        0      
DIVISION 14
                               
Conveying Systems: Passenger — CP-1
    1     LS     95,626.00       95,626      
Escalators — EC-1 & EC-2
    1     LS     247,614.00       247,614      
343,240
                               
 
                            #A-44  
Conveying Systems: Passenger Cabs Finish
    1     ALLOW     15,000.00       15,000      
15,000
                               
 
                               
Interior Elevator Operator
    17     WK     1,500.00       25,500      
25,500
                            SBTL  
Division 14 — Subtotal
                        383,740      
DIVISION 15
                               
HVACs/Plumbing — GMP
    1     LS     165,504.00       165,504      
Extended General Conditions thru 5/31/2012
    1     LS     1,655.04       1,655      
Plumbing at Walkway
    6,351     SF           w/ Mech GMP      
Plumbing at Porte Cochere
    9,329     LS           w/ Mech GMP      
HVAC at Walkway
    6,351     LS           w/ Mech GMP      
HVAC at Porte Cochere
    9,329     LS           w/ Mech GMP      
167,159
                               
 
                               
Fire Protection at Walkway
    6,351     SF     2.00       12,702      
Fire Protection at Porte Cochere (Dry System)
    9,329     SF     2.50       23,323      
36,025
                               
 
                            SBTL  
Division 15 — Subtotal
                        203,184      
DIVISION 16
                               
Electrical GMP
    1     LS     141,425.00       141,425      
Extended General Conditions thru 5/31/2012
    1     LS     1,414.25       1,414      
Electrical at Walkway
    6,351     SF     26.20     w/ Elect. GMP      
Electrical at Porte Cochere
    9,329     SF     18.00     w/ Elect. GMP      
142,839
                               
 
                               
Fire Alarm at Walkway
    6,351     SF     1.50     w/ Elect. GMP      
Fire Alarm at Porte Cochere
    9,329     SF     1.50     w/ Elect. GMP      
0
                                 
Low Voltage: Allowance
                            #A-59  
Ped. Bridge Surveillance/Security: No Equip.
    6,351     SF     3.00       19,053   #A-59  
Porte Cochere Surveillance/Security: No Equip.
    9,329     SF     3.00       27,987      
47,040
                           

5/25/2011

 

88 of 93



--------------------------------------------------------------------------------



 



BATON ROUGE CASINO SKYBRIDGE

         
Bridge 6,351
       
Porte Cochere 9,329
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                            #A-57  
Ped. Bridge Comm./Data: No Devices/ Equip.
    6,351     SF     2.00       12,702   #A-57  
Porte Cochere Comm./Data: No Devices/Equip.
    9,329     SF     2.00       18,658      
31,360
                               
 
                            #A-58  
Ped. Bridge AV/Sound
    6,351     SF     5.00       31,755   #A-58  
Porte Cochere AV/Sound
    9,329     SF     5.00       46,645      
78,400
                               
 
                            SBTL  
Division 16 — Subtotal
                47.18       299,639        
TOTAL COST
                752.55       4,779,443        
Cost of Work Subtotal
                      $ 4,779,443      
 
                               
Sub Guard @ 1.25%
                      $ 59,743      
General Conditions (5.25%)
                      $ 252,715      
Extended General Conditions through May 31, 2012
                      $ 11,185      
Building Permit (Cost of Work times .0022)
                      $ 10,515      
General Liability Insurance (Cost of Work times .008)
                      $ 38,236      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 956      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 5,152,793      
MCC Fee @ 3.25%
                      $ 167,466      
 
                               
Project Total
                      $ 5,320,259      
MCC Contingency @ 6% times Cost of Work
                6.00 %   $ 286,767      
Area Total
                      $ 5,607,025      
 
          $/SF             882.86  

5/25/2011

 

89 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO FIXED CASINO, MODEL ROOM
GSF
GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Clear & Grub Site
    1     LS     10,301.00       10,301      
Fabric and Stone
    3,413     SY     23.60       80,547      
Fencing
    1     LS     9,180.00       9,180      
Temporary Utilities (Entergy) (BY OWNER)
    1     LS             —      
Hook up Electrical at Metal Building Complex
    1     LS     31,000.00       31,000      
Hook up Plumbing at Metal Building Complex
    1     LS     3,500.00       3,500      
 
                               
Structural Slab (with metal building)
                        —      
Metal Building Slab
    1     LS     35,000.00       35,000      
Metal Building
    1     LS     31,000.00       31,000      
Drywall / EIFS
    1     LS     9,891.00       9,891      
Painting
    1     LS     4,990.00       4,990      
Glass Shower Enclosure
    1     LS     2,590.00       2,590      
Tile & Wood Flooring
    1     LS     13,400.00       13,400      
Carpet
    1     LS     1,405.00       1,405      
Millwork
    1     LS     7,861.00       7,861      
Doors & Hardware
    1     LS     5,355.00       5,355      
Bathroom Accessories
    1     LS     3,005.00       3,005      
Mechanical (with GMP)
    0     LS           W/ Mech. GMP      
Electrical (with GMP)
    0     LS           W/ Elec. GMP      
Glass & Glazing
    168     SF     75.00       12,600      
 
                               
Install Owner FF&E
    1     LS     2,500.00       2,500      
Final Clean
    1     LS     1,000.00       1,000      
 
                               
 
                               
TOTAL COSTS
                        265,125  

5/25/2011

 

90 of 93



--------------------------------------------------------------------------------



 



                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Cost of Work Subtotal
                      $ 265,125      
 
                               
Sub Guard @ 1.25%
                      $ 3,314      
General Conditions (5.25%)
                      $ 14,025      
Extended General Conditions through May 31, 2012
                      $ 623      
Building Permit (Cost of Work times .0022)
                      $ 583      
General Liability Insurance (Cost of Work times .008)
                      $ 2,121      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 53      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 285,844      
MCC Fee @ 3.25%
                      $ 9,290      
 
                               
Project Total
                      $ 295,134      
MCC Contingency @ 6% times Cost of Work
                6.00 %   $ 15,907      
Area Total
                      $ 311,042  

5/25/2011

 

91 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO FIXED CASINO, EMPLOYEE COVERED WALKWAY

     
GSF 7,500
   

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
Employee Walkway @ Levee: Assumed 750' Long x 10' Wide
                            #A-35  
Erosion Control
    1,500     LF   $ 2.50       3,750   #A-35  
Strip Topsoil & Stockpile
    208     CY   $ 18.00       3,750   #A-35  
Import Select Fill
    1,042     TMCY   $ 24.00       25,000   #A-35  
Premium for Working on Levee
    1,042     TMCY   $ 5.00       5,208   #A-35  
 
                        0   #A-35  
Structural SOG: F/R/P/P/F
    7,500     SF   $ 15.00       112,500   #A-35  
Structural Steel Framing @ 6#/SF
    23     TONS   $ 4,500.00       101,250   #A-35  
Walkway Railings
          LF             0   #A-35  
Walkway Metal Stud Prefabricated Trusses
    7,500     SF   $ 4.00       30,000   #A-35  
Standing Seam Metal Roofing @ Ext Walkways
    1     LS   $ 233,456       233,456   #A-35  
Plywood Sub-Roof
    7,500     SF   $ 3.00       22,500   #A-35  
Plaster Soffit (NONE — exposed)
    7,500     SF             0   #A-35  
Painting
    7,500     SF   $ 3.00       22,500   #A-35  
Electrical: Lighting
    7,500     SF   $ 4.00       30,000   #A-35  
Low Voltage — Security / Surveillance
    7,500     SF   $ 3.00       22,500   #A-35  
Low Voltage — Data / Communication
    7,500     SF   $ 2.00       15,000   #A-35  
Low Voltage — A/V
    7,500     SF   $ 3.00       22,500      
589,914
    78.66                       A-35  
Delete Walkway and leave SOG with $30/Sf prefab walkway structure
    1.00     ALLOW   $ (411,416.00 )     -411,416      
 
                               
TOTAL COST
                31.80       238,498      
 
                               
Cost of Work Subtotal
                      $ 238,498      
 
                               
Sub Guard @ 1.25%
                      $ 2,981      
General Conditions (5.25%)
                      $ 13,116      
Extended General Conditions through May 31, 2012
                      $ 536      
Building Permit (Cost of Work times .0022)
                      $ 525      
General Liability Insurance (Cost of Work times .008)
                      $ 1,908      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 48      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 257,612      
MCC Fee @ 3.25%
                      $ 8,372      
 
                               
Project Total
                      $ 265,984      
MCC Contingency @ 10% times Cost of Work
                10.00 %   $ 23,850      
Area Total
                      $ 289,834  

5/25/2011

 

92 of 93



--------------------------------------------------------------------------------



 



DETAILED BUDGET REPORT
Manhattan Construction Company
BATON ROUGE CASINO FIXED CASINO, PUBLIC PARKING COVERED WALKWAY

         
GSF 6,000
       

GMP 04-21-2011 (WITH VE INCLUDED);
REVISED 05/02/11

                                  Sys.                           Code  
Description   Qty     U of M   Unit Cost     Activity Cost      
 
                               
Dry Side Guest Parking Covered Walkway: assumed 600' Long x 10' Wide)
                            #A-34  
Import Select Fill
    556     TMCY   $ 24.00       13,333   #A-34  
Structural SOG: F/R/P/P/F
    6,000     SF   $ 15.00       90,000   #A-34  
Walkway Railings
          LF             0   #A-34  
Structural Steel Framing @ 6#/SF
    18     TONS   $ 4,500.00       81,000   #A-34  
Walkway Metal Stud Prefabricated Trusses
    6,000     SF   $ 4.00       24,000   #A-34  
Standing Seam Metal Roofing @ Ext Walkways
    6,000     LS   $ 31       186,000   #A-34  
Plywood Sub-Roof
    6,000     SF   $ 3.00       18,000   #A-34  
Plaster Soffit (NONE — exposed)
    6,000     SF             0   #A-34  
Painting
    6,000     SF   $ 3.00       18,000   #A-34  
Electrical: Lighting
    6,000     SF   $ 4.00       24,000   #A-34  
Low Voltage — Security / Surveillance
    6,000     SF   $ 3.00       18,000   #A-34  
Low Voltage — Data / Communication
    6,000     SF   $ 2.00       12,000   #A-34  
Low Voltage — A/V
    6,000     SF   $ 3.00       18,000      
502,333
    83.72                   0      
 
                               
Value Engineering Item #122
                            #A-34  
Delete Canopy
    1.00     LS   $ (502,333.00 )     -502,333      
 
                        0      
TOTAL COST
                        0      
 
                               
Cost of Work Subtotal
                      $ 0      
 
                               
Sub Guard @ 1.25%
                      $ 0      
General Conditions (5.25%)
                      $ —      
Building Permit (Cost of Work times .0022)
                      $ 0      
General Liability Insurance (Cost of Work times .008)
                      $ 0      
Builders Risk Insurance (By Owner)
                      $ —      
LA. Sales Tax Bond & City Bond (Cost of Work times .0002)
                      $ 0      
MCC P & P Bond Premium (Not Required)
                      $ —      
 
                               
Project Subtotal
                      $ 0      
MCC Fee @ 3.25%
                      $ 0      
 
                               
Project Total
                      $ 0      
MCC Contingency @ 10% times Cost of Work
                10.00 %   $ 0      
Area Total
                      $ 0  

5/25/2011

 

93 of 93



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Site
SEE AGREEMENT FOR “EXHIBIT A”

 





--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803403.gif]

EXH’ T [ E RECE PT OF USACOE PERMT (Or g Su m ss on) J HO Y A 0N .P STAF.TCONS C
NTP N.T.P. START CONSTRUCT ON 0 Zv n A 17 UN10 A P KTST a TOHa. L R VER PROJECT
START DELA Y DUE TOH GH R VER 2£ UAJM T  _____  U oumun [HEXCAVRESTRCTON 1
SWOFLEVEÊ RWER > 13’ R V R2 EXCAV RESTR CT ON 1 60ff OF LEVEE R VER +13’ 1 0
13MAR11A 11APR11 A CWRESm ™.3WOF flS R t r S VER3 EXCAV RESTR CT ON 300’ OF
LEVEE R VER +1 V 1 £9 13MAR11 A 16JUN11 CAS NO CAS NO/ AS N CONSTRUCT ON
(HAMMOCK) 546’ 341 ‘ 17AUG10 A 31MAY12  _____  m H0AD CONSTRUCT ON (HAMUOCK) RR
TJ R VER RCAD CONSTRUCT ON (HAMVCCK) 210J 77’ 10NOV10A 20JUL11 ARKNO.GARAGE
HAMNK.OO GARAGE PARK NG GARAGE (HAMMOCK) 371 276 29DEC10 A 15MAR12 HOTEL
coNSTRUCTlot W T HOTEL CONSTRUCT ON (HAMMOCK) 434 286 ‘ 12JAN11 A 30MAY12 .
CENTRALF TCONSTRUCT (HMMOCK) CPLANT CENTRAL PLANT CONSTRUCT ON (HAMMOCK) J73
_J5; 10FE 11 A 01SEP11 M FTORT SERV S ES CONSTRL C r ON (HAMMOCK SUPPORT SUPPORT
SERV CES CONSTRUCT ON (HAmOCK) 240; J3 1QFE 11 A 19NOV11 Hm m PARKLOT PARK NG
LOT CONSTRUCT ON (HAMMOCK) 164J; 164’ 17MAY11 30NOV11 \ LEVATOHS;ESCALATOR
ELEVATORS E LEVAT ORS / ESCALATORS (HAMMOCK) 1 9’ 139 03OCT11 21MAY12 Wr
COOPERAT VE ENDEAVOR AGREEMENT (CEA) 6 0 10DEC1OA m fmmm Mmmrvm RRPERM T RECE VE
R VER ROAD LADOTD PERM T 0 l DÊC FKCMR L ™. . 1 RG LAUNCH& EG NTEST NGOF ARGEA 5
18FE 11 A AUNÇR TEST.GOF AHOEA _Tl rr2 . T.. . n n n Hoecm T OLAUNCH& EG N ÉST
NGOF ARGE ARGE LAUNCH & EG N T EST NGOF ARGE 0 0 19FE 11 A v o nm u j 2 . . n
no..A ru 1 n O LAUNCH S EGH TESTtJGOP ARGEC ARGEC LAUNCH& EG NT EST NGOF ARGE C
0 0 08M0.R11 A v . . T 7 TJV ‘a n H n O DEL VERCASNO ARGE(SocfonA) 13 DEL VERCAS
NO ARGE S onA 0 0 14M4R11 A HOT ™ ™ HTLFNDPERM RECE VE HOTEL FOUNDAT ONPERM T 0
0 27MAY11 ENTRALPUNTFOUNOAT RM ‘ CPFNDPERM RECE VE CENTRAL PLANT FOUNDAT ON
PERMT 0 0 04JUN11 v . . r 7 77T r 7 T n S n t H MV’: ORECEWECENTRAL PLANT
ELEVATED STRUCT PERM T CPSTRPERM RECE VE CENTRAL PLANT ELEVATESTRUCT 0 0 04 UN a
Ru™. ELRFNDFERM RECE VE ELEVAT ED ROAD FONDAT ON PERMT 0 0 UN . F ELRSTRPERM
RECE VE ELEVATED ROAD STRUCTURE PERMT 0 0 04JUN11 ™p muUTO.n™w HTLSTRPERM RECE
VE HOTEL ELEVATED STRUCT PERM T 0 0 04JUN11 v . .. S S n. ml ‘ ‘ RECELE PAR KH 3
GARAGE FOU NDAT ÛN PERM T PGFNDPERM RECE VE PARK NG GARAGE FOUNDAT ON PERMT 0 0
 _____  4JUN J PARK GARASEEL STRUCTFER PGSTRPERM RECE VEPAHK
NGGARAGEELEVATEDSTRUCT 0 0 04JUN OP. ™™™ XYFNDPEHM RECE VE TRANSFORMER YARD
FONDAT ON PERMT 0 0 Q4JUN11 M1200 TEMPORARYPOWERAVA LA LETOS1TE 0 0 21JUN11 v
 _____  T ‘ A n M M H OOPEN NEW R VER ROAD (RELOCATED) J E ±H2 OPEN NEW R VER
ROAD PE TEff 0 0  _____  20JUL11 P. .T E ‘ M122Q PERMANENT POWER AVA LA LE (DRY
S DE) 0 0 SAUG %F MANENTF0WERAVALAaE(WET3CE M1240 PERMANENT POWER AVA LA LE (WET
S DE 0 0 15SEP11 w . . . OCOMDmaNED A R AVA LA LE® CAS NO M3Q20 CQND T ONED A R
AVA LA LE CAS NO 0 0 . 05NOV OC0NDm0NED AVA E HCTEL M300Q COND T ONED A R AVA LA
LE HOTEL 0 0 12DE 1 CAWOREQUUTO Y WW M10Q20 CAS NO REGULATORY APPROVALS RECE VED
. _0 0 17MAR 2 OCONTRACTORS COMFLET N TR FLANT M10010 CONTRACTOR SU ST COMPLET
QN CENTRAL PLANT 0 0 01 P OOOT™cro aJ rC MnONSUPr v M10030 CONTRACTOR SU ST
COMPLET ON 5UPT SERV CES 00 Z1NOV11 0 cONTR TORSUESTCOMPLET M10Q40 CONTRACTOR SU
ST COMPLET QN PARK NG 0 0 21MAR12 ACOMTRACTORSU ST M1000Q CONTRACTOR SU ST
COMPLET ON HOTEL Q 0 31MAY12 OCONTRACTOREJ ST M 0050 CONTRACTOR SU ST COMPLET ON
PED R DGE 0 0 31MAY12 S rKtete 26AFR10 L7ZZ Early ar agM aMff tlj P nnacle
Enterta nment rT LT Z S Rra H tel Cas no ton Rouge LA. M Sur nary ar Pat ennm ef
1A M CC PROJECT 3278 start m lestonG po nt ® Pr mav ra Systems lnc. p F n shm
lestonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803404.gif]

; f H50%5D OD UDGET PREPARAT ON 4PHES TATDN PSQ D 50% SD/PD UDGET PflEFARAT ON S
26 0 12NOVtO A 17DEC1C A  _____  H œyD a m Wam Hr aamT1 KOWFt) GMPDT 100%SDmDGM>
PREPARAT ONS 36 0 13JAN11 A 15MAR11 A 90%CDG P GMPCD L CO( P  _____  Lj#‹L T T
 _____  ERECTTC 1(WETS DE) 3 OlOSJAN A Q J T lT ‘ F un T( t1 jcjACSE 225’ 135
05JAN11 A 27SEP11 . £L1 TC 1 USAGE dSFP11 27SEP11 DSMANTLETC TC1 1W D SMWTLETCtl
3 3 24SEP11 27 PH EF ÊC TC J[WETEDE) tCZ 100 ERECTTC 2(WETS PE) 3 0 08JAN11 A
11JAN11A EKECTTC WETS.PE) TC2 11Q TC 2 USAGE 303’ 216 QgJANV 05JAN12  _____  1)
NTLETC 2 1 TC2 120 D SMWTLETC 2 3J 3 o3JAN12 Q5JAN12 f TC4 100 ERECT TC 3 (HOTEL
SOUTH END) 3 3 21JUL11 23JUL11 TC TC 3 USAGE 129’ 129’21JUL11 22DEC11 ™3 TCT 2 D
S TLETC 3 g 3 20DEC n 22DEC11 tammMJJZLt TC5 100 ERECTTC 4(HOTELNORTHEND 3 3
25JUL11 27JUL11 ‘ 1 . . . fl H TC 44 USAGE TC5 110 TC 4ÙS G 10 10 ‘25JUL11
01DEC11  _____  ; ™ .  _____  1 VJ u VJ TT w v  _____  D 3MANTLETC 4 TC5 120 D
SWNTLE TC 4 A A 29NOV11 101DEC11 ‘ . S M 1 HO ST DEL VERHO ST °] 0 22SEPn DRW HO
T HO4ST10 HO ST USAGE (HA CCK) 137; 137 22SEP11 05MAR12 0_LEH HOlST20  _____  [D
SMANTLE HO ST ° ° 05MAFt12  _____  . .  _____  mWa
DEVELOPMEHTOFCCTJCEPTUALPLAN(SCHEME3) O 19APR10 A 26APR1Q MZ OwmO C™ ™ T
PRESENTAT ONS APPRL OFCOHCEPTUAL 26APR1Q A 22JUN10 A FRE TATPN ArwLOFco UA PLA A
9 QWNER REPLACES WA ARCH TECTS w/ MARNELL 3 0 23JUN10 A 25JUN10 A OWNE F CE
AAHCH ECTSW NELLARCH DÛVU ‘ PRESENTAT ONS APPR OFCOHCEPTU L S 2 JUN10 A TS P TT
ŒPR W OFCONCEH ™ D RNELL SSUE CONCEPTUAL DES GN MSEP X W mcwywam .  _____  D W P
NNACLE OARD APPROVAL 0F CONCEPTUAL 5 21SEP10A . wm. D TÊÛ GAWNG CESS ON APPROVAL
OF CONCE pfU L l J N T o M.oco ss APP OFCONCE nES D 1200 p RELlMFOUNDAT10HANALYS
S (TEST P LES) 3o Q AUG OA SEP OA . R F0u P TOH retTE8rPUg Star date 26APR10 S
Early ar efùj g P nnacle Enterta nment ScS S S f > Cas/no ton Rouge LA. Sr
Panenumher 2A MCC PROJECT 3278 ç Start m lestone po nt 6 Pr marera S tems. nc. o
F n sh rr lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803405.gif]

F 0 240 RNALFOUNDAT OMANALY5 5 (DRY & WET) 20 0 27SEP10 A > .  _____  A COEVEH
ALJ™OVALOF CONCEPTS DES GN rJT Q CO VER ALAPPROVALOFCONCEP UAL U kJ  _____  0 0
gg  _____  M WEraDED K H AnoNa D1165 A N WET S DE DES GN MOD F CAT ONS 33 0
155EF1QA a xn ft  _____  gCoEAPmovALOFAMEN0EDCON EF uALDES C N Qy j C E APPROVAL
OF AWENDED CONCEPTUAL DES GN 30 13 01NOV10 A 06MAY1J COEPWT.APFWLOf AyENDEO
CONCERNA . OESG ‘01163 coEPART.APRVLOFAM NDEDCOMCEPTUAL O APF 1 T r r grD1 . Al
Mjnmn A H DEVELOPMENTOFSÇ&DDSOl lSa E : 0 10œ pEVELOP.vENTOFSD&DD50% SSUE 36 0
2™ 1ZNOV1 A S HltE WT .1 WmW8D400 MUE D C1040 PRESENTAT ON APPROVAL OFSD& DP 50%
SSUE 15 0 3NOV 0 A DEC 0 A W DEVELOPMENT OF SD S DP 100% SSUE 33 0 13NOV10A
 _____  1A  _____  fflMnU.m oF M11 ( PC1120 PRÉSENTAT ON APPROVAL OFSD& DP 100%
15 l JU TOFCW D CH60 DEVELOPMENT OFCDS 90% SSUE 76 0 N W A HN T OFCO O E P C1200
F NAL ZAT ONOFCD’S 90% SSUE 15 . . J D RR1000 1 DES GN w/REV SEP AL GNANT 18J 0
2aJUL10 A [24SEP10 A 6SH DESGN EVSED AL MENT DflHT LADOTO REV EW OF 95% P
PACKAGE st 24SEP10 A l CnoT U . ™ . t RR RECE VE 95% P PACKAGE 24S P X W WKDHW f
5TRR 6 RECE VE DETOUR ROAD RELOCAT ON DES GN 07QCT10A HEC ETOURRO ELOCA™ D
RR1114 A tv CORRECT ONS perLADOTD 2nd SU MSS ON ‘ TT 5 20OCT10 A 04NOV1Q A HA
CORRECTON LADOTD ™ D RR1120 LADOTD F NAL RE V E W/PERMJTAPPROVAL 2nd 1Q 0
17NOV10 A 10DEC10_AJ . r CL DEVELOPMENT OFSD& DP 50% SSUE 3 o 22SEP10 A 12NOV10
A Wmmmtgmav w >m mK D CL1040 PRESENTAT ON & APPROVAL OFSD & P 50% SSUE 5 13NOV10
A f C T R T . . W DEVELOPPENT OF SD & DD 100% SSUE 33 0 13NOV10 A TST NTWT DE OF
TO OD OO E W5 ÛT0 PRESENTAT ON & APPROVAL OF SD & P 100% 15 14JAN11 A 2F T7T
mESENTATO o oFso.DC . D ;L1160 PEVELOPMENTOFCD’s 90% SSUE 76 14JAN11A 6MftR11 A
W M M .TOM JD CL12Q0 RNAL ZAT CMQFCP 90% SSUE l 15 15 7MAR11A 06MAY1 flfm OFCP m
E j D GH10QO DEVELOPN¢æNTOFSO&DD50% SSUE 3 J o 22SEP10 A 12NOV10 A M DEVELOPMENT
OFSD SDD5O% E D GH104O PRESENTAT ON & APPROVAL OFSD & DP 50% SSUE l 13NOV10A
17DEC10A V DD 50% S E D GH10 0 DEVELOPMENT OFSD&PP 100% SSUE 55 13NOV10 A l j
NTnT OMfl M r> 2 PRESENTAT ON & APPROVAL OFSD DP 1 % Vs J OT Q2r X; W n WQWL0r D
W E D GH1160 DEVELOPMENT OFCP’s 90% SSUE 6 14JAN11 A 16MAR11 A P 1 1 ... D H T F
NAL ZAT ON OFOP’s 90% SSUE rldge T R nJ PR X F MTONOFCD 9O E D GH1180 nNAL
aVTlOWOFCm aHtlSSUE SuptfGMafle 15 £ 7MAR11A 21APRTT OFC ECtW . Startdate
26APR10 j ] Eafly ar EUatuas auugoz P/m acte Enterta nment s f ‘ Da a date
20APR11 DO .. . . n Cnt cal ar Rund P Q2MAY pœ ote Cas/no ton Rouge LA. L
SurmHry Paoenum er 3A M CC PROJECT 3278 Start m lestone po nt S) Pr
mawsraSystems. nç. l > F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803406.gif]

Wff Sfe H gf S FSg9og1 uE t ffo 9  _____  y j ZZ 1 nl j jQCP n Ah lMrWHl A ‘
DEVELOPMENT OFSDSODSO SL E FER10 Û DEVELOPMENT OF SD & DP 50% SSUE 36 0 22 Plu A
f ‘ ™ Ç HPRESEmATON&tfPROVALOFSD&DDWN.ESUÉ D ER1040 PRESENTAT ON & APPROVAL OF
SD & DP 50% SSUE 10 0 SNOV O HP £l£fL OPMÊWS OD OO E D T S DEVELOPMENT OF SD &
DP 100% SSUE 33 0 13NOV10 A 13JAN11 A Lm K um 01 W D ER1120 ‘ PRESENTAT ON 6
APPROVAL OF SD & DP 100% 15 0 1 4JANV _A 02FE 11 A D wT0fC w 8UE D ER1160 ‘
DEVELOPPANT OFCD’s90% SSUE 76 0 14JAN11 A J6MftR11A  _____  . ALJW WOFCL WM E p
ER1200 RNAL ZAT ON OFCDs 90% SSUE 15[ 15 17MAR W . . . . . .. . T 71 n cmm fl
PMTw CT0P W K N OT FC ATON J PON TC HARTHJW LD PLD1000 PART AL STOP WK NOT F CAT
ON y 0 0 26JAN11 A [ S FULL STOP WK NOT F CAT ON y PONTCHARTRA N 5 27J N TT
PULLS OT T PONTCHAT™ pLD COE/PNK RELEASE PART AL( U LD ERMS/SPO L 23JAN11A ‘ c
Rarer ™™ l gwQ PLD/COE/FNK RELEASE ALL WK EXCEPT HOTEL 5 0E8JAN11A C ofWa w R S
PLD/COE/PNKSTOP ALLWK EXCEPT AS N/G Rp 31JAN11 A PUK K ALLWK ™ pfp T PLD/COE/PNK
RELEASE ALL WK EXCEPT AS RR Q 0 08FE 11 A ‘ n £ m mu.mmllmwmmnm PLD 55 PLP/CO
PNK RELEASE AUGERCAST/LQW RJSJ TJAPR T PLMO C K PLDWO /COE/PNK RELEASEXLLRErM N
NGWORK j j v l 1 ça K a Ha K D Gf H RECE VE S TE DRAW NGS’ Cl 9FÊ T REC STEDFA
GS D GHJa30 C TY REV EW & SSUE S TE PERMT 2o 2l o9FE 11 A 13MftYrJ .cm s Esre \
Q GH130Q RECE VE S TE ELECTR CAL DRAW NGS o 0 23NOV10A QHEca aKlHMLQ UMW D GH1
20 C TY REV EW S SSUE S TE ELECTR CAL PERMT ANOV O A 7 MV mcW mmemt l RECE VE
FOUNDAT Ct DRAW NGS XHff YARD [ ] 0 04NOV10A MFO D 1 GH M C TY REV EW & SSUE
FOUNDAT ON PERMT X’FMR 2 ¥T 05NOV10 A 13 WY11 c mH . EFOUNr PEwrxMWlD 3 H 27
RECE VE FOUNDAT ON DRAW NGS GARAGE Q4NOV10A Q EC FCUH TONDRAWW65 SARAGE GH 3 C
TY REV EW & SSUE FOUNDAT ON FERMT 20 27 5N V M YTl orrYREv EFOUNDAT Mrr.GAHAGE
GHT S RECE VE FOUMDAT ON DRAW NGS HOTEL 04MOV10A QR FOUNDAT.O.DRA SS. MOTEL
TTGHÛS C TY REV EW & SSUE FOUNDAT ON FERM H T T 2 33 05NOV10 A 27M 7TT j cm HEV
EWSSUEPOUHD P . TTGH RECE VE FOUNDAT ON DRAW NGS CNTL ‘ 04NOV10A 0RKE OU TDR
CMTL™T PP rUSûS C TY REV EW 4 SSUE FOUNDAT ON PERMT CNTL 21 05NOV1Q À 13MAY11 a™
™’ ™™ ™™ ™™™ EM3H1330 RECE VE FOUNDAT ON DRAW NGS ELEVATED ROAD d o l7MftR11 A]
RECH EEOUWDATCN DRAW S ÉLEV TES ROA Startdate 26APR10 L Early ar £f S 7 P/nnacte
Enterta nment Stf Dat tjat 20A£R11 Untol n nn Raton Rnuae LA 4A 1 Cnt cal ar
Rundate 02MAY11 t Otel OaSJ/JO aro/1 HOUge LA. Summary ar P; aenum er 4A MCC
PROJECT 3278 Q Start m l estone po nt © Pr mera Sysl6ms ns o F n sh m lestone po
nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803407.gif]

fff 5m6 cffvHÈv EW&l3sllSEFaUND ON PERM T LV’O 20 3a 1 MAR11 A 04JUN1J ‘
yjHECEWErajNDATONDRAWr SS R DSÊ nf H1 RFCF VE FOUNDAT ON DRAW NGS R DGE £ 0 09FE
11 A  _____  jc rvREV EW& SUEFOuNDATON PERM T HEGE D GH1390 C TY REV EW
MSSUEFCUNDAT O PERM T 2flj 33 o3FE 11 AJ27MAY11 j  _____  .  _____  . j .
RECENES HlKnUREDRAWMGS. GARAGE D GH1480 RECE VE ST RUCT URE DRAW NGS GARAGE 0 0
09FE 11 A HME D H1500 C TY RE V EW & SSUE STRUCTURE PEHM T GARAGE 20 27 08FE 11
A 2QyAY11_ CENESTRUCTUREDFAW NGS.CNRPLNTSUPP D GH1560 RECE VE STRUCTURE DRAW NGS
CNTL PLNT/SUPP 0  _____  0 09FE 11A j D Hl S C TY REV EW & SSUE STRUCTURE PERMT
NTL 20 21 OgFE 13MAY11 X ELEVATE RUCTUKEDFAV S ROTÉL D GH1620 RECE VE ELEVATED
STRUCTURE DRAW NGS 0 0 17MAR11 A sacvREvw.W E uc UMF H TEL D GH1640 C TY REV EW
& SSUE STRUCTURE PERMT HO EL 20  _____  3 16MAR11A gMAYll ES RE 3 C D H1650 HECE
VE STRUCTURE DRAW NGS R DGE 0 0 09FE 1 A P E>GE D GH1660 C TY REV EW & SSUE
STRUCTURE PERM T R DGE 20 33 09FE 1 A 27MAY11 T KUCTUREORAW.NGS LO R.E D H 74
RECE VE STRUCTURE DRAW NGS LOW R SE 0 0 9FE A { D GH1750 C TY REV.EW & SSUE
STRUCTURE PERMT LOW 20 33 09FE 11 A 27MAY11  _____  E a D GH1520RECE
VESTRUCTUREDRAW NGS ELEVATEDROAD 0 0 17MAR11 A v  _____  . pJmSo ç TY REV EW &
SSUE STRUCTURE 2o 39 16MAR 4JL a RE E CTUREF rr .EWEQRE SjT  _____  RFPMftss
EXCAVAT ON S AWARD 15 o 17AUG10 A 17S PT X W M J P C0920 cONTRACT M SS EXCAV 1 p
185EP10 A 2OCT10 A CONTRACT MASSER STEEL pjLE CAPS su M TTAL REC VMPPROVE 13 o
01SEP10 AllTSEP X WHO CT STEEL P LE CAPS FA ; EL ( n t al) 27 0 18SEP10 A 1
OCT10 A m MCW M/jaw P C1100 RFP STRUCTURAL STEEL 18 0 18NQV 0 A 1SDEC10 A
RFPSTFUCTURALSTEEL TCT M STRUCURAL STEEL SU MTTAL RECWPROVE S 5 25JAN11 A lO RH
A SWUCURAL EL MrTALHEC v ovE p TT4 STRUCURAL STEEL FA / EL ( n t al) 8 4
14MHR11A 05M.Y11  _____  . _ 1  _____  Tc RFP CONCRETE (SCW)SLA S 18 1fl14MAY11
rJ JUN T HRFFC0NCRETE(S™OT prcTÛ CONCRETE (SMOD) SU M TTAL RECV/APPRVL 5 9 06
JUN11 TSJÛNTT . LREC m p C1166 CONCRETE (SMOD) FA /DEL ( n t al) M 12 l6JUN11
39JÛNTT H CONCRÈTES FA EL ) ENCLOSURE .  _____  FPE FS p c ‘ û RFP E FS 23l 16
30MAR11 A 07MAY11 U RFPE FS r TT: . . ..M E3 E FS SU M TAL. F C’WAPPRVL P C1155
E FS SU M TTAL RECV/APPRVL 18 18 31MAY11 20JUN11 7 g n MHH nllll l QEFS FA DEL
MtHl P C115 E FS FA /DEL { n t al} > 18 21JUN11 12JUL11 P C1170 RFP GLASS/GLAZ
NG 20 25 07MAY11 06JUN11 3RFPG..ASS GLAZ NG r ‘ . p ;rn: 7; .. HGLA3SGLAZKGSU
Mrr™.REC’V/APFRVL LSl GLASS/GLAZ NG SU MTTAL RECV/APPRVL 15 11 . ALUMNUM FA /DEL
( n t al)  _____  48 48 MUL gEP GLASSGLAZfJ0FAaoa P C117G GLASS/GLAZ NG FA /D L
( n t al) 72 72 16JUL11 0aOCT11 P o RFP TALWALL PANEL PACKAGE 15 15APR11 A
14MAY11 aTETflLW L™eLPTER APPF. r r z .m Q nu OMEmWALLPNL.SU MtTTALREÇ’WAPPRVL P
1164 TAL WALL PNL SU M TTAL R CV/APPRVL lj 15 07 UN 23JUN ; h LV L r F EL P
C1165 WETAL WALL PANEL FA /DEL ( n t al) 36 36 24JUN11 05AUG11 .  _____  l ‘ rp1
n .m \ e MU C3HFPHOOF NGSAWARD P C1185 [RFPRCOF NG&AWARD 251 25 07W\Y11 06JUN11
 _____  Startdate 26APR10 j f Early or 21 p/nnac/e Enterta nment S XSS Da ta
date 20APR11 nnm .. . .  _____  .  _____  .. c. R Cnt cal ar RJuttate Q2MAY11
R03 Hote/ Casmo ton Rouge LA. ™ Summary ar Pat enum er 5A MCC PROJECT 3278 Start
m l estone po nt ©Pr mavera Systems. re. p F n sh rr estme po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803408.gif]

P Ss nOCflNG U MrT LRECWAPPHV 2£ 1£ 21£t£Nn  _____  05JUL11 aROOFMG.FAaOELluM
NTER ORS . 1 r j HRFFNTÉn OHFHAMNG/DRYWALL p.c 200 [RFP NTER ORFRAM NG/DRYWALL
24 24 07 AYV1_Q4JUN11  _____  afMmWKmMXmmm LH ymmVA. p_c12 o FRAM1NG/DRYWALL SU
M1TTAL REC’WAFPRVL 12. 12 Q6JUN11 18JUN11 aFHSM NGORyw LLFAEOEL[hte ) p JC122C
FHAMNGTJRYWALL FA /DEL ( n t al) 15 15 20JUM11 07JUL1J STTJRFP A AHCEMTEHJORS P
C1230 ‘ RFP ALANCE NTER ORS 48 07MAY11 02JUL11 71M MCF TEHCRS SUAMOTALHECVWffl .
P C1240 ALANCE NTER ORS SU MTTAL REC’V /APPRVL 43 48 28 MA Y11 25JUL11 JWE 1H
M.F P C125Q ALANCE NTER ORS FA fDEL ( n t al) 48 48 £QJUN11  _____  15AUG11 Éa
OT w D flD P C1260 RFP M LLWORK AND AWARD . 2 22 15APR1  _____  A 14MAY11 Qu
LwonKSUwn TALRECWflU. P C1270 MLLWORK SU M TTAL RECV/APPRVL J8 1 13JUL11 02AUG11
 _____  M LLWûn FWDEL alj P C128 M LLWORK FA /PEL ( n t al) [ 72 r2\Q3AU&>l _
 _____  T w PREPARE RFP R VER ROAD DETOUR NTERVW& 18] 0 01OCT10 AJ N WX H flWW
Wl .P W W U P DR1Q20 MATER AL SU MTTALRECV/APPROVE 6 5 11NOV10 A t N yl TT mw.
MW nwmo P DR1040 MftTER AL FA /DEL ( n t al) s oj 18NÇW1DA 3gjW10A  _____  MW .W
FWD . W P WS1000 RFP AUGERCAST P LES & AWARD 12 o 01OCT10 A 19OCT10 A MPWaac r
pD P WS1O20 AUGERCAST P LES SU MTTALRECV/APPRV 6J o 20CCT10 At04NOV10 A H GERC H
APPRV P W51040 [AUGERCAST P LE WTER AL FA /PEL ( n t al) e o 04NOV10 AJTW W
lwmoan.tUMaH. wm.9m l P DS1QQ0 RFP AUGERCAST P LES S AWARD 1S 0105NOV10 A 06DlC
7T RFP/WGERCASTF A D P DS1Q20 AUGER CAST P LES SU MTTAL RECV / APPHV S TT C £3D
C 0 AUGERCA LES SU ALRÊC VMPPRV J P DS1040 UGER CAST P LE MUTEFUAL FA / EL ( m )
§ o 27DEC10 A 27DÊCK jura l rem rtt/KM 1 X71 n HOAD 311 A l rtRFPGR AD N G & AWW
D P PK106O RFP GRAD NG & AWARD 24 0 Q2MAR11 A 18APR11 A ™ P TSTS GflAD UG SU
WTTALRECVHAPPRV 8 6 Q3MHY11 CÊMAYlT AGR A™™ 1P PK108Û GRAD NG MATER ALS FA /DEL
( n t al) s s\wUAVU l6MAY D S FASS Wzx . . . 1 TT71 m. .  _____  .. ln/l M11
QHFPPAVWG UH S t;& AWARD P PK1000 RFP PAV NG/CUR S/ETC& AWARD 2 24 Y j  _____ 
HMW.s)M M Wffl P PK1010 PAV NG SU M TTAL REC’V &APPRV 6 S06JUN11 11JUN11 n .M HQ
M RAV NaMATER ALS FAeOEL(lratHl) P PK1020 PAV NG MATEH ALS FA /DEL ( n t al) 6 6
13JUN11 [1SJUN11 Startdate Pf APRlO \ Early ar F n shdate 31MAY12 P nnarte
Enterta nment l Progress ar EST mmSS fSSSSS. UL STX Panenum er 6A MCC PROJECT
3278 Start m lestone po nt ©Fr ma raSvflçmsJnc.  _____  p F n sh mjlestooe po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803409.gif]

P  _____  1 7 7 [ FLFP STOR M DRA NAGE & AWARD P PK1 3 HFP STORM DRA NAGE &
AWARD  _____  Q 02WftR11 A 18AP sToRMDRAWAGE.su MrfTALFEC VfcAFPRV P.PK1Q4 STORM
DRA NAGE SU M TTAL RECT & AFHHV 6 6 Q3 MA Y11 09MAY1J ORMDRANAGEMAT F ALS.FAS EL
(h fc. l p PK1050 lSTOHM DRA NAGE MATEH ALS FA /DEL ( n t al) 6 6 10MAY11 1
MAY11  _____  RFPUTL lESSAWARD P PK1O90 RFP UT L T ES & AWARD 2£ 24 Q7MAY11
04JUN11 1UT .mES 9u M rTALRÊC PPH P PK1110 UT L T ES SU M TTAL RECV S APPRV 5 6
06JUN11 11JUN11 UT L TÉS MATER ALS ma w p:pK1130 UT L T ES MATER ALS FA /DEL ( n
t al) 6] 6J13JLJm aJUN \  _____  STHUCTURE . . . a o Mn\/ f a H HFP FOU N DAT
ONS s AW AH D P CL10 RFP FOUNDAT ONS & AWARD 21 0 290CT10 A 22NOV10 A L  _____ 
77; n mnc A nncr fl A g FOUNDAT ONS SU MrrTALHECWAFffW P L1020 FONDAT ONS SU
MTTAL RECV / APPRV _Jg g DATONS’FA FL ° FOUNDAT ONS FA /DEL M 5 D COA
HRFPS™UC™UEEL AW™ P CL1100 RFP STRUCTURAL STEEL& AWARD 12 Q 1SNOV1Q A 15DEC10 A
™ t PTCLV 2 STRUCTURAL STEEL SU M TTAL RECV/APPRV Ph 20 Q 07JAN11 A N X STHU
STFH. S ALRED VF  _____  p L Û STRUCTURAL STEEL FA / EL PHASE 64 17 10JAN11 A
09MAY11 L U pTcT S STRUCTURAL STEEL SU MTTAL RECV/APPRV Ph 14 5 7FE 11 A 28FE 1
Em mmmummm TcT s RESU M TTAL/APPRV PHASE DES GN CHANGES 1 0 01MAR11 A 19APF TX H
™H KV PHASE DES GN CHANGES p CÛ M STRUCTURAL STEEL FA S DEL VER PHASE 35 21
2QAPR11 A TsM vTl STRUCTURALSTER FA ASE. T T RFP SLA PLACE/F N SH & AWARD le
13MW11 03JUN T Or™.™™. ™ . ‘ ‘ . . n. . . MTT LACEfn 5HSU MtTTALREC’V/APPRV P
CL1280 PLACE/F N SH SU MTTAL REC’V/APPRV 9 9 04JUN11 14JUN11 P CL1290 PLACE/F N
SH FA /DEL ( n t al) s s l5JUN11 gUUN11 lmcEF m Woa.[hM pNGL1 aaF’E RFP SK N (E
FS) & AWARD 23 1 30MAR11 A 07M YTT RffaWlW JfLWAm p CL T E FS SU M TTAL
RECV/APPRVL 18 13 31MAY11 20 Wwm 777 777 M o ‘. T CSEFS FA DEHH tal P CL1200 E
FS FA /DEL ( n t al) 24 24 21JUN11 19JUL11 p CL 2 RFP GLASS/GLAZ NG PACKAGE 2Q
25 07Wm 06JUN11 SRFPQLASSA3LAZ NGP  _____  r CÛ ‘ GLASS/GLAZ NG SU MTTAL
RECV/APPRVL 8 18 28JUN11 19JUL11 QgGLASSGLAz e TTALKECWPHVL  _____  777 TS . JH
nn QA lJM NUMFRAMES FA OEL(H taO P CL1230 ALUN NUM FRAMES FA /DEL ( n t al) 18
18 20JUL11 Q9AUG11 ™ P CL1240 GLA2 NGFA /DEL (ln l al) 72 72 20JUL11 12QCT11 P
CL125Q RFP M TAL PANEL SYSTEMS 8 22 15APR11 A 14MAY11 H RFPUETAL PANEL SYSTEMS
pTc T r4ETAL PANELS SU MTTAL RECV/APPRVL 5 T5 07JUN11 23JUN11 ‘ lm Wffl PTCL127
TAL PANELS FA /DEL ( n t al) ‘ M 36 24JUN11 05AUG11  _____  . M™ fj  _____  CL
TS RFP RCOF NG & AWARD 25 07MAY11 ‘ 06JUM11 EJ RFFROOFNG AWARD P CL1390 RCOF NG
SU MTTAL RECV/APPRV 12 12 14JUN11 27JUN11 ™ 1 1 . 7 7r rT 7T TS TS n 111M11 m n
11 E nOOrlhG FA nEL(l l al) P CL1410 RCOF NG FA /DEL ( n t al) 18 18 28JUN11
19JUL11 J j NTER ORS . . 1  _____  . r . v .. . [3 RFPWTEHKJH FRAMNG/DR WALL1
AWARD P CL1300 RFP NTER OR FRAM NG/DRYWALL & AWARD 24 24 07MAY11 04JUN11 e ncf .
™ 77; H . H . r; FHAM NG/DRVWALL SU MrTTALHEC’V/AfTHV P CL1310 FRAM NG/DRYWALL
SU M TTAL RECV/APPRV 18 18 06JUN11 25JUN11 7 TT T7j o M r7T; n 11 QFRAM
NGCRW(ALL FAaDEL(h4al) P CL1320 FRAMNG/DHYWALL FA /DEL ( n t al) V2 12 27JUN11
11JUL11 p L1330 ‘ RFP ALANCE NTER ORS ‘ ‘ 48 48 07MAY11 02JUL11 MHFP ALAHCEWTEP
ORS r L1 J; £ £ 1 1 2: .. c 1 3HLANUE MTERlOnS SU M.TTALHECV APPRVl P CL1340
ALANCE NTER ORS SU8M TTAL HECV / APPRVL 48 48J28MAY11 J25JUL11 San (Ma Pf APR o
Early ar f f P nnacle Enterta nment ™ SfLf Paoenum er 7A WCO HrlUJc l ffJ /o
Startm lestonepo nt © Pr mera Systems nc. F n sh n les ons po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803410.gif]

H  _____  s  _____  a jN _fll HM  _____  wfe wH T o T T j n t ff SnW SNC NT R OR
n S  _____  48 20JUN11 1SAUG11  _____  aRFPUnwORKAND ARO p.CL136Q RFP M LLWORK
AND AWARD  _____  2 15AFR11 A 1W1 HMlLLWORKSUEMn™. EC’WVWVL p.CL13eo MLLWORK SU
MTTAL RECV/APPRVL 18 18 13JUL11 Q2 l fû #‹’t .  _____  rr; A KAPP M a RFPH.EVA
H>FOAD AWAHO T R1000 FRFP ELEVATED ROAD & AWARD  _____  . 0 16FE 11 A 15AKH A
 _____  j  _____  o.  _____  .g . HEC V AFPRV p R 1TEVATEDROAD SU
MTTALRECV/APPRV 1212MAPRn 13MAY awmDHa > p ER1040 ELEVATEO ROAD FA /DELfln t al)
12 12 14MAY11 27MAY11 D 1 k nnn 1 RPF FVFF Mft S EXCAV & AWARD 18 0 15FE 11 A
15APH11 A P LM1020SELECT F LL PROCTORS SU M T / APPROVE \ 4 4 27APR11 [30APR11 L
CRUX MCC SSUE CO FOR CENTRAL PLANT STRUCTSTEELJ 1fl 6 23FE 11 APPR T M n l wram
TCP 6 CENTRAL PLANT STRCT SU ML RECV/AFPRV Q 5FMTT7T 12 R T T P CP11070 [CENTRAL
PLANT STRUCT STEEL FA /DEL 1 jh Qp T PR X S STRUCTSTE FL E 5P 3 RFP SUPPORT SERV
CES PEM3& AWARD T sl 2 01MAR11 A 21 APRlT . .P . TD SUPP LDGPR OR TY J SP’ SU
RECVT PPRV 6 06 MA Y11 12 1 l l Marf1W W W1 5RW SUPP SERV CES PE SU M.TTAL
RECV/APPRV 12 6 6MHY11 12MAY11 . ™ 5 0 PR OR TY SUPP LDG ‘SJ SCT FA /DEL 6
13MAY11 17JUN11 H w F :P1Q50 SUPP SERV CES PE FA /DEL g  _____  3o l8JUNnJ23JL
s.PrsEPvCFSF.E  _____  EL ''  _____  . HSQ RFP SUPER STRUCTURES AWARD 2z 0
27JAN11 A 02WR11 A SRPP STRUC™ ™ Hf SUPER STRUCTURE SU MTTAL RECV / APPRV 12 14
23MM11 A 5WYT  _____  . nM HT 4 SUPER STRUCTURE FA / EL ( n t al LewH. 6 5
06M4Y11 a Y11 ZT T ‘ ‘ HfTTs RFP STA R/RA L PACKAGES AWARD >4 MM T 04JUN11 T ™ .
r. . . . JSSTAtlRAJLFACKAGE SU MnTALRFCWAPPFlV jl STA R/RA L PACKAGE SU MTTAL
RECV/APPRV 24 24 06JUN1 UU1  _____  . E  _____  ™.™ F L SS. HT 1160 STA R/RA L
PACKAGE FA / OEL ( nt l al S S r) 4S 48J05JUL11 [39AUG11  _____  CLOSURE  _____ 
r ulnocrp n Aln jmAV 11  _____  3 RFP SK N (EFS) & AWARD (t c l Etes tlFr al) HT
1270 RFP SK N (E FS) S AWARD ( ncl est & F nal  _____  12 08FE 11 A 03MAY11
HT1280 SK N SU MTTAL RECV/APPRV 30 04MAY11 08JUN11 HT1290 SK N FA /DEL ( n t al)
24 60 09JUN11 11SAUG11 HT1200 RFPALUyNUM/aLASSSREJECT DS 20 oj 13FE 11 A
08Mft.R11 A ] FFjmMHWUGuawn lECT M Start ta 26APR10 F n sh date 1MAY12 P nnacle
Enterta nment Progress ar Pagenum er 8A MCC PROJECT 3278 start m lestons po nt
S) Pr mera Systems. nc. o F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803411.gif]

ff E OA JSUMGRS WARD  _____  L_1 01APR11_A Z 2J EaAUJU NUM/euss su M TTALF
EC’v/AOTV P.HT122 ALUM NUM/ GLASS SU M TTAL RECV / APPRV 20 30 09 MA Y11 13JUM1
c 2 ALUU NUM FA OEL (n tel) P.HT124 LUMHUM FA / DE L ( n t al) 60 14JJN11 23AUGV
. . 30l ASS FA PEUHM P HT126Q GLASS FA / DEL ( n t al) Z2. 72 14JUN11 C7SEP11
E3RFPROOF NG&AWARD P HT1300 RFP HOOF NG & AWAHD 1 5 07MftY11 6J g HQOF NG SU M
TTAL ECWPFW P HT1310 HOQRNG SU MTTALRECT/APPRV J3 lglJJUN11 27JU 11 HOOf NG.FMP
.l n at } NT E R ORS p r 1 TTT j 1 . A FP TER OF FH J NG RYWAL L P HT133 ]RFP NT
R OR FRAWNG/DRYWALL 24 24 07MAY11 04JUN11 FFtAMMGnHYWALL suEwrrALREC v F v P
HT1340 FRAM NG/DRYWALL SU M TTAL REC’VAPPRV JLÊ 15 Q6JUN11 22JUN11 mmM S 0H™ L
vw m F HT13S0 FRAMNG/PRYWALL FA /PEL ( n t al) ‘ . . . . 1 rr . . tn mnm tt H
RFP PRECASTMATLSAWfRD P PR1 OQ TRFP PHECAST MAT’L & AWARD £8 0 03FE 11 A 01MAR11
A P PCJ OU Hl r rn H31 #‹ c. Ar .n KHM HH PRECAST SU MrTTALREC’V APPFtV l P
PG1220 PRECAST SU M TTAL RECV/APPRV 72 40 15MAR11 A 06JUN11 P PG1240 PRECAST FA
DEL ( n t al) _g y U P.PGt300 RFP PRECAST ERECT ON S AWARD 4 f3 n n nu . . r
GtjlQ PRECAST ERECT ON SU M TTAL RECWPRV 1 2 06 UL 19JUL1 HraECASrEnECTK>N F a P
PG1320 PRECAST ERECT ON FA /DEL 1 15 20JUL11 02AUG11 .  _____  P PG1000 [RFp
STRUCTURAL STEEL S AWARD f 24 Q OSFE 11 A [03MAR1 t FPsmucTORALSTEEL AWfflD r
rmmuu nrr J nu m rr. j  _____  . nn ;TT; uU ‘ S STRUCTURAL STEEL SU M TTAL REC
WAPPRV P PG1Q20STRUCTURALSTEEL SU MTTALRECV/APPRV 36 21 19APR11 A 13MAY11
ppG104o sTRUCTTjR L T r FA / EL ( n t al) M Ylll UL W : rML O
[RECEWEELEV/ESCALPROGRAM Q 0 04OCT10A RECE™ pTETS RFP ELEVATORS / ESCALATORS &
PREL MAWARD 9 14DEC10A 21JAN11 A M p TW W0 ELEVATOR AFO& F NAL AWARD 07FE 11 A
16FE 11 A ™ ™.™ . M™ F Û TO ELEV/ESCALS PROCURE SU MTTALS 40 5T7FE 11 A ZUKwT .
Fv mocu. pT L S ELEV ESCALS REV EW/APPROVE SU MTTALS W 3 23W T FR aœ ™ ™™ P
EL1030 ELEV/ESCALS FA ANDDEUVER 1 ao 120 23A pRTrj 3S ELEWESCALS FA CCE R R VER
ROAD D VERS ON rRm 50 M3 L ZAT ON 1 0 10NOV10 AllONOV O A MO LZATCN RR TU LAYOUT
5 0 11HOV1QA12NOV10A lLW0UT HR1190 JCLEAR/GRU 3j o 15NOV10 A 17NOV1Q A CLEAR/GH
Startdato P6AP 1Q 3 Early ar mmz P nnacle Enterta nment STlf P te 2QAEHJJ a 03
rtfta/ r :nrt . Ha rtn Raua( LA SA Cr t cat R ndale 02MAY11 WOW LAS DO t awn
HOUge LM. Summary ar Paoenum er 9A MCC PROJECT 3278 \Q Start m lestone po nt )
Pr mgwF ra Systems. rr. > F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803412.gif]

ÉUM muj g 5 0 19NOV10A10DEC10A T RR1210 EXCAVAT ON / F LL  _____  . .  _____  2
X6S CK RR1270 24 X5 C P 1 Q 23NOV10 A 23NOV10 WE NOTCEOFHWÊRHOADSH TDOWND J.V
RR124Q WEEK NOT CE OF R VER ROAD SHUT DOWN DELAY 7 0 H S ™g ° GEGTExaEFAF C Jm
prnTtvT F PflRP f 3 0 29NOV10A 17DEC10 A U 3 ALTWEAR NG 13DEC10 A 20DEC10 A
RR1250 J ftsruftLl vvrftn mj T nr.. n . n . STR P NG S GNAGE HRH1260 sTR P
NG/S1GNAGE A o 20DEC1u A)22DEC10 A  _____  . . j . Wr Kr 1 5 O DEC OAfrDEC OA
RR104#‹  _____  . lAYOUT T ..1n.. r. T %nrnnr HÉDES GNOFGARDERE DMERSON RR 55
REDES GN OFGARDERE D VERS ON 18 0 E4NOV10A 16DEC1QA RRT 55 S LT FENC NG 3 0
17DEC10 A 20D C10 A ‘ l RR10 0 CL AR/GRU 5 0 23DEC10 A 23DEC10 A £J J RF 7
EXCAVAT ON/F LL 1 0 23DEC10A 03JAN11 A FLL . RR1140 24 X92’CMP Z  _____  Z 1 0
27DEC10 A 27DEC10 A 2J RRT C STON ASE 2 0 29DEC10 A 08JAN11 A STONE ASE. SR 5
STR1P NG/S1GNAGE ‘J  _____  0 13JAN11A 17JAN11A ST P NG NWE RH O ASPHALT
PAVEWENT 1 4J 0 l4JAWnA l4JANlf ASW LT PA ENT GARDERE ROUNDA OUT ... S TFFNCKG
Rm3T5 S LT FENC NG 5 0 090EC10 A 09DEC10 A S LTFENCNG R 3 0 LAYOUT S
Q22DEC10A22DEC10A lL rauT RR 33 CLEAR/GRU 3 0 23DEC10 A 23DEC10 A CLEAR/SRU
RR1340 REMOVALOFM SC. 2 Q 23DEC10 A 23DEC10 A REMOWLOFMSC. R 390 EXCAVAT ON/F LL
20 0 28DEC10A 18JAN11A m. RR1370 24 CDPA ‘ 2 0 13JAN11 A 14JAN11 A src0 ] RR
DEMO EX 1ST NG GARDERE 4 Q 18JAN11 A 18JAN11 A MW RRT E ANK NT/ ACKF LL ‘ 3 02FE
11 A 12FE 11 A . T CKFLL RR 38 ELECTR CAL UNDERGROUND Z 5 Mr T HFE 11 A
laKTnpaLUNDHWHOUND rl D SCOVER NCŒRECT FA D CATCH AS NS 5 5T F TT NC { RRl sS FA
AND DEL VER NEW CATCH AS NS (A l) P 21FE 11 A rJSM R TT ..SHN .WM. m W REMOVE
EXTG AND NSTALL CORRECT C S T 5 F TT F TwT REUOVEEXTG NSTALLCORRECTSUS RR 4T SO
LCEU/ENT 7 û 15MAH11 A 17MAR11 A SOLCEMES RRU20 ‘STONE ASE COURSE 7 0 21MAR11 A
26MAR11 A STONE ASE COURSE RR143 CUR &GUTTER 15 0 26MAR11 A 05APR11 A a CUR
LUTTER RRÛTF UNDERDRA N SYSTEM 11 0 04APR11 A 09APR11 A UHllffl m SHT l RR 4M
ASFHALTPAV NG NDER COURSE 5 11APR11 A APRTTX l mALTPA G. .ERCOURSE RR T APPROVAL
OF REV1SED L GHT POLES Y LADODT 5 11APH11A 1 j #‹FR D LGHTPOLES YLADOT RRTS
CONCRETE PAV NG 6 2 5 1SAPR11 A 17APR11 A (CONCRÈTE WWG . RR 5 6 L GHT POLE ASES
{R ver Dépendent) 4 1 20APR11 23APR11  _____  umT Xt W ° RR153Q PCCP10 3 1
26APR11 26APR11 recp > RR 535 ASPHALTWEAR COURSE 2 r 27APH11 27 PRTT W LTW
HCOUWE RR ûT TE PORARY STR P NG To Open ThrcughT ffc 3 129APR11 29 PRTT MOWf Vsm
ToO Tto 1 R2 75 OPENROUNOA OUT FORTES USE 3 APRn oPENRouNOA O.TPORTE use HR 52 L
GHT NG ‘ 10 S 12MAY11 20MAY11 LK3H™G  _____  HRR1490 STR P NG/S GNAGE 3 3 aJUM1
)21JUN11 l mc/aMME Startdate 26APR10 j ‘ EaNy ar Qf a t™ Plnnacle Enterta nment
™ r Tlf Date date 20APR11 anm .  _____  D.  _____  Cr tcal ar Rl nc Q2MAY11 m3
Wote/ Casj/ o ton Rouge LA. y to Paaenum er flA M CC PROJECT 3278 Q start m
lestons po nt O Pr mamrfl $yjtflfT . p lo F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803413.gif]

STAT ONS202 216zx . . QJQ6DEC10 A DECVulT mr WW Pg 3 Q07DEC10A07DEC1C #‹ ‘ f g
ALOFMSC C 7DÊC X . E ALOFMSC 5 DÊC 0 TD C X j £2 £rT£mt l/R L g 11PEC10A21FE 11A
( EXCAVAT FLL RR1600 EXCAVAT ON /F LL . HDRANASÉ nm .. : 3 0 14JAN11 A 31JAN11A
HDHAHAGE RR1590 DRA NAGE . Lr mH n ‘CC H A OEM ANKMENT ACKFLL RR1650 EM ANKMENT
/ ACKF LL 3 0 14FE 11 A . REM WGAND S ALL CORRECT ces RR 595 REMOVEEXTGANO
NSTALL CORRECT C ‘S 1 0 01MAR11 A 04MAR11 A la3[c8 T 551R n son CEMENT 7 0
17MAR11 A 18WWR11 A solCMtHT RR161Q SO LlhM Nt . : .. REMOVE R PUCEFAlLa)
SOLCEMENT(N SS. OL.nd) DCH E: aFMTWF R RFPLACE FA LED SO L 7 0 12APR11 A 13APR11
A .  _____  RR1615 REMTJV & HhMLAL fc rtLLUU au L HJ PP . .VUDDH a STONESMSECOUF
SE RRT 55 STONE ASE COURSE 7 0 14APR11 A 17APR11 A CUF seurTER RH1f 0 CUR
&GUTTER 15 Q 19APR11 A 22APR11 A RH1630 UH &UU cn  _____  o ap T ASFH lTPMNG
NDmCOURSE RR1635 ASPHALTPAV NG NDER COURSE 2 2 25APR11 A 21APR11 . r . ; oTflPHH
LHSHT POLE ASES (R ver DepsmteM) RR2106 L GHT POLE ASES (R verDépendent) 3 3
25APH11 /AKHl RR 635 ASPHALTWEAR COURSE 12 2 19MAY11 20MAY11 . Mcow e  _____ 
RRT66 UN0ERDRA1N SYSTEM T T Y JMÛZ1 ‘ l m’ RR 67 STR P NG/S GNAGE 3 3 21MAY11
24MAY11 frmfWJJMNAŒ l  _____  L GHT NG(ADDED POLES W/REV SED LAYOUT) 1 10 2 M YT
2JÛN T H HT ADDEDFOLESW ™ RR1690 [LANDSCAP NG l llo3JUN11 03JUNT1 LAMDSCA G STAT
ONS 216 233 . _T .M RR 7 S LTFENC1NG T 5 0 06DEC10 A 07DEC10 A SLTFENCNG RR1720
CLEAR/GRU 3 0 07DEC10 A 07OEC10 A CLEAFWGRU RF 73 REMOVALOFM SC. 2 Q 07DEC10 A
07DEC10 A REMOVALCFMSÇ. RR 7 5 EXCAVAT ON; F LL 20 0 08DEC1O A 01MW11 A  _____ 
SH EXCAVATON/F LL RF 7 LAYOUT _J Q 11DEC10 A 13DEC10 A >LwrauT j  _____  RR174
DRA NAGE Z H 0 26JAN11 A 05MAR11 A HoFA f AGE RR181Q EM ANKMENT / ACKF LL 3 0
18FE 11 A 24FE 11 A S M wOTfMOWU RR 75 ELECTR CAL UNDERGROUND Û 5 28FE 11 A
T2MAR11 A MDp fcM OH RR5T REMOVE EXTG AND NSTALL COflRECT C ‘S 3rMF T M R TX
wwywm HWUCCwrOM RR 770 SO L CEMENT Z 5 0 28MAR11 A 01APR11 A  _____  SOLCÉMENT
 _____  RR TS STONE ASE COURSE ‘ 5 0 Q2APR11 A 11APH11 A USTONE ASE COUR SE RR
82 UNDERDRA1N SYSTEM 1 ê PRTT7 15APR11 A UN0ERDR svsre RRlTM CUR &GLTTTER 15 0
11APR11 A 14APR11 A l cuF. S0UTTff RRTT ASPHALT PAV NG NDER COURSE 4 5TT PRTT 2
RTPr \ mmH.lMmm.MmmCOURSE RR1860 PCCP’W 3 1 27APR11 27APR11 . PCCP1° mm L GHT
POLE ASES (R ver Dépendent) 2 2 28APR11 PR T T E TO WO ASPHALTWEAR COURSE
21MAY11 24M TT HAL EARCOU E RR STR P NG/S GNAGE ‘ 3 3 25MAY11 27MAY11 (S
flPWQ/aaNAQE RR1870 LANDSCAP NG 1 [ 2eMAY11 28MAY11 NDSCAPUS RR1850 L GHT NG 10
10 Q3JUM11 [l4JUN11 LleHT1WG STAT ONS 233 240 + 50 RR1890 S LTFENC NG 5 0 0
DEC10 A O DEC10 A SLTFENCWG RR188 LAYOUT 1 s 0 14DEC10 A 15DEC10 A LATOUT
Startdate 6APR10 L 3 Early ar É&to 1 P nnac e Enterta nment SSS %%& 0SV1 H tel
Cas no ton Rouge LA. S™ Paaenum er UA MCC PROJECT 3278 Q start m lestone po nt ©
Pr era gWfrmsJnç. Q F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803414.gif]

US . nyjjy j É w a sJAN 1 A .. RR1900 CLEAR/GRU  _____  . REMOVALOFM SC. f[ S
REMDVALOFM SC. _J  _____  j™N11 A £gj JftvmL l nR 9 EXCAVAT ON / HLL gg £
26JAN11A 8W A laKTU E p en Qnl f pMFMT 3 0 26MftR11 A28MAR11A SO LCLMLN RR1950
SO L CEKENT . . . no . STONE ASE COURSE l n 0 ncn gmMFRAqp ml RSE 3 # 01APR11 A
06AFR11 A  _____  j  _____  .  _____  ... RR1960 STONE ASE lUUhfo . . .rumT KUR
SGUTt R aD aTn H H aflnTTFR 13 0 Q7APR11 A 14APR11 A T RR197Q CUH &taUl H . u N
D ERD H AJN SYSTEM p onnn UNnFRDRA N SYSTEM 11 0 08APR11 A 13APR11 A ‘. RRa000
UNLfcKUHA NarS tWl . o APC M a 1 ASPHALT PAVUCEMOER COURSE 7 m975 ASPHALT FAV1NG
NDER COURSE 4 0 17APR11 A 21APR11 A RR2040 PCCP 10 1 lg APF 11 £aAPR11 La RR2050
LANDSCAP NG .  _____  1 PR11 29APR11 l HTrol£ R rD RR2190 L GHT POLE ASES (R ver
Dépendent) 2 2 30APR11 02MAY11 nn  _____  . . C...V11 ASPHALTWEARCOURSE
RR1980ASPHALT WEAH COURSE 7 2 25MAY11 26MAY11 ™™ .™ RR e STR1P NG/S1GNAGE 3 3
27MAY11 31MAY11 smWKWWHME RR203O L GHT NG Q O 5JUN 25JUN L aH r G . GARDERE LANE
D VERS ON t.vntrr RR206Q LAYOUT ‘ 3 3 02WY11 ]04MAY11 lL TOUT SS5 R DEMO D VERS
ON LANE 5 5 05MAY11 10MAY11 DEMOD VEHSONLANE RR20 0 U WJU VtHS Ul LrtlNt:
 _____  H . .vyr T ljjvn H™ N RELOCATÉD R VER HOAD ATGAFlDERE RR2090 T E N RE
LOCATE DR VER ROAD AT GAROERE 7 7 11MAY11 1 MAY11  _____  R V RHOADT E N+1Q0 .
RR2100 TLÀYOUT 31 3M7JUN11 20JUN11 LATO1JT RR211C T E N AT R VER ROAD 5 5
20JUN11 24JUN11 TEWWR HRO RR2130 oEM3EX ST NG R VER ROAD s 3 JUM1 UN r E M.RW R
VER HOAD T E N+240  _____   _____  . .  _____  . . n JAnF RR2160 llNSTALL DRA
NAGE 3 3 17JUM11 2QJUN11 NSTALL DRAGAGE RR2 4 T E N AT R VER ROAD 5 S 17JUM1
22JUN11 T.ENATRNERROAD RR2 5 DEMOR VER ROAD D VERS ON l\ 22JUN11 aSJÛN DÉMO ROAD
D VERSE J 1  _____  RR 5 lARCHEOLOG CALD G(N C) 177j 73 03 WY10 A Q2AUG T j CH
JLOQCALD NO RR 2T TEM ORARY DETOUR ROAD AVA LA LE 220EC10A T
FORAP.YDETC.URROAEAVA E RR TEfrPORARY DETOUR ROAD N USE (HA MXK) W W 22D C JUHT
J ARVCETOUKROAnNUSE OCKJ RRQ96Q CLEAR & GRU ROAD AREA (Archeo D g Area Crnpl) 0
29NOV10 A 29NOV10 A çumua KfUHAVtotUHmCm HRR S O LADOT F NAL NSPECT ON
&ACCEPTANCE ts 1s 27JUN11 lsJ ÛT H AaQTP sPE ACCEPTA CE 1 SU0900 DESN/PROC/ KST
NEW O/HELECT SERV CE ( Y 40 0 22OCT1O f\Z D oa KK WH W W.MWMlHél l Û O PHASE 1
PR MARY / LOW VOLTAGE DUCT ANK 16 22NOV10 A 17JAN11 A Œ m L0WVOLTAQ DucT AN . TT
T .. . un . SS M TEMP ELECTRC AL SECOND ARfSDE SU1030 TEMPELECTR CALSECONDARYS
DE 30 4 13DEC10 A 21JUN11 sU NDCMEST CWATER SERV CE 10 10 20JUN11 30JUN11 T n uf
™TCfJ [ SU1060 FORCED MA N SAN TARY SEWER NCL L FT STAT ON 2o 2o oUUL11 25JUL11
t data Pf APmo jjL 3 Early ar S fs mmz P nnacle Enterta nment 5S5 R’ : SAYT 1 f
œ Wote/ Cas/no ton Rouge LA. { Summar y ar Paaenum er 12A MCC PROJECT03278 0
Start m l estone po nt ePr rrwa System nc. p F n sh r lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803415.gif]

SU1120 GREASE UNES . 2 3 10 um PH E PR MAHY OWVOLTAGED JCT ANK HOTEL) SU11S0
PHASE 2 PRll RY/LOW VOLTAGE DUCT ANK 28 0 17JAN11A ggMftH 1 A PHASESPR
WY/LOwmTAGEDUCT ANK CAS NO) gUT PHASE 2 PR WHY/LOW VOLTAGE DUCT ANK 10 10
24MAY11 04JUN11 mECHllJC0Nt9lœw0MHnG WATER HO EL SU 240 S TE CH
LUCONDENSER/DOMEST C WATER (HOTEL) 18  _____  13 18MAY11 08JUN11  _____  .
SSrrECH LLCONDENSÈfW)OMEsr C WATER(CAS NO) SU1246 S TE CH LL/CONDENSER/DONEST C
WATER 18 18 09JUN11 29J 1 joFFsrrESANrrAf YAVA ELF. 5U1252 OFFS TESAN TARYAVAtLA
LE 0 #‹ #‹ >0FFsmEWATH AVA LA LE SU125 OFF S TE WATER AVA LA LE 0 0 02M Y1
oFFsrTEGASAVAJLAEŒ SU1264 loFFS TEGASAVA LA LE 0J #‹l 02MftY11 Z 1  _____  .
 _____  ... 7; [K LEVEE MASS EAFTHWOFtK : rptunan l PVFF MASS EARTHWORK 21 40
17JUN11 03AUG11 CRL 1090 L V h rmsa mm mvunr JFOUNDATDNS SPREADFOO MGSNCLWAL
WAYJ GRE 1060 FOUNDAT ONS (SPREAD FOOT NGS NCL WALKWAY) 54 54 05JUL11 06SEP11
 _____  m nm. .le C 110O FRPSLOPEDPAV NG . . 4 54 12JUL11 13SEP11 F COL. WAU.S
CRE2400 P/R/P ENTS COL’s WALLS 60 S0 19JUL11 27SEP11 CHE25Q F/R/P DECK SLA S 50
6O09AUG11 1SOCT11  _____  FWDECKSLAK  _____  XT . T:; . n H: ‘ Qr.TWEftRReRWALLS
PLANTEHS CRE2600 F/R/P ARR ER WALLS & PLANT ERS 24 24 05OCT11 0 NOV11 . .
 _____  CRE2630 ELEVAT ED ROADWAY L GHT NG 18 18 09WR12 29MAR12 PORTECOCHERETOF
CRE26S0 UNDER PORTE COCHERE TOPP NG SLA (COAT NG) 12 12 30t R12 12APR12 . \ CR F
LU GRADE 24 24J21JUL11 [17AUG11 EJFLL/GRADE CR T S UO UT L T ES 18 04AUG11
24AUG11 HUGUT mES CR1200 ROAD AS 18 18 25AUG11 15S P11 F OADMSÉ CR1300 F/R/P
ROAD 3o 3o o9SEP11 l3QCT11 MWHOW j . ERECTANDD TA LSTRUCTURALSTEEL 42 42 Q9MOV11
31DEC l HÉRÉCTAKO ™™ P T 3 METAL DECK NG/FRP TOPP NG SLA 6 6 3J N MJ N 2 ALOEC
FRPTOF P 6 EP C ROOF DECK 12 12 03JAN12 16JAN12 HEPK RaoFoeK  _____  ‘ D H . HC
.HH VESTeULE PORTECOCHERE ROOF EGK P 1080 VEST ULE/PORTE COCHERE ROOF DECK S 6
10JAN12 16JAN12  _____  T . .. . H r. . . .. :; GLASSSL PPORTFQNYWALL P 1530
GLASS SUPPORT PONY WALL fa 6 10JAN12 16JAN12 nVn .m .m SPR AYED FH EPF QC FM G
FLÛO R EEAMS P 1560 SPRAYEDF REPROOF NGFLOOR EAM3 9 9 10JAN12 19JAN13 u ™ MT
lwHr3 STAND NG SEAM TAL ROOF NG SYSTÉ 7 H Zg J ggfl K SZSSS P 1550 SPEC AL PA NT
EXPOSED R DGE STEEL 18 18 17JAN12 06FE 12 ™ r;; ™ n.nn nnccm ] O MEP U N O EH
FLQOH H. P 152Q MEP UNDERFLOOR R l. 18 18 20JAN12 09FE 12 n n r TT: # FASC
ACLOSUHF SGUTTERSTR M P 1090 FASC A/CLOSURES/GUTTERS/TR M 15 llZZllo tZlll P
1110 GLASS /TRUSS CLOSURE ASSEM LY 15 15 07FE 12 23FE 12 . . r r r r TTT ra7n H
METAL SDFFTT FAN FJ S P 1070 l flETAL SOFF T PANELS 15 15 10FE 12 27FE 12 rD VJ’
C’ rnn uj .. E3 GLASSS.GLAZHG SYSTEM (WALN P 1100 GLASS a GLAZ NG S YST E M
(WALKWAY & 24 24 24FE 12 22MAR12 P 1570 VEST ULE CE L NG SYSTEM 12 12 23MftR12
05APR12  _____  .  _____  .  _____  P 1020 PA NT/TOUCH UP EXPOSED STRUCTUHAL S 6
29MAR12 Q4APR12 _J Startdate P6APR1Q [ t 1 Early ar 2UUÛ02 P/ msc/e Enterta
nment ™ r7 r f Da aoao 20APR11 .  _____  n Cr t cal ar RHnr ats Q2MAY11 8ROa O /
CSS/OO SafOn / O /pe M. Summary ar Paaenum er m MCC PROJECT 3278 3tart m lestons
po nt #˜ Prtmavçrgftqtemsjnç F n shm lestonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803416.gif]

t jfl J MM W U  _____  M_H TOK S UTFR T S SSANS OWST OTERS 5 RJ WAL 6 6 02APR12
07APR a  _____  QUEPTHMolmED oFc L GH T PTR M OUT/LED/OFC L GH l N. HX . UH _j
 _____  jg g Jg g p 15D5 CARPET Z  _____  . 7 28APR 2  _____  25AMH1  _____ 
(JPL NCH WD FNAL 11 1050 1 PUNCH AN. F NAL e] 6 Y12 h  _____  . 1 O FLL /GRADE
EPL20Q0 F LL GRADE 1  _____  17MAY11 07JU 1 ouNDEHGHOUNDUTL r ESJL GHTfOLES
EPL2010 ‘ UNDERGROUND UT L T ES / L GHT POLES g  _____  g at W Y11 2SMAY1J
 _____  vsrof1a D .TT rnRM FWFfl3R08JUN11 1SJUN11 EPL2040 STOHM tWtrt .  _____ 
LOTEWSE p  _____  TfrrRAo 6 6 17JUN11 23JUN11 PL2080 LOT A fc .  _____  QcUR
ANDGUTTER Sn f mR aN nrt lTTPR 6 6 24JUN11 30JUN11  _____  .. EPL2090 CUH ANU U
LH .  _____  ASPHALTLOT EPL2120 ASPHALTLOT . 1. 14 01JUL11 1 JUL11 CLEAN
(.STRKLOT.MEC e w KWNC EPL2 CLEAN & STR PE LOT / MSC F1N SHES / PUNCH S
8J19JUL11 [27JUL11  _____  l :  _____  ‘ l  _____  GPL1Q 1 F LL/GRADE 30] 30
21JUL11 24AUG11 E  _____  F LL. GRADE jrL1U U . rlLL unftuL .  _____  .  _____ 
; UNDERGROUND UT L T E5/L SHT ROLES GPL101Q UNDERGROUND UT L T ES /L GHT POLES 6
6 25JUL11 30JUL11 7TT . . . Vco oT 0STORMSEWER GPL1040 STORMSEWER 18 13 25AUG11
15SEP11 GPL10 0 L T ASE 14 14 16SEP11 01OCT11 JS. m. GPL1Q9Q CUR ANDGUTTER _J2
12 030CT11 150CT11  _____  .  _____  13 GPL1120 ASPHALTLOT 18 1S17CCT11 Q5NOV11
ALT_T  _____  .  _____  . . . nt /MlT LAN DSCAPE/ RR GAT ON P 7f ANDÇCAPF / RR
GAT ON G 6 07NOV11 12NOV11  _____  12_: LA ML)a A ‘ nM.1l n N  _____  nM ...
CLEAN STmre OT/M C FM SUES/PUNCH QPL1190 CLEAN &STR1PE LOT ; MSC F N SHES f
PUNCH 1  _____  12 14NQV.1 J30NOV11 . l gT T CLEAR/GRU ATTURE&TEMPROADS 4. Ol
14JUN10 AJ27AUG10 A f HS c. AR.GR TTURÉSTEMJ AD. CA51Q00 FA /DEL VER P PE P LES
75 0 15JUN10A 18AUG10A  _____  F/_D_W F t F3 CAST5 DR VE P PE P LE OTTOM5 & WELD
TOPS 4 5 17AUG10 A 06OCT10 A  _____  M RWP _™ mDTaR C sTlT DEL VER 230 TON CRANE
& 265 K P HAt ER 0 24AUG10 A 22SEF10 A DE TONCRAN EH C S T FA / DEL VER ATTEHEO
P LES S 15SEP10 A 24SEP10 A F/  _____  R1 TT _PL  _____  CAS1120 DR VE P PE P
LES 19 ) g>SEP10 A 13CCT10 A DRNEFKFWS CAS1300 CONCRETE F LL ©P LES 7 0 Q30CT10
A 19OCT10 A coNCR TEFLLeP p CASH 25 MO L ZE MASS EXCAV CONTRACTOR 2 5 13OCT10 A
 _____  C hmMW WfNlM T C sn ‘ DEGRADE R VER ANK [Per Lower R ver Level) 6 T4CCn
2 OCT10A 0E_l _Rl_™fl r  _____  r l L  _____  CAS 1400 NSTALLSTEELHP LECAPS 50 0
18OCT10 A 13DEC10 A  _____  MhST_Lsr  _____  hj P E CAPS  _____  ST5
EXCAVATETWALL FOOT NG 5 19OCT10A Q NOV OA  _____  TW L FOÇT G C S OT SHEET P LE/
ATTERED P LES £5 Q gSOCT O A 06D C10 A sH_ETF  _____  Tp_oP  _____  s ST9 F/R/P
T WALL FOOT NG & WALL TO LEV _ff 5 0 _NOV10 T7PEC1Q A . / .ropr . .  _____  CAS
1700 EXCAVATE AS N 18 0 13DEC10 A 28DEC10 A HEXCAVATERAaN CAS 1800 ‘ REVETANT
MATS AS N 36 Q 2.DEC10 A 11MftR11 A  _____  REVE™ÉNTMATS. A  _____  f s gno
SOUTH AS N ERM 8 0 24JAN11 A 02FE 11 A SOUTHaASW E M CAS1630 REMA N NG
ERMS(NORTH&EAST) 4 ok ANÛ E ûf] HHaW H  _____  slN0 TH. r) Hhrtdat Pf AFFM. L 1
Early ar Qn l ttf 21 2 P nnacle Enterta nment cZ7LT Data date P0APR11  _____  ..
. n J u H Cnt cal ar Hundl 02MAY11 R( ote/ C . LA Sumrrery ar Paoenum par 14A
MCC PROJECT 3278 Startm lestonepo nt ©Pr rna ra Wrr f. nc. [Q F n sh m lestone
po nl

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803417.gif]

P Ç K WAL rof MR TCepend 10 10 13JUL11 ‘ 23JULV F LL ATsrœLr7T MM ;tASTEERM)
CAS162 F LL AT ST A L T Y ERM 3 (EAST ERKft 4 4 Q3AUG11 06AUG1J F EVETU
JTMATS.UNDERF OD UMUOWR SE çAS1610 REVETANT MATS UNPER POD UM LOWR SE l
8J03AUG11 16AUQ11 ZZ ZZ J 6ET ARGE’RNE LEVEL DEPENDENT (HAMMOCK) CA53Q00 SET
ARGE ‘R VER LEVEL DEPENDENT (HAMdOCK) 61 [ 26 ‘ 10MAR11 A ‘0 1L 3u rww nw C S3
55 LAUNCH & TEST ARGE SECT ON A 7 0 13FE 11 A 25FE 11 A RA SPORT EARGESECT™
A(RWERLVLDÉPENDENT CAS301G ‘ TRANSPORT ARGE SECT ON A (R VER LVL 5 0 10MAR11 A
14MAR11 A n mgMmm taW Wl M W S3Q2r T MP MOCR/ N T AL 13 P LE CAPTURE OEV1 S 6 0
15MAR11 A 24MAP 11 A luu nWW M N CAS30 5 LAUNCH TEST ARGE SECT ON 7 0 E A TOA
T(VU™E™6 CAS3060 THANSPORT ARGE SECT ONS S 0 2MAR A 17WR A wM mfr. lMM r CAS3Q70
TEUP MOOR/ N T AL16 P LE CAPTURE OEVlC S 9 0 1 MAR1 A W A 4a ™ FLL . 0 CE PLEURE
SECTES S W ALLAST/ NF LU AL. OCf P LE CAPTURE SECT(A > 30 26 28MAR A Y JH C
CAS3115 LAUNCH & TEST ARGE SECT ON C ‘ 0 0SMAR11 A 13MAR11 A ; n . HPH A auucn A
TRAN SPORT AH GE SECT ON C CAS3120TRANSPORT ARGE SECT ONC 6 0 14MAR11 A 2ÛMAR11
A . . S SS/ N T AL 16 P LE CAPTURE OEV S 1 5 26 R T PR T ; l ZZ L C S nTS
ALLAST/ NF LU AL.10OF P LE CAPTURE SECT( C) 30 15 T PRTTA Tg YTT mfH mmMamMmHmm
C S3 7 WELD PAD EYÊS 18 18 04JUN11 24JUN11 HWELDPADEYK t A ‘J1 WCLUr WL/ClCO
 _____  1H SPEFU ANENTMOOR NGCHA N CAS3310 PERMANENT MOOR NG CHA N 12 12 25JUN11
09JUL11 £CT n TRUCTURALSTEEL CAS350Q ERECT & DETA L STRUCTURAL STE L 36 60
19MHY11 29JUL11 Gl ERÉCTaDETALSTRUCTUR . STEEL S55 T CAS NOGAMNGAREACELL DECK
NG/PRES TS f8 Z7 Q1JUL11 02AUG11 OGM GAH CELLDEC PRE.ETS sW lEV r2FLCORDECK
NG&RCOFDECK l l lU l û RF™™ CAS3400 FRPTOPP NGSLA LEVEL 1 20 £0 03AUG11 25AUG11
HFRFTOP GSLA LEVEL . r ; 7Z n.. . O FFFTOFflNG SLA LEVEL2 CAS3G0O FRPTOPP NGSLA
LEVEL 2 17 1706AUG11 25AUG11 ™ L AajOUU rnr lurn TOomuL :.  _____  7 g n o’tTSV
FHPPERMETEf WALL CUR S LEVEL 1 CAS3620 JFRPPER >ETERWALLCUR SLEVEL1 6 6J26AUG11
[Q1SEP11 \ 1 CAS4040 SETROOFTOPEQU PMENT [ 2 12 0SAUG11 19AUG11 OsETROOFTOREOL
ENT C S473 SCREENWALLFRAMNG 6 6 20AUG11 2 MmT ‘ m™ ° C S4755 SPRAYF REPROOF
NGLEVELS1&2 18 18 26AUG11 T S PTT SSPRAvnREPRC LEVÉLS 15 S4 EXT/FHA
/SHEATH/E.rSgaEARSf H CL PS 2 4 2671. 23 1 a ( . CAS4000 ERECT PRE FA E FS
PANELS SE SW NW 12 12 02SEP11 16SEP11 ERECTPRE PA OFSPANELS SE sw NW  _____  77;
.rn TTTt c n T Q LOW ROUF EASTTOSOUTH CAS4310 LOW ROOF EASTTO SOUTH 18 18G2 rP 1
23SEP11 #‹ 3 v  _____  . . ..  _____  HJO nT; V ccon
lNSTALLHOOFTODCr.WALLEJASSEM LYTOPOD UM CAS4330 NSTALLRCOFTOEXT. WALLEJ ASSEM
LYTO 9 9 14SEP11 23SEP11 1 . . rr . nj T : ER ECT SC R EEW WALL FAC AD E CAS4320
ERECT SCREEN WALL FAÇADE 9 9 24SEP11 04OCT11 CAS43Û0 H GH ROOF 13 12 24S P11
07OCT11 HHGHROOF CAS4500 EF S (F NAL COAT/CAULK NG) 24 24 28SEP11 25QCT11 _a
 _____  cAS4700 GLASS/GLAZ NG Z4 24 lOOCT11 O5NOV11 E3 SLASSGLAZKG  _____  CASH
060 MEP OVERHEAD ROUGH N 12 12 16AUG11 29AUG11 A™LTSTORTRACK CAS 101Q
LAYOUT&TOPTRACK ‘ ‘ a 8 17AUG11 25AUG11 HLATOL T4TOP™ H L A llUlU LWTUU ft UT
HHUV ... ‘ T EFT D LACKDUT(DR FALLPAlNTfCEl GSTRUCTURE CASH 170 J LACK PUT (DRY
FALL PA NT) CE L NG STRUCTURE 6[ 6 3QAUG11 [06SEP11 ; ‘ [ Startdate 26APR10
EarlV ar ™% Sf P nnacte Enterta nment rZT R. n oPMAY Ma H tel Cas no ton Rouge
LA. nn Summary ar Paaenurrfcef 1$A MCC PROJECT 3278 $ g mj estone po nt ©Pr
rnaveraSystems. nc. F n shm lestonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803418.gif]

P Sl U W ErL NGS 8 3 07SEF11 15SEP11 MEHW LLH CAS 1040 NEP WALL R. . 6 S_SEP11
 _____  22SEP11 CUVER UP NSPECT ON CASH050 COVER UP NSPECT ON ° ° f l]] TTrW
nrjHYWALL C SH07 DRYWALL 0 OCT11 170CT T DR W WEANDFLOAT 8 13CCT11 210CT11 CASH
090 ‘ PA NT 1. SPTU .g OCT11 SPÉC AL FLOOR G m UFFET SEHTOG UNE CAS1142 SPEC AL
FLOOfl NG UFFET 5ERV NG UNE 3 3290CT11 Q1NOV11 . DM LLWORHWDCOUNTCRTOF S.TEMPA
CASH 130 M LLWORK AND COUNTER TOPS TEMF A R 9 9 29CCT11 08NOV1J SET UFFP UNE
FOOO SERV CE EOU PMENT CASH410 SET UFFET UNE FOOD SERV CE EOJ PWEN 12 12 02NOV11
15NOT11_ wU.lU H .l LRl CAS 1150 WALLT LE& SPEC AL WALL F N SHES 12 \J  _____ 
09NOV11  _____  22NOV11 HNTER ORGLAa.GaGUtfNGFe.AMES CASH 160 NTER OR GLAZ NG &
GLAZ NG FHAM S 13 13 14NOV11 01DEC11 sTONE/TŒFLOORrJG C S T STONE/T LE FLOOR NG
3 5 15NOV11 19NOV11 CASH 110 SPEC AL CE L NGS 9 21NOV11 03DEC11 MEPTFM0UT rA
11190 H/FPTR MQÙT S 6 03DEC11 09DEC11 OA j \A tr H nnmJ WOOD FLOOR NG CAS11220
WOOD FLOOR NG 5 5 100EC11 15DEC11  _____  r WT CASH £30 CARPET  _____  3 3
16DEC11 19DEC11 T5 S 1440 CLEAN PUNCH & F NAL 9 9 20DEC11 30DEC11  _____ 
OCLEAN.RJNCR F NAL CAS’1 OWNERFURN SHED/ NSTALLEDFF&E 0 0 31DEC11 s OCONF TO O
FLETON CAS 1760 CONTRACTORSU ST COMPLET ON °l Ql 31DEC11 Z. FEATURE AR/H L M
TS/POKER  _____  RhnA rn n qPp MEPOVERHEADROUGH. N CASH 180 UEP OVERHEAD ROUGH N
6 6 30AUG11 06SEP11 p r mcr n n orn ( LAVOUTSTOPTHACK rA l l9 1 l AYOUT & TOP
TRACK 5 5 07SEP11 12SEP11 CA >[1190 LATUU & UT \ . LACKOUT(DP yFALLPA lT)
FEATUHE AH CLNGAREA CAS 1250 LACKOUT (DRY FALL PA NT FEATURE AR CLNG 2 2 13SEP11
14SEP11 ‘. CASH 460 F REPLACE ROUGH CONSTRUCT ON 5 5 15SEP11 20SEP11 . . rn ocnn
fl FR AME WALLS & C E LN GS CAS 1210 FRAME WALLS & CE L NGS 9 9 16SEP11 26SEP11
CAS 1240 MEP WALL R1 6 23SEP11 29SEP11 MEPWALLR. . US œVER UP NSPECT ON Q 3 S
PT1 ™ CASH 270 DRYWALL 9 9 1 OCT11 27QCT11 ODRYWALL CASH 280 TAPE AND FLOAT 9 9
220CT11 01NOV11 APEANDFLOAT CASH 290 PA NT ‘ ‘ 6 6 02NOV11 08NOV11 l l  _____  .
. ;  _____  ; :. MLL WORKAN D COU NTER TOPS TEMP A R CASH300 MLLWORK AND
COUNTERTOPS TEMP A R 3 07NOV11 15NOV11 CAS 11750 SET HOOK UP P RE PLACE 4 4
16NOV11 19NOV11 SET HOOK UPF REF ACE CASH310 SPEC AL WALL F N SHES 18 18 16NOV11
09DEC11 SSPECW.W .LF HES rAS tlPf) STONE/T LE FLOOfl NG 5 5 10DEC11 15DEC11 Sf L
AR AREAZER COUNTER EQUANT g gl D n 1 CASH350 SPEC AL CE L NGS 9 9 16DEC11
27DEC11 HSPECWLCEL1M3S CAS 1360 MEPTR MOUT 6 6 27DEC11 03JAN12 TnZZ r CAS 133
WOOD FLOOR NG  _____  J 5 04JAM2 09JAN12 wowwxmwa CASH 340 C RP T 5 5 10JAN12
14JAN12 CARPET L #‹ ‘ #‹ U WnrL ‘ . . ttCLEAN PUNCH SFHAL CAS 1430 CLEAN PUNCHS
F NAL 9 9 1QJAN12 19JAN12  _____  CLEAN NGH AL T z  _____  . . . O OWNER
FURNlSHED lNSTALLED FFSE CAS’1610 OWNERFURN SHED/ NSTALLE0FF&E 0 0 20JAN12
CONTRER au esr COMPLETS CASH 770 CONTRACT OR 5 U ST COMPLET ON o 0 20JAN12 Z PU
L C RESTROOMS/SERV NG STATTOS/ OH .J EP FP MEPOVERHEA.RO H .M CASH360 P OVERHEAD
ROUGH N 8 3 07SEP11 15SEP11 l cAS 1390 LAYOUT&TOPTRAÇK 5 s l6S P11 21SEP11
LArouTSTOPTR K Sta date 2 APR10 ‘L lEarly S f gS f P nnacle Enterta nment ESSu
Da a date 20APR11 m . .. n n > A 1G Cntcal ar Run tP 02MAY 1 Rœ Wote/ Cas/no
Saton Rouge LA. Suramary ar Panflnumter 16A MCC PROJECT 3278 Start m lestone po
nt e Pr nce Sreterrt jr c. lo F n sh m lestons po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803419.gif]

Jffg SgggggHc lL N g 1  _____  6 g P11 SEP11  _____  EPWALLRJ CASH 480 MEPWALLR.
. . 1 fa Zlt _L OCOVÊRUPMSPECTON l CAS 1490 COVERUP NSPECT ON  _____  °.
006OCT11 QDRVWAU C S 50 DRYWALL  _____  £ T/1 #‹ % WE T fes TAPEANDFLOAT g. g 02
NO VU %  _____  pANT 5SS 52 PA NT .1 9£gNOV111SNOV11 a l™EFL0OH LS CASH 540 T
LE/STONE FLOORSWALLS 1£ 19N0V11 °6DEC11 0 TO ET PA TrrowsœC ESSORES CASH560 TO
LET P ART T ONS/ACCES S OR fc S 9 03DEC11 13DEC11 SM LLWORKA MDCOUNTEFTOPS 11
CASH 530 M1LLWORK AND COUNTERTOPS 15 15 07DECV  _____  £3DEC11 C PET.RESLENT l
CAS115 Q CARFET/RES L ENT  _____  . 2 5 24DEC1 1 30DEÇ11 HSCT CONNECTSERV CEEOT
EQU™ENT CASH 740 SET / CONNECT SERV CE AR EQU PMENT 15 15 24DEC11 12JAN12
lù0QfmmW CASH570 ‘ DOORS/HARDWARE 4 4 31DEC11 05JAN12  _____  MEPTHMOUT fflgu Rn
SpPTRtMOUT G e 10JAN12 16JAN12 ... CAS 1550 Vfcl 1 t HMUU . flCLEAN PUNCH &F MAL
r j\cn Kn r FAN PUNCH F NAL 9 9 17JAN12 26JAN12 CAS H 450 CLfcAN KU w n a T NHL
 _____  . OOWNERFURN 5HEG S™_LEDFFSE l CASH820 OWNERFURN SHED/ NSTALLEDEF& E 0 0
27JAN12 OCOKTRACTCRSU ST COMP.ET CA.SH780 cONTRACTORSU STANT AL COLLET ON [ 0 0
27JAN12 GMMNQFLOOH CAPE  _____  h.nrru Ea.effl HHD wjeH.1. CAS 140Q MEP OVERHEAD
ROUGH N 36 36 30AUG11 11QCT11 ‘ CAS 1590 LAYOUT&TOPTRACK(FURRDOWNS) 9 9 120CT11
21CCT11 gjjûjjjjT ttACK PUT (ORV PALLPA NTglUNCS HUC U g g TZ r T CAS 11610
FRAME WALLS/ FURRDOWNS/CE L NGS V 11 290CT11 10NOV11 CASH 620 vEP WALL R 5 5
11NOV11 16NOV11 MEPWfflj.n CAS 1640 COVERUP NSPECT ON 0 0 17NOV11 v CAS 1630
DRYWALL 15 1S1 NOV11 08DEC11 D™1 M CAS 11 650 TAPEANDFLOAT 15 15 23NOV11 13DEC11
DTAPEAND FLOAT CAS 11660 PA NT 15 15 30NOV11 16DEC11 mmn al100U r ECAGO.’ LLWORH
M VALS CAS 1730 CAGEMLLWORK/METALS 15 15 07DEC11 23DEC11 X . > 7 nl:f.t OSTONEeR
CKVYALL F N SH ES CAS 1 70 STONE/ R CK WALL F N SHES 9 9 14DEC11 230EC11 amrm w
l FrlKH™ CASH 680 SPEC AL WALL F N SHES 12 12 20DEC11 04JAN12 ™ T. 1 CASH 690
SPEC AL CE L NGS 36 36 05JAN12 15FE 12 7 CASH 700 CARPET 24 24 25JAN12 22FE 12 ™
CASM71 NEPTR MOUT 27 27 26JAN12 25FE 1Z  _____  GHMEFTH UOUT 11720 CLEAH PUNCH
AND RNAL H 24 W 2  _____  7gR12  _____  T . CASH 790 CQNTflACTOR SU ST COMPLET
ON 0 0 19W\R12  _____  CAS 1930 lAMADJUSTSECUR TYCAMEHA’S ( N T AL) 15 15
26JAN12 11FE 12 . HJUPOOU CASH 920 SURVE LLANCE ROCfA EQU P COMdSS ON NG F 16
23J 2  _____  15FE 12 T Z1 TT CASH 950 OWNER FF&E GAUNG EQU PANT NSTALLAT ONS 30
30 30JAN12 03NWR12 r rL H T CASH970 sTATEPOL CE/A S F NAL NSPECT ONS &CERT F. 3o
3o l3FE 12 l7MAR12 STATEPOL ASSF sreT PU L C RESTROOMS/SERV NG STAT ONS/ OH SET
OLEWH HYDRAULCF MPMU CAS12005SET PADDLE WHEEL HYDRAUL C PUNP EQU P UENT 6
26AUG11 015EP11  _____  . SETG NERATORSONFLOOH CAS 12010 SET GENE RAT ORS ON
FLOOR 6 6 29AUG11 03SEP11 CAS12000 NCPOHROUGH 24 24 120CT11 08NOV11 QMEPO ROUGH
C ST2020 LAYOJT&TOPTRACK 12 1g l40CT11 270CT11 l LAWT W1 K Startdale 26APR10 t a
a Early ar Ea te m&g P nnac e Enterta nment ™ rT f [’atadate 2QAPR11  _____  ..
 _____  .  _____  . Crt cal ar RmdJe 02MAY11 RM H tel Cas no ton Rouge LA. Surm
ary ar Paaenum er TA MCC PROJECT 3278 stgrt m lestone po nt ©Pr m er System; pc
p F n sh rr estonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803420.gif]

rff SsSf FRA ™ wALL s s CE UNGS . 11 f 2 OCT  _____  ;7NOV ‘ ‘ Q . EPWALL . rT
cS PWALLR. . 15 1508N° 1 °V11 oo UP m CAS 2050 COVERUP NSPECT ON _°  _____  Q
29NOV11 DRYVYALL C S15 6 DHVWALL ™ 12 30NOV11 glL HTMFL0AT l 1 ™ TAPEANDFLOAT 9
g°™C11 16DEC11 T CAS 2 § 7 PA NT 12 12DEC11 MDECV . l CAS 2090 CE L NGS 9 9 17D
C11 23PEC11 fl M U WORKAND COUNTERTOPS CAS 2110 MLLWORKANDCQUNTE TOPS £ 9
20DEG11 30DEC11 SPK FLOORNGSK TCHENS CAS 2120 SPEC AL FLOOR NG® K TCHENS S
29DEC11 05JAN12 HTVPCALFLOOR N G/ ASE CAS 2130 TVP CALFLOOH NGf ASE 9 9 29DEC11
09JAN12 DTL£WALLSSFL0ORS CAS 21Q0 T LEWALLS&FLOORS 31DEC11 Q7JAN12 esETFOODSSRv
CEEQUfMENT/HEPCO CAS 2150 SET FOOD SERV CE EQU PANT / MEP CONNECT 18 18 06JAN12
26JAN12 ETFWTTOH M CH MM CAS 12170 TO LET PAHTlT ONS;ACCESSOH ES 5 5 09JAN12
13JAN12 OMEPTH MOUT CA5 2140 NEP TR MOUT ‘ 9 9 2QJAN12 30JAN12 fta TtU mer m v w
 _____  ... . .  _____  ..MO DOORSWD HARDWARE n ç o cn nnORÇ ANO HARDWARE 9
JUJAN 2 CA jl21 O UUUHa flWU nrtnunwnE . H CLEW PUNCH AND F NAL CASmao ‘CLEAN.
PUNCH AN D F MAL 15 15 31JAN12 16FE 12 OW UR HED TALUDPF CAS 2560 CWNER FURN
SHEMNSTALLED FF & E 0 1 TCHENS CAS 2590 CWNER URN N K TCHENS 12 12 17FE 12
01MAR12 J lL  _____  T . dCONTRACTORSU STCOMPLET ON CAS 253Q cOfJTRACTORSU
STCOMPLET ON of #‹l [17FE 12 Z. PRE FUNCT ON/MULT1PURPOSE . . a nwn>/11 n nPn
POHROWH CA5 2190NEPOHROUGH  _____  1 18 10NOV11 Q3DEC11 CAS 2200 LAYOUT&TOPTRACK
12 12 12NOV11 29NOV11 UVOUTSTOPTMCK CAS 2220 FRA SE WALLS & CE L NGS Û 8N V
17DEC11 SFRAMEWALLSACE OS C S 22 MEP WALL R1 18 18 19DEC11 1CJAN1 E MEPWALL.t
CAS 2240 COVER UP NSPECT ON ( n t al) 0 0 30DEC11  _____  HnR™ Lw .LS CHLKGS CAS
2250 DRYWALL WALLS & CE L NGS 15 15 31DEC11 1SJAN12 PF WnF nAT CAS 2260 TAPE AND
FLQAT 12 12 10JAN12 23JAN12 ™ CAS 2270 PA NT 15 15 16JAN12 01FE 12 777 TTTTTTTTS
ngggmn S MLLWO KSCOUNTE TOPS CAS’g LLWORK.COUNTEHTOPS AN FP WUH mM.. S 2M° WALL
& FLOPS T LE RRs p FR H ON FLOO TAS 2110 STONE/T LE FLCOR NG 12 12 02FE812 15FE
12 L Aa ASJU a urcc/ LE rmun nm  _____  T EET TO LET PAR T TONS/ACC ESSOR es CAS
2390 TOLET PART T ONS ACCESSOR ES 3 9 11FE 12 21FE 12 CAS 2290 MEP TR MOUT 3
15FE 12 23FE 12 .n™1 C . T[ ™ CAS 2340 OPERA LE PART T ONS 6 6 16FE 12 22FE 12
OPERA LEPART ONS CAS 2360 CARPET 12 12 01MAR12 14MAR12 HC flPEr : nH. ; DOOHSAND
HARDWARE CAS 2370 DOORS AND HARDWARE J 9 06 R12  _____  15 R12 CUAN PUNCH AN™
CAS.23 0 CLEAN PUNCH AND F NAL 12 12 16MAR12 29MAR1 > OO RFUR E ST CAS.2570
OWNER FURN SHEDMSTALLED FF & E  _____  ‘ Muaa o CONTRACTORS.SSTCOMFU CAS 2540
CONTRACTOR S U ST COMPLET ON 0 0 [30MAR12  _____  V P LOUNGE F N SHES fl7 ra.11
h9Mnul1 TERHACEGUARDRAL CAS 2520 TERRACEGUARDRA L 6 6 Q7NOV11 12NOV11 TH1FFC C
OAT G CAS 251Q TERRACE TRAFF CCOAT NG 4 4 14NOV11 17H0V11 TERRAOE TRAFFCCOAT G
fta D U mnnHOE mnm HMa _ r 7Tt... c rr FFEPUACEROUGH CONSTRUCT ON CAS 25O0 P RE
PLACE ROUGH CONSTRUCT ON 5 5 3WCT11 05DEC OUT.DR LP CAS 2210 LACKa T(ORV FALLPA
NTt AR qL ffLH H H . CAS 2460 HARD CE L NGS W TH MOULD NG [GFRG ) 15 15 l9JAW2 F
 _____  tar date 26APR10 L ù Early ar t shHfte ™ P/ macte Enterta nment Sf gyg
SV H te/ as no afon A LA SjS r Panenum er 1SA MCC PROJECT 3278 Q Start m lestone
po nt ©Pr maveragw1em lnc;. o F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803421.gif]

l CAS 12410 STOME/T LE aOOR MG H 02FE 12  _____  15FE 1g  _____  HMLLWORK SU
MLLWORK 2 24Q4FE 12 ° R12 wwmcalWM CAS 247Q PA NT/SPEC AL CE L NG F1N SHES 6 6
D6FE 12 j1 FE 1£ f SETMOOKUP AR ÉQU PENT CAS 244 SET/HOOK UP AR EQU PANT 5 5
15FE 12 20FE 12 Tw0OD EW CEL NQ CA512310 WOOD EAM CE L NG 3 3 1SFE 12 18FE 1J
HHTOlLETP HTm0H9ACCEaaOR E C S 248C FTTO LET PART T ONS/ ACCES S PR E S 5 5 16FE
12 21FE 12 MEPTF MOJT l CAS12490  _____  H/EPTR1MOUT  _____  6 6 1 FE 12 24FE 12
OwooDFLOORfja C S 236 WOODFLCOR1NG 9 20FE 12  _____  29FE 12 cmpCT C ST243
CARPET 6 g01MftH12 07 R12 CT;HaoKupFf) CA512450 SET / HOOK UP F REPLACE f 4
03MAR12 Q7MAR12  _____  CLEW PUNCH AND PWAL ‘CAS 12400 CLEAN. PUNCH AND F NAL 5
5 03W\R12 13MAR12 0OVYNEP.FU™ HM AU_ED CAS 2580 OWNER FURN SHED/ NSTALLED FF & E
0 0 14MAR12 coNTRACTORSUGSTCOMFt CAS 2550 CONT RACT OR S U ST COMPLET ON ] 0 0
UMftR12 jzx  _____  . 1 ;rn VJnnfvrn n . nl DOCKSERVCEELEVATOR (DS 1 ) CASSE1
1Q0 .DOCK SERV CE ELEVATORpS 1) j _gNOVn CASPE4 100 PASSENGER ELEVATOR (CP 4) M
24 5NOV 06DEC fflaflraw. T.ffl CASPE4 110 P ASSENGE RELEVAT OR (CP 4) NT. F N
SHES 10 10 07DEC11 17DEC11 . T £ ;:; . 1 . PASSENGER ELEVATOR (CP A) E5TSADJU:
CASPE4 190 PASSENGER ELEVAT OR (CP 4) TEST & ADJUST 6 6 19DEC11 24DEC11 ou
CÀSPE2 1Q PASSENGER ELEVATOR (CP 2) 24 24 03OCT11 04NOV11 WasajaEREtEW w GP j
cTs V PAsgNŒR ELEVATOR CP 2J NT. F N SHES H Q5 v7 T N vTl CA3PE2 190
PMSENGEREŒVATOR TEST ADJUST 6 7N V T û XZZvZZZ CASPE3 100 PASSENGER ELEVATOR (CP
3) 24 24 05NOV11 06DEC11 PASSER ELEVATC H.C™ NT PN ES CASPE3.50
PASSENGERELEVATORtCP NrF N SHES _J0  _____  0 07DEC1  _____  17DEC11 ££££%£££
CASPE3 190 PASSENGER ELEVATOR (CP 3) TEST & ADJUST 6 6J19DEC11 24DEC11 SRp165Q
ERECTSTEEL SERV CE DR VE TRANS T ON 5 5 23AUG11 27AUG T TWW ™ ™ sRP1670 FRPSLA
ON METAL DECK 3 S AUGn 31AÛ PSLA ONmECK ‘.  _____  1 CLR1040 AUGERCAST P LES 30
0 08NOV10 A 16DÊCTQ T ŒAUGERCASTPLES CLF 7 F/R/P TOWER CRANE 1 FOUNDAT ONS 6
TDEC TTD C O A flWfflWM Wtl WUHDSnQNS CLH10 0 FOUNDAT ONS 23 0 13DEC1Q A 22JAN11
A FOUHWJWM çLR1090 F/R/P TOWER CRANE 2 FOUNDAT ONS 1o o[gTDÊC10 A 30DEC10 A FWTG
PWN l CLR1650 lERECT STRUCTURAL 5TEEL/ ECK (HA M)CK) 143 82 19APR11 A 05CCT11
mMHxmMmmamwm H CLR 675 luPGRADELOWR SE FOUNDAT ONS (AS 04) S o 16APR11 42WR TXl
J ELOWR FO D S O startcta 26APR10 lE Early ar S fs mmg P nnacle Enterta nment
rZTT gfr S H te/ Cas no ton Rouge LA SSt Paaenum er S MCC PROJECT 3278 Q Slart m
estone po nt gPr’ma a9w1ans n£ Ho F n sh m lestonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803422.gif]

HL H Œ H H  _____  H SSuJÊÊ Ê /à MÊ 5 _PRT S RS GHDS5 T 3 T ff lO ff KEC REA GR
r  _____  ‘ . 5 19APR11 A 06JUL11  _____  pHASE EH CT.AHEA lGR DSG SJTaSa— l
‘CLH1720 PHASE ERECT ARE A 1 (GR DS G 5) TQ53’ S 12 19AP 11 A 22JUL1  _____ 
PHASE EflKT ARÉAz GR SA.G)TOW’ CLR1700 PHASE ERECT AREA 2 (GR DS A G) TO 53’ 7
14 19AFR11 A C2AUG11 m . ajT M. > ‘ CLR1746 PHASE EHECT AREAS 2 1 3 1 54 03AUG11
05OCT1J HFHPSLA ON MÉTAL OECKLEVELS S2 CLR171Q FRP SLA ON METAL OECK LEVELS 1 &
2 2 12 06OCT11 19QCT11  _____  H SFTWON F REPFOOF NG CLR1750 SPRAY ON F REPROOF
NG  _____  12 13QCT11 26QCT11 FRPPERWETE CURES lHcLR173Q FRPP R METERCUR S 1 S
6120OCT11 26QCT11 . l ‘ ::’  _____   _____  .  _____  . . 1 ; 1 TT SET
ROOFTQFKWPMENT CLR1970 SETRCOFTOP£QUtPMENT .. S 06CCT11 lOCTl SC ALLFRAWJG
CLR198Û 5CHEENWALLFRAMNG 5 J 12QCT11 17QGT11 ECTPREFAS PANELSCOLUMN G CLR16S0
ERECT PREFA EF S PANELS COLUK’N G  _____  5 5 18NOV11 23NOV11 lf LASE eLJ 7 G
mRon R1 Agc GLAZ MG 6 2 NOV11 Q3DEC11 CL R 630 jLftaa/ULfta NU  _____  .
lNSTALLEOTER ORWALL EXPANS ON JO NTSC CLR1990 ERECT SCREENWALL FAÇADE 6 6
12PEC11 17DEC11 kjl r 33 ; STTTHET n nrpn 0 FMALFK SH COATEF SPANELS G CLR16 0
HNAL F N SH COAT EF S PANELS G 9 9 12DEC11 21DEC11 . . . g r; EXTEH OR FAÇADE
ACCENTS CLR1770 EXTER OR FAÇADE ACCENTS 7\ 7 15DEC11 [22DEC11 j  _____  ;
STUDS/SHEATH NGEXTER ORCOLU S 1.6 8.6 12 12127CCT11  _____  Mj  _____  : WMœ ™™
TO5 E FSATSTEAKHOUSERESTURANT 9 5 ToN W 19NOV11 D E.SATSTEAKHOUSE REST T ÇÛÛWO E
FS FAÇADE UPPER AND (ONLY) ‘ 4 4 21 NOM 1 28NOV11 ™ ™ (0f RW U LT UP RCQF NG
STEAKHOUSE RESTUR W 12 glNO / 07DEC11 .PROO™ ™ ™ 7 TT .. n.  _____  .n pH:
SGLASSGLAZ NG CLR1910 SLASS/GLAZ NG 15 15 29NQV11 15DEC11 031920 STAND NG SEAM
ROOF SYSTEM 12 F D T 2 D cT m ™ ™ ™ CLR1940 ‘ TAL FASC A PANELS 15 15 22DEC11
10JAN12 MÉTAL FASCW PANELS cLm935 NSTALLEXTER QR WALL EXPANS ON j jsQDEC11 jûJw
T .S ALL mH WALL EXPANSÉ PU L C RESTROOMS/SERV NG STAT QNS/ OH  _____  .. C R M
E/POHROUGH 2Q 20120OCT11 11NQV M FOHHOUGH CLR 12 LAYOUT&TOPTRACK 5 5  _____ 
UWÛUT4TOPTP CK LRT72l5 FRA WALLS&CE UNGS 9 TSN vT r5TD cTl Ç_g  _____  gM
 _____  J gPWAU.R... 5 5 02DEC11 07DEC11 LPE™N CLR 1250 COVER UP NSPECT ON 0 D
Q8DEC11  _____  v CLR 126 DRYWALL 2 12 120EC11 24DEC11 DRYWALL CLR 1270 T
PEANDFLOAT 12 12 16DEC11 30DEC11 QTAPÊAND FLOAT CLRH280 PA NT 12 200EC11 04JAN12
HPAHT CLR 129 CE L NGS 7 7 05JAN12 12JAN12 DCELKGS LM 1 U  _____  ; .. ... a .
r; SFEClALFLOOHMGATKrrCHEN CLR 1310 SPEC AL FLOOH NG AT K TCHEN 5 5 13JAN12
18JAN12  _____  .  _____  . r f r E CLR 1320 TYP CALFLOOR Na ASE 9 9 13JAN12
23JAN12 jrrP Aaow.MQWœ l S sETFOOD SERV CE EQU PMENT (SERVES UFFET) j 1s l9JAN12
o6FE 12 WW WCEEauM.T W rtdate 26APR10 E 3 EarlyLw Data date 20APR11 QDn  _____ 
D .  _____  .. UHM Cntjcal ar R datg Q2MAY11 RM Wote/ Casmo ton Rouge LA.
 _____  umrtwyter Paoe num er 20A MCC PROJECT 3278 0 s art rr lestone po nt Q Pr
mera Systems nç. lo F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803423.gif]

HlSo . ; : : :. #‹ Um . l a ‘ CLRlg040 NST ALL WALL/CE L NG EXPANS ON JO NT g
 _____  6 O F l n tm.: n D OOR s ANO HARDWARE CLR 1350 DOORS AND HARDWARE 6 6
09FE 12 15FE 1 . CLEAN.PUNCHANDF NAL CLR11360 CLEAN PUNCH AND F NAL  _____  9
15FE 12 25FE 12 $OWNERFUHN6HED STALLEDFF CLR 209 OWNER FURN SHED/ NSTALLED FF &
0 Q 27FE 12  _____  gowNÉR URN N K rcHEN EQU CLH 2120 OWNER URN N K TCHEN EGU
PMENT  _____  12 27FE 12 1QMAR12 CON mACTOHSU STCOMPLEnO CLR 15 0 cQNTRACTORSU
STCOMPLET ON [ 0 0 [27FE 12 ‘ 3 WEAL RESTURANT . . . . MEPOHROUGH rYmtvon ngp OH
ROUGH 1 \ 1212NOV11 29NOV11 CLR 1220 ft/tK UH Humj . . LAVOJT TOPTEACK CLR 1370
LAYCUT&TOPTRACK 3 3 29NOV11 01DEC11 LACKÛUT (oRV FALL PA NT)CE LMOSTRLOT; CLR
143Q LACK PUT (DRY FALL PA NT) CE L NG STRUCTURE  _____  4 30NOV11 03PEC11
FRAKmuwûa.MGS CLR 1360 FRAME WALLS & CE1L NGS 15 15 02DEC11 19DEC11 MER
LLANDCELKGR CLR 1200 VEPWALL AND CE L NG R.l. 23 23 08PEC11 C5JAN12 (w  _____ 
&MM) CLR 1390 COVEH UP NSPECT ON ( n t al hard l d) 0 0 27DEC11 ranRYWALL CLR
1410 DRYWALL 15 15 27DEC11 13JAN12 OTAK DFUDAT CLR11420 TAPE AND FLOAT  _____ 
12 05JAN12 13JAN12 l CLR 1440 ‘PA NT 12 12 10JAN12 23JAN12 ZDAP D C LNGS CLR
1550 STANDARD CE L NGS  _____  #‹ WC T a 1 50 LLWORKANDCOUNTERTOPS . 1 18 27 AN
2 16FE 1SP FLW GAT CLR 1540 SPEC AL FLOOR NGAT K TCHEN a 5 31JAN12 04FE 12
 _____  r n n n n n E3 SET H 00 K U P FOOD SER VC E CMP CLR 1560 SET HOOK UP
FOOD SERV CE EQU PANT 13 1f  _____  ™\\ UE ™ ™ CLR11460 T LE& R CK WALLF N SHES
15 15 17FE 1 05MAR12 CLR 1480 STONE/T LE FLOOR NG S ‘ 3 22FE 12 24FE 12  _____ 
STONOTLFFLOOH S CLR 1940 SUPPORT NTER OR GLAZ NG FOR METAL ROOF 10 10 25FE 12
07MAR12 H H .3LAWÛFO . . n. QlNTFROHGLAZNG&GLAZ NCFR CLR 1470 NTER OR GLAZ NG &
GLAZ NG FRAMES 16 15 01MAR12 17MAR12 CTR WOOD EAMCE L NGS 6 06MAR12 12MAR12 WOOD
ÉAMCEL NGS CLR 1500 MEPTR MOUT S 3 0 MAR12 16MAR12 MEPTR MOJT 20 NSTALL WALL/CE
L NG EXPANS ON JO NT S 8 TM T TêWP . LRT S r W0ODPLANKT LE FLOOR NG 9 9 m
T’22MAR12 J ™™ LR 52 SPEC AL CONCRETE FLOOR F N SH 12 12 23 R12 5 PR Z Z CLR
1S3° CLEAN PUNCH AND F NAL 9 9 OSAPH 2 10APR12 Kmm mmmmw CLR 2080 OWNER FURN
SHED/ NSTALL D FF& E 0 0 17APR12 v CLR 2110 OWNER URN N K TCHENEQU PŒNT 12 12
17APR12 30APR12 ‘ ZZ CLR 189Q [CONTRACTORSU ST COMPLET ON 0 0 [17APR12  _____ 
STEAKHOUSE RESTURANT nMnv11 hunrr ‘ HMEPOVERHEADROUGH. CLR 1100 MEP OVERHEAD
ROUGH N 15 15 30NOV11 16DEC11 CLR 1110 LAYOUT&TOPTRACK 6 G 17DEC11 23DEC11 ... .
™ m Q FRA E WALLS & CE L NGS MD CT 9J N r: ZZZ T CLR 195Q ROUGH N F REPLACE 5 5
03JAN12 07JAN12 RODGH NFREPLAOE 1 .. . .. MEPK WALL R.L CLH 1140 P.NWALLR... 6 6
7 AN 13JAM2 0com CLR11150 COVER UP NSPECT ON 0 0 14JAN12 CLR T DRYWALL 7 7
 _____  J  _____  WANDFLDAT CLR 1170 TAPE AND FLOAT 7 7 20JAN12 27JAN12 TAPEAND
FLDAT [CLR 1180 JPA NT 1 H 7J27JAN12 o3FEET2 [ °PAflT gtartdate 26APR10 L J
Early ar Ega  _____  a a_££ P/nr cto Enterta nment ™ Thsfr Data date 20APR11 an
.  _____  . . Ktfd Cr t cal ar RunV Q2MAY11 FTO 0 / CaS /70 atOfl ROUÇe LA. a
 _____  K_ummary . Paqenum er 2JA MCC PROJECT 3278 0 start m lestonepo nt ® Pr
mera SystmJnç. lO F n sh mJlestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803424.gif]

ff Sn S uNGS ffcH J  _____  ‘ l U4FE 12 sTONEfrLÉWALL5 aO0HSHESrHO l CLR 1590
STONE/T LE WALLS S FLOORS RESTROQM jj 6 Q4FE 12 10FE 12 SPÉC AL FLOOH N G 5>WTCH
EN CLR 3 SPEC AL FLCOR NG §> K TCHEN 4 4 06FE 12 09FE 12 HM LLWOF
K.W0ODWALLSWDC0U l CLR 140Q TJLLWORK WQOD WALLS AND COUNTERTOPS 8 18 0SFE 12
25FE 12 TOLETACCESSOR ES CLRH620 TO LET ACCESSOH ES 1 11FE 1£ 15FE 12 H NTER OR
GLAZ NG emznc FRA CLR 161Q NTER OR GLA2 NG & GLAZ NG FRAMES 1 12 27FE 12 10MAR12
a SETHOOKUPFOOD SERVCEEÛU CLRH570 SET HOOK UP FOOD SEHV CE EQU PMENT 12 12
01MAR12 14MAR12_ £p W.0a 3S(l OFa)CL CLR 1630 SPEC AL CE L NGS (M RRORED CLNG
GLASS C NGST 9 9 06MAR12 15MAR12 WOODFLOOH CTR 64 WQODFLOOH  _____  9 1SMAR12
26MAR12 MEPTR T LRtT S MEPTR MOUT 5 6 17MAR12 23NKR12 aHg P HpFT 5 5 27MAR12
31MAR12 . CLR 1650 CAMPtlzx . SETF HEFLACE 1F RER.ACEW CLR 1970 SET F REPLACE a
F REPLACE WALL F N SHES 6 630MAR12 05APR12 ooaRSANDHARDWARE CLRH730 DCORS AND
HARDWARE 3 JS02APR12 04APR12  _____  E GLASS CL S PROMENADES CLR 196 GLASS CLG
PROMENADE/STEAKHOUSE AR 15 15 Q4APR12 20APR12 SCLEAN PUNCH AN DFNAL ÇLHT.66Q
CLEAN PUNCH AND F NAL 12 12 29APR12 11MAY12  _____  M UM l CLR 2Q70 OWNER FURN
SHED/1NSTALLED FF S E D g 12MAY12 HOVYNER URN .N K™ çTRlàlOO OWNER URN N K TCHEN
EQU PMENT 12 12 12MAY12 25MAY12 coNTRACTORSUK rcf. CLR 1990 CONTRACTOR SU ST
COMPLET ON °l °l 12MAY12 PROMENADE . r .r r’ ..M H EPOVEHHEADROUGH > CLR 1670
MEPOVERHEADROUGH N 15 15 17DEC11 05JAN12 1 lllTnralp CLR 1680 AYOUT S TOP TRACK
5 5 30DEC11 05JAN12 LAYO T&TOPTRACK OLrl 00 LMTW a wr mrwr ..M lFHAMEWALLS&C
LNGS COMMONSR CLR 1690 FRAME WALLS & CE L NGS COMMONS RR 5 5 10JAN12 14JAN12 V
Ln 11  _____  : 77; . . . .. n H PROMENADE EAM&COLUMN FRAM NG CLR 1700 PROMENADE
AMa COLUW FRAW NG 12 12 16JAN12 28JAN12 n m . CCD MEPWALLCOLU mFURRH CLR 1710
MEPWALL/CC UMNFURRR. . 9 30JAN g 0SFE 12 OCOVER NSPKT™ CLR 1720 COVER UP NSPECT
ON £ 0 09FE 12 CLR 174C 1 RYW LL 1 12 10FE 12 23FE 12 ™™ CLR 1750 TAPE AND FLOAT
12 12 14FE 12 27FE 12 HJ lP jgj>ORT0UCHUP PA NT PROMENADE RCOF _6 28FE 12
05MAR12 HZ ™ CLR a°° PA NT CO NROOMS . 6 6 28FE 2 R . O COUNTERTOPS’ CLR S2°
MLLWORK&COUNTERTOPS 4 406MAR 2 09MAR 2 l M NMM N CLR11980 METAL EAMWRAP ALONG GR
D K 9 9 06MAR12 15MAR12 CLR 1790 WALLa FLOOR T LE AT COMMON RR 8 6 08MAR12
14MAR12 PA.NTAN ALLCOVER FH CLR 1760 PA NT AND WALLCOVER NG PROMENADE 15 15
13MAR12 29MAR12 CLR 1770 MEP TR MOUT 12 12 3ÛMAR12 12APR12 wmMOUT 77T ...
 _____  ‘ nn DSTON&T LEFLOORATPROME CLR 1850 STONE/T LE FLCOR AT PROMENADE 12 12
30MAR12 12APR12 ™ CLR 2Q20  _____  NSTALL FLOOR EXPANS ON JO NT ASSE W L ES 18
13 02APR12 21APR12 NSTALLFLOOR EXPANSÉ. CLRH83Q COMWNROOMFLOOR F N SHES 2 2
03APR 2 MA wu m M CLR 1810 TQLET PART T ONS & ACCESSOR ES 6 6 03APR12 09APR12
CLR 1840 COMMON DCORS AND FRAMES 4 4 Q5APR12 09APR12  _____  CLR 1S60 PROMENADE
CARPET 6 6 13APR12 19APR12 VjLn #‹#‹ 77;  _____  CLEAN.FUNCHANCFlNA CLR11 70
CLEAN PUNCH AND F NAL 12 12 30APR12 12MAY12 UL g/1J UCH W rm n nnu r nn
OoWNEFlFL RN SH D KS CLR 2060 OWNER FURN SHED/ NSTALLED FF &E 0 0 14MAY12 v CLR
200Q CQNTHACTOR SU ST COMPLET ON Q 0 14MAY12 . Z. PROMENADE R DGE  _____  . .
OMEPOVERHEADf OUGR. N COMaFJEw CLR 186Q MEP OVERHEAD ROUGH N COMPLETE w/ CLR
1670 Q o Q5JAN12 v jaartdma 26APR10 Z 3 Early ar fs 2 02 P nnacle Enterta nment
™ 5 Data date 2QAPR11 nom .  _____  . . Cnt cal ar RundarP 02MAY11 R03 Wofe/
CaSfHD afon Rouge LA. Summary ar Paae num ef 22h MCC PROJECT 3278 start m
lestone po nt ©PrjfwaSystems nc. lo F r shm lestcf epdnt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803425.gif]

ff HPlofo T LOOR NG™  _____  5 e .1 .P R_l  _____  j1APR1 NST n oon EXPANS ON .
f. R pn o NSTALL FLOOR EXPANS ON JO NT ASSEM LES 3 3 23APR12 25APR12
HSETGLASSHANDRALS gg SET GLASS HANDRA LS Jg2 ™ l’ ‘ E. CLR 93 CLEAN PUNCH AND F
NAL 5 l 24MAY12 30MAY12 coNTRACTOnsuEST rCLR 2010 [cONTRACTORSU ST COMPLET ON o
f 31MAY12  _____  Z 3 r ‘ S SERV CE ELEVATOR (CS 2) ‘ÇLRSE2 100 SERV
CEELEVATOR(CS 2) 3#‹ 30 05PEC11 10JAN12 GasERVCEELEWTomcs l) CLRS 1 100 SERV CE
ELEVATOR (CS 1) 2f 24 11JAN12 07FE 12 gpASSEN0EH jCM CLRPE1 100 PASSENGER
ELEVATOR (CP 1) 13 18 08FE 12 28FE 12 g FfgS GSR ajasTOfl MT.FN SH CLRPE1 150
PASSENGER ELEVATOR NT. F N SHES (CP 1) 12 12 29FE 12 13MAR12 OPASSENGE ELÉVATOR
CP 1) T CLRPE1 190 PASSENGER ELEVATOR (CP 1) TEST & AOJUST 6 6 14WR12 20MAR12
ESCAmTORNO CLRES1 100 ESCALATOR NO. 1 4 48 22DEC11 17FE 12 1EawuTOf NO rclHLS tr
ESCALATORNQ.2 48 48J07JAN J02MAR12  _____  . . > CP112C F/R/P STRUCTURAL SLA 19
0J2SMAR11 A 04APR11 A F STRUCTURAL SLAE ;  _____  (CLEAR&GRU 6 0 16DEC10 A
1SDEC1Q A CLEWuam CP T F/R/PTEMP TRANSFORMER PAD Q 18DEC10 A 18DEC10 A F
TEMPTRANSFORMER F CP 3 AUGER P LES ©TRANSFORMER YARD (R G 1) 2 06JAN11 A TOJ N
TA WSERPLES SPORUERYAR CP1050 UNFORESEEN UNDERGROUND O STRUCT ON Z ANTT 08JAN11
A ZSŒSSZS r CPT S RR/P TRANSFORMER YARD & P LE CAPS 6 Q 24JAN11 A 11FE 11A
WmmfmaaÊmmùUlMO m CP 4 AUGERCAST P LES (CNTL PLNT & SUPT S RVŒ 10FE 11 A 18FE 1
l ™™™™™. ™  _____  . 7 nrcem A O ‘ S H FRPPLECAPS PLNTHS CP1080 FRP P LE CAPS &
PL NTHS ]8 1 17FE 11 A 19JUL11 CPH00 u/S MEP 18J 0 28FE 11 A 2NKR11 A L SMEP CP
7 SET/CONNECTTE TRANSFORMER 2J 0 20JAN11 AJ22JAN11 7T S CONNECTTÉMPTR FORUER CPT
u ERECT CENTRAL PLANT STRUCTURAL ST L 9 MPR T APR T F CENTR T URALSTEEL S k
MVE/PROUGH N AND CONNECT ONS 84 O 11 APRtl A s ÛG T N U N O CT.ONS  _____  lZ 7
...mm MU / . EXTER OHV ALLEMCLOSURE CP1810 EXTER ORWALLENCLOSURE 4 12 10MAY11
23MAY11 CP 8 5 NSTALL ROOF NG SYSTEM ‘ 6 o YTT 2 YTT STALLPO0 QSKTE CP1700 SET
EQU PANT 6 5Û3JUN11 14JUN11 Sœo TOWEHS CP2 55 SETCCOL NGTOWERS 6 6 08JUN11
14JUN11 SETCOOLNGTOWERS . z m H DtTE PRDOORarRAMEaH flCWWlE C EXTER ORDOORS/FRA
S/HARDWARE 1 MWtU CP1600 SCREENWALL ELECTR CALYARD HWU MU>.H0HMT #‹ P P NGLA
EUNG& D NOPA NT l 2aJUL11 AUG MmS0H . rta CP1610 PA NT EXTER OR DOORS/FRAMES 3 3
1SAUG11 18AUG11 ptartrtate 26APR10 ‘ j Early ar JMÉ Mà mmf P nnacle Enterta
nment ™ rZT Data data 0AFR11 a ; n D . a f A 23A L J Crlt cal RmdZ 02MAY11 RC3
Wote/ Cas no Saton ffOUpe M. Surrmary ar Pane num er 23A MCC PROJECT 3278 Q
start m lestone po nt Pr ma veraSystems. nc ; lo F n shm lestQnepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803426.gif]

Z E ECTPEM SUPPSERVKESGH JS 30 S JS S5 j SP lEH CT PEM SUPP SERV CES GR DS SO SJ
xS4 S5 1 S 6 16JUN11 24JUN1J LMOJTANDTOPTHACKRATEDMEPWALLS SP1Q20 LAYOUT ANDTOP
TRACK AT D MER WALLS 4 j a5JUN1T  _____  29JUN11 SETGENffl OR3 SP1060 SET GENERA
ORS J>  _____  G 25JUN1J O JULl] 1M OVEHHEAD EL TR£AL ÊN ATOHROOMS SP 1030
MEPOVERHEAD ELECTR CAL/GENERATORROOMS 6 6 27JUN1j  _____  02JUL11 F EOUT/F aK
ENE ATORROOMS SP1040 FRAME OUT/F N SH ELECT/GENERATOR ROCW S 6 05JUL11 UJUL11
SEraKTOC . JUMSHT’ SP1070 SET ELECTR CAL EQU PANT J 6 12JUL11 16JUL11  _____ 
lEXTEH onDOORS AM AnDWAHE SP108Q EXTER ORDOOHS;FRAMES/HARDWARE [ 4 4]19JUL11
]22JUL11 u 5[jrp El 10 03MAR11 A 28JUN11 l a lU6 MEP SP1005 F/H/P STRUCTURAL SLA
10 S 01APH11 A 25JUL11 Sr ERECT ALANCE OFSUPP SERV CES PEM3 1 16 26JUL11 S UGTT
. P S .vEPOHROUGH N 8 S ÛG M Û ; . . H AYOUTAND TOP THACKWALLS SP1090 LAYOUT
ANDTOP TRACK WALLS 8 8 1 AUG11 26AUG11 SP1100 FRANE WALLS 12  _____  12 27AUG11
10SEP11 SPH l EP N WALL R 9 9 03SEP11 14SEP11 H MEP w WA .L R MnU Utr H ULL U
COVEP HP NSPECT ON SP112Q COVER UP NSPECT ON 0 0 15SEP11 .  _____  77; . .
0P.YWALL WALLSCEL NGS SP1130 DRYWALLWALLS/CE L NGS 12 12 16SEP11 29SEP11 7X t
cr). rt 7/v TH H QTAPEANDFLOAT SP1140 TAPEANDFLQAT 12 12 24SEP11 Q7QCT11 . ... .
.  _____  SP1150 Pf Mf 12 12 29SEP11 120CT11 af AKJ L 77; TTj n./v r ory T
flCEHAM CT .E RRJLOCKER OOMS SP1170 CERAM CT LE RR/LOCKERROOMS 12 12 04OCT11
170CT11 . . T  _____  . ; . nnf f r H MLLW0f K AND COUNTEHTOPS SP1220 M LLWORK
AND COUNTERTOPS 9 9 11QCT11 20OCT11 PT 5 MSCFLOOR NG TYPES (t d) 9 9 130CT11
CTTr HMSCFLOO . tp\Z S T COC ERS/FREEZERS/COLD PREP EQU PANT Ts 15 13QCT11 f J
SSETCOOLE REEZE SCCLDP ™ P 95 TO LET PART T FS a ACCESSOR ES § 9 18QCT11 27 CT T
TO LETPARTTT ACCE™ . r anpT LOCKE S& ENCHES SP1200 LOCKERS& ENCHES 6 6 220CT11
28QCT11 SP 240 DOORS A HARDWARE 6 624QCT11 29QCT11 DOOFS HARDWARE SPl M HtPTR
MOUT 9 240CT11 02NOV11 T MGUT #˜P 235 OHDOORS 6 6 310CT11 05NOV11 OROOORS ar_L£
ufl u’J JnJ . .. ‘ el FAN PUNCHANDFNAL SP1250 CLEAN PUNCH AND F NAL 12 12Q7NOV11
19NOV11 CLEAN PUNCH ANU AL  _____  r : OOWNER NSTALLEE FF &E SP1270 OWNER
NSTALLED FF& E 0 021NOV11 v j ll£l unrcn r ftUJurra : CONTRACTO SueSTCOMFLET ON
SP126Q CONTRACTOR SU ST COMPLET ON ° 0 21NOV11 1 04 lAUGERCAST P LES T 3[ 7
12JAN11 A 30JUN11 AueERCAsrr .ES H1090 FRP TOWER CRANE 4 FOUNDAT ON (NORTH) 3 8
23JUM11 01JUL11 P FRP P LE CAPS 30 15 01JUL11 19JUL11 OFRPF LÉCAPS T S FRP TOWER
CRANE 3 FOUNDAT ON (SOUTHj 8 02JUU 12JUL11 Startdata 26APR10 m V ar s te mm P
nnacle Enterta nment ŒrTTlf g aSSl ote Cas no ton Rouge LA SS Sr P aenum er 24A
MCC PROJECT 3278 start rr les one po nt ©Pr m f 9vstgms1Jap. o F r shm lestonepo
nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803427.gif]

H1200 ll/SMEP . L J l F l 0FMfSEHV CELEVH(34] H3000 ‘ f /R/P SERV CE LEVEL (341
5 8 26JULr C3AUG11 WALLS/COLSERU CETOLÉVEL H Tr WALLS/ COL SERV CE TO LEVEL 1
 _____  3 3 04AUG11 06AUG1 j OhRFLEVEL (CAS NOLEVEL531 T 3 6 RR/P LEVEL 1 (CAS
NO LEVEL 53’) 8 S 08AUG1T  _____  16AUG11 W .L9CQLUML TO .5 P ™. H3112 WALLS/
COL LEVEL 1 T01.5 & g PART AL 2 2 17AUG11 18AUG11  _____  M EL W H315Q RR/P
LEVEL 1.5 (641 .  _____  1. 3 £AUG11 22AUGJJ WALLS COL LEVEL 1.5 TO 2 ALANCE W5Ê
WALLS/ COL LEVEL 1.5 TO 2 ALANCE 2 2 23AUG11 24AUG11 RWLML H32QQ RR/P LEVEL 2
(77) a 3 19AUQ11 27AUG11  _____  w SC0UJL  _____  .zTO rsann WAl et; rfll 9
LEVEL 2 T0 3 3 3 29AUG11 31AUG11 rr;.nn F/R;P l FVF T (86 671 5 4 01SEP11
06SEP11 H34O0 F/R/P LEVEL J(H .af ] .. WAU9COL5LEV L3TO1 T W LLST LS LEVEL 3TQ4
Z Z f _£ ™g W H3600 F/R/P LEVEL 4 (96.33] . 1 EP 1 EP11 w acCLSLML4TO9 H37
WALL5/COLSLEVEL4TQ5 2 2 13SEP11 14SEP11 . _. . H3800 RR/P LEVEL 5 (1081 4
14SEP11 17SEP11 WAUSOQLSLH&STOO H3955 WALL5/COLSLEVEL5T06 2 S 19SEP11 20SEP11
WALLS COLSLEVELS . 7 nccm Mcm F™ LEVEL6 115 67 ) H4Q00 RR/P LEVEL 6(115.67’) S
420SEP 23SEP COLLEV TO _H#}1 WALLS/COL LEVEL 8 TO7 2 2 SEP 2 SEP 42#‹#‹ . FW
LEVEL 7 [125.331 4 4 26SEP 29SEP WALL COLSLEVEL7TOe H4300 WALLS/COLS LEVEL 7 TO
8 2 2 30SEP11 01OCT11 . 7 T . . ntfVTll FJRPLEVEL 8(135 ) J#} F/R/P LEVEL8(1351
4 4 01OCT 05OCT . UWOUK L. S WALLS/COLS LEVEL8TQ9 2 2 06OCT 07OCT LEVEL9( JW
H4600 F/R/P LEVEL 9 (144.671 4 4 07OCT11 11QCT11 W V 7; .onfT ‘ nfY T WALLS
COLSLEVEL9TO10 H4700 WALLS/COLS LEVEL 9 T010 2 2 120CT11 13QCT11 . 7 ; T TTTTFTT
1F/PJPLEVEL 10 (15433’) H4800 F/H/P LEVEL 10 (154.331 . . 4 4 3CCT 70CT K ooMa
H4900 WALLS/COLS LEVEL 10TO 11 2 2 OCTH J90CT11 H5 F/R/P LEVEL 11 (1641 4 4
190CT11 22QCT11 FWLEva.n ( MJ H jUUU U J . .. 7. ;VjfvT 1 EnrTl1 W
.LSCOLSLEVEL11TOWTEHSnr l H5100 WALLS/ COLS LE VEL 11 TO NT E RST T AL 2 2
240CT11 250CT11 . . . rH; nofVTn Ffl/PNTEHSrr lAL LEVEL ( 174’) ‘ H560Q RR/P
NTERST T AL LEVEL (1741 . 6 4 5CCTn 280CTn  _____  U u UWrn n .ll UL T 57
WALLS/CaS/WELLS/CUR S NTERST T AL TOLVL 2 5230CT NOV paOL a H5800 F/R/P LEVEL
12/POOL DECK (186.501 3 04NOV11 10HOV11 . : . .. ... . . . JWALLSCOLSLEVEL12TOPH
LEVEL (NCLSTlJ Ct H5806 WALLS/CC S L VEL 12 TOPH LEVEL ( HCL STU 3 3 11HOV11
14N0V11  _____  H55 MSC.STEELg LEVEL 12 (POOL DECK) 18 6 11NOV11 17NOV11 .S
LEVEL FOOLQECK nJ3U L_. T . . . r . SETF OOFTOPEaUlPMENT H5920 SET ROOF TOP EQU
PMENT 6 .: 11NOV1 17NOV11 CM Hr 17 7 5812 F/R/P PH LEVEL (193.171 2 3 15NOV11
17NOV11 l wm MM M. 7) n3° . . . WALLSCOLSLEVELPH LEVEL TOMACHNEHOaW H5818
WALLS/COLS LEVEL PH LEVEL TOtVttCH NE HOOM g 3 18NOV11 21NOV S OL WL ± Ê 1
 _____  PH. . g POOL CRAWL SPACE T S 8NoS r W f H5824 RR/P/ ECH NE HOOM (198.51
£ 3 22NW S8NOV ECTmsc.EEN LSTEEL H5836 ER CTPHSCREENWALLSTEEL 6 6 29NOV11
05OEC11 . . . ; . . . .. WATEF PHOOF N TER STTT AL LEVEL H5843 WATERPROOF NTERST
T AL LEVEL 6 06DEC 2DEC wn UM H5842 SCREENWALLLOUVERS S FAÇADE 12 12 SDEC 9DEC
llmlL rwro U H4 06 NSTALLDRYCAPON OthFLOOR 3 3 1£DEC11 J14DEC11 . Slartdate
26APR10 Earlyfcar rr S£f P nnacle Enterta nment ™ rXT f Data date 20APR11zx .
Cnt cal ar Rundate 02MAY11 Rœ te/ Cas no ton flouge LA. Summary ar Paoe num er
E5A MCC PROJECT 3278 Q start m lestone po nt ® Pr ma era Systems. nc. Q F n sh m
lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803428.gif]

Z ZZ Efl CTSTEEUSTAf 5SEFlV CELEV La j s 5 (l F ECT STEEL/STA RS SERV CE LEVEL
L3 S 6 19SEP11 24SEPJJ 0EHEC STEEUSTAKSLVL3 6 p£5§5 ERECT STEEL/STA RS LVL 3 6
6Q60CTn  _____  12 11 FnEPROOFSTÉEL SERV CE LEVEL er H5866 F F EPROOF STEEL SERV
CE LEVEL 6th 3 3 13QCT11 15QCT1J lEnECTsreeuSTA HSLVLS s TS T ÉRECT STEEL/STA RS
LVL 6 9 6 6240CT11 29QCT11 eF STST MDWeLVlS.1 1 TS Q ERECT STEEL/STA RS LVL 9 12
j> 611NOV11 17NOV11 F REPF OOFSTEELLEVEL6 TOP H59aQ F REPROOFSTEELLEVEL TGP NOVH
NOVlT (  _____  . ERECTSTEEL£TA FSSERV1CELEVH L3 ‘H5 10 ERECT STEEUSTA RS SERV
CE LEVEL L3 6 6 26SEP11 Q10CT11 CTsrH l LVLW 7 582 EHECT STEEL/STA RS LVL 3 6 S
6 13QCT11 190CT11  _____  F1HEPRooFSTEELSERw;ELEvEL e t. H5 a6 F REPROCf STEEL
SERV CE LEVEL 6th 3 3 20OCT11 22QCT11 fflKTSTEEL TmsLVL H583È ERECT STEEL/STA RS
LVL 6 9 6  _____  6 31QCT11 05NOV11 HERECTSTEEUSTAJRSLVLS Z Me;HAn ‘ FHFfT
STEEL/STA RS LVL 9 12 6 6 18MOV11 28NOV11 H5840 H ll & tfcua M na LYL a \e. . .
. F REPROOPSTEELLEVEL 6 TOP H5940 F REPRCOFSTEELLEVEL6 T0P 6] 3 29NOV11 [01DEC11
 _____  . T r l.n u . rj T T H EF eCTPHE.FA E FSFWaS2 4WEST pJTo ERECT PRE FA E
FS PANELS 2 4 WEST 8 2 180CT11 190CT11  _____  . . Tr.fv T ERECT PRE FA E
FSPANELS4 6 WEST Lj7020 ERECT PRE FA E FS PANELS 4 6 WEST 8 2 210CT11 22CXT11
H/l U C CV rnC r #‹ C . .  _____  ... . n ; ERECTPRE FA E FSPANELS6 8WEST H7f
RECT PRE FA E FS PANELS 6 8 WEST S 2 2aOCT1 : 2COCT ; M/t) j tnt rncmnc rarH Kua
 _____  ;; .. n r r ERECTFP.E FA FJFSPANELSS 10WEST TrmZnFRFCT PRE FA E FS
PANELS 8 10 WEST 8 2 280CT11 290CT11 H704#‹ LH L KH hADL raFHHCUO  _____  .. ER
CTPP.E FAHFJFSPANaS10 NTERSTWEST H7 5 ERECT PRE FA E FS PANELS 10 NTERST WEST 8
2 01KOV11 02NOV1 . ERV.ELEV VUWEST H7080 FRAME/SHEATH SERV CE LEVEL & LVL 1 WEST
 _____  2  _____  2 03NOV11 16NOV VEL L 0. H7490 E FS SERV.LEVEL & L1 WEST
(Foam/Utesh/E FS Compl) 14 14 17NOV11 06DEC11 # EFS AL CSATW EST ÉLEVA H7410 E
FS F NALCQAT WEST ELEVAT ON 25 24 05JAN12 01FE 12 . . 1 . . r . r .fvT H
EaECTPRE FA E FSPANELS2 4EAST \ H7070 ERECT PRE FA E FS PANELS 2 4 EAST 8 2 9QCT
OCTzx  _____  . H717Q ERECT PRE FA E FS PANELS 4 6 EAST 8 2 220CT 240CT ERECTPRE
FA ELS EAST 7180 ERECT PRE FA E FS PANELS 6 8 EAST 8 1 260CT 27QCT .ERECTP.EF
ERECTPRE FA E FSPANELS8 10EAST 8 2 OCT  _____  OCT ERECTPR PANEL. STEAST TfT
ERECT PRE FA E FS PANELS 10 NTERST EAST 8 02NCV 3NOV flFRA EATHSERVCELEVEL EAST
H 10 FRAME/SHEATH SERV CE LEVEL S LVL 1 EAST 12 12 04NOV11 17NOV .™ LEVELL1 oa s
c H7590 E FS SERV.LEVEL L1 EAST (Foam/Mash/E FS Compl) 14  _____  4 1 NW11
07DEC11 Kr CWTwraH H743 E FS F NAL CQAT EAST ELEVAT ON 25 24J05JAN12 [01FE 12 .
. 1 r  _____  . rVcnf r n 0 FRAM SHEATH SEHVEE LVL 6 SOUTH H710Q FRAME SHEATH
SERV CE LVL 6 SOUTH 8 8 170CT11 250CT11 H/1Ut 1 HftMCfOnCrt n annvlVC LVL O J
.JU  _____  ... . QFRAME/SHEATHSEFV CELVL.ONaHTH H7 n FRA MF .’S F AT H SERV CE
LVL 6 NORTH 3 8 240CT11 Q1NOV11 H7280 E FS SERV CE LVL 6 SOUTH (Fo a m/Me s h/
ase Coat) 3 8 260CT11 03NOV11 f U L . . D EFSSEHVCÉ LVL 6 MO RTH (Foan teshflase
CoaO H7290 E FS SERV CE LVL 6 NORTH (Foam/Mash/ ase Coat) S 3 02 OV11 10NOV11
FRAM6SHEATHLMS6 TOPSOUTH H7120 FRAME/SHEATH LVLS 6 TOP SOLTT H 3 3 22NOV11
03DEC11 .  _____  H7130 FRAN¢æ/SHEATH LVLS 6 TOP NORTH 8 8 02DEC11 10DEC11 ‘
‘#‹U . 1 1 : ‘ r 0EFSLVLSf TOFSOUTH(Foa;rtMestl&SGCoa1 H7300 E FS LVLS 6 TOP
SOUTH (Foam/Mssh/ ase Coat) 8 8 05DEC11 13DEC11 tartdate 2 A R10 E E™ y ar F n
sh date mMlZ P nnacle Enterta nment SS Sr gSV Wotey Cas/no ton Jtagp M. S Pana n
m er 2SA MCC PROJECT 3278 ç Start nllestonepo nt a Pr rnavera Systems. nc. > F n
sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803429.gif]

SR . : . S rSS as SS 8 8 12DEC11 [20O C11  _____  F NACOATSOU H/NORTHELEVAT C
H7420 E FS F NALCOAT SUUTH/NORTH ELEVAT ONS \ \ 12 g9DEC11 J12JAN 2 .
ERECTPfl&FA E FSPANELSL POOLWEA l rH76g#‹ lERECTPRE FA E FS PANELS L12 POOL AREA
6 fl l8HOtf11 28NOV11 1 . . 1 FR M SHE THf ASECOATLU.S1 /PH/MAG ] 11 H7720 FRA
SHEATH/ ASEC0ATLVLS13/PH/MACHR 1£ a 06DEC11 19DEC11 .  _____  . wmM L K>UT W 5T
HGW1Q00 N T AL LAYOUT WEST 20j 1 24QCT11 05NOV11 a HSTAU CL EST HGW1020 NSTALL
CL PS WEST 20 18 31QCT11 19NOV1J J CUHTAHW .L JN rEEOSYsrEM WESrTOLV HGW1100
CURTA NWALL UN T ZED SYSTEM WESTTOLVLT 40 30 03NOV11 10DEC11 cUFfrwwALLUN œ)5 ST
w SrAK HGW1106 CURTA NWALL UN T ZED SYSTEM WEST A OVE 10 6 12J20OEC11 [04JAN1E
 _____  . .  _____  HGE1000 N T AL LAYOUT EAST 20] 1£ 250CT11 07NOV11 Z TrQE 0go
NSTALL CL PS EAST 20 18 OTNOV11 21NOV11 H NSTALLCL F EAS HGE1100 CURTA NWALL UN
T ZED SYSTEM EAST TOLVL10 40 30 04MOV11 12DEC11 lu™nelm. as K  _____  . r JT:
TT1. .. . CURTANVYALLUNrnZEDS’fSTEM ÊASTA O HGE1106 çuRTA NWALL UN T ZED SYSTEM
EAST A OVE 10 6 12 20DEC11 ]04JAN12 HGNS1300 ALUM NUM&GLASSSYSTEM SOUTH 6 12 09D
C11 \f™  _____  UMKU U™E™ HGNS1500 ALUMNUMSGLASSSYSTEM NORTH \ 6J 12 23DEC11
07JAN12 ; H7960 HKOROOF NG H GHROOFfTE ONLY) 5 5 20DEC11 24DEC T OROCHNGS EMPEF
ENT H8000 ROOF NG SYSTEM PERMANENT 78] 12 27DEC11 [10JAN12zx .  _____  . . .
 _____  . 1 F cl rocn ‘; .OCCD FMME&SHEETH0CK NTER OF OFELECROOMS Tl T
FRAME&SHEETROCK1NTER OROFELECROOMS 5 5 07SEP11 12SEP11 T FF œn0nMS ™£ 5 U LD
OUTOFELECROOMS 3 3 13SEP 5SEP SET T on FLoo H 1070 SET AHU T 3 ON FLOOR 2 2
07SEP11 08SEP11 Tjg Z LAYgUTaTœTRACK j ZZ Z NOV OV ST H 1030 OH MEP R . R1SERS
12 12 29NOV11 12DEC11 ...  _____  Lu Murf H 4 FRAME WALLS 6 G 06DEC11 12DEC11
™ts T W Û PW TLSRl 6 6 13DEC11 19DEC11 0 MEFWALLSR H 10S0 COVER UP NSPECT ON 0 0
20DEC11 v DF1 WALL H 1080 DRYWALL 6 6 03MHR12 09M4R12 TAPFANDFLOAT H M TAPE ANC
FLOAT 6 6 10WR12 16WF11 . .  _____  ‘ H TT2 PA NT Z S S14W1AR12 22MAR12 HM qn TE
L NGS S 6 23MAR12 29MAR12 Hl115° E L WJS F ...r.Jf. nJ.nn EPECW.FLO0R NGATH rCH
H 1140 SPEC AL FLOOR NG AT K TCHEN 5 5 30M4R12 04APR12 FL00RU G H 1220 TYP
CALFLOOR NG/ ASE 6 6 3Q R12 05APR12 T H T130 SET FOOD SERV CE EQU PMEHT 1S 1
Q5APR12 25APR12 Starlr ata 26APR10 [ J Early ar pot hda aufloa P/nnac/e Enterta
nment S Data date 20APR11 . . Cnt cal ar Rund tP 02MAY11 HoM Cas no atOn Rouge
LA. 2 Summary ar Panf numher 27A MCC PROJECT 3278 Q Start m lestonepo nt ©Pr
mavera Systems lnç. o F n sh m lsstone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803430.gif]

UM 24APR12 23APR12 DOOHSWD HARDWARE H 1160 EP 1 H MUU 7V.nR1 m MA V l H 3 5
nOORS AND HARDWARE J £ 2oAPR12  _____  01 MA Y V PUNCHANE>FWAL H S PUNCH AND F
NAL 5 S 0gMAY12  _____  07MAY12 n ffW H1135Q OWNER NSTALLED FF S E jj 0£8MAY12
noWNE UNN WK rw HH360 OWNER URN N K TCH N 1z 1ZJQ MHY12 21MAY12  _____  j ‘ .
 _____  LAYOUT 1TOPTRACK H2020 LAYOUT & TOP TRACK °  _____  OMMEFR R SEHS
 _____   _____  n u urp n o qFHS ‘ 6 6 09DEC11 15DEC11 H2030 OH MEH H.l. Hl tH
FRAMÊWALLS H2040 FRAMEWALLS 6 6 l D Cn 17DECH H2Q5C 1S PWALLSR. . 5 g 19DEC11
24DEC11 COVERUP CTCN H2060 ‘ COVERUP NSPECT ON 0 0 27DEC11 DRYWALL TP HRVWA l 6
6 10MAR12 16MftRl2 H2070 UHYWALL . . . APEAND FLOAT H nnn TAPF AND FLOAT S 6
17MAR12 23MAR12 M o  _____  H20S0 ftr z H NU ruuH . PAKT ACKOFHOUSE H nqn ‘P NT
ACK OF HOUSE 6 6 22MAR12 28MAR12 up1T5 C L NGS ACK OF HOUSE 6 8 29MAR12 06APR12
H2170 FLOOR NG/ ASE ACK OF HOUSE 8 07APR12 13AFR12  _____  LoœwwMrTaFHOUŒF H2 6Q
LO Y/FRONT OF HOUSE RN SHES 28  _____  23 07APH12 09MAY12 T V N TJES l l ™2Z lc
M H2200 CERA CT LE RR 5 5 27APR12 02MAY12 D0OF 5HWDWAf E H O DœRS/HARDWARE 6 6
01gY12  _____  07 12 Z™ H2210 TO LET PART T ONS/ACCY 3 3 03MAY12 05MAY12  _____ 
H2 8 MEPTR MOUT 6 09MAY12 1 MAY12 UEPTRN OUT H 1aU wcr 1 r lMUUl  _____  . . .
PUNCH AND F NAL H ™ PUNCHANORNAL 12 12 16MAY12 30MAY12 H2330 oWNEH NSTALLED FF&
E 0 0 31MAY12  _____  . . . ; 1 n H nf rm nnc m FR AME S. 3H EETROC K N TEH 0 R
OF ELEC. ROOM H2130FRAME & SHEETROCK NTER OR OF LEC. ROOM 5 5 195EP11 235EP11 r
H crn t U1LD.QUTOFELEC.R0OW U LD OUTOFELECROOM 3 3 SE SEP . .T.ONFLCOH H 50
SETAHlftT1 T2.T3.T4 0 n.OOR 6 6 19SEP 24SEP &TOPTRA H2100 LAYOUT & TOP TFLACK 3
3 13PEC11 15DEC11 f TTlT O/HMEPR. .R SERS 6 fl 14DEC11 20DEC11 C ™ T u FRAKC
WALLS 3 3 19DEC11 21DEC11 f T 224  _____  MEP WALL R . 3 3 22DEC11 24DEC11 [r FW
.LH H2260 COVERUP NSPECT ON 0 Û27DEC11 v H227 ‘ DRYWALL 3 3 17MAR12 2QMAR12 H22
TAPE AND FLOAT 3 3 21MAR12 23MAR12  _____  m . .  _____  H q0 pA NT ‘ 2 2
24MAR12 26MAR12 ‘ H2325 DOORS AND HARDWARE ‘ 2 2 27NWR12 23MAR12 TJ23 MEPTR MOUT
3 3 27MAR12 29MAR12 ML HW 11H2300 PUNCHANORNAL 5 5J30 R12 04APR12 . \ . . 1 n
nrn1 rnl; DEFNN/GR ND/PATCH 0TTOM0FLEVEL3 T DEF NN / GR ND / PATCH OTTOM OF
LEVEL 3 5 5 10SEP11 15SEP11 ljH3020 LAYOUT & TOP TRACK e 6J16SEP11 J22SEP1 TWT
TOPT K Startdate 26APR10 Early ar EgaMae %$$$ P nnacle Enterta nment ar’ST Da a
date 20APR11 DQ  _____  . .  _____  \mmk Cnt ca ar RundJ 02MAY11 fm H tel Cas no
ton Rouge LA. SL rm y ar PR( R numter 28A ‘ MCC PROJECT 3278 ç Start m lestone
po nt Pr mafflrag n nc. p F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803431.gif]

l H3 4 FRAMEWALLS ZZ 1 g °Jg M™ U R5MÛ VEP WALLS R.l. . ° aE> > n n ‘ wAU
COveRUPNSPECT ON H3190 WAL COVERUF NSPECT ON 0 j DEC DFWAU. H32 DRYWALL  _____ 
J 5DEC11_ 21 D Ul TOTANDR.OAT S TAPEANDFLOAT 6 S22DECt1 29DEC11  _____  S PA NT
f 6 30DEC11_0&.AM2 T1LEWDOTDNE HM T LEANOSTONE 605JAN12 J1JAN12 lMH.TOwauf T MEP
TR MOUT £ 2 07JAN12 09JAjng  _____  mLw0RK ... . wnaw 6 6 1QJAN12 16JAN12 H3110
M LLWORK  _____  SHOWERENCLOSURES H312Q SHOWERENCLOSURES 6 6 1QJAN12 1SJAN12
.LETACC ESSORES H3130 TO L T ACCESSOR ES £  _____  G 12JAN12 1SJAN12 DOOH s AN 0
HARDWARE T43 4 DOOR5 AND HARDWARE 6 17JAN 2 23JAN12 CAHFET 1WO0D ‘ u 1cn r AHPFT
ft wnnn 6 6 21JAN12 27JAN12 H3160 CAHPt: & WUUU  _____  nUN[rPUNCHANDFNAL H323Q
UN T PUNCH AND F NAL 6 AN12 03FE 12 oovYNERFF&EAVA LA LEDa VEHY H322° OWNER FF &
E AVA LA LE DEUVERY DATE (FLR2 ) 0 0 1SFE 12 CORROORF N6HES MEPTRMOL H3 7 CORR
DOR F N SHES S MEP TR MOUT 4 4 21FE 12 24FE 12 [PJNCHANDFNA H.3180 PUNCH AND F
NAL 5 5 25FE 12 0tMft.R12 . r r. ... nr;’ rm DEF NN/GR NO /PATCH OTTOMOFLEVELJ T
T D F NH/GR ND/PATCH OTT0MOFLEVEL4 5 & SSEPU 21SEP11 n™™ ™ ™ JJ1££
_UYOUT&TOPTRACK 6 1 35 P SEP OWMEP 1 s H4030 O/HMEP R. . H SERS 6 6 27SEP11
03QCT11 TTTS ‘ f rWTPTn nr FrT FHAMEWALLS H4040 FRAJ WALLS 6 6 04OCT11 10OCT11
MEPWALLSR l H4n5() UEPWALLSRJ 6 S11CCT11 170CT11  _____  .. ... . m ou vcr V fl
.J n. .  _____  . OWALLCOVEH ll F NSPECT ON H406Û WALL COVER UP NSPECT ON 0 0
13QCT11 v nnR WA L Tw DRYWALL 6 6 22DEC11 29DEC11 J j H 5 TAPE AND FLOAT 8 6
30DEC11 06JAN12 ™ D L TH4 3 PA NT 6 6 07JAN12 13JAN12 1TLE&STONE H4150 T
LE&STONE 6 S 12JAN12 18JAN12 . ...  _____  ™ H42 MEP TR MOUT 2 2 14JAN12 15JAN12
M™ H4 4 MLLW RrT ‘ 6 6 17JAN12 23JAN12 TMT3 SHOWERENCLOSURES 6 6 17JAN12 23JANT2
o TOLETACCESSOR.ES TnT7Q TO LET ACCESSOR ES 6 6 19JAN12 25JAN12 0 TOL ET AC
CESSOR.ES H417° ruL wn eaaun t3 .JlflM g T nrr DOORSAND HARDWARE H4190 OOORS AND
HARDWARE 6 6 24JAN12 30JAN12 HCARPET WOOD H4160 CARPET & WOOO S 6 23JAN12 03FE
12 r™’° n J  _____  . r o. MP UN[rFUNCHANO F NAL H4230 UN T PUNCH AND F NAL 6 6
04FE 12 10FE 12 Ç E T H4220 OWNER FF S E AVA LA LE DEL VERY DATE (FLR 2 4} 0 0
18FE 12  _____  0CflH oHRMSHESM m.MO ‘ H4080 CORR DOR F N SHES & MEP TR MOUT 4 4
25FE 12 29FE 12 PUNCHAND F NAL H4090 PUNCH AND F NAL 5 5 Q1MAH 2 06MAR12zx . 1 5
J gn OTOCDH DEFHN/GRHDJFATCH OTTOMOFLEVEL5 rH5 DEF N / GR ND / PATCH 0TT0MOF
LEVEL 5 5 5 22SEP11 27SEP11 n .VOUTSTOPTRACK H5 2 LAY0UT&TOPTRACK 6 6 305EP11
06CCT11 Z RZ T 53y oHlgPM.H SERS e 6 04OCT11 lOOCTTTn ‘ StarttfetR 26APR10 1
[1S3 Early ar ™ \ to HÇ 2 P nnacle Enterta nment arZ f rr aasV > eaton m SSSS r
Panf num er 29A MCC PROJECT 3278 Startm lestonepo n © Pr mavera Systems. nc. F n
sh r lestons po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803432.gif]

S Ê UÊÉ m 6 110CT11 17QCT1J MÈPWALLS .1. S S P WALLS H. . 1 0CT11 24UU11 AUCOVER
JPWSPECT™ H506Q WALLCOVER JP NSPECT ON  _____  £. ° 2gl  _____  DKYWML TST
DRYWALL 6 30DECV _Q6 JftNV TAFEANDFLOAT T™ TAPEANDFLOAT 6 g 05JAN1g  _____ 
11JAN12 pMT S ST 6 14JAM2 20JAN12 flTLE sroNE S THFtSTONE S gmlAN g Z5JAN12 S
PTR MOUT 2 21JAN12 23JAN12 . Trsû M LLWOHK 6.24JAN12 30JAN12 SHOWER ENCLOSES Tr
T SHOWER ENCLOSURES . 6 6 24JAN12 30JAN12  _____  TOL ET ACCESSOR ES H5170 TO
LET ACCESSOR ES 6 6 26JAN12 01FE 12 Q OOORS AN D HARDWARE H5190 DOORS AND
HARDWARE S 6 31JAN12 06FE812 CARPE SWOOD H516Q ‘C RPET&WOOD 6. 6 04FE 12 10FE 12
luNrTPUNCH AHDF lAL H522 UN T PUNCH AND F NAL  _____  G 6 11FE 12 17FE 12
OWNERFF&EAVA LA LEDELNERY 115200 OWNER FF S E AVA1LA LE DEL VERY DATE FLR M) 0 0
16FE 12 ( meHES œ.THJ A H508 CORR DOR F N SHES & MEP TR MOUT 4 4 ÇHMAFU2 Q5WR12
PUNOHAND HNA. . H5090 PUNCH AND F NAL 5 S 06MAR12 10MAR12  _____  H6010 DEF NN /
GR ND / PATCH OTTOM OF LEVEL 6 5 5 23SEP11 03OCT11 H6020 LAYOUT & TOP TRACK 6 6
07OCT11 13QCT11 laHMEPf LREERS H6030 CM NEP R. . R SERS 6 6 11QCT11 17QCT11
FRAMEWALLS H6Q40 FRAME WALLS 6 6 18CCm 24CCT11 0MEPWALLSH H605° PWALLSR . 1 l
310CT o mHLWteu emmm H6060 WALLCOVER UP NSPECT ON 0 0 Q1NOV11 nRYwAu  _____  HT
DRYWALL S 6 07JAN12 13JAN12 TAPEANDFLQAT T T TAPE AND FLOAT 6 6 12JAN12 18JAN12
: n7n(Vj PA MT 6 6 21JAN12 27JAN12 H/UUd rrt m .  _____  T1_E&STONE H7005
TlLE&STONE 8 6 26JAN12 01FE 12 . ... . LTH 0UT H7011 PTR MOUT 2 2 2 JAN12
30JAN12 ‘ u7ntM ‘ M LLWÛRK 8 6 31JAN12 06FE 12 H’UU4 M LLVVUH S 0 SHOWER EN
CLOSUR ES HT SHOW6R ENCLOSURES 8 6 31JAN12 06FE 12 .TOLETACCESSOR.ES L.7nf 7 TO
LET ACCESSOR ES 6 6 02FE 12 08FE 12 H7QQ/ tU L zl WU t aun M H . . DOORSAND
HARDWARE H7009 DOORS AND HARDWARE  _____  5 6 07FE 12 13FE 12 CARPET&WOOO u7nnK
fùRPFT & WOOD 6 8 11FE 12 17FE 12 H/OU lAHhEl 6 UYUUU gUN TPUNCH AND F NAL R6150
UN T PUNCH AND F NAL 6 6 1SFE 12 24FE 12 H5Q70 OWNER FF& E AVA LA LE DEL VERY
DATE (FLR 5 7) 0 0 QMftR g cOHHOOHFW H S e’l lK H O CORR DOR RN SHES & EPTR MOUT
4 4 10MAR12 14MAR12 PONCHANDF AL H6090 PUNCH AND F NAL 5 5 15MAR12 20MftR12 ; Z
Z. . 1 1 Jzx . rTo TH DEF NN/GHr D/PATCH6OTTOM0FLEVa.7 H6100 DEF NN/GR ND /
PATCH OTTOMCf LEVEL 7 5 5 04OCT11 O OCTn KAYOUT TOPTRACK H6110 LAYOUT & TOP
TRACK 6 6 14QCT11 20OCT11 H6120 OH PM FUSERS 8 1 180CT FHAMEWALS H6130 FRA E
WALLS 6[ 6 25QCT11 31QCT11 j 1ZT : Startdate 26APR1Q Early ar F’n s e 31 l
P/nrac/e Enterta nment Sr %Z% SU Hofc/ Cas/no Alton Rouge LA. SlnlfL Pane numter
30A MCC PROJECT 3278 Q Start rr lestonepo nt S Pr maue R Systems. nc. o F n sh m
lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803433.gif]

H j M  _____  S C ll ra rT WALLCOVER UP NSPECT ON #‹ °  _____  D™ H5 3 DRYWALL Z
 _____  6 HJAN12  _____  2QJAN12 TAPEANDFLOAT P TAPEANOFLOAT j T4H7w p NT . e 5
2 JAN12 U3\ ta d T LE STONÊ H9CQ5 rH1 ‘ S mFFR l flf FF 12  _____  T 9 07 T’ LE
& STON 6 02FE 12 O h O [MÊPTR1MOUT UJ JZr rl 5 204FE 12 0SFE 12 H90 MEP TR MOUT
f U4l to  _____  ™  _____  m lwoHK H9006 MLLWORK 1  _____  H L ™ OWEHENCLOSE H9
0 SHOWERENCLOSURES ° wrt £  _____  jrco QTOLETACC ESSOR ES J9Q 9 TO LET ACCESSOR
ES \ 6 09FE 12 15FE 12 QOORSANOHARDWARE H9 V DOOR5 AND HARDWARE S 6 14FE 12 20FE
12 flCARPET&WOOD HQQ CARPET &. WOOD J 6 18FE 12 24FE 12 lUN PUNCHANDFMAL H908 L
N T PUNCH AND F NAL 6 6 25FE 12 Q2MAR1 OWNERFFSEAVA .A LEO LMH R T 2 OWN
RFF&EAVAlLA LEDEL VERYDATE(FLR5 7) 0  _____  G QMAHlg CORP DORF SHESSMEP™ M T sQ
CORR DOR F N SHES & MEP TR MOUT 4 4 15MAR12 19MAR12 HU eHANPW . l H9002 lPUNCH
AND F NAL M 5 20MAR12 [24MAR12  _____  . 1 1 1 _. . DEF NN/GRt D/PATCH OTTOMOF
LEVEL H6200 DEF NN GR ND ; PATCH OTTOMOF LEVEL 8 5  _____  5 10CCT11 14QCT11
LAYOUT( TOPTRACK H6210 LAYOUT&TOPTRACK Z  _____  Z_Z 6. S21QCT11 27QCT11 0™UFPnl
R ERS H aHMEPR. .R SERS 5 6 2500711 310CT11 ™ H6230 r À WALLS 6 6 270CT11 02MOVH
LSR HG24Q MEPWALLSR.l. 03NW °9N0V11 OOW Hr tt. K90: 0 WALL COV R UP NSPECT ON 0
0 10NOV11 DHYWALL T Qf 5T fSRYWALL ‘ 6 6 21JAN12 27JAN12 H9U2J U lTVVftLL
 _____  TAPEANDFLOAT R5TJ24 TAPE AND FLOAT 6 6 26JAN12 01FE 12 T 5n ‘P WT ‘ ‘ 6
6 04FE 12 10FE 12 nvods rA m  _____  DT LESSTONE T 9527 ‘T LE&STONE 6 6 09FE 12
15FE 12  _____  . .... lMEp.RM0UT H9032 MEP TR MOUT 2 2 11F 12 13FE 12 H9026
MLLWORK 6 6 14FE 12 20FE 12 SnOW£H ENCLOS ES H9O30 SHOWER ENCLOSURES 6  _____  6
14FE 12 20FE 12 TO LÊTACCESSOHES T qnPq TO LET ACCESSOR ES 5 6 16FE 12 22FE 12
H9U 9 mLC H caaun cj gDOORSANDHARDWARE H903 DOORS ANO HARDWARE 6 j> 21FE 12 27FE
12 CAf PCTlwO0D j n5 rARPET ‘wO D 6 25FE 12 02MAR12 H9Q2S AHKt: & WUUU  _____ 
UN[TFUNCH AND FKAL Hqt™ UN T PUNCH AND F NAL 6 6 03MAR12 09MAR12 HSW J rU nfl mn
WL  _____  AoWNERFFlEAVAJLAEUEDELWER H9058 OWNER FF & E AVA LA LE DEL VERY DATE
(FLR S 7) 0 0 10WR12 CoHR DORF NeRES4MEPTRM H9 2 CORR DOR F N SHES & MEP TR MOUT
4 4 20MAR12 23MAR12 PUNCH AND F AL H9022 PUNCH ANP F NAL S 24MAR12 [29MAR12 . .
. . F. rn nny v fn DEF NN fQH NO/PATCH OTTQMOF LEVEL 9 H6300 DEF hJN / GR NO /
PATCH OTTOMOF LEVEL9 6 5 15QCT11 UUOMl DLA OlJT TOPTRACK H6310 LAYOUT&TOPTRACK 6
6 280CT11 03NOV11 . .  _____  H63 7HMÊPR. . R SERS 6 6 01NOV11 07NOV11 ™ H sûT
FRAMEWALLS 6 6 03NOV11 09NOV11 1MEPW SR H6340 MEPWALLSR. . H 6 lOMOV11 l6N0V11 j
Startdate 26APR10 LZZJEarly ar M sm 21 P nnacle Enterta nment S S f ara sasa o M
S Page nurrtoer 31A MCC PROJECT 3278 > Startm lestonepo n Pr m wqr qSvstf ms.
nc. O F n shm lestonepo nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803434.gif]

‘fSw .. :. . .: NSPECT ON  _____  0  _____  J17NOVV  _____  DRYWALL R Ss P NT
ZL. 2 11FE 1S jZl#˜g g_ TLESSTONE T T T LE&STONE  _____  É  _____  11  _____  l
T l SU MEPTR MOUf g2 1 FE 12 2QFE 12  _____  MLLWDRK TT9046 MLLWCRK . . g g HnT
. CUW E f 55g5 SHOWERENCLOSURES £ ° a l l /rcp TOLETACCESSORES H9049 TO LET
ACCESSOR ES t 6 23FE 12 S9FE 12 DOOHSANDHARDWARE TS 5 OOORS AND HARDWARE ‘
 _____  6 6 28FE 12 05MAR12 CARPEUWOOD H9 48 CARP T & WOOD 5 6 03WR1 Q9MAR12
 _____  mu n H957 UN T PUNCH AND F NAL 6 6 10MAR12 16MAR12 DWt tFF& AWUaEDEU H9
Q OWNER FF& E AVA LA LE DEL VERY DATE (FLR8 10) 0 0 02APR12  _____  COHF DORFN
SHESSMEPTR H9Q41 CORR DOR F N SHES & MEP TR MPUT 4 4 02APR12 05APR12 PUNCH AND
FNAL H9042 PUNCH AND F NAL 5 5 0SAPR12 11APR12 j  _____  . . . . 1 ZT .1. j;
MnrT 1 DEF NNJGR ND /PATCH OTTOMOFLEVEL ]0 T S4 DEF W / GR MD / PATCH OTTOM OF
LEVEL 10 5 5 21QCT11 2 OCT1 ™jT aPllucK 64 LAYOJT1TCFTRACK 6 8 04NOV 1GNOV1 7ZT
H& 2T CTH MEP R. . R SERS 6 6 08NOV11 14NOV11 . EWALLS H643 FRAMEWALLS 6 6 10NOV
16NOV11 ‘ H644Q M PWALLSR.L 6 17NOV11 23NOV11 U TH9 6 WALL COVEFUJP NSPECT ON 0
0 28NOV11 ...  _____  T 9 63 DHYWALL ‘ S 6 04FE 12 10FE 12 re OJ unT fVrtU. .
 _____  D TAPEANO FLOAT mm TAPE AND FLOAT 6 S Q9FE 12 15FE 12 H9 65 PA NT 8 6
16FE 12 24FE 12 TL SSr0NE H9067 T LE&STONE 6 6 23FE 12 29FE 12  _____  .. ..
MEPTR MOUT 1 072 MEPTR MOUT 2 2 25FE 12 27FE 12 .TLTFT LJSQ6e M LLWORK 6 6 28FE
12 05MAR12 Mt)Ut t WlLKVUn N .A . T SHOWER NCLOSUHES uon7n SHOWER ENCLOSURES 6 6
23FE 12 05MAR12 H9070 tlHUWLH t NULUOUMCO  _____  . TOLETACC ESSORÉS TTanf Q TO
LET ACCESSOR ES 6 6 01MAR12 07MAR12 HaU M 1 U U Hl/UCaoun cj . DOOHSAND HARDWARE
H9 7T ‘ DOOF S AND HARDWARE 6 6 06MAR 2 12MftR12 CARFEr WooD uanf a CARPET &
WOOD 6 10MAR 2 16MAR12 H9063 lAHP l & WUUU  _____  OUN TPUNCHANDF NAL H9111 UN T
PUNCH AND F NAL . 6 6 17MAR12 23MAR12 NERFF.EAVA ED H9121 ‘ OWNER FF S E AVA LA
LE DEL VERY DATE (FLR 8 10) 0 0 02APR12 KOH OR SHES TR H9 6 CORR DOR F1N SHES &
MEP TR M PUT 4 4 06APR12 10APR12 H9062 PUNCH AND F NAL 5[ 5 1APR12 16AFR12
 _____  p .. + r3 nr DEFMN/GRlND PATCH OTTOUOF LEVEL 11 mgg OEF NN/GR ND/PATCH
OTTOM OF LEVEL 5 S 24QCTn  _____  2gOCTr LAYOUTSTOPTRACK H6510 LAYOUT&TOPTHACK 8
6 11NOV11 17NOV1 0O PH R S TH6525 OHHEPH. .n 3EHS 8 6 5NOVn 21NOV11 .FRAMEWAU.S
T 653 FRAMEWALLS S 6 7NOV11 23NPVH Z H6540 MEPWALLSR. . . 6 6 2 NOV1 03DECn WA
LCO .uPWSPÊCTON H9095 WALLCOVER UP NSPECT ON Q) 0 05DECn art data g6APR10
[CTEarly ar F n sh date 1MAY12 P nnacle Enterta nment Progress ar Paoenum er 32A
MCC PROJECT 3278 ç 5tart mj estone po nt PjPr mavf ra vstams. lnc. Q F n sh m
lestona po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803435.gif]

m M ... mn/mm S KH T™rL™ H9 4 TAPEANDFLQAT t :  _____  . 22FE 12 pwJT S PA NT 6
 _____  25FEr o2NftR 2  _____  mOTE S PTR MOUT2_J03MftR12 05MftR12 MlLW0RK S
MLLWORK S 6 06WR1 g ggHJj CLMUR TT9D9G SHOWERENCLOSUHES 6 06MAH12 12MAR12
flTOLETACCESSORKS H9 89 TO LET ACCESSOR ES 5 6 08WR12 14MHR12 DOOFSANDHARDWAHE 9
9 DOORSAND HARDWARE . 63tttR2  _____  19M W12 ‘  _____  rer woco ‘ H9038 C
HPET&WOOD ‘ 6 6 19WR12 24MAR12  _____  llwlrmNcH . > L H9Q9 UN T PUNCH AND F NAL
6 6 26MAR12 31W.R12 owNERFF&EWALA LEDaf H9 22 CfWNER FF & E AVA LA LE DEL VERY
DATE (FLR 8 10) 0 0 02APR12 CORR DOR F N SHES&MÊFT H9 9T CORR DOR F N SHES &
MEPTR MOUT 4  _____  4 11APR12 14APR12  _____  P_CHANDFNAL H9102 [PUNCH AND F
NAL H 5 16APR12 20APR12  _____  . . . 1 p ;r.. l. . f .m D EFN N/GH N D / PATC H
0TTOM QF LEV . 12 H66 DEF NN/GR ND/PATCH OTT0MOFLEVEL12 5 5 11NOV11 16NOV11 m lT
™T K H6610 WCUT.TCPTRACK ‘ 6 NW11 28NOV11 n ZT H665 O/HMEPR. .R SERS ‘ 6 6
22NOV11 01D C11 . Hf o0 FRA E WALLS ‘ 6 S2 NOV11 03DEC11 FF ™EW _L5 H663Q hHAWfc
WALLS T’... . MEPWJ_SFU Tjf f dr S P WALLS R 6 6 05DEC11 10DEC11 .  _____  .. H
1270 WALL COVER UP NSPECT ON 0 0 12DEC11 H 1170 DRYWALL 6 6 1 FE 12 24FE 12 ™D
U(  _____  T m û TAPE AND FLOAT g 6 23FE 12 29FE 12 ‘ W PA NT 6 6 03MAR12
09MAR12 HT LE Sr0NE H 2 T L_&STCtJ ‘ 6 6 08MHR12 14MAR12zx . W Vo PTR MOUT 2 2
1QM4R12 12M R12 J™ T LLWORK g13WR1g 19M R12  _____  H1124Q SHOWERENCLOSURES 6 6
3 12 19 2  _____  HH230 TOLET ACCESSOR ES 6 e R lDOO OH™mE H 25 DOORS AND
HARDWARE 8 6 20MAR12  _____  26MAR12  _____  .. .  _____  . _woc. HTT™ CARPET &
WOOD 6 6 27MAH12 02APR1E H 1320 UN T PUNCH AND F NAL  _____  6 6 03APR12 09APR12
0WN RFF E Mt £DE H 134Q OWNER FF E AVA LA LE DEL VERY DATE (FLR 0 0 18APR12
lQmmmmm r H 26 CORH DOR F N S HES & ME P T RM PUT 4 4 13APR12 21APR12 11H 1 gSO
[PUNCH AND F NAL 5 5 23APR12 [27APR12  _____  [LAYOUTSTOPTRACK 6j 6 02DEC11
Q3DECT LWJT TOPTR K H67Q OHMEPR. .R 3ERS 6 6 03DEC11 Q90EC11 V LT H 7T FRAWE
WALLS 8 6 10DEC11 18DEC11 MEP LSR H 72 HEP WALLS R 6 :.: 17DEC11 23DEC11 Mer
6/20 >_r VVftLLO n.l. A Wj COVEF UP NSPECT ON H 1211Û WALL COVER UP NSPECT ON
 _____  0 0 24DEC11  _____  H 12Q10 DRYWALL  _____  6 25FE 12 02MAR12
TWEANDFLOAT H 12020 TAPEANDFLQAT 6 f 01MAR12 07MAR12 Startdata 26APR1Q mEarly ar
Qtteyas S1 12 P /jnac/e Enterta nment rr L R : OPMA Rra Wote/ as/no Saton Rouge
LA Summary ar Pansm m er 33A MCC PROJECT 3278 Q Start m l estone po nt gLPr mav
ra msJnc. Q F n sh m l estone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803436.gif]

S TTLE STONE _e m g m  _____  lMEPTRMOlJT T55 MEPTR MOUT £ 4 mjAR 21 MA R12
 _____  m RK H MTO SHOWER ENCLOSURES 6 20MAR12 26MARt2 DOOF SAND HARDWARE HH2080
DOORS AND HARDWARE 6 27MAH12 02APR12 TOLETACC ESSOR ES HH2060’ TO L T ACCESSOR
ES 6 6 31MAR12 06APR12 CAHPET&WOOD HH2100 CARPET S WOOD 6 04APR12 10AFR12 J’™
DUNrrpuNCHANcrHAL H 12130 UN T PUNCH AND F NAL 6 6 11APR12 17APR12 OWNERF EAVALA
LEDE HH2140 QWNER FF & E AVA LA LE DEL VERY DATE (FLR 0 Q 18APR12 COHH DOPFN
SHES&W EP H 12090 CORR DOR F N SHES & UEP TR MOUT 4 4 23APR12 26APR12 PUNCH
ANDFWAL HT 2l PUNCH AND F NAL 5J 5 27APR12 02M Y12 . . . HTSE1 1000 [SERV CE
ELEVATOR ÇTS 1) 53 53 0 FE 2 f ssÉm EELEVATOP. HTSE2 10Q0 SERV CE ELEVATOR (TS
2) 53 53 27DEC11 57FE 12 se eaP/ATOR f a HTSE3 1000 SERV CE ELEVATOR (TS 3) 36
36 07MAR12 17APR12 HTPEM000 PASSENGER ELEVATOR fTP 1) 60 l Zlll r ™™ . HTPE1
1500 PASSENENGER ELEVATOR (TP 1) NT. F N SHES 10 6 07MAR12 13MAR12 .  _____  n
PAS GER ELEVATOR TP ) T HTPE1 19Q0 PASSENGER ELEVATOR (TF p TEST S. ADJUST 6 fl
14MAR12 20MAR12 Tp . N u aEwr9n p HTPE2 1000 PASSENGER ELEVATOR ÇTP 2) O 60 2EFE
12 07MAY12 P SSENGER ELEVATO (T HTPE24500 PASSENGER ELEVATOR (TP 2) NT. F N SHES
10  _____  6 0 MAY12 14MAY12 PASSENGEP ELEVATOP.( HTPE2 1900 ‘ PASSENGER
ELEVATOR (TP 2) TEST & AOJUST 6 6 15MAY12 21MAY12 G PASSÉNGEP ELEVATOR(TP HT P
E3 1000 P ASSE NGE R ELEVAT OR (TP 3) 50 60 2 FE 12 07MAY12  _____ 
PASSENGEHELEVflT0R(T HTPE3 1500 PASSENGER ELEVATOR (TP 3) NT. F N SHES 10 60
MAY12 14MAY12 PASSENQE aEVftTOR’ HTPE3 1900 P ASSENGER ELEVAT OR (TP 3) TEST &
ADJUST e e l5MAY12 21MAY12 j msEHGERELEW . . [ J S :;..r n nonAom LAYOLWFH AME H
EMA N M G WALLS H7160 LAYOJT/FRA.CREMA N NGWALLS HO ST 3 3 06MAR 2 8MAR 2 .PR G
TH G ATROCE H7060 FRAM NG/SHEATH NGAT HO ST REMOVAL 6 6 06MAR12 12MAR12 Ù7220 WP
WALL R S 6 09MAR12 15MAR12 MEPWALLR. . H7090 £ FS AT HO ST REMOVAL (Foam/Mss h/
ase Coat) 6 6 13MAR12 19MAR12 OCOVERUP NSPECT ON H75 fl COVER UP NSPECT ON 0 0
16MAR12 V H JU LUVLhun TOr HJ S . E FSF NALCOATATHO STREMO H7140 E FS F NAL COAT
AT HO ST REMOVAL 6 S 20MAR12 26MAR12 J2  _____  . . ng. ADJ ALUMKUMSUASSWWnOWSAT
H7150 ALUMNUMGLASS/W NDOWS AT HO ST REMOVAL 6 S 20WH12 26MAR12 H7240 DRYWALL S 6
27MAR12 02APR12 T Dfu r T 7 5 TAPE AND FLOAT 6  _____  6 03APR12 09APR12 ‘ TJ726
PA.NT 3 10APR12 12APR12 . ™ uT H7270 P TR MOUT _J 4 13APR12 17APR lFL0ORtJGA
H7320 FLOOR NG AND ASE  _____  1 4 1SAPR12 21APR12 [ H7330 PUNCH AND F NAL 3J 3
23APR12 J25APR12 \ gta tdate 26APR10 Early ar a KJf P nnacle Enterta nment JSSf
a S 1 H Wote/ Cas/no aton Roage M. çn Paaer umto 34A M CC PROJECT 3278 Star m
lestone po nt ©Pr mavgra tfm Jnç. [o F n sh m lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803437.gif]

· J r TF wl.ll ]> lufvrc PfYT 1 72l 72 13DEC11 07MAR12 POOL100 HOTEL POOL M M 1
Z Z H T 1 n f n .Un flon fl AU GE CAST P LES ( PR CR TO H VEP F OAD C OMPLETE) j
PG1040 lAUGERCAST P LES (PR OR TO H VER ROAD 45 0 29DEC10A 04MftH11 A  _____  #
FRPPLE CAPS (R ver LeveL Dflpandent) pG FHP P LE CAPS (H verLevel Dépendent) 36
13 J AJUNH 06JUL11 U MEP u MEP 12 10 22JUN11 02JUL11 PG1190 Lt/ÙNCr .  _____ 
C]FRPPL NTHS/FOUNDAT10NWrt.LS nfH on C P WTWS / m lNDAT ON WALLS 20 18 24JUN11
15JUL11 PG1180 FHP PL NT H& f hUUNUA lun wn t a 1 an Rn™AnF FM s ft FRPLEVEL 1
SLA PG1260 RQUGHGRADEJSEAL SLA & FRP LEVEL1 SLA 27 27 09JUL11 09AUG11  _____  .
A DP n MTR \7F a FRFOT AUGERCAST R G 6 6 16JUN11 24JUN11 PG11 6 MUH Ll L & Hfcl
1 LKjCn O r KH H A GERCACTPl ES(AFTERRNER ROAD COMPLETE) >Q1 2Q AUGERCAST P LES
(AFTEH R VER ROAD COKFLETE) 10 10 25JUN11 07JUL11 r . M H .r .. DL /SMEP(AFTERHH
ER ROAD COMPLETE) PG1260 U/SMEP [AFTERR VEH ROAD COMPLETE) 27 10 08JUL11 19JUL11
™ r ™ u 3lvcr ‘ ‘ . .  _____  . T. > 77 77 : fa ll n SFOUNDATONS(AFT6ftRWEH ROAD
COMPLETE) PG1240 FOUNDAT ONS (AFTER R VER ROAD COMPLETE 18 18 08JUL11 28JUL11
PG1300 JROUGHGRADE/SEAL SLA S FRP LEV L 1 SLA 27 27 10AUG11 10SEP11 ™ . 120Q
ERECTPHECA3T 54 60 1 OCT11 30DEC11 L  _____  EFECTmECAST pG WELD GROUT DETA L
PRECAST S 66 03NOV11 28JAN12 MWELD GROUT DETA LPP.ECAST PG1230 TOPP MG SLA S /
STA RS S RA L NGS 40 40 26NOV11 14JAN12  _____  PG1290 O/H NEP & L GHT F XTURES
55 36 23DEC11 04FE 12 . . . .M j n.. ( H GARAGE F N EH ES (PAlNT STR PNe/S
PG1250 GARAGE F N SH ES 36 35 16JAN12 25FE 12 j PG1270 çLEAN& PUNCH 3o 3o p6FE
12 l0MAR12 CLEA PUNC PG4000 lAUGERCAST P LES 3j 3 28JL NT1 [30JUN11 AUGERCAST P
LES PG4 FRP FOUNDAT ONS/STRUCTURAL SLA (EL 39.00) ‘ 2 oUUL 15JUL11 FRPFOU
ATHNSST UCTWALSLA O TO42 ERECT STRUCTURAL STEEL/METAL DECK/RCOF 6 6 0 NOV11
14N0V11 ‘ E.ECTSTF.CTUR LSTEE AL. OOFC PG4400 FRP SLA S ON fcETAL DECK  _____  2
2 15N0V11 lENCyTr FRP ON MÉTAL OEC TG422LT ERECT PAN STA RS & RA L NGS 6 6
15NQW11 21NOV11  _____  .. DEFECTP A P SS  _____  PG45 F REPROOF NG 4 4 17NOV11
21NOV11 F EPROOF NG T T FRAME/SHEATHJE FS 12 Ta 22NOVTr 15DEC11 G3FRAME PG48
ROORNG U LT UP 6 6 02DEC11 0 DEC11 ROOF NG HJ TUP PG49 aH EPROUGH N S 5 2
09DEC11 T ÊC . ‘ROUGH ra T 5 EXTER OR GLASS & gAZ NQVEST ULE 8 9D cT 30DEC11 ..
 _____  ‘ f. . M 1 ‘ VE3T LLEFRAM NG PG5040 VEST ULE FRAM NG 6 6 31DEC11 07JAN12
r J . . r  _____  ELEWTOH LO NTERCRFP AMW( PG5000 ELEVATORLO Y NTER ORFRAMNG 12
3 20FE 12 22FE 12 r r ...0. KTEF OHfW SHES/MEPTHMOUT PG5200 NTER OR F N SHES /
KEP TR MOUT 24 18 23FE 12 14WR12 PG5300 CLEAN& PUNCH 1 18J01 R12 2 m R £ OL
MWNCH Startda s f APR10 j Early ar EMa ga P nnacle Enterta nment S f fl Data
date P0APR11 . . ¥ A C CZacr t cal ar RnnrtJ OPMAV f 3 Atote/ &S/00 fl OT Rouge
LA 3 SurT nary ar PHaenum er 3gA MCC PROJECT 3278 0 Start m lestone po nt QPr
PyqSffterrg hc. lo F n sh n lestone po nt

 

 



--------------------------------------------------------------------------------



 



(IMAGE) [c18034c1803438.gif]

H ™ ‘ S PASSENGER ELEVATOR ( GP 3) PGPE3 1000 JPASSENGER ELEVATOR (GP 3) 3Q 30
16DECn 21JAN12 l>ASSE GÉSaEWT0R GP 3) NT. PGPE3 15QQ PASSENGER ELEVATOR (GP 3)
NT. F N SHES 10 JO 23JAN12 02FE 12 pASSENeEH ELEWTOR (QP 3) TEST S PGPE3 1900
PASSEMGER ELEVATOR (GP 3) TEST & AOJUST S  _____  5 03FE 12 09FE 12 PASSENOE
ELEVATOH(GP 1) ‘PGPE1 1000 PASSENGER ELEVATOR (GP 1) ™ 16DEC11 21JAH12 0
PASSENGER ELEVATOP (ap.f HT.F N PGPE1 15 PASSENGER ELEVATOR (GP 1) NT. F N SHES
10 10 23JAN12 02FE 12 .qppssmQs p. GF.n.TESTS PGPE1 1900 PASSENGER ELEVATOR (GP
1) TEST & ADJUST 6 6 03FE 12 09FE 12 pASSENe£f Q on(GP.4l PGPE4 1000 PASSENGER
ELEVATOR (GP 4) 30 30 23JAN 12 g5FE 12 HPASSe GEHELEVATOR GFM NT PGPE4 15
PASSENGER ELEVATOR (GP 4) NT. F N SHES Jl0  _____  10 27FE 12 08MAR12
FASSENGERELEVA OR GP 4> T PGPE4 19Q0 PASSENGER ELEVATOR (GP 4) TEST & ADJUST 6 6
09W.R12 15MAR12 ŒPASSENGEP. ELEVATOR (GP 2) PGPE2 1000 PASSENGER ELEVATOR (GP 2)
J30 30 23JAN12 25FE 12 apASS£NaER ( 3P.2). PGPE2 1500 PASSENGER ELEVATOH (GP 2)
NT. F N SHES 10 10 27FE 12 03rMR12 PASSÉNGERELEVATOH(GP.2>.T PGPE2 1900
PASSENGER ELEVATOR (GP 2J TEST & ADJUST 6 09MAR12 15MAR12 fflartdate 26APR10
''Earty ar ™fe %Ugg P nnacle Enterta nment R f Data date 0APR11 . . . n n A . 1
Cnt cal ar RMncfata Q2MAY11 Ht note cas no tsa on muge LM. Summary ar Pans num
Rr 36A MCC PROJECT 3278 Start m l estone po nt ©Pr nq ra3y$tmlnç. > F n sh m l
estone po nt

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
MANHATTAN CONSTRUCTION COMPANY
PINNACLE ENTERTAINMENT BATON ROUGE CASINO & RESORT
DESCRIPTION: CONTRACTORS PERSONNEL & RATES
DATE: 11 -May-11
PREPARED BY: DKD

                                                                             
Weekly Salary w/                                                       FUTA &
SUTA;             Monthly                             MCC           SS &
Medicare;             Computer             Monthly     TOTAL         PAYROLL    
      Worker’s Comp.;             Equip/Software/             Estimated On    
WEEKLY         CLASS   MCC DESCRIPTION /       Health Insurance;     Monthly
Cell     Network/Server/     Monthly Truck     Sits Safety and     BILLABLE    
    #   CLASSIFICATION   EMPLOYEE NAME   401 K     Phone Expenses     TI Line  
  Rental Charges     Quality Training     RATE     NOTES      
 
                                                            5  
PROJECT EXECUTIVE
  Duane K Duffy     6,517       150       490               216       7,373    
      15  
SR PROJECT MANAGER
  Michael Thompson     3,827       125       490               127       4,569  
        15  
SR PROJECT MANAGER
  Timothy Norton     3,870       125       490               128       4,613    
      20  
PROJECT MANAGER LI
  TBD                                                         25  
PROJECT MANAGER Lll
  Larry Rooney     2,210       125       490               82       2,907      
    25  
PROJECT MANAGER Lll
  TBD                                                         30  
ASST PROJECT MANAGER
  Jeffrey Allen     2,105       125       490               69       2,789      
    35  
SR SUPERINTENDENT
  Raymond Craig     3,992       125       490       900       132       5,639  
        40  
SUPERINTENDENT LI
  David Morton     2,544       125       490       900       84       4,143    
      40  
SUPERINTENDENT LI
  TBD                                                         40  
SUPERINTENDENT LI
  TBD                                                         45  
SUPERINTENDENT Lll
  David Keith Juneau     2,656       125       490       900       88      
4,259           45  
SUPERINTENDENT Lll
  William Gary King     2,549       125       490       900       84       4,148
          45  
SUPERINTENDENT Lll
  Ronnie Dunlop     2,314       125       490       900       76       3,905    
      45  
SUPERINTENDENT LII
  TBD                                                         50  
ASST SUPERINTENDENT
  TBD                                                         50  
ASST SUPERINTENDENT
  TBD                                                         55  
SR PROJECT ENGINEER
  Lucas Duffy     1,889       125       490               62       2,566        
  60  
MEP COORDINATOR
  TBD                                                         65  
PROJECT ENGINEER LI
  TBD                                                         65  
PROJECT ENGINEER LI
  TBD                                                         70  
PROJECT ENGINEER Lll
  Patrick Layhee     1,606       125       490               53       2,274    
      70  
PROJECT ENGINEER Lll
  George Ryan Lee     1,417       125       490               47       2,079    
      70  
PROJECT ENGINEER Lll
  David Steger     1,417       125       490               47       2,079      
    70  
PROJECT ENGINEER Lll
  TBD                                                         70  
PROJECT ENGINEER Lll
  TBD                                                         74  
SR SAFETY ENGINEER
  Charlie Myers     2,328       125       490               77       3,020      
    74  
SR SAFETY ENGINEER
  Chris Vollenweider     2,372       125       490               78       3,065
          75  
SAFETY ENGINEER
  TBD                                                         80  
FIELD ENGINEER LI
  Troy Anderson     2,093       125       490               69       2,777      
    80  
FIELD ENGINEER LI
  Andy Dupuy     2,066       125       490               68       2,749        
  85  
FIELD ENGINEER Lll
  William Teter     1,769       125       490               58       2,442      
    86  
FIELD ENGINEER HELPER
  TBD                                                         90  
FIELD OFFICE MANAGER
  Joye Frith     1,118       125       490               37       1,770        
  90  
FIELD OFFICE MANAGER
  Rhonda Rougeau     1,032       125       490               34       1,681    
      95  
SECRETARY
  TBD                                                         110  
SR ESTIMATOR
  TBD                                                         115  
ESTIMATOR
  Beverly Girgis     1,963       125       490               65       2,643    
         
ADMIN ASST
  TBD                                                        

NOTE: The staff weekly salary amounts are subject to a maximum adjustment of 5%
per year for yearly salary staff adjustments on 7/01/11 and 7/01/12.
Page 1 of 1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CONTRACTOR’S OWNED EQUIPMENT
5/11/11
MANHATTAN CONSTRUCTION COMPANY

                                      Ave. Monthly   Serial Number   Description
  Daily Rate     Rate   DS47A26600  
DATA COLLECTOR
    1.17       35.00   ZD3018  
THEODOLITE
    23.10       693.00   TBD  
TOTAL STATION (WITH ACCESSORIES)
    40.00       1,200.00   A16622732  
ROTATING LASER-LASERMARK
    9.50       285.00   TBD  
ICE MACHINE
    6.33       190.00   TX LIC #83M169  
TRAILER MOUNT GENERATOR
    10.83       325.00   TBD  
GENERATOR 5-6KW
    8.33       250.00   VARIES  
PICKUP TRUCK
    30.00       900.00   E45685  
16’ UTILITY TRAILER
    6.00       180.00   0088  
ATV
    20.00       600.00   1555  
ATV
    20.00       600.00   54773-01  
OFFICE TRAILER
    10.00       300.00   54740-01  
OFFICE TRAILER
    10.00       300.00   54705-01  
OFFICE TRAILER
    10.00       300.00   CUH618799  
TOSHIBA DP2840 COPIER
    13.03       391.00   A31621603266  
LUCENT PHONE SYSTEM (25 HAND SETS)
    12.50       380.00   VARIES  
COMPUTER (WITH T1, NETWORK, ET. AL.)
    16.33       490.00   VARIES  
COMPUTER AIRCARD (SPRINT)
    2.00       60.00   HC40357  
STORAGE CONTAINER 40’
    8.25       250.00   TBD  
STORAGE CONTAINER 20’
    6.25       190.00   VARIES  
MOBILE PHONE
    4.17       125.00   10H55JS064037A  
TELESCOPIC FORKLIFT 10,000#
    80.00       2,400.00   TBD  
TELESCOPIC FORKLIFT 6,000#
    36.17       1,085.00   TBD  
CONCRETE BUCKET 1 CY
    8.33       250.00   TBD  
CONCRETE BUCKET 2 CY
    12.50       375.00   TBD  
CONCRETE BUCKET 3 CY
    15.00       450.00   TBD  
CONCRETE (GEORGIA) BUGGY
    15.00       450.00   TBD  
CONCRETE VIBRATOR
    —       65.00   4TC6U0907349  
BACKHOE LOADER
    66.67       2,000.00   TBD  
SKIDSTEER
    36.67       1,100.00   TBD  
SWEEPER
    43.00       1,290.00   TBD  
WATER TRUCK 2000 GAL
    46.50       1,395.00   TBD  
LIGHT PLANT
    12.50       375.00   TBD  
SCISSOR LIFT 19’
    8.33       250.00   TBD  
60’ STRAIGHT BOOM LIFT (60’ DIESEL)
    45.00       1,350.00      
 
               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “E”
5/11/2011
CONTRACT DOCUMENT LOG
PINNACLE BATON ROUGE HOTEL AND CASINO
MANNING ARCHITECTS SCHEME #6 PROGRAM

              Volume 1: Site        
A0.10
  Drawing Index     2/10/2011  
C-1
  Index and Keymap     2/10/2011  
C-10.1
  Offsite Drainage     2/10/2011  
C-10.2
  Offsite Drainage     2/10/2011  
C-10.3
  Offsite Drainage     2/10/2011  
C-10.1
  Offsite Drainage     1/20/2011  
C-11.1
  Stormwater Pollution Prevention     2/10/2011  
C-3
  Overall Site Plan     2/10/2011  
C-4.1
  Demolition Plan     2/10/2011  
C-4.2
  Demolition Plan     2/10/2011  
C-5.9
  Sections     2/10/2011  
C-7.2
  Concrete Sloped Pavement and Details     2/10/2011  
C-7.3
  Crane Foundation Plan     2/10/2011  
C-8.1
  Drainage Layout     2/10/2011  
C-8.2
  Drainage Layout     2/10/2011  
C-8.3
  Drainage Layout     2/10/2011  
C-8.4
  Drainage Layout     2/10/2011  
C-8.5
  Drainage Layout     2/10/2011  
C-8.6
  Drainage Layout     2/10/2011  
C-8.7
  Drainage Layout     2/10/2011  
C-8.8
  Overall Drainage Plan     2/10/2011  
C-9.1
  Grading Layout     2/10/2011  
C-9.10
  Hotel-Garage Building pad Grading Plan     2/10/2011  
C-9.2
  Grading Layout     2/10/2011  
C-9.3
  Grading Layout     2/10/2011  
C-9.4
  Grading Layout     2/10/2011  
C-9.5
  Grading Layout     2/10/2011  
C-9.6
  Grading Layout     2/10/2011  
C-9.7
  Grading Layout     2/10/2011  
C-9.8
  Overall Grading Plan     2/10/2011  
C-9.9
  Overall Building Pad Layout Plan     2/10/2011  
A1.00
  Overall Architectural Site Plan     1/14/2011  
C-10.4
  Plan & Profile – Baseline A     12/21/2010  
C-10.5
  Plan & Profile – Baseline A     12/21/2010  
C-10.6
  Plan & Profile – U.S. Army Corps Baseline     12/21/2010  
C-10.7
  Plan & Profile – U.S. Army Corps Baseline     12/21/2010  
C-11.2
  Stormwater Pollution Prevention     2/10/2011  
C-12.1
  Utility Layout     12/21/2010  
C-12.2
  Onsite Utility Layout     12/21/2010  
C-14.1
  Levee Improvements – Plan Profile     1/14/2011  
C-14.10
  Levee Improvements – Cross Sections     1/14/2011  

 

1 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
C-14.11
  Levee Improvements – Cross Sections     1/14/2011  
C-14.12
  Levee Improvements – Cross Sections     1/14/2011  
C-14.13
  Levee Improvements – Cross Sections     1/14/2011  
C-14.14
  Levee Improvements – Cross Sections     1/14/2011  
C-14.15
  Levee Improvements – Cross Sections     1/14/2011  
C-14.16
  Levee Improvements – Cross Sections     1/14/2011  
C-14.17
  Levee Improvements – Cross Sections     1/14/2011  
C-14.18
  Levee Improvements – Cross Sections     1/14/2011  
C-14.19
  Levee Improvements – Cross Sections     1/14/2011  
C-14.2
  Levee Improvements – Plan Profile     1/14/2011  
C-14.3
  Levee Improvements – Cross Sections     1/14/2011  
C-14.4
  Levee Improvements – Typical Sections     1/14/2011  
C-14.5
  Levee Improvements – Cross Sections     1/14/2011  
C-14.6
  Levee Improvements – Cross Sections     1/14/2011  
C-14.7
  Levee Improvements – Cross Sections     1/14/2011  
C-14.8
  Levee Improvements – Cross Sections     1/14/2011  
C-14.9
  Levee Improvements – Cross Sections     1/14/2011  
C-16.3
  Miscellaneous Details     2/10/2011  
C-16.4
  Miscellaneous Details     2/10/2011  
C-16.5
  Miscellaneous Details     2/10/2011  
C-16.6
  Miscellaneous Details     2/10/2011  
C-2
  Existing Conditions     12/21/2010  
C-5.1
  Pavement Layout     12/21/2010  
C-5.2
  Typical Sections     12/21/2010  
C-5.3
  Typical Sections     12/21/2010  
C-5.4
  Typical Sections     12/21/2010  
C-5.5
  Typical Sections     12/21/2010  
C-5.6
  Typical Sections     12/21/2010  
C-5.7
  Typical Sections     12/21/2010  
C-5.8
  Typical Sections     12/21/2010  
C-6.1
  Geometric Layout     12/21/2010  
C-6.2
  Geometric Layout     12/21/2010  
C-6.3
  Geometric Layout     12/21/2010  
C-6.4
  Geometric Layout     12/21/2010  
C-6.5
  Geometric Layout     12/21/2010  
C-6.6
  Geometric Layout     12/21/2010  
C-6.7
  Geometric Layout     12/21/2010  
C-7.1
  Basin Layout     12/21/2010  
E1.00
  Electrical Overview Site     12/21/2010  
E1.11
  Electrical Site Plan     12/21/2010  
E1.12
  Electrical Site Plan     12/21/2010  
E1.13
  Electrical Site Plan     12/21/2010  
E1.15
  Electrical Site Plan     12/21/2010  
E1.16
  Electrical Site Plan     12/21/2010  
E1.17
  Electrical Site Plan     12/21/2010  
E1.18
  Electrical Site Plan     12/21/2010  
E1.19
  Electrical Site Plan     12/21/2010  
E1.21
  Electrical Site Plan     12/21/2010  

 

2 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
E1.22
  Electrical Site Plan     12/21/2010  
E1.23
  Electrical Site Plan     12/21/2010  
E1.24
  Electrical Site Plan     12/21/2010  
E1.25
  Electrical Site Plan     12/21/2010  
E1.26
  Electrical Site Plan     12/21/2010  
L1.01
  Landscape Sheet Index     12/21/2010  
L1.02
  Landscape Orientation Plan     12/21/2010  
L1.03
  Landscape Finish Schedule     12/21/2010  
L1.04
  Landscape Site Graphic     12/21/2010  
L2.01
  Landscape Call Out Plan     12/21/2010  
L2.02
  Landscape Call Out Plan     12/21/2010  
L2.03
  Landscape Call Out Plan     12/21/2010  
L2.04
  Landscape Call Out Plan     12/21/2010  
L2.05
  Landscape Call Out Plan     12/21/2010  
L2.06
  Landscape Call Out Plan     12/21/2010  
L2.07
  Landscape Call Out Plan     12/21/2010  
L2.08
  Landscape Call Out Plan     12/21/2010  
L2.09
  Landscape Call Out Plan     12/21/2010  
L2.10
  Landscape Call Out Plan     12/21/2010  
L2.11
  Landscape Call Out Plan     12/21/2010  
L2.12
  Landscape Call Out Plan     12/21/2010  
L2.13
  Landscape Call Out Plan     12/21/2010  
L2.14
  Landscape Call Out Plan     12/21/2010  
L2.15
  Landscape Call Out Plan     12/21/2010  
L2.16
  Landscape Call Out Plan     12/21/2010  
L2.17
  Landscape Call Out Plan     12/21/2010  
L2.18
  Landscape Call Out Plan     12/21/2010  
L2.19
  Landscape Call Out Plan     12/21/2010  
L3.01
  Landscape Notes/Legends     12/21/2010  
M1.00
  Mechanical Overview Site Plan     12/21/2010  
M1.22
  Mechanical Site Plan     12/21/2010  
M1.23
  Mechanical Site Plan     12/21/2010  
M1.27
  Mechanical Site Plan     12/21/2010  
P1.00
  Plumbing Overview Site Plan     12/21/2010  
P1.22
  Plumbing Site Plan     12/21/2010  
P1.23
  Plumbing Site Plan     12/21/2010  
P1.27
  Plumbing Site Plan     12/21/2010  
A0.00
  Site Cover Sheet     1/14/2011  
A0.11
  Drawing Index     1/14/2011  
A0.30
  Overall Architectural Key Plan     1/14/2011  
A1.10
  Site Plan     12/21/2010  
A1.11
  Site Plan     12/21/2010  
A1.12
  Site Plan     12/21/2010  
A1.13
  Site Plan     12/21/2010  
A1.14
  Site Plan     12/21/2010  
A1.15
  Site Plan     12/21/2010  
A1.16
  Site Plan     12/21/2010  
A1.17
  Site Plan     12/21/2010  

 

3 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
A1.18
  Site Plan     12/21/2010  
A1.19
  Site Plan     12/21/2010  
A1.20
  Site Plan     12/21/2010  
A1.21
  Site Plan     12/21/2010  
A1.22
  Site Plan     12/21/2010  
A1.23
  Site Plan     12/21/2010  
A1.24
  Site Plan     12/21/2010  
A1.25
  Site Plan     12/21/2010  
A1.26
  Site Plan     12/21/2010  
A1.27
  Site Plan     12/21/2010  
C-10.10
  Plan & Profile – U.S. Army Corps Baseline     11/12/2010  
C-10.11
  Plan & Profile – U.S. Army Corps Baseline     11/12/2010  
C-10.12
  Plan & Profile – U.S. Army Corps Baseline     11/12/2010  
C-10.8
  Plan & Profile – U.S. Army Corps Baseline     11/12/2010  
C-10.9
  Plan & Profile – U.S. Army Corps Baseline     11/12/2010  
C-12.3
  Utility Details     11/12/2010  
C-13.1
  Plan and Profile – Baseline A     12/21/2010  
C-13.2
  Plan and Profile – Baseline A     12/21/2010  
C-13.3
  Plan and Profile – Baseline A     12/21/2010  
C-13.4
  Plan and Profile – Baseline A     12/21/2010  
C-13.5
  Plan and Profile – Baseline A     12/21/2010  
C-14.20
  Levee Improvements – Cross Sections     1/14/2011  
C-14.21
  Levee Improvements – Cross Sections     1/14/2011  
C-14.22
  South Levee – Cross Sections     1/14/2011  
C-14.23
  South Levee – Cross Sections     1/14/2011  
C-14.24
  South Levee – Cross Sections     1/14/2011  
C-14.25
  South Levee – Cross Sections     1/14/2011  
C-14.26
  South Levee – Cross Sections     1/14/2011  
C-14.27
  South Levee – Cross Sections     1/14/2011  
C-14.28
  South Levee – Cross Sections     1/14/2011  
C-15.1
  Striping and Signage Layout     12/21/2010  
C-15.2
  Striping and Signage Layout     12/21/2010  
C16.1
  ADA Details     12/21/2010  
C16.2
  Miscellaneous Details     12/21/2010  
C-6.8
  Curve Data Tables     11/12/2010  
C-7.2A
  Concrete Sloped Pavement     1/14/2011  
C-7.2B
  Concrete Sloped Pavement and Details     1/14/2011  
C-7.4
  Joint Layout     12/21/2010  
C-8.9
  Overall Drainage Plan     11/12/2010  
C-9.11
  Support facility Building Pad Grading Plan     2/10/2011  
CS-1
  Phase 1 Construction General Notes     1/14/2011  
CS-2
  Phase 1 Construction General Layout     1/14/2011  
CS-3
  Phase 1 Construction Foundation Plan     1/14/2011  
CS-4
  Phase 1 Construction Bents 46R, 47R & 52R-62R Plan & Elevation     1/14/2011  
CS-5
  Phase 1 Construction Bents 48R – 51R Plan & Elevation     1/14/2011  
CS-6
  Phase 1 Construction Loading Dock Drive Platform Deck Plan     1/14/2011  
CS-7
  Phase 1 Construction Deck Details (1 of 2)     1/14/2011  
CS-8
  Phase 1 Construction Deck Details (2 of 2)     1/14/2011  

 

4 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
CS-9
  Phase 1 Construction Miscellaneous Details     1/14/2011  
E0.10
  Symbol List     12/21/2010  
E0.11
  Standard Details Grounding Methods     12/21/2010  
E1.10
  Electrical Site Plan     11/12/2010  
E1.14
  Electrical Site Plan     11/12/2010  
E1.20
  Electrical Site Plan     11/12/2010  
E1.27
  Electrical Site Plan     11/12/2010  
E3.00
  Single Line Diagram – Normal     11/12/2010  
E3.01
  Single Line Diagram – Emergency     11/12/2010  
E3.02
  Low Voltage Riser Diagram     12/21/2010  
E4.00
  Feeder, Transformer, and Light Fixture Schedule     11/12/2010  
E4.00
  Feeder, Transformer, and Light Fixture Schedule     12/21/2010  
E4.10
  Panel Schedules – Normal     11/12/2010  
E4.10
  Panel Schedules – Normal     12/21/2010  
E4.11
  Panel Schedules – Emergency     11/12/2010  
E4.20
  Distribution Equipment Schedules     11/12/2010  
E4.30
  Ductbank Sections     12/21/2010  
E4.31
  Ductbank Sections     12/21/2010  
L3.02
  Landscape Construction Details     12/21/2010  
L4.01
  Landscape Irrigation Master Plan     12/21/2010  
L4.02
  Landscape Irrigation Master Plan     12/21/2010  
L4.03
  Landscape Irrigation Master Plan     12/21/2010  
L4.04
  Landscape Irrigation Master Plan     12/21/2010  
L4.05
  Landscape Irrigation Master Plan     12/21/2010  
L4.06
  Landscape Irrigation Master Plan     12/21/2010  
L4.07
  Landscape Irrigation Master Plan     12/21/2010  
L4.08
  Landscape Irrigation Master Plan     12/21/2010  
L4.09
  Landscape Irrigation Master Plan     12/21/2010  
L4.10
  Landscape Irrigation Master Plan     12/21/2010  
L4.11
  Landscape Irrigation Master Plan     12/21/2010  
L4.12
  Landscape Irrigation Master Plan     12/21/2010  
L4.13
  Landscape Irrigation Master Plan     12/21/2010  
L4.14
  Landscape Irrigation Master Plan     12/21/2010  
L4.15
  Landscape Irrigation Master Plan     12/21/2010  
L4.16
  Landscape Irrigation Master Plan     12/21/2010  
L4.17
  Landscape Irrigation Master Plan     12/21/2010  
L4.18
  Landscape Irrigation Master Plan     12/21/2010  
L4.19
  Landscape Irrigation Master Plan     12/21/2010  
L5.01
  Landscape Irrigation Notes/Legends     12/21/2010  
L5.02
  Landscape Irrigation Details     12/21/2010  
L5.03
  Landscape Irrigation Details     12/21/2010  
L6.01
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.02
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.03
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.04
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.05
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.06
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.07
  Landscape Planting Plan Trees and Groundcover     12/21/2010  

 

5 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
L6.08
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.09
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.10
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.11
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.12
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.13
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.14
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.15
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.16
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.17
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.18
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
L6.19
  Landscape Planting Plan Trees and Groundcover     12/21/2010  
M0.10
  General Notes, Abbreviations, and Symbol List     12/21/2010  
M0.20
  Mechanical Details     12/21/2010  
M0.21
  Mechanical Details     12/21/2010  
M0.22
  Mechanical Details     12/21/2010  
M0.23
  Mechanical Details     12/21/2010  
P0.10
  General Notes, Abbreviations, and Symbol List     12/21/2010  
P0.20
  Plumbing Details     12/21/2010  
P0.21
  Plumbing Details     12/21/2010  
S-1
  Foundation Plan     11/12/2010  
S-10
  Bents 42-50 Plan & Elevation     11/12/2010  
S-2
  Foundation Plan     11/12/2010  
S-3
  Foundation Plan     11/12/2010  
S-4
  Bents 26-34 Plan & Elevation     11/12/2010  
S-5
  Bents 28-31 Plan & Elevation     11/12/2010  
S-6
  Bents 35-36 Plan & Elevation     11/12/2010  
S-7
  Bent 37 Plan & Elevation     11/12/2010  
S-8
  Bents 38-39 Plan & Elevation     11/12/2010  
S-9
  Bents 40-41 Plan & Elevation     11/12/2010  
 
            Volume 2: Tower        
AV0.01
  Symbols and Legends     12/21/2010  
AV1.00
  Overall Audio/Visual Site Plan     12/21/2010  
AV1.16
  Audio/Visual Site Plan     12/21/2010  
AV1.22
  Audio/Visual Site Plan     12/21/2010  
AV1.23
  Audio/Visual Site Plan     12/21/2010  
AV4.01
  A/V Fixture Schedule     12/21/2010  
AV7.01
  Overall AV Topology – Site     12/21/2010  
AV7.02
  Overall Topology     11/12/2010  
LD0.01
  Symbols and Legends     12/21/2010  
LD0.02
  Notes     12/21/2010  
LD1.00
  Overall Lighting Site Plan     12/21/2010  
LD1.13
  Lighting Site Plan     12/21/2010  
LD1.15
  Lighting Site Plan     12/21/2010  
LD1.16
  Lighting Site Plan     12/21/2010  
LD1.17
  Lighting Site Plan     12/21/2010  
LD1.18
  Lighting Site Plan     12/21/2010  

 

6 of 54



--------------------------------------------------------------------------------



 



EXHIBIT“E”

             
LD1.20
  Lighting Site Plan     12/21/2010  
LD1.21
  Lighting Site Plan     12/21/2010  
LD1.22
  Lighting Site Plan     12/21/2010  
LD1.23
  Lighting Site Plan     12/21/2010  
LD1.26
  Lighting Site Plan     12/21/2010  
LD1.27
  Lighting Site Plan     12/21/2010  
LD4.01
  Lighting Fixture Schedule     12/21/2010  
LD4.01
  Lighting Fixture Schedule     11/12/2010  
LD7.02
  Overall Topology     11/12/2010  
TA0.00
  Cover Sheet     2/4/2011  
TA0.10
  Drawing Index     2/15/2011  
TA0.10
  Drawing Index     2/4/2011  
TA0.10
  Drawing Index     2/2/2011  
TA0.11
  Drawing Index     2/4/2011  
TA0.12
  Drawing Index     12/21/2010  
TA0.13
  Drawing Index     12/21/2010  
TA0.14
  Drawing Index     11/23/2010  
TA0.17
  Drawing Index     11/23/2010  
TA0.20
  Information Site Package     12/21/2010  
TA0.21
  ADA Notes and Figures     12/21/2010  
TA0.30
  Overall Architectural Key Plan     12/21/2010  
TA0.40
  Wall Types     12/21/2010  
TA0.41
  Wall Types     12/21/2010  
TA1.00
  Overall Architectural Site Plan     11/23/2010  
TA2.10
  Hotel Tower Floor Plans Level 0 Level 1     12/21/2010  
TA2.20
  Hotel Tower Floor Plans Level 1.5 Level 2     12/21/2010  
TA2.30
  Hotel Tower Floor Plans Level 3 Level 4-11     12/21/2010  
TA2.40
  Hotel Tower Floor Plans Level 12 Roof Plan     12/21/2010  
TA2.50
  Hotel Tower Lower Roof Plan Upper Roof Plan     12/21/2010  
TA3.10
  Hotel Tower East Elevation     12/21/2010  
TA3.20
  Hotel Tower West Elevation     12/21/2010  
TA3.30
  Hotel Tower North and South Elevations     12/21/2010  
TA3.40
  Hotel Tower South Elevation     12/21/2010  
TA3.50
  Hotel Tower Building Section     12/21/2010  
TA3.60
  Hotel Tower Building Section     12/21/2010  
TA3.70
  Hotel Tower Building Section     12/21/2010  
TA4.10
  Room Finish Schedule     12/21/2010  
TA4.20
  Door Schedule     12/21/2010  
TA4.21
  Door Schedule     12/21/2010  
TA4.22
  Door Schedule     12/21/2010  
TA4.30
  Head, Jamb, Sill Details     12/21/2010  
TA4.31
  Head, Jamb, Sill Details     12/21/2010  
TA6.01
  Hotel Shower Details     12/21/2010  
TA6.01
  Hotel Shower Details     11/12/2010  
TA6.02
  Guestroom Details     12/21/2010  
TA6.03
  Enlarged Elevations     12/21/2010  
TA7.00
  Hotel Tower Stair Plans     12/21/2010  
TA7.10
  Hotel Tower Stair Plans & Sections     12/21/2010  

 

7 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TA7.20
  Hotel Tower Stair Plans & Sections     12/21/2010  
TA8.00
  Enlarged Plans Guestroom Mock-Up Package     11/12/2010  
TA8.01
  Schedule & Details Mock-Up Package     11/12/2010  
TA8.10
  Hotel Tower Enlarged Guestroom Plans/RCPS     12/21/2010  
TA8.11
  Hotel Tower Enlarged Guestroom Plans/RCPS     12/21/2010  
TA8.12
  Hotel Tower Enlarged Guestroom Plans/RCPS     12/21/2010  
TA8.13
  Hotel Tower Enlarged Guestroom Plans/RCPS     12/21/2010  
TA8.14
  Hotel Tower Enlarged Guestroom Plans/RCPS     12/21/2010  
TA8.16
  Hotel Tower Enlarged Typical Guestroom Bath Plans     12/21/2010  
TA8.17
  Hotel Tower Enlarged Typical Guestroom Bath Plans     12/21/2010  
TA8.30
  Hotel Tower Enlarged Sections     12/21/2010  
TA8.31
  Hotel Tower Enlarged Sections     12/21/2010  
TA9.10
  Hotel Tower Reflected Ceiling Level 0 Level 1     12/21/2010  
TA9.20
  Hotel Tower Reflected Ceiling Level 1.5 Level 2     12/21/2010  
TA9.30
  Hotel Tower Reflected Ceiling Plans Level 3 Levels 4-11     12/21/2010  
TA9.40
  Hotel Tower Reflected Plan Level 12 Roof Plan     12/21/2010  
TAS 2.50
  Hotel Tower Slab Plans Lower/Upper Roof Level     12/21/2010  
TAS2.10
  Hotel Tower Slab Plans Level 0 and Level 1     2/4/2011  
TAS2.20
  Hotel Tower Slab Plans Level 1.5 and Level 2     2/4/2011  
TAS2.30
  Hotel Tower Slab Plans Level 3 and levels 4-11     2/4/2011  
TAS2.40
  Hotel Tower Slab Plan Level 12 Roof Slab     2/4/2011  
TAS2.50
  Thotel Tower Slab Plan Roof Level     2/4/2011  
TAS2.60
  Garage Elevator Tower Slab Plan     2/4/2011  
TAV0.01
  Symbols and Legends     12/21/2010  
TAV2.10
  Hotel Tower Audio Visual Plans Level 0 and 1     12/21/2010  
TAV2.20
  Hotel Tower Audio Visual Plans Level 1.5 and 2     12/21/2010  
TAV2.40
  Hotel Tower Audio Visual Plans Level 12     12/21/2010  
TAV4.01
  AV Fixture Schedule     12/21/2010  
TAV7.01
  Overall Topology Hotel Tower     12/21/2010  
TAV9.10
  Hotel Tower Audio Visual RCP Level 1 (Casino)     12/21/2010  
TAV9.20
  Hotel Tower Audio Visual RCP Level 2     12/21/2010  
TAV9.40
  Hotel Tower Audio Visual RCP Level 12     12/21/2010  
TC1.00
  Tower Grading     2/4/2011  
TE0.10
  Symbol List and General Notes     12/21/2010  
TE0.10
  Symbol List, Specifications & Panel Schedule     11/12/2010  
TE0.11
  Standard Details and Grounding Methods     12/21/2010  
TE0.20
  Single Line Diagram, Panel & Lighting Fixture Schedules     11/12/2010  
TE2.10
  Hotel Tower Power/Signal Plans Level 1 & 2     12/21/2010  
TE2.20
  Hotel Tower Power/Signal Plans Level 1.5 & 2     12/21/2010  
TE2.30
  Hotel Tower Power/Signal Plans Level 3 & 4     12/21/2010  
TE2.31
  Hotel Tower Power/Signal Plans Level 5 & 6     12/21/2010  
TE2.32
  Hotel Tower Power/Signal Plans Level 7 & 8     12/21/2010  
TE2.33
  Hotel Tower Power/Signal Plans Level 9 & 10     12/21/2010  
TE2.34
  Hotel Tower Power/Signal Plan Level 11 & 12     12/21/2010  
TE2.40
  Hotel Tower Power/Signal Plans Level 11.5 & 12     12/21/2010  
TE2.50
  Hotel Tower Power Lower Roof and Upper Roof Plans     12/21/2010  
TE2.60
  Hotel Tower Power/Signal Plans Level 9 & 10     11/12/2010  
TE2.70
  Hotel Tower Power/Signal Plans Level 11 & 12     11/12/2010  

 

8 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TE2.80
  Hotel Tower Power/Signal Plans Roof Levels     11/12/2010  
TE3.00
  Single Line Diagram – Normal     12/21/2010  
TE3.01
  Single Line Diagram – Emergency     12/21/2010  
TE3.10
  Riser Diagrams     12/21/2010  
TE3.11
  Riser Diagrams     12/21/2010  
TE3.12
  Riser Diagrams     12/21/2010  
TE4.00
  Feeder, Transformer & Lighting Fixture Schedules     12/21/2010  
TE4.01
  Lighting Fixture and Compliance Certificate     12/21/2010  
TE4.10
  Panel Schedules – Normal     11/12/2010  
TE4.11
  Panel Schedules – Normal     12/21/2010  
TE4.12
  Panel Schedules – Normal     11/12/2010  
TE4.13
  Panel Schedules – Emergency     12/21/2010  
TE4.20
  Distribution Equipment Schedules     12/21/2010  
TE5.00
  Enlarged Electrical Plans     12/21/2010  
TE5.01
  Enlarged Electrical Plans     12/21/2010  
TE8.00
  Enlarged Guestrooms Electrical Plans     11/12/2010  
TE8.10
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TE8.11
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TE8.12
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TE8.20
  Hotel Tower Enlarged Typical Cooridor     12/21/2010  
TE9.10
  Hotel Tower Lighting Plans Level 0 & 1     12/21/2010  
TE9.20
  Hotel Tower Lighting Plans Level 1.5 & 2     12/21/2010  
TE9.30
  Hotel Tower Lighting Plans Level 3 & Levels 4-11     12/21/2010  
TE9.31
  Hotel Tower Lighting Plans Level 5 & 6     12/21/2010  
TE9.32
  Hotel Tower Lighting Plans Level 7 & 8     12/21/2010  
TE9.33
  Hotel Tower Lighting Plans Level 9 & 10     12/21/2010  
TE9.34
  Hotel Tower Lighting Plans Level 11     12/21/2010  
TE9.40
  Hotel Tower Lighting Plans Level 12 and Roof     12/21/2010  
TE9.50
  Hotel Tower Lighting Plans Level 7 & 8     11/12/2010  
TE9.60
  Hotel Tower Lighting Plans Level 9 & 10     11/12/2010  
TE9.70
  Hotel Tower Lighting Plans Level 11 & 12     11/12/2010  
TFA0.01
  Hotel Fire Alarm General Notes     12/21/2010  
TFA0.10
  Hotel Tower Fire Alarm Plan Level 0     12/21/2010  
TFA0.20
  Hotel Tower Fire Alarm Plan Level 1     12/21/2010  
TFA0.30
  Hotel Tower Fire Alarm Plan Level 1.5     12/21/2010  
TFA0.40
  Hotel Tower Fire Alarm Plan Level 2     12/21/2010  
TFA0.50
  Hotel Tower Fire Alarm Plan Level 3     11/12/2010  
TFA0.60
  Hotel Tower Fire Alarm Plan Level 4-11     11/12/2010  
TFA0.70
  Hotel Tower Fire Alarm Plan Level 11.5     11/12/2010  
TFA0.80
  Hotel Tower Fire Alarm Plan Level 12     11/12/2010  
TFP0.00
  Hotel Tower Fire Protection General Notes     12/21/2010  
TFP0.10
  Hotel Tower Fire Protection Plan Level 0     12/21/2010  
TFP0.20
  Hotel Tower Fire Protection Plan Level 1     12/21/2010  
TFP0.30
  Hotel Tower Fire Protection Plan Level 1.5     12/21/2010  
TFP0.40
  Hotel Tower Fire Protection Plan Level 2     12/21/2010  
TFP0.50
  Hotel Tower Fire Protection Plan Level 3     11/12/2010  
TFP0.60
  Hotel Tower Fire Protection Plan Level 4-11     11/12/2010  
TFP0.70
  Hotel Tower Fire Protection Plan Level 11.5     11/12/2010  

 

9 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TFP0.80
  Hotel Tower Fire Protection Plan Level 12     11/12/2010  
TFP0.90
  Hotel Tower Fire Protection Plan Roof Plan     11/12/2010  
TFP5.00
  Hotel Tower Fire Protection Details     12/21/2010  
TFP5.01
  Hotel Tower Fire Protection Details     12/21/2010  
T-FSA1
  Room Service Floor Plan     12/21/2010  
T-FSA2
  Room Service Equipment Schedule and Requirements     12/21/2010  
T-FSA3
  Room Service Food Service Plumbing Plan     12/21/2010  
T-FSA4
  Room Service Food Service Electrical Plan     12/21/2010  
T-FSA5
  Room Service Food Service Building Conditions Beverage Conduits     12/21/2010
 
T-FSA6
  Room Service Food Service Refridgeration Plan     12/21/2010  
T-FSA6.1
  Room Service Food Service Refridgeration Plan     12/21/2010  
T-FSA7
  Room Service Exhaust Hood Plan     12/21/2010  
T-FSA7.1
  Room Service Exhaust Hood Plan     12/21/2010  
T-FSA7.2
  Room Service Exhaust Hood Plan     12/21/2010  
T-FSA7.3
  Room Service Exhaust Hood Plan     12/21/2010  
T-FSA7.4
  Room Service Exhaust Hood Plan     12/21/2010  
T-FSB1
  Meeting Rooms Food Service Floor Plan and Schedule     12/21/2010  
T-FSB2
  Meeting Rooms Food Service Plumbing Plan Electrical Plan     12/21/2010  
T-FSC1
  Pool bar Floor Plan Schedule and Requirements     12/21/2010  
T-FSC2
  Pool Bar Plumbing Plan Electrical Plan     12/21/2010  
T-FSC3
  Pool Bar Building Conditions Beverage Conduits Refridgeration Plan    
12/21/2010  
TID0.00
  Cover Sheet     11/12/2010  
TID0.01
  General Notes     12/21/2010  
TID0.02
  Sheet Index     11/12/2010  
TID0.03
  BOH Interiors Finish Schedule     12/21/2010  
TID0.10
  General Notes Guestroom Mock-Up Package     11/12/2010  
TID0.11
  Schedules Guestroom Mock-Up Package     11/12/2010  
TID1.00
  Overall Plan Service Level     12/21/2010  
TID1.00
  Plan & RCP Guestroom Mock-Up Package     11/12/2010  
TID1.01
  Overall RCP Service Level     12/21/2010  
TID1.10
  Overall Plan Floor 2     12/21/2010  
TID1.11
  Overall RCP Floor 2     12/21/2010  
TID1.20
  Overall Plan Floor 2     11/12/2010  
TID1.20
  Overall Plan 1.5     12/21/2010  
TID1.21
  Overall RCP Floor 2     11/12/2010  
TID1.21
  Overall RCP 1.5     12/21/2010  
TID1.30
  Overall Plan Floor 3     11/12/2010  
TID1.30
  Overall Plan Floor 2     12/21/2010  
TID1.31
  Overall RCP Floor 3     11/12/2010  
TID1.31
  Overall RCP Floor 2     12/21/2010  
TID1.40
  Overall Plans Floors 4-11     11/12/2010  
TID1.40
  Overall Plan Floor 3     12/21/2010  
TID1.41
  Overall RCP Floors 4-11     11/12/2010  
TID1.41
  Overall RCP Floor 3     12/21/2010  
TID1.50
  Overall Plan Floor 12     11/12/2010  
TID1.50
  Overall Plan Floors 4-11     12/21/2010  
TID1.51
  Overall RCP Floor 12     11/12/2010  
TID1.51
  Overall RCP Floors 4-11     12/21/2010  

 

10 of 54



--------------------------------------------------------------------------------



 



EXHIBIT’E”

             
TID1.60
  Overall Plan Floor 12     12/21/2010  
TID1.61
  Overall RCP Floor 12     12/21/2010  
TID2.00
  Entry & Lobby Enlarged Plan     12/21/2010  
TID2.00
  Elevations Dbl Queen Guestroom Mock-Up Package     11/12/2010  
TID2.01
  Entry & Lobby Enlarged RCP     12/21/2010  
TID2.01
  Elevations Dbl Queen Guestroom Mock-Up Package     11/12/2010  
TID2.02
  Elevations King Guestroom Mock-Up Package     11/12/2010  
TID2.03
  Elevations King Guestroom Mock-Up Package     11/12/2010  
TID2.04
  Elevations Corridor Guestroom Mock-Up Package     11/12/2010  
TID2.10
  Meeting Room & Offices Enlarged Plan     12/21/2010  
TID2.11
  Meeting Room & Offices Enlarged RCP     12/21/2010  
TID2.11
  Meeting Room Elevations Floor 1     12/21/2010  
TID2.20
  Restroom Plan Floor 1     12/21/2010  
TID2.21
  Restroom RCPs Floor 1     12/21/2010  
TID2.22
  Lobby Restroom Elevations     12/21/2010  
TID2.23
  BOH Restrooms Elevations     12/21/2010  
TID2.30
  Entry & Lobby Enlarged Plan Floor 2     12/21/2010  
TID2.31
  Entry & Lobby Enlarged RCP Floor 2     12/21/2010  
TID3.00
  Elevator Lobby Enlarged Plan Floors 1-11     11/12/2010  
TID3.00
  Elevator Lobby Plans     12/21/2010  
TID3.00
  Details Guestroom Mock-Up Package     11/12/2010  
TID3.01
  Elevator Lobby Enlarged RCP Floors 1-11     11/12/2010  
TID3.01
  Elevator Lobby RCPs     12/21/2010  
TID3.02
  Elevator Lobby Elevations     12/21/2010  
TID3.03
  Elevator Lobby Elevations     12/21/2010  
TID3.10
  Elevator Lobby Enlarged Plan Floor 12     11/12/2010  
TID3.10
  Elevator Cars Enlarged Plans, RCPs & Elevations     12/21/2010  
TID3.11
  Elevator Lobby Enlarged RCP Floor 12     11/12/2010  
TID3.40
  Hotel Cooridor Elevations     12/21/2010  
TID3.41
  Hotel Cooridor Elevations     12/21/2010  
TID3.42
  Hotel Cooridor Elevations     12/21/2010  
TID3.43
  Hotel Cooridor Elevations     12/21/2010  
TID3.44
  Hotel Cooridor Elevations     12/21/2010  
TID3.45
  Hotel Cooridor Elevations     12/21/2010  
TID3.46
  Hotel Cooridor Elevations     12/21/2010  
TID4.00
  Typical King Enlarged Plan Floors 2-11     12/21/2010  
TID4.01
  Typ. King Enlarged RCP Floors 2-11     12/21/2010  
TID4.02
  Typ King Elevations Floors 2-11     12/21/2010  
TID4.03
  Typ King Elevations Floors 2-12     12/21/2010  
TID4.10
  Typ. Dbl. Queen Enlarged Plan Floors 2-11     12/21/2010  
TID4.11
  Typ. Dbl. Queen Enlarged RCP Floors 2-11     12/21/2010  
TID4.12
  Typ Queen Elevations Floors 2-11     12/21/2010  
TID4.13
  Typ Queen Elevations Floors 2-12     12/21/2010  
TID4.20
  King ADA Enlarged Plan     12/21/2010  
TID4.21
  King ADA Enlarged RCP     12/21/2010  
TID4.22
  ADA King Elevations     12/21/2010  
TID4.23
  ADA King Elevations     12/21/2010  
TID4.30
  Ext. Dbl. Queen Enlarged Plan Floors 2-11     12/21/2010  

 

11 of 54



--------------------------------------------------------------------------------



 



EXHIBIT“E”

             
TID4.31
  Ext. Dbl. Queen Enlarged RCP Floors 2-11     12/21/2010  
TID4.32
  Junior Suite Enlarged Plan Floors 2-11     12/21/2010  
TID4.33
  Extended Double Queen Elevations     12/21/2010  
TID4.40
  Junior Suite Enlarged Plan Floors 2-11     11/12/2010  
TID4.41
  Junior Suite Enlarged RCP Floors 2-11     11/12/2010  
TID4.60
  Drawing Name     11/12/2010  
TID4.61
  Bridge Suite Enlarged RCP Floors 4-11     11/12/2010  
TID4.65
  Drawing Name     11/12/2010  
TID4.66
  Bridge Suite Enlarged RCP Floor 12     11/12/2010  
TID4.80
  Two Bay Suite Enlarged Plan Floors 3-11     11/12/2010  
TID4.81
  Two Bay Suite Enlarged RCP Floors 3-11     11/12/2010  
TID5.00
  Junior Suite Enlarged Plan Floors 2-11     12/21/2010  
TID5.00
  Three Bay Suite Enlarged Plan Floor 12     11/12/2010  
TID5.01
  Junior Suite Enlarged Plan Floors 2-12     12/21/2010  
TID5.02
  Junior Suite Elevations     12/21/2010  
TID5.03
  Junior Suite Elevations     12/21/2010  
TID5.04
  Junior Suite ADA Bathroom Elevations Floor 2 Only     12/21/2010  
TID5.20
  Bridge Suite Enlarged Plan Floors 3-11     12/21/2010  
TID5.21
  Bridge Suite Enlarged Plan Floors 3-11     12/21/2010  
TID5.22
  Bridge Suite Elevations     12/21/2010  
TID5.23
  Bridge Suite Elevations     12/21/2010  
TID5.24
  Bridge Suite ADA Bathroom Elevations Floor 11 Only     12/21/2010  
TID5.30
  Two Bay Suite Enlarged Plan Floors 2-11     12/21/2010  
TID5.31
  Two Bay Suite Enlarged RCP Floors 2-11     12/21/2010  
TID5.32
  Two Bay Suite Elevations     12/21/2010  
TID5.33
  Two Bay Suite Elevations     12/21/2010  
TID6.00
  Bridge Suite Enlarged Plan Floor 12     12/21/2010  
TID6.00
  Sundries Enlarged Plan Floor 2     11/12/2010  
TID6.01
  Bridge Suite Enlarged RCP Floor 12     12/21/2010  
TID6.02
  Bridge Suite Elevations Floor 12     12/21/2010  
TID6.03
  Bridge Suite Elevations Floor 13     12/21/2010  
TID6.10
  Three Bay Suite Enlarged Plan Floor 12     12/21/2010  
TID6.11
  Three Bay Suite Enlarged RCP Floor 12     12/21/2010  
TID6.12
  Three Bay Suite Elevations Floor 12     12/21/2010  
TID6.13
  Three Bay Suite Elevations Floor 12     12/21/2010  
TID6.14
  Three Bay Suite Elevations     12/21/2010  
TID7.00
  Sundries Enlarged Plan Floor 2     12/21/2010  
TID7.01
  Sundries Enlarged Plan Floor 2     12/21/2010  
TID7.02
  Sundries Elevations Floor 2     12/21/2010  
TID7.03
  Sundries Elevations Floor 2     12/21/2010  
TID8.00
  Pool Area Enlarged Plan Floor 12     12/21/2010  
TID8.10
  Fitness Area & Restrooms Plan Floor 12     12/21/2010  
TID8.11
  Fitness Area & Restrooms RCP Floor 12     12/21/2010  
TID8.12
  Fitness Area Elevations     12/21/2010  
TID8.13
  Restroom Elevations Floor 12     12/21/2010  
TID8.14
  Restroom Elevations Floor 12     12/21/2010  
TL1.01
  Sheet Index     12/21/2010  
TL1.02
  Finish Schedule     12/21/2010  

 

12 of 54



--------------------------------------------------------------------------------



 



EXHIBIT“E”

             
TL2.01
  Call Out Plan     12/21/2010  
TL2.02
  Finish Plan     12/21/2010  
TL3.01
  Notes and Legends     12/21/2010  
TL3.02
  Construction Details     12/21/2010  
TL4.00
  Irrigation Master Plan     12/21/2010  
TL4.01
  Irrigation Plan – Trees and Palms     12/21/2010  
TL4.02
  Irrigation Plan – Shrubs and Vines     12/21/2010  
TL5.01
  Irrigation Notes and Legends     12/21/2010  
TL5.02
  Irrigation Details     12/21/2010  
TL6.01
  Planting Plan – Trees and Shrubs     12/21/2010  
TLD0.01
  Symbols & Legends     12/21/2010  
TLD0.02
  Notes     12/21/2010  
TLD2.10
  Hotel Tower Lighting Plans Level 0 and 1     12/21/2010  
TLD2.20
  Hotel Tower Lighting Plan Level 2     12/21/2010  
TLD2.30
  Hotel Tower Lighting Plans Level 3 and 4-11     12/21/2010  
TLD2.40
  Hotel Tower Lighting Plans Level 11.5 and 12     12/21/2010  
TLD3.10
  Hotel Tower Lighting Elevation (East)     12/21/2010  
TLD3.20
  Hotel Tower Lighting Elevation (West)     12/21/2010  
TLD3.30
  Hotel Tower Lighting Elevation (North and South)     12/21/2010  
TLD4.01
  Lighting Fixture Schedule     12/21/2010  
TLD4.31
  Dimming Fixture Schedule     12/21/2010  
TLD7.01
  Overall Topology     12/21/2010  
TLD7.10
  Control Room Locations Level 1.5     12/21/2010  
TLD7.11
  Control Room Locations Level 12     12/21/2010  
TLD7.40
  Dimming Oneline Hotel Tower     12/21/2010  
TLD7.70
  Control Rack Details     12/21/2010  
TLD7.71
  General Control Details     12/21/2010  
TLD7.80
  Cable Specifications     12/21/2010  
TLD8.00
  Enlarged Plans Guestroom Mock-Up Package Lighting     11/12/2010  
TLD8.10
  Enlarged Typical Guestroom Lighting Plans/RCPs     12/21/2010  
TLD8.11
  Enlarged Typical Guestroom Lighting Plans/RCPs     12/21/2010  
TLD8.12
  Enlarged Typical Guestroom Lighting Plans/RCPs     12/21/2010  
TLD9.10
  Hotel Tower Lighting RCP Level 0 and 1     12/21/2010  
TLD9.20
  Hotel Tower Lighting RCP Level 2     12/21/2010  
TLD9.30
  Hotel Tower Lighting RCP Level 3 and 4-11     12/21/2010  
TLD9.40
  Hotel Tower Lighting RCP Level 12     12/21/2010  
TLV0.10
  Symbol List and General Notes     12/21/2010  
TLV2.10
  Hotel Tower Low Voltage Plans Level 0 &1     12/21/2010  
TLV2.20
  Hotel Tower Low Voltage Plans Level 1.5 & 2     12/21/2010  
TLV2.30
  Hotel Tower Low Voltage Plans Level 3 & 4     12/21/2010  
TLV2.31
  Hotel Tower Low Voltage Plans Level 5 & 6     12/21/2010  
TLV2.32
  Hotel Tower Low Voltage Plans Level 7 & 8     12/21/2010  
TLV2.33
  Hotel Tower Low Voltage Plans Level 9 & 10     12/21/2010  
TLV2.34
  Hotel Tower Low Voltage Plans Level 11     12/21/2010  
TLV2.40
  Hotel Tower Low Voltage Plans Level 11.5 & 12     12/21/2010  
TLV5.00
  Hotel Tower Low Voltage Plans     12/21/2010  
TLV9.10
  Hotel Tower Low Voltage Plans Level 0 &1     12/21/2010  
TLV9.20
  Hotel Tower Low Voltage Plans Level 1.5 & 2     12/21/2010  

 

13 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TLV9.30
  Hotel Tower Low Voltage Plans Level 3 & 4     12/21/2010  
TLV9.31
  Hotel Tower Low Voltage Plans Level 5 & 6     12/21/2010  
TLV9.32
  Hotel Tower Low Voltage Plans Level 7 & 8     12/21/2010  
TLV9.33
  Hotel Tower Low Voltage Plans Level 9 & 10     12/21/2010  
TLV9.34
  Hotel Tower Low Voltage Plans Level 11     12/21/2010  
TLV9.40
  Hotel Tower Low Voltage Plans Level 11.5 & 12     12/21/2010  
TM0.10
  General Notes, Abbreviations, and Symbol List     12/21/2010  
TM0.10
  Symbol List, Specifications & Abbreviations     11/12/2010  
TM0.20
  Mechanical Details     12/21/2010  
TM0.20
  Mechanical Details     11/12/2010  
TM0.21
  Mechanical Details     12/21/2010  
TM0.22
  Mechanical Details     12/21/2010  
TM2.10
  Hotel Tower Mechanical Plans Level 0 & 1     12/21/2010  
TM2.20
  Hotel Tower Mechanical Plans Level 1.5 & 2     12/21/2010  
TM2.30
  Hotel Tower Mechanical Plans Levels 3 & 4-11     12/21/2010  
TM2.40
  Hotel Tower Mechanical Plans Level 12 & Roof     12/21/2010  
TM2.50
  Hotel Tower Mechanical Lower Roof Plan & Upper Roof Levels     12/21/2010  
TM3.10
  Hotel Tower Piping Plans Level 0 & 1     12/21/2010  
TM3.20
  Hotel Tower Piping Plans Level 1.5 & 2     12/21/2010  
TM3.30
  Hotel Tower Piping Plans Level 3 & 4-11     12/21/2010  
TM3.40
  Hotel Tower Piping Plans Level 12 & Roof     12/21/2010  
TM4.00
  Mechanical Schedules     12/21/2010  
TM4.00
  Mechanical Schedules     11/12/2010  
TM4.01
  Mechanical Schedules     12/21/2010  
TM4.02
  Mechanical Schedules     12/21/2010  
TM6.00
  Mechanical Control Diagrams     12/21/2010  
TM6.01
  Mechanical Control Diagrams     12/21/2010  
TM7.00
  Mechanical Riser Diagrams     12/21/2010  
TM7.01
  Mechanical Riser Diagrams     12/21/2010  
TM7.02
  Mechanical Riser Diagrams     12/21/2010  
TM8.10
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TM8.10
  Enlarged Guestroom Mechanical Plan     11/12/2010  
TM8.11
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TM8.12
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TP0.10
  General Notes, Abbreviations, and Symbol List     2/4/2011  
TP0.20
  Plumbing Details     2/4/2011  
TP0.21
  Plumbing Details     2/4/2011  
TP2.10
  Hotel Tower Waste and Vent Plans Level 0 and 1     2/4/2011  
TP2.20
  Hotel Tower Waste & Vent Plans Level 1.5 & 2     12/21/2010  
TP2.30
  Hotel Tower Waste & Vent Plans Level 3 & 4-11     12/21/2010  
TP2.40
  Hotel Tower Waste & Vent Plans Level 12 & Roof     12/21/2010  
TP2.50
  Hotel Tower Plumbing Lower Roof & Upper Roof Levels     12/21/2010  
TP3.10
  Hotel Tower Domestic Water Plans Level 0 and 1     2/4/2011  
TP3.20
  Hotel Tower Domestic Water Plans Level 1.5 & 2     12/21/2010  
TP3.30
  Hotel Tower Domestic Water Plans Level 3 & 4-11     12/21/2010  
TP3.40
  Hotel Tower Domestic Water Plans Level 12 & Roof     12/21/2010  
TP4.00
  Plumbing Schedules     2/4/2011  
TP4.00
  Plumbing Schedule     11/12/2010  

 

14 of 54



--------------------------------------------------------------------------------



 



EXHIBIT“E”

             
TP4.01
  Plumbing Schedules     12/21/2010  
TP5.00
  Enlarged Plumbing Plans     12/21/2010  
TP5.01
  Enlarged Plumbing Plans     12/21/2010  
TP6.00
  Plumbing Control Diagrams     12/21/2010  
TP7.00
  Plumbing Riser Diagrams     12/21/2010  
TP7.01
  Plumbing Riser Diagrams     12/21/2010  
TP7.02
  Plumbing Riser Diagrams     12/21/2010  
TP7.03
  Plumbing Riser Diagrams     11/12/2010  
TP8.10
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TP8.10
  Enlarged Guestroom Plumbing Plans     11/12/2010  
TP8.11
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TP8.12
  Hotel Tower Enlarged Typical Guestroom Plans     12/21/2010  
TP9.00
  Plumbing Isometrics     12/21/2010  
TP9.01
  Plumbing Isometrics     12/21/2010  
TPFS A3.0
  Room Service Food Service Waste and Vent Plan     2/4/2011  
TPFS A3.1
  Room Service Food Service Waste Domestic Water Plan     2/4/2011  
TPFS 5.00
  Enlarged Plumbing Food Service Plans     12/21/2010  
TPFS 5.01
  Enlarged Plumbing Food Service Plans     12/21/2010  
TS0.01
  Cover Sheet     12/21/2010  
TS0.11
  General Notes     12/21/2010  
TS0.12
  General Notes     12/21/2010  
TS2.00
  Hotel Tower Pile Capacity Plan     12/21/2010  
TS2.01
  Hotel Tower Foundation Plan     2/15/2011  
TS2.01
  Hotel Tower Foundation Plan     11/12/2010  
TS2.10
  Hotel Tower Service Level Plan, Hotel Tower Bridge Level 2 Framing Plan    
2/4/2011  
TS2.10.1
  Hotel Tower Service Level Plan, Hotel Tower Casino Level Framing Plan    
2/4/2011  
TS2.20
  Hotel Tower Service Level 1.5 Framing Plan, Hotel Tower Bridge Level 2 Fra    
2/4/2011  
TS2.20.1
  Hotel Tower Service Level 1.5 Framing Plan, Hotel Tower Bridge Level 2 Fra    
2/4/2011  
TS2.30
  Hotel Tower Framing Plans Level 4-11 Level 3     12/21/2010  
TS2.30
  Hotel Tower Service Level 3 Framing Plan, Hotel Tower Level 4-10 Framing    
2/4/2011  
TS2.30.1
  Hotel Tower Framing Plans Level 4-11 Level 3     12/21/2010  
TS2.30.1
  Hotel Tower Service Level 3 Framing Plan, Hotel Tower Level 4-10 Framing    
2/4/2011  
TS2.40
  Hotel Tower Framing Plans Level 12 Intermediate Level     12/21/2010  
TS2.40
  Hotel TowerGuest Level 12 Framing Plan, Hotel Tower Guest Intermediate    
2/4/2011  
TS2.40.1
  Hotel Tower Framing Plans Level 12 Intermediate Level     12/21/2010  
TS2.40.1
  Hotel TowerGuest Level 12 Framing Plan, Hotel Tower Guest Intermediate    
2/4/2011  
TS2.60
  Hotel Tower Framing Plans Roof/Roof Slab     12/21/2010  
TS2.60
  Roof Slab and Roof Framing Plans     2/4/2011  
TS2.60.1
  Hotel Tower Framing Plans Roof Slab     2/4/2011  
TS2.80
  Garage Elevator Framing Plans     2/4/2011  
TS2.91
  Drag Chord Reinforcing Plans     2/4/2011  
TS3.01
  Wall Elevations     2/4/2011  
TS3.02
  Wall Elevations     2/4/2011  
TS3.21
  Brace Elevations     2/4/2011  
TS4.01
  Column Schedule     2/4/2011  
TS4.11
  Column Details     2/4/2011  
TS4.41
  Hotel Stud rail Details     2/4/2011  
TS5.01
  Foundation Sections & Details     12/21/2010  

 

15 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TS5.02
  Foundation Sections & Details     12/21/2010  
TS5.02
  Foundation Sections & Details     11/12/2010  
TS5.03
  Foundation Sections & Details     12/21/2010  
TS5.03
  Foundation Sections & Details     11/12/2010  
TS5.04
  Foundation Sections & Details     12/21/2010  
TS5.11
  Concrete Sections and Details     2/4/2011  
TS5.11
  Concrete Sections & Details     11/12/2010  
TS5.12
  Concrete Sections and Details     2/4/2011  
TS5.12
  Concrete Sections & Details     12/21/2010  
TS5.13
  Concrete Sections and Details     2/4/2011  
TS5.21
  Post-Tension Sections and Details     2/4/2011  
TS5.31
  Masonry Sections and Details     2/4/2011  
TS5.41
  Stair Sections and Details     2/4/2011  
TS5.51
  Steel and Elevator Sections and Details     2/4/2011  
TS5.52
  Steel Sections and Details     2/4/2011  
TS5.53
  Steel Sections and Details     2/4/2011  
TS5.54
  Steel Sections and Details     2/4/2011  
TS5.54.1
  Steel Sections and Details     2/4/2011  
TS6.01
  Enlarged Plans     2/4/2011  
TS6.02
  Enlarged Plans     2/4/2011  
TS7.11
  Pile Cap Details     12/21/2010  
TS7.12
  Pile Cap Details     12/21/2010  
TS7.12.1
  Pile Cap Details     12/21/2010  
TS7.13
  Pile Cap Details     12/21/2010  
TS7.14
  Pile Cap Details     2/15/2011  
TS7.21
  Pile Cap Sections and Details     12/21/2010  
W1.0
  Pool Piping Plan     12/21/2010  
W1.0A
  Pool Structural Depression Plan     12/21/2010  
W1.1
  Waterwall Piping Plan     12/21/2010  
W2.0
  Equipment Room Layout Plan     12/21/2010  
W4.0
  Pool Sections and Details     12/21/2010  
W5.0
  Waterwall Sections and Details     12/21/2010  
WC
  General Notes and Sheet Index     12/21/2010  
 
            Volume 3: Bridge        
BA0.00
  Cover Sheet     1/28/2011  
BA0.10
  Drawing Index     1/28/2011  
BA0.20
  Information Bridge Package     1/28/2011  
BA0.21
  ADA Notes and Figures     1/28/2011  
BA0.30
  Overall Architectural Key Plan     1/28/2011  
BA2.10
  Porte Cochere/Bridge Floor Plan Elevation 53'     1/28/2011  
BA2.20
  Porte Cochere/Bridge Floor Plan Elevation 77'     1/28/2011  
BA2.30
  Porte Cochere/Bridge Roof Plan     1/28/2011  
BA3.10
  Bridge Elevation     1/28/2011  
BA3.20
  Bridge Elevation     1/28/2011  
BA3.50
  Bridge Building Section     1/28/2011  
BA3.60
  Bridge Building Section     1/28/2011  
BA3.70
  Bridge Building Section     1/28/2011  

 

16 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
BA3.80
  Bridge Building Section     1/28/2011  
BA5.10
  Bridge Wall Sections     1/28/2011  
BA6.10
  Porte Cochere/Bridge Plan Details     1/28/2011  
BA6.20
  Bridge Enlarged Details     1/28/2011  
BA9.10
  Porte Cochere/Bridge RCP Elevation 53′     1/28/2011  
BA9.20
  Porte Cochere/Bridge RCP Elevation 77′     1/28/2011  
BAS2.10
  Porte Cochere/Bridge Slab Plan Elevation 53′     1/28/2011  
BAS2.20
  Porte Cochere/Bridge Slab Plan Elevation 77′     1/28/2011  
BAV0.01
  Symbols and Legends     1/28/2011  
BAV2.10
  Porte Cochere/Bridge Plan Elevations 53′     1/28/2011  
BAV2.20
  Porte Cochere/Bridge Plan Elevation 77′     1/28/2011  
BAV4.01
  Lighting Fixture Schedule     1/28/2011  
BAV7.01
  Overall AV Topology – Bridge     1/28/2011  
BAV9.10
  Bridge AV RCP – Elevation 53′     1/28/2011  
BAV9.20
  Bridge AV RCP – Elevation 77′     1/28/2011  
BE0.10
  Symbol List and General Notes     1/28/2011  
BE0.11
  Standard Details Grounding Methods     1/28/2011  
BE2.10
  Porte Cochere – Bridge Power Plan Elevation 53′     1/28/2011  
BE2.20
  Porte Cochere – Bridge Power Plan Elevation 77′     1/28/2011  
BE4.00
  Lighting Fixture Schedule     1/28/2011  
BE9.10
  Porte Cochere – Bridge Lighting Plan Elevation 53′     1/28/2011  
BELD2.20
  Bridge Lighting Plan – Elevation 77′     1/28/2011  
BELD9.10
  Porte Cochere Lighting RCP – Elevation 53′     1/28/2011  
BFA2.10
  Porte Cochere – Bridge Plan Elevation 53′ Fire Alarm     1/28/2011  
BFA2.20
  Porte Cochere – Bridge Plan Elevation 77′ Fire Alarm     1/28/2011  
BLD0.01
  Symbols and legends     1/28/2011  
BLD0.02
  Notes     1/28/2011  
BLD4.01
  Lighting Fixture Schedule     1/28/2011  
BLD7.01
  Overall Topology – Bridge     1/28/2011  
BLD7.10
  Control Room Locations Level 1.5     1/28/2011  
BLD7.40
  Dimming One Line – Bridge     1/28/2011  
BLD7.70
  Control Rack Details     1/28/2011  
BLD7.71
  General Control Details     1/28/2011  
BLD7.80
  Cable Specifications     1/28/2011  
BLD9.10
  Porte Cochere Lighting RCP – Elevation 53′     1/28/2011  
BLV0.10
  Symbol List and General Notes     1/28/2011  
BLV9.10
  Bridge Low Voltage Plan Elevation 53′     1/28/2011  
BLV9.20
  Porte Cochere Bridge Low Voltage Plan Elevation 77′     1/28/2011  
BM0.10
  Symbol List and General Notes     1/28/2011  
BM0.20
  Mechanical Details     1/28/2011  
BM2.10
  Porte Cochere-Bridge Mechanical Plan Elevation 53′     1/28/2011  
BM2.20
  Porte Cochere-Bridge Mechanical Plan Elevation 77′     1/28/2011  
BM3.10
  Porte Cochere-Bridge Piping Plan Elevation 53′     1/28/2011  
BM3.20
  Porte Cochere-Bridge Mechanical Plan Elevation 77′     1/28/2011  
BM4.00
  Mechanical Schedules     1/28/2011  
BS0.01
  Cover Sheet     1/28/2011  
BS0.11
  General Notes     1/28/2011  
BS0.12
  General Notes     1/28/2011  

 

17 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
BS2.01
  Bridge Foundation Plan     1/28/2011  
BS2.11
  Bridge Vestibule Framing Plan     1/28/2011  
BS2.21
  Bridge Level 2 Framing Plan     1/28/2011  
BS2.31
  Bridge Roof Framing Plan     1/28/2011  
BS3.01
  Bridge Framing Elevations     1/28/2011  
BS3.02
  Bridge Framing Elevation     1/28/2011  
BS5.21
  Bridge Sections & Details     1/28/2011  
BS5.51
  Steel Sections & Details     1/28/2011  
BS5.52
  Steel Sections & Details     1/28/2011  
BS5.53
  Steel Sections & Details     1/28/2011  
BS5.54
  Steel Sections & Details     1/28/2011  
BS5.55
  Steel Sections & Details     1/28/2011  
BE4.10
  Panel Schedules     1/28/2011  
BE4.20
  Dimmer Schedules     1/28/2011  
BELD9.20
  Bridge Lighting Plan – Elevations 77'     1/28/2011  
BLV4.00
  Low Voltage Schedules     1/28/2011  
BFP0.01
  Porte – Cochere – Bridge Plan Elevation 77' General Notes     1/28/2011  
BFP2.10
  Porte – Cochere – Bridge Plan Elevation 53' Fire Protection     1/28/2011  
BFP2.20
  Porte – Cochere – Bridge Plan Elevation 77' Fire Protection     1/28/2011  
BFP5.01
  Porte – Cochere – Bridge Plan Elevation 77' Details     1/28/2011  
BID30.000
  Bridge and Promenade Vestibule Plans     1/28/2011  
BID30.200
  Bridge and Promenade Vestibule Elevations     1/28/2011  
BID30.900
  Bridge and Promenade Vestibule Finish Schedule     1/28/2011  
BLD7.60
  Dimming Zone Schedule     1/28/2011  
BLD9.20
  Bridge Lighting RCP – Elevation 77'     1/28/2011  
BAV0.02
  Notes     1/28/2011  
BAV0.05
  Bridge AV Zone Plan     1/28/2011  
BAV7.10
  Control Room Locations Level 1.5     1/28/2011  
BAV7.30
  Audio Device Layouts     1/28/2011  
BAV7.31
  Audio Device Layouts     1/28/2011  
BAV7.35
  Bridge Video Device Layouts     1/28/2011  
BAV7.40
  Bridge Audio Oneline     1/28/2011  
BAV7.45
  Bridge Audio Oneline     1/28/2011  
BAV7.50
  Rack Detail     1/28/2011  
BAV7.60
  Bridge Video Schedules     1/28/2011  
BAV7.71
  Audio Wiring Details     1/28/2011  
BAV7.80
  Cable Specifications     1/28/2011  
BE4.00
  Lighting Fixture Schedule     12/21/2010  
BLV2.10
  Porte-Cochere – Bridge Low Voltage Plan Elevation 53'     12/21/2010  
BLD2.20
  Bridge Lighting Plan Elevation 77'     1/14/2011  
 
            Volume 4: Support Facility        
A1.00
  Overall Architectural Site Plan     12/19/2010  
CA0.01
  Central Plant Plans     1/31/2011  
CP0.01
  Central Plant Waste and Vent Plan     1/31/2011  
CP0.02
  Central Plant Domestic Water Plan     1/31/2011  
CS2.00
  Central Plant Pile Capacity Plan     1/31/2011  
CS2.01
  Central Plant Foundation Plan     1/31/2011  

 

18 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
CS2.11
  Central Plant Roof Framing Plan     1/31/2011  
CS3.01
  Brace Elevations     1/31/2011  
FA0.00
  Cover Sheet Support facility     1/31/2011  
FA0.10
  Drawing Index     1/31/2011  
FA0.11
  Support Facility Drawing Index     1/31/2011  
FA0.20
  Information Support Facility     12/21/2010  
FA0.21
  ADA Notes and Figures     12/21/2010  
FA0.30
  Overall Architectural Key Plan     1/31/2011  
FA1.00
  Support facility Overall Site Plan     12/21/2010  
FA2.10
  Support Facility Floor Plan Level 1     12/21/2010  
FA2.11
  Support Facility Floor Plan Level 1     12/21/2010  
FA3.10
  Support Facility Elevations     12/21/2010  
FA3.20
  Support Facility Elevations     12/21/2010  
FA3.30
  Support Facility Sections     12/21/2010  
FA3.40
  Support Facility Sections     11/12/2010  
FA4.20
  Door Schedule     12/21/2010  
FA6.00
  Support Facility Details     1/31/2011  
FA7.00
  Stair and Ramp Details     12/21/2010  
FA7.10
  Stair and Ramp Details     12/21/2010  
FA8.10
  Support Facility Enlarged Plans and RCPs     12/21/2010  
FA9.10
  Support Facility RCP Level 1     12/21/2010  
FA9.11
  Support Facility RCP Level 2     12/21/2010  
FAS2.10
  Support facility Slab Plan     12/19/2010  
FAS2.10
  Support facility Slab Plan     1/31/2011  
FAS2.11
  Support Facility Slab Plan     1/31/2011  
FE0.10
  Symbol List and General Notes     12/21/2010  
FE0.11
  Standard Details Grounding Methods     12/21/2010  
FE2.10
  Support Facility Power & Signal Plan     11/12/2010  
FE2.10
  Support Facility Power Plan     12/21/2010  
FE2.11
  Support Facility Power Plan     12/21/2010  
FE2.20
  Support Facility Power & Signal Plan     11/12/2010  
FE2.20
  Support Facility Roof Power Plan     12/21/2010  
FE2.21
  Support Facility Roof Power Plan     12/21/2010  
FE3.00
  Single Line Diagram-Normal     12/21/2010  
FE3.01
  Single Line Diagram-Normal     12/21/2010  
FE3.02
  Single Line Diagram-Emergency     12/21/2010  
FE3.03
  Single Line Diagram-Emergency     12/21/2010  
FE4.00
  Notes, Feeder and Transformer Schedules     12/21/2010  
FE4.01
  Lighting Fixture, Relay Panel Schedules and Compliance Certificate    
12/21/2010  
FE4.10
  Panel Schedules-Normal     12/21/2010  
FE4.11
  Panel Schedules-Emergency     12/21/2010  
FE4.20
  Distribution Equipment Schedules     12/21/2010  
FE5.00
  Enlarged Transformer Yard Electrical Plan     12/21/2010  
FE5.01
  Enlarged Electrical Plan     12/21/2010  
FE5.02
  Enlarged Electrical Plan     12/21/2010  
FE5.03
  Enlarged Electrical Plan     12/21/2010  
FE9.10
  Support Facility Lighting Plan     12/21/2010  
FE9.11
  Support Facility Lighting Plan     12/21/2010  

 

19 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
FE9.20
  Support Facility Lighting Plan     11/12/2010  
FFA0.01
  Support Facility Fire Protection General Notes     12/21/2010  
FFA2.10
  Support Facility Fire Alarm Plan     12/21/2010  
FFA2.20
  Support Facility Fire Alarm Plan     12/21/2010  
FFP0.00
  Support Facility Fire Protection General Notes     12/21/2010  
FFP2.10
  Support Facility Fire Protection Plan     12/21/2010  
FFP2.20
  Support Facility Fire Protection Plan     12/21/2010  
FFP5.00
  Support Facility Fire Protection Details     12/21/2010  
FFP5.01
  Support Facility Fire Protection Details     12/21/2010  
FLS2.10
  Support Facility Life Safety Plan     12/21/2010  
FLV0.10
  Symbol List and General Notes     12/21/2010  
FLV2.10
  Support Facility Low Voltage Plan     12/21/2010  
FLV2.11
  Support Facility Low Voltage Plan     12/21/2010  
FLV5.01
  Enlarged Low Voltage Plan     12/21/2010  
FLV9.10
  Support Facility Low Voltage Plan     12/21/2010  
FLV9.11
  Support Facility Low Voltage Plan     12/21/2010  
FM0.10
  General Notes, Abbreviations, and Symbol List     12/21/2010  
FM0.20
  Mechanical Details     12/21/2010  
FM0.21
  Mechanical Details     12/21/2010  
FM0.22
  Mechanical Details     12/21/2010  
FM2.10
  Support Facility Mechanical Plan     12/21/2010  
FM2.11
  Support Facility Mechanical Plan     12/21/2010  
FM2.20
  Support Facility Mechanical Plan     11/12/2010  
FM2.20
  Support Facility Mechanical Roof Plan     12/21/2010  
FM2.21
  Support Facility Mechanical Roof Plan     12/21/2010  
FM3.10
  Support Facility Piping Plan     12/21/2010  
FM3.11
  Support Facility Piping Plan     12/21/2010  
FM3.20
  Support Facility Piping Plan     11/12/2010  
FM4.00
  Mechanical Schedules     12/21/2010  
FM4.01
  Mechanical Schedules     12/21/2010  
FM4.02
  Mechanical Schedules     12/21/2010  
FM5.00
  Enlarged mechanical Room Plan     12/21/2010  
FM5.01
  Enlarged Mechanical Room Plan     12/21/2010  
FM6.00
  Mechanical Control Diagrams     12/21/2010  
FM6.01
  Mechanical Control Diagrams     12/21/2010  
FM6.02
  Mechanical Control Diagrams     12/21/2010  
FM6.03
  Mechanical Control Diagrams     12/21/2010  
FP0.10
  General Notes, Abbreviations and Symbol List     1/31/2011  
FP0.20
  Plumbing Details     1/31/2011  
FP0.21
  Plumbing Details     1/31/2011  
FP2.10
  Support Facility Waste and Vent Plan     1/31/2011  
FP2.11
  Support Facility Waste & Vent Plan     12/21/2010  
FP2.20
  Support Facility Waste & Vent Plan     11/12/2010  
FP2.20
  Support Facility Waste and Vent Plan     12/21/2010  
FP2.21
  Support Facility Waste and Vent Plan     12/21/2010  
FP3.10
  Support Facility Domestic Water Plan     12/21/2010  
FP3.11
  Support Facility Domestic Water Plan     12/21/2010  
FP3.20
  Support Facility Domestic Water Plan     11/12/2010  

 

20 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
FP4.00
  Plumbing Details     1/31/2011  
FP4.01
  Plumbing Schedules     12/21/2010  
FP5.00
  Enlarged Plumbing Plans     1/31/2011  
FP5.01
  Enlarged Plumbing Plans     1/31/2011  
FP5.02
  Enlarged Plumbing Plans     1/31/2011  
FP6.00
  Plumbing Control Diagrams     12/21/2010  
FS0.01
  Cover Sheet     1/31/2011  
FS0.11
  General Notes     1/31/2011  
FS0.12
  General Notes     1/31/2011  
FS2.00
  Support Facility Pile Capacity Plan     1/31/2011  
FS2.01
  Support Facility Foundation Plan     1/31/2011  
FS2.03
  Support Facility Foundation Plan     1/31/2011  
FS2.04
  Support Facility Foundation Plan     1/31/2011  
FS2.11
  Support Facility Level 1 Framing Plan     1/31/2011  
FS2.12
  Support Facility Level 1 Framing Plan     1/31/2011  
FS3.11
  Beam Elevations     1/31/2011  
FS3.12
  Beam Elevations     1/31/2011  
FS3.13
  Beam Elevations     1/31/2011  
FS4.31
  Beam Sections     1/31/2011  
FS5.01
  Foundation Sections and Details     1/31/2011  
FS5.02
  Foundation Sections and Details     1/31/2011  
FS5.11
  Concrete Sections and Details     1/31/2011  
FS5.12
  Concrete Sections and Details     1/31/2011  
FS5.51
  Steel Sections and Details     1/31/2011  
FS5.52
  Stell Sections and Details     1/31/2011  
S-FS A1
  Warehouse Food Service Floor Plan     12/21/2010  
SPFSA3.0
  Warhouse Food Service Waste and Vent Plan     1/31/2011  
SPFSA3.1
  Warehouse Food Service Domestic Water Plan     1/31/2011  
 
            Volume 5: Garage        
GA0.00
  Cover Sheet     1/18/2011  
GA0.10
  Drawing Index     2/7/2011  
GA0.11
  Drawing Index     12/21/2010  
GA0.20
  Information Garage Package     1/18/2011  
GA0.21
  ADA Notes and Figures     1/18/2011  
GA0.30
  Overall Architectural Key Plan     1/18/2011  
GA1.00
  Overall Architectural Site Plan     11/23/2010  
GA2.10
  Parking Garage Floor Plan Level 1     2/7/2011  
GA2.20
  Parking Garage Floor Plan Level 2     2/7/2011  
GA2.30
  Parking Garage Floor Plan Level 3     2/7/2011  
GA2.40
  Parking Garage Floor Plan Level 4 & Roof     12/21/2010  
GA3.10
  Parking Garage Elevations     2/7/2011  
GA3.20
  Parking Garage Elevations     2/7/2011  
GA3.30
  Parking Garage Elevations     2/7/2011  
GA3.50
  Parking Garage Building Sections     1/18/2011  
GA4.10
  Parking Garage Door Schedule and Details     1/18/2011  
GA6.10
  Parking garage Wall Sections     2/7/2011  
GA6.20
  Parking Garage Wall Sections     1/18/2011  

 

21 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
GA7.10
  Parking Garage Section Details     2/7/2011  
GA8.10
  Parking Garage Enlarged Floor Plans     2/7/2011  
GA8.20
  Parking Garage Enlarged Floor Plans     12/21/2010  
GA8.30
  Parking Garage Enlarged Floor Plans     1/18/2011  
GA9.10
  Parking Garage Reflected Ceiling Plan – Level 1     1/18/2011  
GA9.20
  Parking Garage Reflected Ceiling Plan – Level 2     1/18/2011  
GA9.30
  Parking Garage Reflected Ceiling Plan – Level 3     12/21/2010  
GA9.40
  Parking Garage Reflected Ceiling Plan – Level 4     12/21/2010  
GAS2.10
  Parking Garage Slab Plan     12/21/2010  
GAV0.01
  Symbols and Legends     12/21/2010  
GAV4.01
  AV Fixture Schedule     12/21/2010  
GAV7.01
  Overall AV Topology – Garage     12/21/2010  
GAV9.10
  Parking Garage Audiovisual RCP Levels 1-4     12/21/2010  
GC-1
  Pavement Layout     1/18/2011  
GC-2
  Hotel – Garage Building Pad Grading Plan     1/18/2011  
GC-3
  Hotel – Garage Building Pad Grading Plan     1/18/2011  
GE0.10
  General Notes, Abbreviations, and Symbol List     1/18/2011  
GE0.11
  Standard Grounding Methods     1/18/2011  
GE2.10
  Parking Garage Power and Signal Plan Level 1     1/18/2011  
GE2.20
  Parking Garage Power and Signal Plan Level 2     1/18/2011  
GE2.30
  Parking Garage Power and Signal Plan Level 3     1/18/2011  
GE3.00
  Single Line Diagram – Normal     1/18/2011  
GE3.01
  Single Line Diagram – Emergency     1/18/2011  
GE4.00
  Feeder, Transformer, and Lighting Fixture Schedules     1/18/2011  
GE4.01
  Lighting Fixture Schedule and Compliance Certificate     1/18/2011  
GE4.10
  Panel Schedules – Normal     1/18/2011  
GE4.11
  Panel Schedules – Emergency     1/18/2011  
GE5.00
  Enlarged Electrical Plans     1/18/2011  
GE5.01
  Enlarged Electrical Plans     1/18/2011  
GE5.02
  Enlarged Electrical Plans     1/18/2011  
GE5.03
  Enlarged Electrical Plans     12/21/2010  
GE5.04
  Low Voltage Details     12/21/2010  
GE5.05
  Low Voltage Details     1/18/2011  
GE9.10
  Parking Garage Lighting Plan Level 1     1/18/2011  
GE9.20
  Parking Garage Lighting Plan Level 2     1/18/2011  
GE9.30
  Parking Garage Lighting Plan Level 3     1/18/2011  
GFA0.01
  Parking Garage Fire Alarm General Notes     1/18/2011  
GFA0.10
  Parking Garage Fire Alarm Plan Level 1     1/18/2011  
GFA0.20
  Parking Garage Fire Alarm Plan Level 2     1/18/2011  
GFA0.30
  Parking Garage Fire Alarm Plan Level 3     1/18/2011  
GFP0.00
  Parking Garage Fire Proctection General Notes     1/18/2011  
GFP0.10
  Parking Garage Fire Protection Plan Level 1     1/18/2011  
GFP0.20
  Parking Garage Fire Protection Plan Level 2     1/18/2011  
GFP0.30
  Parking Garage Fire Protection Plan Level 3     1/18/2011  
GFP0.40
  Parking Garage Fire Protection Plan Level 4     1/18/2011  
GFP5.00
  Parking Garage Fire Protection Details     1/18/2011  
GLD0.01
  Symbols and Legends     12/21/2010  
GLD0.02
  Notes     12/21/2010  

 

22 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
GLD4.01
  Lighting Fixture Schedule     12/21/2010  
GLD9.10
  Parking Garage Lighting RCP Levels 1-4     12/21/2010  
GLS0.10
  Parking Garage Life Safety Plan Level 1     1/18/2011  
GLS0.20
  Parking Garage Life Safety Plan Level 2     1/18/2011  
GLS0.30
  Parking Garage Life Safety Plan Level 3     1/18/2011  
GLS0.40
  Parking Garage Life Safety Plan Level 4     1/18/2011  
GM0.10
  General Notes, Abbreviations, and Symbol List     1/18/2011  
GM0.20
  Mechanical Details     1/18/2011  
GM2.10
  Parking garage Mechanical Plan Level 1     1/18/2011  
GM2.20
  Parking garage Mechanical Plan Level 2     1/18/2011  
GM2.30
  Parking Garage Mechanical Plan Level 3     12/21/2010  
GM2.40
  Parking Garage Mechanical Plan Level 4     12/21/2010  
GM4.00
  Mechanical Schedules     1/18/2011  
GP0.10
  General Notes, Abbreviations, and Symbol List     1/18/2011  
GP0.20
  Plumbing Details     1/18/2011  
GP2.10
  Parking Garage Plumbing Plan Level 1     1/18/2011  
GP2.20
  Parking Garage Plumbing Plan Level 2     1/18/2011  
GP2.30
  Parking Garage Plumbing Plan Level 3     1/18/2011  
GP2.40
  Parking Garage Plumbing Plan Level 4     12/21/2010  
GP4.00
  Plumbing Schedules     1/18/2011  
GS0.01
  Cover Sheet     1/18/2011  
GS0.11
  General Notes     1/18/2011  
GS0.12
  General Notes     1/18/2011  
GS2.00
  Garage Pile Capacity Plan     1/18/2011  
GS2.01
  Garage Foundation Plan     1/26/2011  
GS2.02
  Garage Service Level 1 Framing Plan     2/7/2011  
GS2.03
  Garage Entry Level 2 Framing Plan     1/18/2011  
GS2.04
  Garage Casino Level 3 Framing Plan     1/18/2011  
GS2.11
  Drag and Chord Reinforcement     1/18/2011  
GS3.11
  Beam Elevations     12/21/2010  
GS3.11
  Beam Elevations     1/18/2011  
GS3.12
  Beam Elevations     1/18/2011  
GS3.13
  Beam Elevations     1/18/2011  
GS4.01
  Column Schedule     11/12/2010  
GS4.11
  Column Detailsv     11/12/2010  
GS4.21
  Column Schedule Details     11/12/2010  
GS4.31
  Beam Details     1/18/2011  
GS5.01
  Foundation Sections and Details     1/18/2011  
GS5.02
  Foundation Sections and Details     1/18/2011  
GS5.11
  Concrete Sections and Details     1/18/2011  
GS5.12
  Concrete Sections and Details     1/18/2011  
GS5.13
  Concrete Sections and Details     1/18/2011  
GS5.21
  Post-Tensioned Sections and Details     1/18/2011  
GS5.31
  Precast Sections and Details     1/18/2011  
GS5.32
  Precast Sections and Details     1/18/2011  
GS5.41
  Masonry Sections & Details     11/12/2010  
GS5.51
  Stair Sections & Details     12/21/2010  
GS5.52
  Steel Sections & Details     12/21/2010  

 

23 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
GS5.53
  Steel Sections & Details     12/21/2010  
GS5.54
  Steel Sections & Details     12/21/2010  
GS5.54.1
  Steel Sections & Details     12/21/2010  
GS6.01
  Enlarged Plans     1/18/2011  
GS6.11
  Pile Cap Details     1/18/2011  
GS6.12
  Pile Cap Details     1/26/2011  
 
            Volume 6: Lowrise        
LS5.57
  Steel Sections and Details     1/11/2011  
AV7.01
  Overall Topology     11/12/2010  
C-EFS A
  Main Kitchen Power Plan     1/11/2011  
C-EFS B
  Main Kitchen Power Plan     1/11/2011  
C-EFS C
  Buffet Food Power Plan     1/11/2011  
C-EFS D
  Casino Service Bar Power Plans     1/11/2011  
C-EFS E1.0
  Three Meal Power Plan     1/11/2011  
C-EFS E1.1
  Three Meal Bar Power Plans     1/11/2011  
C-EFS F
  Steak House Power Plan     1/11/2011  
C-EFS G
  Feature Bar Power Plan     1/11/2011  
C-FS A1
  Main Kitchen Food Service Floor Plan     1/11/2011  
C-FS B1
  Main Kitchen Food Service Floor Plan     1/11/2011  
C-FS C1
  Buffet Food Service Floor Plan     1/13/2011  
C-FS D1
  Casino Level Service Bars Floor Plan     1/13/2011  
C-FS D2
  Casino level Service Bars Schedule and Requirements     1/11/2011  
C-FS D2.0
  Casino Level Service Bars Schedule and Requirements     1/13/2011  
C-FS D2.1
  Casino Level Service Bars Schedule and Requirements     1/13/2011  
C-FS E1.0
  Three Meal Food Service Floor Plan     1/11/2011  
C-FS E1.1
  Three Meal Bars Food Service Floor Plan     1/11/2011  
C-FS F1
  Steak House Food Service Floor Plan     1/11/2011  
C-FS G1
  Feature Bar Food Service Floor Plan     1/11/2011  
C-FS G2
  Feature Bar Food Service Schedule and Requirements     1/11/2011  
C-FSOR1
  Casino Level Food Service Orientation Plan     1/11/2011  
C-PFS A1A
  Main Kitchen Food Service Plumbing Plan     1/11/2011  
C-PFS A1B
  Main Kitchen Food Service Plumbing Plan     1/11/2011  
C-PFS B1A
  Main Kitchen Food Service Plumbing Plan     1/11/2011  
C-PFS B1B
  Main Kitchen Food Service Plumbing Plan     1/11/2011  
C-PFS C1A
  Buffet Service Plumbing Plan     1/11/2011  
C-PFS C1B
  Buffet Service Plumbing Plan     1/11/2011  
C-PFS D1A
  Casino level Service Bars Plumbing Plan     1/11/2011  
C-PFS D1B
  Casino level Service Bars Plumbing Plan     1/11/2011  
C-PFS E1.0A
  Three Meal Food Service Plumbing Plan     1/11/2011  
C-PFS E1.0B
  Three Meal Food Service Plumbing Plan     1/11/2011  
C-PFS E1.1A
  Three Meal Bars Food Service Plumbing Plan     1/11/2011  
C-PFS E1.1B
  Three Meal Bars Food Service Plumbing Plan     1/11/2011  
C-PFS F1A
  Steak House Food Service Plumbing Plan     1/11/2011  
C-PFS F1B
  Steak House Food Service Plumbing Plan     1/11/2011  
C-PFS G1A
  Feature Bar Food Service Plumbing Plan     1/11/2011  
C-PFS G1B
  Feature Bar Food Service Plumbing Plan     1/11/2011  
FLS2.10
  Support Facility Life Safety Plan     11/12/2010  

 

24 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
FLS2.20
  Support Facility Life Safety Plan     11/12/2010  
ID0.001
  General Notes     1/11/2011  
lD01.000
  Overall Plan Level 1     1/11/2011  
ID01.001
  Overall Plan Level 2     1/11/2011  
ID01.02
  Overall Plan Level 2     11/12/2010  
ID01.03
  Overall Plan Level 3     11/12/2010  
ID01.100
  Overall RCP Level 1     1/11/2011  
ID01.101
  Overall RCP Level 2     1/11/2011  
ID20.000
  Public Circulation Floor Finish and Key Elevation Plan Casino Level    
1/11/2011  
ID20.010
  Public Circulation Plans Second Level     1/11/2011  
ID20.020
  Bridge Plans     1/11/2011  
ID20.100
  Public Circulation Reflected Ceiling Plan     1/11/2011  
ID20.200
  Public Circulation Elevations     1/11/2011  
ID20.201
  Public Circulation Elevations     1/11/2011  
ID20.202
  Bridge Elevations     1/11/2011  
ID21.000
  2-Meal Resturant Floor Finish and Key Elevations Plan     1/11/2011  
ID21.001
  2-Meal Resturant Furniture Plan     1/11/2011  
ID21.100
  2-Meal Resturant Reflected Ceiling Plan     1/11/2011  
ID21.200
  2-Meal Resturant Elevations     1/11/2011  
ID21.201
  2-Meal Resturant Elevations     1/11/2011  
ID21.202
  2-Meal Resturant Elevations     1/11/2011  
ID22.000
  Steakhouse Floor Finish and Key Elevations Plan     1/11/2011  
ID22.001
  Steakhouse Furniture Plan     1/11/2011  
ID22.100
  Steakhouse Reflected Ceiling Plan     1/11/2011  
ID22.200
  Steakhouse Elevations     1/11/2011  
ID22.201
  Steakhouse Elevations     1/11/2011  
ID22.202
  Steakhouse Elevations     1/11/2011  
ID23.000
  Public Restroom Enlarged Plans     1/11/2011  
ID23.001
  Public Restroom Enlarged Plans     1/11/2011  
ID23.100
  Public Restroom Enlarged RCP     1/11/2011  
ID23.101
  Public Restroom Enlarged RCP     1/11/2011  
ID23.200
  Public Restroom Elevations     1/11/2011  
ID23.201
  Public Restroom Elevations     1/11/2011  
ID23.210
  Public Restroom Elevations     1/11/2011  
ID23.211
  Public Restroom Elevations     1/11/2011  
ID23.220
  Public Restroom Elevations     1/11/2011  
ID23.221
  Public Restroom Elevations     1/11/2011  
ID23.230
  Public Restroom Elevations     1/11/2011  
ID23.231
  Public Restroom Elevations     1/11/2011  
ID23.240
  Public Restroom Elevations     1/11/2011  
ID23.241
  Public Restroom Elevations     1/11/2011  
ID24.000
  Casino Reference Plan     1/11/2011  
ID24.001
  Casino Enlarged Plan     1/11/2011  
ID24.002
  Casino Enlarged Plan     1/11/2011  
ID24.003
  Casino Enlarged Plan     1/11/2011  
ID24.004
  Casino Enlarged Plan     1/11/2011  
ID24.005
  Casino Cage Enlarged Plan and RCP     1/11/2011  
ID24.006
  Casino Poker RM Enlarged Plan     1/11/2011  

 

25 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
ID24.007
  Casino High Limit Tables Enlarged Plan     1/11/2011  
ID24.008
  Casino High Limit Gaming Enlarged Plan     1/11/2011  
ID24.100
  Casino Reference RCP     1/11/2011  
ID24.101
  Casino Enlarged RCP     1/11/2011  
ID24.102
  Casino Enlarged RCP     1/11/2011  
ID24.103
  Casino Enlarged RCP     1/11/2011  
ID24.104
  Casino Enlarged RCP     1/11/2011  
ID24.105
  Casino Cage Enlarged RCP     1/11/2011  
ID24.106
  Casino Poker RM Enlarged RCP     1/11/2011  
ID24.107
  Casino High Limit Tables Enlarged RCP     1/11/2011  
ID24.108
  Casino High Limit Gaming Enlarged RCP     1/11/2011  
ID24.200
  Casino Façade Elevations     1/11/2011  
ID24.201
  Casino Façade Elevations     1/11/2011  
ID24.202
  Casino Overall Perimeter Elevations     1/11/2011  
ID24.203
  Casino Overall Perimeter Elevations     1/11/2011  
ID24.204
  Casino Overall Perimeter Elevations     1/11/2011  
ID24.210
  Casino Cashier Cage Credit Office Elevations     1/11/2011  
ID24.211
  Casino Cashier Cage Credit Office Elevations     1/11/2011  
ID24.220
  Casino Poker Elevations     1/11/2011  
ID24.230
  Casino High Limit Tables Elevations     1/11/2011  
ID24.231
  Casino High Limit Elevations     1/11/2011  
ID24.232
  Casino High Limit Elevations     1/11/2011  
ID24.233
  Casino High Limit Elevations     1/11/2011  
ID24.300
  Casino Interior Details     1/11/2011  
ID24.330
  High Limit Interior Details     1/11/2011  
ID25.000
  Buffet Floor Finish and Key Elevation Plan     1/11/2011  
ID25.001
  Buffet Furniture Plan     1/11/2011  
ID25.100
  Buffet Reflected Ceiling Plan     1/11/2011  
ID25.200
  Buffet Elevations     1/11/2011  
ID25.201
  Buffet Elevations     1/11/2011  
ID25.202
  Buffet Elevations     1/11/2011  
ID25.203
  Buffet Elevations     1/11/2011  
ID26.000
  Casino Feature Bar Enlarged Plan     1/11/2011  
ID26.100
  Casino Feature Bar Enlarged RCP     1/11/2011  
ID26.200
  Casino Feature Bar Elevations     1/11/2011  
ID27.000
  Level 2 Pre-Function Multi-Purpose Plans     1/11/2011  
ID27.100
  Level 2 Pre-Function Multi-Purpose RCP     1/11/2011  
ID27.200
  Pre-Function Area Elevations     1/11/2011  
ID27.201
  Pre-Function Area Elevations     1/11/2011  
ID27.202
  Pre-Function Area Elevations     1/11/2011  
ID27.203
  Multi-Purpose Room Elevations     1/11/2011  
ID27.204
  Multi-Purpose Room Elevations     1/11/2011  
ID27.205
  Multi-Purpose Room Elevations     1/11/2011  
ID28.000
  Level 2 VIP Lounge Interior Plan     1/11/2011  
ID28.001
  Level 2 VIP Lounge Terrace Plan     1/11/2011  
ID28.100
  Level 2 VIP Lounge Interior RCP     1/11/2011  
ID28.101
  Level 2 VIP Lounge Terrace RCP     1/11/2011  
ID28.200
  VIP Lounge Elevations     1/11/2011  

 

26 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
ID28.201
  VIP Lounge Elevations     1/11/2011  
ID29.000
  Level 2 EDR Plan     1/11/2011  
ID29.100
  Level 2 EDR RCP     1/11/2011  
ID29-900
  Back of House Finish Schedule     1/11/2011  
ID29-901
  Back of House Finish Schedule     1/11/2011  
LA0.00
  Cover Sheet     2/8/2011  
LA0.10
  Drawing Index     2/8/2011  
LA0.11
  Drawing Index     1/28/2011  
LA0.11
  Drawing Index     2/8/2011  
LA0.12
  Drawing Index     2/8/2011  
LA0.13
  Drawing Index     2/8/2011  
LA0.14
  Drawing Index     1/28/2011  
LA0.15
  Drawing Index     1/11/2011  
LA0.16
  Drawing Index     1/11/2011  
LA0.20
  Information lowrise Package     1/11/2011  
LA0.21
  ADA Notes and Figures     1/11/2011  
LA0.30
  Overall Architectural Key Plan     1/11/2011  
LA0.40
  Wall Types     1/11/2011  
LA0.41
  Wall Types     1/11/2011  
LA0.50
  Architectural/Barge Column Grid Control Plan     1/11/2011  
LA2.00
  Level 42' Catwalk Plan     1/11/2011  
LA2.10
  Level 53' Overall Floor Plan     1/11/2011  
LA2.11
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.12
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.13
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.15
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.16
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.17
  Level 53' Enlarged Floor Plan     1/11/2011  
LA2.20
  Level 77' Overall Floor Plan     1/11/2011  
LA2.21
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.22
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.23
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.24
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.25
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.26
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.27
  Level 77' Enlarged Floor Plan     1/11/2011  
LA2.28
  Level 97'-6" Enlarged Floor Plan     1/11/2011  
LA2.30
  Level 77' Enlarged Floor Plan     1/28/2011  
LA3.00
  Building Elevations     1/11/2011  
LA3.10
  Building Elevations     1/11/2011  
LA3.11
  Building Elevations     1/11/2011  
LA3.20
  Building Sections     1/11/2011  
LA3.30
  Building Sections     1/11/2011  
LA3.40
  Building Sections     1/11/2011  
LA3.50
  Building Elevations     11/12/2010  
LA4.10
  Room Finish Schedule     1/11/2011  
LA4.11
  Room Finish Schedule     1/11/2011  
LA4.20
  Door Schedule     1/11/2011  

 

27 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LA4.21
  Door Schedule     11/12/2010  
LA4.22
  Door Types     1/11/2011  
LA4.30
  Opening Schedule     1/11/2011  
LA4.31
  Opening Schedule     1/11/2011  
LA4.32
  Opening Schedule     1/11/2011  
LA4.40
  Head, Jamb, Sill Details     1/11/2011  
LA4.50
  Special Openings     1/11/2011  
LA5.00
  Wall Sections     11/12/2010  
LA5.00
  Wall Sections     1/11/2011  
LA5.10
  Wall Sections     1/11/2011  
LA5.20
  Wall Sections     1/11/2011  
LA5.30
  Wall Sections     1/11/2011  
LA5.40
  Wall Sections     1/11/2011  
LA5.50
  Wall Sections     1/11/2011  
LA6.00
  Wall Details     1/11/2011  
LA6.10
  Wall Details     1/11/2011  
LA6.40
  Enlarged Floor Plan Details     1/11/2011  
LA6.41
  Enlarged Floor Plan Details     1/11/2011  
LA6.42
  Enlarged Floor Plan Details     1/11/2011  
LA6.44
  Enlarged Floor Plan Details     1/11/2011  
LA6.45
  Enlarged Floor Plan Details     1/11/2011  
LA6.46
  Enlarged Floor Plan Details     1/11/2011  
LA6.47
  Enlarged Floor Plan Details     1/11/2011  
LA6.48
  Enlarged Floor Plan Details     1/11/2011  
LA6.49
  Enlarged Floor Plan Details     1/11/2011  
LA7.00
  Enlarged Stair Plans     1/11/2011  
LA7.01
  Enlarged Stair Plans     1/11/2011  
LA7.10
  Low Rise Stair Sections     1/11/2011  
LA7.11
  Low Rise Stair Sections     1/11/2011  
LA7.12
  Low Rise Stair Sections     1/11/2011  
LA7.20
  Low Rise Elevator Sections     1/11/2011  
LA7.21
  Low Rise Elevator Sections     1/11/2011  
LA8.00
  Level 53′ Enlarged Floor Plans     1/11/2011  
LA8.10
  Level 77′ Enlarged Floor Plans     1/11/2011  
LA8.20
  Level 53′ Restroom Interior Elevations     1/11/2011  
LA8.30
  Level 53′ Restroom Interior Elevations     1/11/2011  
LA8.40
  Level 53′ Restroom Interior Elevations     1/11/2011  
LA8.50
  Level 53′ Restroom Interior Elevations     1/11/2011  
LA8.60
  Level 77′ Restroom Interior Elevations     1/11/2011  
LA8.70
  Level 77′ Restroom Interior Elevations     1/11/2011  
LA9.10
  Level 53′ Overall RCP     1/11/2011  
LA9.11
  Level 53′ Enlarged RCP     1/11/2011  
LA9.12
  Level 53′ Enlarged RCP     1/11/2011  
LA9.13
  Level 53′ Enlarged RCP     1/11/2011  
LA9.14
  Level 53′ Enlarged RCP     1/11/2011  
LA9.15
  Level 53′ Enlarged RCP     1/11/2011  
LA9.16
  Level 53′ Enlarged RCP     1/11/2011  
LA9.17
  Level 53′ Enlarged RCP     1/11/2011  

 

28 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LA9.20
  Level 77′ Overall RCP     1/11/2011  
LA9.21
  Level 77′ Enlarged RCP     1/11/2011  
LA9.22
  Level 77′ Enlarged RCP     1/11/2011  
LA9.23
  Level 77′ Enlarged RCP     1/11/2011  
LA9.24
  Level 77′ Enlarged RCP     1/11/2011  
LA9.25
  Level 77′ Enlarged RCP     1/11/2011  
LA9.26
  Level 77′ Enlarged RCP     1/11/2011  
LA9.27
  Level 77′ Enlarged RCP     1/11/2011  
LA9.28
  Level 97-6″ Enlarged Floor Plan     1/11/2011  
LAS2.00
  Level 42′ Catwalk Slab Plan     1/28/2011  
LAS2.10
  Level 53′ Overall Slab Plan     1/28/2011  
LAS2.11
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.12
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.13
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.14
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.15
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.16
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.17
  Level 53′ Enlarged Slab Plan     1/28/2011  
LAS2.20
  Level 77′ Overall Slab Plan     1/28/2011  
LAS2.20
  Level 77′ Overall Slab Plan     11/12/2010  
LAS2.21
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.22
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.23
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.24
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.25
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.26
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.27
  Level 77′ Enlarged Slab Plan     1/28/2011  
LAS2.27
  Level 77′ Enlarged Slab Plan     11/12/2010  
LAS2.28
  Level 97′-6″ Enlarged Slab Plan     1/28/2011  
LAS2.30
  Overall Roof Edge Plan     1/28/2011  
LAS2.31
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.32
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.33
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.34
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.35
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.36
  Enlarged Roof Edge Plan     1/28/2011  
LAS2.37
  Enlarged Roof Edge Plan     1/28/2011  
LAV0.01
  Symbols and Legends     1/11/2011  
LAV0.02
  Notes     1/11/2011  
LAV0.05
  Level 53′ AV Zone Plan     1/11/2011  
LAV0.06
  Level 77′ AV Zone Plan     1/11/2011  
LAV2.10
  Level 53′ Overall AV Floor Plan     1/11/2011  
LAV2.11
  Level 53′ Enlarged AV Floor Plan     1/11/2011  
LAV2.13
  Level 53′ Enlarged AV Floor Plan     1/11/2011  
LAV2.14
  Level 53′ Enlarged AV Floor Plan     1/11/2011  
LAV2.15
  Level 53′ Enlarged AV Floor Plan     1/11/2011  
LAV2.16
  Level 53′ Enlarged AV Floor Plan     1/11/2011  
LAV2.17
  Level 53′ Enlarged AV Floor Plan     1/11/2011  

 

29 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LAV2.20
  Level 77′ Overall AV Floor Plan     1/11/2011  
LAV2.21
  Level 77′ Enlarged AV Floor Plan     1/11/2011  
LAV2.24
  Level 77′ Enlarged AV Floor Plan     1/11/2011  
LAV2.26
  Level 77′ Enlarged AV Floor Plan     1/11/2011  
LAV4.01
  AV Fixture Schedule     1/11/2011  
LAV7.01
  Overall AV Topology – Lowrise     1/11/2011  
LAV7.10
  Level 53′ AV Control Locations Plan     1/11/2011  
LAV7.11
  Level 77′ AV Control Locations Plan     1/11/2011  
LAV9.10
  Level 53′ Overall AV Plan     1/11/2011  
LAV9.11
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.13
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.14
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.15
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.16
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.17
  Level 53′ Enlarged AV RCP     1/11/2011  
LAV9.20
  Level 77′ Overall AV Plan     1/11/2011  
LAV9.21
  Level 77′ Enlarged AV RCP     1/11/2011  
LAV9.24
  Level 77′ Enlarged AV RCP     1/11/2011  
LAV9.26
  Level 77′ Enlarged AV RCP     1/11/2011  
LD7.01
  Overall Topology     11/12/2010  
LE0.10
  Symbol List     1/11/2011  
LE2.00
  Level 42′ Overall Electrical Plan     1/11/2011  
LE2.01
  Level 42′ Power Plan     1/11/2011  
LE2.02
  Level 42′ Power Plan     1/11/2011  
LE2.03
  Level 42′ Power Plan     1/11/2011  
LE2.04
  Level 42′ Power Plan     1/11/2011  
LE2.05
  Level 42′ Power Plan     1/11/2011  
LE2.06
  Level 42′ Power Plan     1/11/2011  
LE2.07
  Level 42′ Power Plan     1/11/2011  
LE2.10
  Level 53′ Overall Electrical Plan     1/11/2011  
LE2.10
  Level 53′ Overall Electrical Plan     11/12/2010  
LE2.10A
  Level 53′ Overall Floor Duct Plan     1/11/2011  
LE2.11
  Level 53′ Power Plan     1/11/2011  
LE2.12
  Level 53′ Power Plan     1/11/2011  
LE2.13
  Level 53′ Power Plan     1/11/2011  
LE2.14
  Level 53′ Power Plan     1/11/2011  
LE2.15
  Level 53′ Power Plan     1/11/2011  
LE2.16
  Level 53′ Power Plan     1/11/2011  
LE2.17
  Level 53′ Power Plan     1/11/2011  
LE2.20
  Level 77′ Overall Electrical Plan     1/11/2011  
LE2.21
  Level 77′ Power Plan     1/11/2011  
LE2.22
  Level 77′ Power Plan     1/11/2011  
LE2.23
  Level 77′ Power Plan     1/11/2011  
LE2.24
  Level 77′ Power Plan     1/11/2011  
LE2.25
  Level 77′ Power Plan     1/11/2011  
LE2.26
  Level 77′ Power Plan     1/11/2011  
LE2.27
  Level 77′ Power Plan     1/11/2011  
LE2.30
  Roof Level Overall Electrical Plan     1/11/2011  

 

30 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LE2.31
  Roof Level Power Plan     1/11/2011  
LE2.32
  Roof Level Power Plan     1/11/2011  
LE2.33
  Roof Level Power Plan     1/11/2011  
LE2.34
  Roof Level Power Plan     1/11/2011  
LE2.35
  Roof Level Power Plan     1/11/2011  
LE2.36
  Roof Level Power Plan     1/11/2011  
LE2.37
  Roof Level Power Plan     1/11/2011  
LE3.00
  Single Line Diagram – Normal     1/11/2011  
LE3.01
  Single Line Diagram – Normal     1/11/2011  
LE3.02
  Single Line Diagram – Emergency     1/11/2011  
LE3.03
  Single Line Diagram – Emergency     1/11/2011  
LE4.00
  Notes, Feeder and Transformer Schedules     1/11/2011  
LE4.01
  Lighting Fixture and Compliance Certificate     1/11/2011  
LE4.10
  Panel Schedules – Normal     1/11/2011  
LE4.11
  Panel Schedules – Normal     1/11/2011  
LE4.12
  Panel Schedules – Emergency     1/11/2011  
LE4.13
  Panel Schedules – Emergency     1/11/2011  
LE4.14
  Panel Schedules – Emergency     1/11/2011  
LE4.20
  Distribution Equipment Schedules – Normal     1/11/2011  
LE4.21
  Distribution Equipment Schedules – Emergency     1/11/2011  
LE5.00
  Enlarged Electrical Plans     1/11/2011  
LE5.01
  Enlarged Electrical Plan     1/11/2011  
LE9.01
  Level 42′ Lighting Plan     1/11/2011  
LE9.02
  Level 42′ Lighting Plan     1/11/2011  
LE9.03
  Level 42′ Lighting Plan     1/11/2011  
LE9.04
  Level 42′ Lighting Plan     1/11/2011  
LE9.05
  Level 42′ Lighting Plan     1/11/2011  
LE9.06
  Level 42′ Lighting Plan     1/11/2011  
LE9.07
  Level 42′ Lighting Plan     1/11/2011  
LE9.11
  Level 53′ Lighting Plan     1/11/2011  
LE9.12
  Level 53′ Lighting Plan     1/11/2011  
LE9.12
  Level 53′ Lighting Plan     11/12/2010  
LE9.13
  Level 53′ Lighting Plan     1/11/2011  
LE9.14
  Level 53′ Lighting Plan     1/11/2011  
LE9.15
  Level 53′ Lighting Plan     1/11/2011  
LE9.16
  Level 53′ Lighting Plan     1/11/2011  
LE9.17
  Level 53′ Lighting Plan     1/11/2011  
LE9.21
  Level 77′ Lighting Plan     1/11/2011  
LE9.22
  Level 77′ Lighting Plan     1/11/2011  
LE9.23
  Level 77′ Lighting Plan     1/11/2011  
LE9.24
  Level 77′ Lighting Plan     1/11/2011  
LE9.25
  Level 77′ Lighting Plan     1/11/2011  
LE9.25
  Level 77′ Lighting Plan     11/12/2010  
LE9.26
  Level 42′ Lighting Plan     1/11/2011  
LE9.26
  Level 77′ Lighting Plan     1/11/2011  
LE9.26
  Level 77′ Lighting Plan     11/12/2010  
LE9.27
  Level 77′ Lighting Plan     1/11/2011  
LELD2.11
  Level 53′ Low Level Lighting Plan     1/11/2011  

 

31 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LELD2.13
  Level 53′ Low Level Lighting Plan     1/11/2011  
LELD2.14
  Level 53′ Low Level Lighting Plan     1/11/2011  
LELD2.15
  Level 53′ Low Level Lighting Plan     1/11/2011  
LELD2.16
  Level 53′ Low Level Lighting Plan     1/11/2011  
LELD2.17
  Level 53′ Low Level Lighting Plan     1/11/2011  
LELD2.21
  Level 77′ Low Level Lighting Plan     1/11/2011  
LELD2.23
  Level 77′ Low Level Lighting Plan     1/11/2011  
LELD2.24
  Level 77′ Low Level Lighting Plan     1/11/2011  
LELD2.25
  Level 77′ Low Level Lighting Plan     1/11/2011  
LELD2.26
  Level 77′ Low Level Lighting Plan     1/11/2011  
LELD2.31
  Roof Lighting Plan     1/11/2011  
LELD3.00
  Building Lighting Elevations     1/11/2011  
LELD3.10
  Building Lighting Elevations     1/11/2011  
LELD9.11
  Level 53′ Lighting Plan     1/11/2011  
LELD9.13
  Level 53′ Lighting Plan     1/11/2011  
LELD9.14
  Level 53′ Lighting Plan     1/11/2011  
LELD9.15
  Level 53′ Lighting Plan     1/11/2011  
LELD9.16
  Level 53′ Lighting Plan     1/11/2011  
LELD9.17
  Level 53′ Lighting Plan     1/11/2011  
LELD9.21
  Level 77′ Lighting Plan     1/11/2011  
LELD9.23
  Level 77′ Lighting Plan     1/11/2011  
LELD9.24
  Level 77′ Lighting Plan     1/11/2011  
LELD9.26
  Level 77′ Lighting Plan     1/11/2011  
LFA0.00
  Catwalk Fire Alarm Plan     11/12/2010  
LFA0.01
  Lowrise Fire Alarm General Notes     1/11/2011  
LFA0.10
  Level 53′ Fire Alarm Plan     11/12/2010  
LFA0.20
  Level 77′ Fire Alarm Plan     11/12/2010  
LFA2.01
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.02
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.03
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.04
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.05
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.06
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.07
  Level 42′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.11
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.12
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.13
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.14
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.15
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.16
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.17
  Level 53′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.21
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.22
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.23
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.24
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.25
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.26
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  
LFA2.27
  Level 77′ Enlarged Floor Plan Fire Alarm     1/11/2011  

 

32 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LFP0.00
  Fire Protection General Notes     1/11/2011  
LFP0.05
  Catwalk Fire Protection Plan     11/12/2010  
LFP0.10
  Level 53′ Fire Protection Plan     11/12/2010  
LFP0.20
  Level 77′ Fire Protection Plan     11/12/2010  
LFP2.01
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.02
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.03
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.04
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.05
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.06
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.07
  Level 42′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.11
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.12
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.13
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.14
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.15
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.16
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.17
  Level 53′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.21
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.22
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.23
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.24
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.25
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.26
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP2.27
  Level 77′ Enlarged Floor Plan Fire Protection     1/11/2011  
LFP5.00
  Fire Protection Details     11/12/2010  
LFP5.01
  Fire Protection Details     1/11/2011  
LLD0.01
  Symbols and Legends     1/11/2011  
LLD0.02
  Notes     1/11/2011  
LLD0.05
  Level 53′ Dimming Zone Plan     1/11/2011  
LLD0.06
  Level 77′ Dimming Zone Plan     1/11/2011  
LLD2.10
  Level 53′ Overall Lighting Floor Plan     1/11/2011  
LLD2.11
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.13
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.14
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.15
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.16
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.17
  Level 53′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.20
  Level 77′ Overall Lighting Floor Plan     1/11/2011  
LLD2.21
  Level 77′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.23
  Level 77′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.24
  Level 77′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.26
  Level 77′ Enlarged Lighting Floor Plan     1/11/2011  
LLD2.31
  Enlarged Roof lighting Plan     1/11/2011  
LLD3.00
  Building lighting Elevations     1/11/2011  
LLD3.10
  Building lighting Elevations     1/11/2011  
LLD4.01
  Lighting Fixture Schedule     1/11/2011  
LLD4.11
  Dimming Fixture Schedule     1/11/2011  

 

33 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LLD7.01
  Overall Topology     1/11/2011  
LLD7.10
  Level 53′ Lighting Control Locations Plan     1/11/2011  
LLD7.11
  Level 77′ Lighting Control Locations Plan     1/11/2011  
LLD7.40
  Dimming Oneline – Hotel Tower     1/11/2011  
LLD7.70
  Control rack Details     1/11/2011  
LLD7.71
  General Control Details     1/11/2011  
LLD7.80
  Cable Specifications     1/11/2011  
LLD9.10
  Level 53′ Overall Lighting RCP     1/11/2011  
LLD9.11
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.13
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.14
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.15
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.16
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.17
  Level 53′ Enarged Lighting RCP     1/11/2011  
LLD9.20
  Level 77′ Overall Lighting RCP     1/11/2011  
LLD9.21
  Level 77′ Enarged Lighting RCP     1/11/2011  
LLD9.23
  Level 77′ Enarged Lighting RCP     1/11/2011  
LLD9.24
  Level 77′ Enarged Lighting RCP     1/11/2011  
LLD9.26
  Level 77′ Enarged Lighting RCP     1/11/2011  
LLS0.00
  Catwalk Life Safety Plan     1/11/2011  
LLS0.10
  Level 53′ Life Safety Plan     1/11/2011  
LLS0.20
  Level 77′ Life Safety Plan     1/11/2011  
LLV0.10
  Symbols List and General Notes     1/11/2011  
LLV2.10
  Level 53′ Overall Low Voltage Plan     1/11/2011  
LLV2.10A
  Level 53′ Overall Low Voltage Floor Duct Plan     1/11/2011  
LLV2.11
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.12
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.13
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.14
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.15
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.16
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.17
  Level 53′ Low Voltage Plan     1/11/2011  
LLV2.20
  Level 77′ Overall Low Voltage Plan     1/11/2011  
LLV2.21
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.22
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.23
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.24
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.25
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.26
  Level 77′ Low Voltage Plan     1/11/2011  
LLV2.27
  Level 77′ Low Voltage Plan     1/11/2011  
LLV5.00
  Enlarged Low Voltage Plans     1/11/2011  
LLV5.01
  Enlarged Low Voltage Plans     1/11/2011  
LLV5.02
  Low Voltage Details     1/11/2011  
LLV9.11
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.12
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.13
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.14
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.15
  Level 53′ Low Voltage Plan     1/11/2011  

 

34 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LLV9.16
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.17
  Level 53′ Low Voltage Plan     1/11/2011  
LLV9.21
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.22
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.23
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.24
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.25
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.26
  Level 77′ Low Voltage Plan     1/11/2011  
LLV9.27
  Level 77′ Low Voltage Plan     1/11/2011  
LM0.10
  General Notes, Abbreviations, and Symbol List     1/11/2011  
LM0.20
  Mechanical Details     1/11/2011  
LM0.21
  Mechanical Details     1/11/2011  
LM0.22
  Mechanical Details     1/11/2011  
LM2.10
  Level 53′ Overall Mechanical Plan     1/11/2011  
LM2.11
  Level 53′ Mechanical Plan     1/11/2011  
LM2.12
  Level 53′ Mechanical Plan     1/11/2011  
LM2.13
  Level 53′ Mechanical Plan     1/11/2011  
LM2.14
  Level 53′ Mechanical Plan     1/11/2011  
LM2.15
  Level 53′ Mechanical Plan     1/11/2011  
LM2.16
  Level 53′ Mechanical Plan     1/11/2011  
LM2.17
  Level 53′ Mechanical Plan     1/11/2011  
LM2.20
  Level 77′ Overall Mechanical Plan     1/11/2011  
LM2.21
  Level 77′ Mechanical Plan     11/12/2010  
LM2.22
  Level 77′ Mechanical Plan     11/12/2010  
LM2.23
  Level 77′ Mechanical Plan     11/12/2010  
LM2.24
  Level 77′ Mechanical Plan     1/11/2011  
LM2.25
  Level 77′ Mechanical Plan     1/11/2011  
LM2.26
  Level 77′ Mechanical Plan     1/11/2011  
LM2.27
  Level 77′ Mechanical Plan     1/11/2011  
LM2.30
  Roof Level Overall Mechanical Plan     1/11/2011  
LM2.31
  Roof Level Mechanical Plan     1/11/2011  
LM2.32
  Roof Level Mechanical Plan     1/11/2011  
LM2.33
  Roof Level Mechanical Plan     1/11/2011  
LM2.34
  Roof Level Mechanical Plan     1/11/2011  
LM2.35
  Roof Level Mechanical Plan     1/11/2011  
LM2.36
  Roof Level Mechanical Plan     1/11/2011  
LM2.37
  Roof Level Mechanical Plan     1/11/2011  
LM3.01
  Level 42′ Piping Plan     1/11/2011  
LM3.03
  Level 42′ Piping Plan     1/11/2011  
LM3.05
  Level 42′ Piping Plan     1/11/2011  
LM3.06
  Level 42′ Piping Plan     1/11/2011  
LM3.11
  Level 53′ Piping Plan     1/11/2011  
LM3.12
  Level 53′ Piping Plan     1/11/2011  
LM3.13
  Level 53′ Piping Plan     1/11/2011  
LM3.14
  Level 53′ Piping Plan     1/11/2011  
LM3.15
  Level 53′ Piping Plan     1/11/2011  
LM3.16
  Level 53′ Piping Plan     1/11/2011  
LM3.17
  Level 53′ Piping Plan     1/11/2011  

 

35 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LM3.21
  Level 77′ Piping Plan     1/11/2011  
LM3.22
  Level 77′ Piping Plan     11/12/2010  
LM3.23
  Level 77′ Piping Plan     11/12/2010  
LM3.24
  Level 77′ Piping Plan     1/11/2011  
LM3.25
  Level 77′ Piping Plan     1/11/2011  
LM3.26
  Level 77′ Piping Plan     1/11/2011  
LM3.27
  Level 77′ Piping Plan     1/11/2011  
LM4.00
  Mechanical Schedules     1/11/2011  
LM4.01
  Mechanical Schedules     1/11/2011  
LM4.02
  Mechanical Schedules     1/11/2011  
LM4.03
  Mechanical Schedules     1/11/2011  
LM4.04
  Mechanical Schedules     1/11/2011  
LM6.00
  Mechanical Control Diagrams     1/11/2011  
LM6.01
  Mechanical Control Diagrams     1/11/2011  
LM6.02
  Mechanical Control Diagrams     1/11/2011  
LP0.10
  General Notes, Abbreviations, and Symbol List     1/11/2011  
LP0.20
  Plumbing Details     1/11/2011  
LP0.21
  Plumbing Details     1/11/2011  
LP2.00
  Level 42′ Overall Plumbing Plan     1/11/2011  
LP2.02
  Level 42′ Waste and Vent Plan     1/11/2011  
LP2.03
  Level 42′ Waste and Vent Plan     1/11/2011  
LP2.04
  Level 42′ Waste and Vent Plan     1/11/2011  
LP2.05
  Level 42′ Waste and Vent Plan     1/11/2011  
LP2.06
  Level 42′ Waste and Vent Plan     1/11/2011  
LP2.07
  Level 42′ Waste & Vent Plan     11/12/2010  
LP2.10
  Level 53′ Overall Plumbing Plan     1/11/2011  
LP2.11
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.12
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.13
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.14
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.15
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.16
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.17
  Level 53′ Waste and Vent Plan     1/11/2011  
LP2.20
  Level 77′ Overall Plumbing Plan     1/11/2011  
LP2.21
  Level 77′ Waste & Vent Plan     11/12/2010  
LP2.22
  Level 77′ Waste & Vent Plan     11/12/2010  
LP2.23
  Level 77′ Waste & Vent Plan     11/12/2010  
LP2.24
  Level 77′ Waste and Vent Plan     1/11/2011  
LP2.25
  Level 77′ Waste and Vent Plan     1/11/2011  
LP2.26
  Level 77′ Waste and Vent Plan     1/11/2011  
LP2.27
  Level 77′ Waste and Vent Plan     1/11/2011  
LP2.30
  Roof Level Overall Plumbing Plan     1/11/2011  
LP2.31
  Roof Level Plumbing Plan     1/11/2011  
LP2.32
  Roof Level Plumbing Plan     1/11/2011  
LP2.33
  Roof Level Plumbing Plan     1/11/2011  
LP2.34
  Roof Level Plumbing Plan     1/11/2011  
LP2.35
  Roof Level Plumbing Plan     1/11/2011  
LP2.36
  Roof Level Plumbing Plan     1/11/2011  

 

36 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LP2.37
  Roof Level Plumbing Plan     1/11/2011  
LP2.37
  Roof Level Plumbing Plan     11/12/2010  
LP3.01
  Level 42′ Domestic Water Plan     1/11/2011  
LP3.02
  Level 42′ Domestic Water Plan     1/11/2011  
LP3.03
  Level 42′ Domestic Water Plan     1/11/2011  
LP3.04
  Level 42′ Domestic Water Plan     1/11/2011  
LP3.05
  Level 42′ Domestic Water Plan     11/12/2010  
LP3.06
  Level 42′ Domestic Water Plan     1/11/2011  
LP3.07
  Level 42′ Domestic Water Plan     11/12/2010  
LP3.11
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.12
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.13
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.14
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.15
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.16
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.17
  Level 53′ Domestic Water Plan     1/11/2011  
LP3.21
  Level 77′ Domestic Water Plan     11/12/2010  
LP3.22
  Level 77′ Domestic Water Plan     11/12/2010  
LP3.23
  Level 77′ Domestic Water Plan     11/12/2010  
LP3.24
  Level 77′ Domestic Water Plan     1/11/2011  
LP3.25
  Level 77′ Domestic Water Plan     1/11/2011  
LP3.26
  Level 77′ Domestic Water Plan     1/11/2011  
LP3.27
  Level 77′ Domestic Water Plan     1/11/2011  
LP4.00
  Plumbing Schedules     1/11/2011  
LP4.01
  Plumbing Schedules     1/11/2011  
LP5.00
  Enlarged Plumbing Plans     1/11/2011  
LP5.01
  Enlarged Plumbing Plans     1/11/2011  
LP5.02
  Enlarged Plumbing Plans     1/11/2011  
LP5.03
  Enlarged Plumbing Plans     1/11/2011  
LP5.04
  Enlarged Plumbing Plans     1/11/2011  
LP5.05
  Enlarged Plumbing Plans     1/11/2011  
LP5.06
  Enlarged Plumbing Plans     1/11/2011  
LP5.07
  Enlarged Plumbing Plans     1/11/2011  
LP5.08
  Enlarged Plumbing Plans     1/11/2011  
LP6.00
  Plumbing Control Diagrams     11/12/2010  
LS0.01
  Cover Sheet     1/28/2011  
LS0.11
  General Notes     1/11/2011  
LS0.12
  General Notes     1/11/2011  
LS1.11
  Net Wind Load Uplift Plan     1/28/2011  
LS1.12
  Gross Wind Load Downward Pressure Plan     1/28/2011  
LS2.00
  Pile Key Plan     1/11/2011  
LS2.01
  Foundation Plan     1/11/2011  
LS2.01.5
  Catwalk Framing Plan     11/12/2010  
LS2.01.5
  Catwalk Framing Plan     1/28/2011  
LS2.02
  Foundation Plan     1/11/2011  
LS2.02.5
  Catwalk Framing Plan     1/28/2011  
LS2.03
  Foundation Plan     1/11/2011  
LS2.03.5
  Catwalk Framing Plan     1/28/2011  

 

37 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LS2.03.5
  Catwalk Framing Plan     11/12/2010  
LS2.04
  Foundation Plan     1/11/2011  
LS2.05
  Foundation Plan     1/11/2011  
LS2.06
  Foundation Plan     1/11/2011  
LS2.07
  Foundation Plan     1/11/2011  
LS2.11
  Level 1 Framing Plan     1/28/2011  
LS2.12
  Level 1 Framing Plan     1/28/2011  
LS2.13
  Level 1 Framing Plan     1/28/2011  
LS2.14
  Level 1 Framing Plan     1/28/2011  
LS2.15
  Level 1 Framing Plan     1/28/2011  
LS2.16
  Level 1 Framing Plan     1/28/2011  
LS2.17
  Level 1 Framing Plan     1/28/2011  
LS2.20
  Platform and Room Framing Plans     1/28/2011  
LS2.20.1
        1/28/2011  
LS2.21
  Level 2 Framing Plan     1/28/2011  
LS2.22
  Level 2 Framing Plan     1/28/2011  
LS2.23
  Level 2 Framing Plan     1/28/2011  
LS2.24
  Level 2 Framing Plan     1/28/2011  
LS2.25
  Level 2 Framing Plan     1/28/2011  
LS2.26
  Level 2 Framing Plan     1/28/2011  
LS2.27
  Level 2 Framing Plan     1/28/2011  
LS2.31
  Roof Framing Plan     1/28/2011  
LS2.33
  Roof Framing Plan     1/28/2011  
LS2.34
  Roof Framing Plan     1/28/2011  
LS2.35
  Roof Framing Plan     1/28/2011  
LS2.36
  Roof Framing Plan     1/28/2011  
LS2.37
  Roof Framing Plan     1/28/2011  
LS2.41
  High Roof Framing Plan     1/28/2011  
LS2.44
  High Roof Framing Plan     1/28/2011  
LS2.46
  High Roof Framing Plan     1/28/2011  
LS3.01
  Brace Elevations     1/28/2011  
LS3.02
  Brace Elevations     1/28/2011  
LS3.03
  Brace Elevations     1/28/2011  
LS3.04
  Brace Elevations     1/28/2011  
LS3.05
  Brace Elevations     1/28/2011  
LS3.06
  Brace Elevations     1/28/2011  
LS3.07
  Brace Elevations     1/28/2011  
LS3.08
  Brace Elevations     1/28/2011  
LS3.09
  Brace Elevations     1/28/2011  
LS3.51
  Truss Profiles     1/28/2011  
LS4.21
  Door Schedule     1/11/2011  
LS5.11
  Sections and Details     1/28/2011  
LS5.21
  Bridge Sections and Details     1/28/2011  
LS5.51
  Steel Sections and Details     1/28/2011  
LS5.52
  Steel Sections and Details     1/28/2011  
LS5.53
  Steel Sections and Details     1/28/2011  
LS5.54
  Steel Sections and Details     1/28/2011  
LS5.54.1
  Steel Sections and Details     1/28/2011  

 

38 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
LS5.54.1
  Steel Sections & Details     11/12/2010  
LS5.55
  Steel Sections and Details     1/11/2011  
LS5.56
  Steel Sections and Details     1/28/2011  
LS5.57
  Steel Sections and Details     1/28/2011  
LS5.58
  Steel Sections and Details     1/28/2011  
LS5.59
  Steel Sections and Details     1/28/2011  
LS5.60
  Steel Sections and Details     1/28/2011  
LS5.61
  Steel Sections and Details     2/8/2011  
LS6.43
  Enlarged Floor Plan Details     1/11/2011  
LS7.11
  Pile Cap Details     1/11/2011  
LS7.12
  Pile Cap Details     1/11/2011  
LS7.13
  Pile Cap Details     1/11/2011  
LS7.14
  Pile Cap Details     1/11/2011  
M-EFS A1
  Liquor and Soda Dispenser Power Plan     1/11/2011  
M-EFS B1
  EDR and Multipurpose Kitchen Power Plan     1/11/2011  
M-EFS C1
  VIP Lounge Power Plan     1/11/2011  
M-FS A1
  Liquor and Soda Disp. Bar Set-Up Floor Plan     1/11/2011  
M-FS A2
  Liquor and Soda Disp. Bar Set-Up Schedule and Requirements     1/11/2011  
M-FS B1
  EDR and Multi-Purpose Floor Plan     1/11/2011  
M-FS B2.0
  EDR and Multi-Purpose Kitchen Schedule and Requirements     1/11/2011  
M-FS B2.1
  EDR and Multi-Purpose Kitchen Schedule and Requirements     1/11/2011  
M-FS B7.0
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B7.1
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B7.2
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B7.3
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B7.4
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B7.5
  EDR & Multi-Purpose Kitchen Exhaust Hood Plan     1/13/2011  
M-FS B8.0
  EDR and Multi-Purpose Kitchen Elevations and Details     1/11/2011  
M-FS B8.1
  EDR and Multi-Purpose Kitchen Elevations and Details     1/11/2011  
M-FS B8.2
  EDR and Multi-Purpose Kitchen Elevations and Details     1/11/2011  
M-FS C1
  V.I.P. Lounge Floor Plan     1/11/2011  
M-FS C2
  V.I.P. Lounge Schedule and Requirements     1/11/2011  
M-FS OR2
  Multi-Purpose Level Food Service Orientation Plan     1/11/2011  
M-PFS A1A
  Liquor and Soda Disp. Bar Set-Up Plumbing Plan     1/11/2011  
M-PFS A1B
  Liquor and Soda Disp. Bar Set-Up Plumbing Plan     1/11/2011  
M-PFS B1A
  EDR and Multipurpose Kitchen Plumbing Plan     1/11/2011  
M-PFS B1B
  EDR and Multipurpose Kitchen Plumbing Plan     1/11/2011  
M-PFS C1A
  V.I.P. Lounge Plumbing Plan     1/11/2011  
M-PFS C1B
  V.I.P. Lounge Plumbing Plan     1/11/2011  
M-PFS D1A
  Service Bars Plumbing Plan     1/11/2011  
M-PFS D1B
  Service Bars Plumbing Plan     1/11/2011  
TLS0.10
  Hotel Tower Life Safety Plan Level 0 (Service)     11/12/2010  
TLS0.20
  Hotel Tower Life Safety Plan Level 1 (Casino)     11/12/2010  
TLS0.30
  Hotel Tower Life Safety Plan Level 1.5     11/12/2010  
TLS0.40
  Hotel Tower Life Safety Plan Level 2     11/12/2010  
TLS0.50
  Hotel Tower Life Safety Plan Level 3     11/12/2010  
TLS0.60
  Hotel Tower Life Safety Plan Level 4-11     11/12/2010  
TLS0.70
  Hotel Tower Life Safety Plan Level 11.5     11/12/2010  

 

39 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
TLS0.80
  Hotel Tower Life Safety Plan Level 12     11/12/2010  
TS7.14
  Pile Cap Details     11/12/2010  
 
            Naval        
A0.20
  Drawing Index     11/12/2010  
A0.50
  Wall Types     11/12/2010  
A4.52
  Bathroom Section & Ceiling Section     11/12/2010  
NA-A45
  Cover Sheet     11/12/2010  
NA-E11
  Electrical One Line Diagram     1/11/2011  
NA-E28
  Raised Grating Lighting Plan     1/11/2011  
NA-F30
  Temporary Mooring Plan     1/11/2011  
NA-F31
  Infill Structure Procedure     1/11/2011  
NA-H11.0
  Ventilation System Diagram for Vessel Support Room     1/11/2011  
NA-H11.1
  Ventilation System Diagram for Vessel Support Room     1/11/2011  
NA-M11.0
  Vessel Support Room Machinery Arrangement Plan     1/11/2011  
NA-M11.1
  Vessel Support Room Machinery Arrangement Plan     1/11/2011  
NA-M57.0
  Paddlewheel Drive System Details     1/11/2011  
NA-M57.1
  Paddlewheel Drive System Details     1/11/2011  
NA-P10.0
  Bilge, Ballast, and Fireman Piping Diagram     1/11/2011  
NA-P10.1
  Bilge, Ballast, and Fireman Piping Diagram     1/11/2011  
NA-P75.0
  Generator Exhaust Piping Arrangement     1/11/2011  
NA-P75.1
  Generator Exhaust Piping Arrangement     1/11/2011  
NA-S42
  Celldeck Arrangement & Details     11/12/2010  
NA-S42.0
  Celldeck Arrangement & Details     1/11/2011  
NA-S42.1
  Celldeck Arrangement & Details     1/11/2011  
NA-S51.0
  Miscellaneous Tank Foundations     1/11/2011  
NA-S51.1
  Miscellaneous Tank Foundations     1/11/2011  
NA-S52.0
  Vessel Support Room Foundations     1/11/2011  
NA-S52.1
  Vessel Support Room Foundations     1/11/2011  
NA-S65.0
  Elevator Pits and Details     1/11/2011  
NA-S65.1
  Elevator Pits and Details     1/11/2011  
NA-S84
  Mooring Padeye Installation and Details     1/11/2011  
 
            General Information        
0.1
  Drawing Index-Volume 1-General Info     11/12/2010  
0.11
  Drawing Index-Volume 2- Site     11/12/2010  
0.12
  Drawing Index-Volume 3- Bridge     11/12/2010  
0.13
  Drawing Index-Volume 4- Support Facility     11/12/2010  
0.14
  Drawing Index-Volume 5- Garage     11/12/2010  
0.15
  Drawing Index-Volume 6- Lowrise     11/12/2010  
0.16
  Drawing Index-Volume 6- Lowrise     11/12/2010  
0.17
  Drawing Index-Volume 7- Tower     11/12/2010  
0.18
  Drawing Index-Volume 7- Tower     11/12/2010  
0.2
  Information     11/12/2010  
0.3
  Overall Architectural Key Plan     11/12/2010  
A0.10
  ADA     11/12/2010  
A0.20
  Wall Types     11/12/2010  
A0.21
  Wall Types     11/12/2010  

 

40 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
E0.10
  Symbol List     11/12/2010  
E0.11
  Standard Details Grounding Methods     11/12/2010  
FLS2.10
  Support Facility Life Safety Plan     11/12/2010  
FLS2.20
  Support Facility Life Safety Plan     11/12/2010  
GLS0.10
  Parking Garage Life Safety Plan Level 1     11/12/2010  
GLS0.20
  Parking Garage Life Safety Plan Level 2     11/12/2010  
GLS0.30
  Parking Garage Life Safety Plan Level 3     11/12/2010  
GLS0.40
  Parking Garage Life Safety Plan Level 4     11/12/2010  
ID0.01
  General Notes     11/12/2010  
LD0.01
  Legends and Notes     11/12/2010  
LD0.02
  Notes     11/12/2010  
LLS0.00
  Catwalk Life Safety Plan     11/12/2010  
LLS0.10
  Level 53′ Life Safety Plan     11/12/2010  
LLS0.20
  Level 77′ Life Safety Plan     11/12/2010  
M0.10
  General Notes, Abbreviations, and Symbol List     11/12/2010  
M0.20
  Mechanical Details     11/12/2010  
M0.21
  Mechanical Details     11/12/2010  
M0.22
  Mechanical Details     11/12/2010  
M0.23
  Mechanical Details     11/12/2010  
P0.10
  General Notes, Abbreviations, and Symbol List     11/12/2010  
P0.20
  Plumbing Details     11/12/2010  
P0.21
  Plumbing Details     11/12/2010  
TLS0.10
  Hotel Tower Life Safety Plan Level 0 (Service)     11/12/2010  
TLS0.20
  Hotel Tower Life Safety Plan Level 1 (Casino)     11/12/2010  
TLS0.30
  Hotel Tower Life Safety Plan Level 1.5     11/12/2010  
TLS0.40
  Hotel Tower Life Safety Plan Level 2     11/12/2010  
TLS0.50
  Hotel Tower Life Safety Plan Level 3     11/12/2010  
TLS0.60
  Hotel Tower Life Safety Plan Level 4-11     11/12/2010  
TLS0.70
  Hotel Tower Life Safety Plan Level 11.5     11/12/2010  
TLS0.80
  Hotel Tower Life Safety Plan Level 12     11/12/2010  
 
            Specifications        
01 90 00
  Design Criteria for Cladding     1/28/2011  
03 49 00
  Glass-Fiber Reinforced Concrete (GFRC)     1/28/2011  
05 40 00
  Cold Formed Steel Stud Framing     1/28/2011  
07 11 13
  Damproofing     1/28/2011  
07 24 19
  Drainable Exterior Insulation and Finish Systems (EIFS)     1/28/2011  
07 42 00
  Metal Wall Panels     1/28/2011  
07 43 00
  Aluminum Composite Material (ACM) Panel System     1/28/2011  
07 61 00
  Sheet Metal Roofing     1/28/2011  
07 92 10
  Exterior Joint Sealants     1/28/2011  
08 80 10
  Exterior Glazing     1/28/2011  
08 91 00
  Louvers     1/28/2011  
10 71 13
  Exterior Sun Control Devices     1/28/2011  
00 00 02
  Architectural Certification     1/18/2011  
00 00 03
  Civil Certification     1/18/2011  
00 00 04
  Structural/Civil Certification     1/18/2011  
00 00 05
  Mechanical Certification     1/18/2011  

 

41 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
00 00 06
  Electrical Certification     1/18/2011  
00 00 07
  Landscape Certification     1/18/2011  
00 63 13
  Request for Intepretaion Form     1/18/2011  
00 63 25
  Substitution Request (After award of the Contract)     1/18/2011  
01 09 00
  Design Criteria for Cladding     1/18/2011  
01 11 00
  Summary of Work     1/18/2011  
01 26 00
  Contract Modification Procedures     1/18/2011  
01 26 13
  Contractors Request for Information/Interpretation     1/18/2011  
01 31 10
  Project Management and Coordination     1/18/2011  
01 32 33
  Photographis Documentation     1/18/2011  
01 32 50
  Electronic Media Release     1/18/2011  
01 33 00
  Sumbmittal Procedures     1/18/2011  
01 42 00
  References     1/18/2011  
01 45 00
  Quality Control     1/18/2011  
01 50 00
  Construction Facilities and Temporary Controls     1/18/2011  
01 60 00
  Product Requirements     1/18/2011  
01 73 00
  Execution Requirements     1/18/2011  
01 73 29
  Cutting and Patching     1/18/2011  
01 77 00
  Contract Closeout     1/18/2011  
03 05 05
  Fly Ash     1/18/2011  
03 10 00
  Concrete Formwork     1/18/2011  
03 20 00
  Concrete Reinforcement     1/18/2011  
03 30 00
  Cast-In-Place Concrete     1/18/2011  
03 38 00
  Post Tensioned Concrete     1/18/2011  
03 41 00
  Structural prescast Concrete - Plant Cast     1/18/2011  
04 01 20.52
  Unit Masonry Cleaning     1/18/2011  
04 05 15
  Mortar and Masonry Grout     1/18/2011  
04 05 26
  CMU Integral Water Repellent     1/18/2011  
04 22 00
  Concrete Masonry Units     1/18/2011  
05 10 00
  Structural Steel Framing     1/18/2011  
05 21 19
  Open-Web Steel Joists     1/18/2011  
05 31 00
  Steel Deck     1/18/2011  
05 36 00
  Steel Composite Deck     1/18/2011  
05 40 00
  Cold Formed Steel Stud Framing     1/18/2011  
05 41 00
  Structural Metal Stud Framing     1/18/2011  
05 50 00
  Metal Fabrications     1/18/2011  
05 51 00
  Metal Stairs     1/18/2011  
05 52 00
  Metal Railings     1/18/2011  
06 10 53
  Miscellaneous Carpentry     1/18/2011  
07 11 30
  Damproofing     1/18/2011  
07 14 13
  Hot Fluid Applied Rubberized Asphalt Waterproofing     1/18/2011  
07 19 00
  Water Repellents     1/18/2011  
07 21 00
  Building Insulation     1/18/2011  
07 22 80
  Roof and Deck Insulation     1/18/2011  
07 24 10
  Exterior Insulation and Finish System     1/18/2011  
07 54 23
  Thermoplastic Roof System     1/18/2011  
07 61 00
  Sheet Metal Roofing     1/18/2011  
07 62 00
  Flashing and Sheet Metal     1/18/2011  

 

42 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
07 72 00
  Roof Accessories     1/18/2011  
07 81 00
  Spray-Applied Fire Resistive Materials     1/18/2011  
07 84 00
  Fire Stopping     1/18/2011  
07 92 00
  Joint Sealers     1/18/2011  
07 92 19
  Acoustical Sealants     1/18/2011  
08 11 13
  Steel Doors and Frames     1/18/2011  
08 31 13
  Access Doors and Frames     1/18/2011  
08 33 00
  Coiling Doors and Grilles     1/18/2011  
08 71 00
  Door Hardware     1/18/2011  
08 81 00
  Exterior Glazing     1/18/2011  
08 83 00
  Mirrors     1/18/2011  
08 91 00
  Louvers     1/18/2011  
08 92 00
  Louvered Roof Top Equipment Screens     1/18/2011  
09 21 16.23
  Gypsum Board Shaft Wall Assemblies     1/18/2011  
09 22 16
  Non-Structural Metal Framing     1/18/2011  
09 29 00
  Gypsum Board     1/18/2011  
09 29 13
  Exterior Gypsum Sheathing     1/18/2011  
09 30 00
  Tile     1/18/2011  
09 30 33
  Natural Stone Tile     1/18/2011  
09 61 13
  Slip Resistant Floor Treatment     1/18/2011  
09 65 19
  Resiliant Tile Flooring     1/18/2011  
09 67 23
  Resinous Flooring     1/18/2011  
09 68 00
  Carpet     1/18/2011  
09 68 13
  Carpet Tile     1/18/2011  
09 69 00
  Access Flooring     1/18/2011  
09 72 00
  Wall Coverings     1/18/2011  
09 77 33
  FRP Wall Panels     1/18/2011  
09 81 00
  Acoustical Insulation     1/18/2011  
09 91 00
  Painting     1/18/2011  
09 91 10
  Coating for Steel Piles     1/18/2011  
10 21 13
  Metal Toilet Compartments     1/18/2011  
10 21 14
  Plastic Laminate Toilet Compartments     1/18/2011  
10 51 00
  Lockers     1/18/2011  
11 24 23
  Window Washing Systems     1/18/2011  
11 40 00
  Food Service     1/18/2011  
13 15 00
  Water Feature Construction     1/18/2011  
13 34 19
  Metal Building Systems     1/18/2011  
14 20 00
  Vertical Transportation – Elevators     1/18/2011  
14 31 00
  Escalators     1/18/2011  
21 05 13
  Mortor Requirements for Fire Suppression Equipment     1/18/2011  
21 12 00
  Fire-Suppression Standpipes     1/18/2011  
21 13 13
  Wet-Pipe Sprinkler Systems     1/18/2011  
21 13 16
  Dry-Pipe Sprinkler Systems     1/18/2011  
21 22 00
  Clean-Agent Fire-Extinguishing Systems     1/18/2011  
21 31 16
  Diesel-Drive, Centrifigal Pumps     1/18/2011  
21 34 00
  Pressure Maintenance Pumps     1/18/2011  
21 39 00
  Controllers for Fire Pump Drivers     1/18/2011  
22 05 13
  Common Motor Requirements for Plumbing Equipment     1/18/2011  

 

43 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
22 05 16
  Expansion Fittings and Loops for Plumbing Piping     1/18/2011  
22 05 17
  Sleeves and Sleeve Seals for Plumbing Piping     1/18/2011  
22 05 18
  Excutcheons for Plumbing Piping     1/18/2011  
22 05 19
  Meters and Gages for Plumbing Piping     1/18/2011  
22 05 23
  General-Duty Valves for Plumbing piping     1/18/2011  
22 05 29
  Hangers and Supports for Plumbing Piping and Equipment     1/18/2011  
22 05 33
  Heat Tracing for Plumbing Piping     1/18/2011  
22 05 53
  Identification for Plumbing Piping and Equipment     1/18/2011  
22 07 16
  Plumbing Equipment Insulation     1/18/2011  
22 07 19
  Plumbing Piping Insulation     1/18/2011  
22 11 16
  Domestic Water Piping     1/18/2011  
22 11 19
  Domestic Water Piping Specialties     1/18/2011  
22 11 23
  Domestic Water Pumps     1/18/2011  
22 11 23.13
  Domestic-Water Packaged Booster Pumps     1/18/2011  
22 12 23
  Facility Indoor Potable Water Storage Tanks     1/18/2011  
22 13 16
  Sanitary Waste and vent Piping     1/18/2011  
22 13 19
  Sanitary Waste Piping Specialties     1/18/2011  
22 13 23
  Sanitary Waste Interceptors     1/18/2011  
22 13 29
  Sanitay Sewage Pumps     1/18/2011  
22 13 53
  Facility Septic Tanks     1/18/2011  
22 14 13
  Facility Storm Drainage Piping     1/18/2011  
22 14 23
  Storm Drainage Piping Specialties     1/18/2011  
22 14 29
  Sump Pumps     1/18/2011  
22 31 00
  Domestic Water Softeners     1/18/2011  
22 35 00
  Domestic-Water Heat Exchangers     1/18/2011  
22 40 00
  Plumbing Fixtures     1/18/2011  
23 05 13
  Common Motor Requirements For HVAC Equipment     1/18/2011  
23 05 16
  Expansion Fittings and Loops for HVAC Piping     1/18/2011  
23 05 19
  Meters and Gages for HVAC Piping     1/18/2011  
23 05 23
  General-Duty Valves for HVAC Piping     1/18/2011  
23 05 29
  Hangers and Supports for HVAC Piping and Equipment     1/18/2011  
23 05 53
  Identification for HVAC Piping and Equipment     1/18/2011  
23 05 93
  Testing, Adjusting, and Balancing for HVAC     1/18/2011  
23 07 13
  Duct Insulation     1/18/2011  
23 07 16
  HVAC Equipment Insulation     1/18/2011  
23 07 19
  HVAC Piping Insulation     1/18/2011  
23 09 00
  Instrumentation and Control for HVAC     1/18/2011  
23 11 23
  Facility Natural-Gas Piping     1/18/2011  
23 21 13
  Hydronic Piping     1/18/2011  
23 21 13.13
  Underground Hydronic Piping     1/18/2011  
23 21 23
  Hydronic Pumps     1/18/2011  
23 23 00
  Refrigerant Piping     1/18/2011  
23 25 00
  HVAC Water Treatment     1/18/2011  
23 31 13
  Metal Ducts     1/18/2011  
23 33 00
  Air Duct Accessories     1/18/2011  
23 34 23
  HVAC Power Ventilators     1/18/2011  
23 36 00
  Air Terminal Units     1/18/2011  
23 37 13
  Diffusers, Registers, and Grilles     1/18/2011  

 

44 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
23 41 00
  Particulate Air Filtration     1/18/2011  
23 52 33
  Water-Tube Boilers     1/18/2011  
23 64 16
  Centrifugal Water Chillers     1/18/2011  
23 65 00
  Cooling Towers     1/18/2011  
23 72 00
  Air-To-Air Energy Recovery Equipment     1/18/2011  
23 73 13
  Modular Indoor Central-Station Air Handling Units     1/18/2011  
23 74 13
  Custom Air Handling Units     1/18/2011  
23 81 23
  Computer-Room Air-Conditioners     1/18/2011  
23 81 26
  Split-System Air-Conditioners     1/18/2011  
23 82 19
  Fan Coil Units     1/18/2011  
23 82 39
  Unit Heaters     1/18/2011  
26 05 00
  Common Work Results for Electrical     1/18/2011  
26 05 19
  Low-Voltage Electrical Power Conductors and Cables     1/18/2011  
26 05 26
  Grounding and Bonding for Electrical Systems     1/18/2011  
26 05 29
  Hangers and Supports for Electrical Systems     1/18/2011  
26 05 33
  Raceway and Boxes for Electrical Systems     1/18/2011  
26 05 36
  Cable Trays for Electrical Systems     1/18/2011  
26 05 39
  Under Floor Raceways for Electrical Systems     1/18/2011  
26 05 43
  Underground Ducts and Raceways for Electrical Systems     1/18/2011  
26 05 53
  Identification for Electrical Systems     1/18/2011  
26 05 73
  Overcurrent Protective Device Coordination Study     1/18/2011  
26 09 23
  Lighting Control Devices     1/18/2011  
26 09 33
  Central Dimming Controls     1/18/2011  
26 09 43
  Network Lighting Controls     1/18/2011  
26 22 00
  Low-Voltage Transformers     1/18/2011  
26 24 13
  Switchboards     1/18/2011  
26 24 16
  Panelboards     1/18/2011  
26 27 26
  Wiring Devices     1/18/2011  
26 28 13
  Fuses     1/18/2011  
26 28 16
  Enclosed Switches and Circuit Breakers     1/18/2011  
26 29 13
  Enclosed Controllers     1/18/2011  
26 29 23
  Variable-Frequency Motor Controllers     1/18/2011  
26 32 13
  Engine Generators     1/18/2011  
26 33 53
  Static Uninterruptible Power Supply     1/18/2011  
26 36 00
  Transfer Switches     1/18/2011  
26 41 13
  Lightning Protection for Structures     1/18/2011  
26 43 13
  Transient-Voltage Suppression for Low-Voltage Electrical Power Circuits    
1/18/2011  
26 51 00
  Interior Lighting     1/18/2011  
26 56 00
  Exterior Lighting     1/18/2011  
27 05 28
  Pathways for Communication Systems     1/18/2011  
27 05 36
  Cable Trays for Communication Systems     1/18/2011  
27 05 44
  Sleeves and Sleeve Seals for Communication Pathways and Cabling     1/18/2011
 
27 11 00
  Communications Equipment Room Fittings     1/18/2011  
27 13 00
  Communications Backbone Cabling     1/18/2011  
27 15 00
  Communications Horizontal Cabling     1/18/2011  
27 41 33
  Master Antenna Television System - Hotel     1/18/2011  
28 05 13
  Conductors and Cables for Electronic Safety and Security     1/18/2011  
28 05 28
  Pathways for Electronic Safety and Security     1/18/2011  

 

45 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
28 05 44
  Sleeve and Sleeve Seals for Electronic Safety and Security Pathways and Ca    
1/18/2011  
28 13 00
  Access Control     1/18/2011  
28 16 00
  Intrusion Detection     1/18/2011  
28 23 00
  Video Surveillance     1/18/2011  
28 31 11
  Digital, Addressable Fire Alarm System     1/18/2011  
31 10 00
  Site Clearing     1/18/2011  
31 10 05
  Stormwater Pollution Prevention     1/18/2011  
31 20 00
  Earthwork – Dry Side     1/18/2011  
31 62 23-13
  Concrete Filled Steel Pipe Piles     1/18/2011  
31 63 16
  Augered Cast-In-Place Piles     1/18/2011  
32 12 16
  Hot-Mix Asphalt Paving     1/18/2011  
32 84 00
  Planting Irrigation     1/18/2011  
32 92 00
  Lawns & Grasses     1/18/2011  
32 93 00
  Turf Grasses Plants     1/18/2011  
33 44 16
  Trench Drains     1/18/2011  
31 10 00
  Site Clearing     1/14/2011  
31 10 05
  Stormwater Pollution Prevention     1/14/2011  
31 20 00
  Earthwork – Dry Side     1/14/2011  
32 12 16
  Hot-Mix Asphalt Paving     1/14/2011  
32 92 00
  Lawns & Grasses     1/14/2011  
00 00 02
  Architectural Certification     12/21/2010  
00 00 03
  Civil Certification     12/21/2010  
00 00 04
  Structural/Civil Certification     12/21/2010  
00 00 05
  Mechanical Certification     12/21/2010  
00 00 06
  Electrical Certification     12/21/2010  
00 00 07
  Landscape Certification     12/21/2010  
00 63 13
  Request for Intepretaion Form     12/21/2010  
00 63 25
  Substitution Request (After award of the Contract)     12/21/2010  
01 11 00
  Summary of Work     12/21/2010  
01 26 00
  Contract Modification Procedures     12/21/2010  
01 26 13
  Contractors Request for Information/Interpretation     12/21/2010  
01 31 10
  Project Management and Coordination     12/21/2010  
01 32 33
  Photographis Documentation     12/21/2010  
01 32 50
  Electronic Media Release     12/21/2010  
01 33 00
  Sumbmittal Procedures     12/21/2010  
01 42 00
  References     12/21/2010  
01 45 00
  Quality Control     12/21/2010  
01 50 00
  Construction Facilities and Temporary Controls     12/21/2010  
01 60 00
  Product Requirements     12/21/2010  
01 73 00
  Execution Requirements     12/21/2010  
01 73 29
  Cutting and Patching     12/21/2010  
01 77 00
  Contract Closeout     12/21/2010  
03 05 05
  Fly Ash     12/21/2010  
03 10 00
  Concrete Formwork     12/21/2010  
03 20 00
  Concrete Reinforcement     12/21/2010  
03 30 00
  Cast-In-Place Concrete     12/21/2010  
03 38 00
  Post Tensioned Concrete     12/21/2010  
03 49 00
  Glass-Fiber Reinforced Concrete (GFRC)     12/21/2010  

 

46 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
04 01 20.52
  Unit Masonry Cleaning     12/21/2010  
04 05 15
  Mortar and Masonry Grout     12/21/2010  
04 05 26
  CMU Integral Water Repellent     12/21/2010  
04 22 00
  Concrete Masonry Units     12/21/2010  
05 10 00
  Structural Steel Framing     12/21/2010  
05 21 19
  Open-Web Steel Joists     12/21/2010  
05 31 00
  Steel Deck     12/21/2010  
05 36 00
  Steel Composite Deck     12/21/2010  
05 41 00
  Structural Metal Stud Framing     12/21/2010  
05 50 00
  Metal Fabrications     12/21/2010  
05 51 00
  Metal Stairs     12/21/2010  
05 52 00
  Metal Railings     12/21/2010  
05 70 00
  Decorative Metal     12/21/2010  
05 73 00
  Decorative Railings     12/21/2010  
06 10 53
  Miscellaneous Carpentry     12/21/2010  
06 20 00
  Finish Carpentry     12/21/2010  
06 40 00
  Architectural Woodwork     12/21/2010  
06 61 16
  Solid Surfacing Fabrications     12/21/2010  
06 64 13
  Polymer Resin Decorative Panels     12/21/2010  
06 82 00
  Glass-Fiber Reinforced Plastic Fabrications     12/21/2010  
07 14 13
  Hot Fluid Applied Rubberized Asphalt Waterproofing     12/21/2010  
07 18 00
  Traffic Coating     12/21/2010  
07 19 00
  Water Repellents     12/21/2010  
07 21 00
  Building Insulation     12/21/2010  
07 22 80
  Roof and Deck Insulation     12/21/2010  
07 24 10
  Exterior Insulation and Finish System     12/21/2010  
07 54 23
  Thermoplastic Roof System     12/21/2010  
07 61 00
  Sheet Metal Roofing     12/21/2010  
07 62 00
  Flashing and Sheet Metal     12/21/2010  
07 72 00
  Roof Accessories     12/21/2010  
07 81 00
  Spray-Applied Fire Resistive Materials     12/21/2010  
07 84 00
  Fire Stopping     12/21/2010  
07 92 00
  Joint Sealers     12/21/2010  
07 92 13
  Exterior Joint Sealants     12/21/2010  
07 92 19
  Acoustical Sealants     12/21/2010  
07 95 13
  Expansion Joint Cover Assemblies     12/21/2010  
08 11 13
  Steel Doors and Frames     12/21/2010  
08 14 00
  Wood Dorrs     12/21/2010  
08 31 13
  Access Doors and Frames     12/21/2010  
08 33 00
  Coiling Doors and Grilles     12/21/2010  
08 42 29.33
  Low-Energy Swing Entrance Automatic Door Operators     12/21/2010  
08 71 00
  Door Hardware     12/21/2010  
08 80 00
  Exterior Glass and Glazing     12/21/2010  
08 80 13
  Interior Glazing     12/21/2010  
08 83 00
  Mirrors     12/21/2010  
08 91 00
  Louvers     12/21/2010  
08 92 00
  Louvered Roof Top Equipment Screens     12/21/2010  
09 02 00
  Portland Cement Plaster     12/21/2010  

 

47 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
09 21 16.23
  Gypsum Board Shaft Wall Assemblies     12/21/2010  
09 22 16
  Non-Structural Metal Framing     12/21/2010  
09 24 00
  Portland Cement Plaster     12/21/2010  
09 27 13
  Glass Fiber Reinforced Gypsum (GFRG)     12/21/2010  
09 29 00
  Gypsum Board     12/21/2010  
09 29 13
  Exterior Gypsum Sheathing     12/21/2010  
09 30 00
  Tile     12/21/2010  
09 30 33
  Natural Stone Tile     12/21/2010  
09 51 00
  Acoustical and Specialty Ceilings     12/21/2010  
09 56 19
  Sprayed Textured Ceiling     12/21/2010  
09 61 13
  Slip Resistant Floor Treatment     12/21/2010  
09 64 31
  Wood Flooring     12/21/2010  
09 65 19
  Resiliant Tile Flooring     12/21/2010  
09 67 23
  Resinous Flooring     12/21/2010  
09 68 00
  Carpet     12/21/2010  
09 68 13
  Carpet Tile     12/21/2010  
09 69 00
  Access Flooring     12/21/2010  
09 72 00
  Wall Coverings     12/21/2010  
09 75 00
  Interior Stone Facings     12/21/2010  
09 77 33
  FRP Wall Panels     12/21/2010  
09 81 00
  Acoustical Insulation     12/21/2010  
09 91 00
  Painting     12/21/2010  
09 91 10
  Coating for Steel Piles     12/21/2010  
10 14 00
  Signage     12/21/2010  
10 14 53
  Traffic Control Signage     12/21/2010  
10 21 13
  Metal Toilet Compartments     12/21/2010  
10 21 14
  Plastic Laminate Toilet Compartments     12/21/2010  
10 22 26
  Operable Partitions     12/21/2010  
10 26 00
  Wall Protection     12/21/2010  
10 28 13
  Toilet and Bath Accessories     12/21/2010  
10 28 19
  Glass Shower Enclosures     12/21/2010  
10 44 00
  Fire Protection Specialties     12/21/2010  
10 51 00
  Lockers     12/21/2010  
10 73 13
  Fabric Awnings     12/21/2010  
11 13 00
  Loading Dock Equipment     12/21/2010  
11 24 23
  Window Washing Systems     12/21/2010  
12 36 40
  Stone Countertops     12/21/2010  
12 48 23
  Entrance Foot Grids     12/21/2010  
13 15 00
  Water Feature Construction     12/21/2010  
13 34 19
  Metal Building Systems     12/21/2010  
14 20 00
  Vertical Transportation - Elevators     12/21/2010  
14 31 00
  Escalators     12/21/2010  
14 91 33
  Linen Chutes     12/21/2010  
21 13 13
  Wet-Pipe Sprinkler Systems     12/21/2010  
21 31 16
  Diesel-Drive, Centrifigal Pumps     12/21/2010  
21 34 00
  Pressure Maintenance Pumps     12/21/2010  
22 05 13
  Common Motor Requirements for Plumbing Equipment     12/21/2010  
22 05 16
  Expansion Fittings and Loops for Plumbing Piping     12/21/2010  

 

48 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
22 05 17
  Sleeves and Sleeve Seals for Plumbing Piping     12/21/2010  
22 05 18
  Excutcheons for Plumbing Piping     12/21/2010  
22 05 19
  Meters and Gages for Plumbing Piping     12/21/2010  
22 05 23
  General-Duty Valves for Plumbing piping     12/21/2010  
22 05 29
  Hangers and Supports for Plumbing Piping and Equipment     12/21/2010  
22 05 33
  Heat Tracing for Plumbing Piping     12/21/2010  
22 05 53
  Identification for Plumbing Piping and Equipment     12/21/2010  
22 07 16
  Plumbing Equipment Insulation     12/21/2010  
22 07 19
  Plumbing Piping Insulation     12/21/2010  
22 11 16
  Domestic Water Piping     12/21/2010  
22 11 19
  Domestic Water Piping Specialties     12/21/2010  
22 11 23
  Domestic Water Pumps     12/21/2010  
22 11 23.13
  Domestic-Water Packaged Booster Pumps     12/21/2010  
22 12 23
  Facility Indoor Potable Water Storage Tanks     12/21/2010  
22 13 16
  Sanitary Waste and vent Piping     12/21/2010  
22 13 19
  Sanitary Waste Piping Specialties     12/21/2010  
22 13 23
  Sanitary Waste Interceptors     12/21/2010  
22 13 29
  Sanitay Sewage Pumps     12/21/2010  
22 13 53
  Facility Septic Tanks     12/21/2010  
22 14 13
  Facility Storm Drainage Piping     12/21/2010  
22 14 23
  Storm Drainage Piping Specialties     12/21/2010  
22 14 29
  Sump Pumps     12/21/2010  
22 31 00
  Domestic Water Softeners     12/21/2010  
22 35 00
  Domestic-Water Heat Exchangers     12/21/2010  
22 40 00
  Plumbing Fixtures     12/21/2010  
23 05 13
  Common Motor Requirements For HVAC Equipment     12/21/2010  
23 05 16
  Expansion Fittings and Loops for HVAC Piping     12/21/2010  
23 05 19
  Meters and Gages for HVAC Piping     12/21/2010  
23 05 23
  General-Duty Valves for HVAC Piping     12/21/2010  
23 05 29
  Hangers and Supports for HVAC Piping and Equipment     12/21/2010  
23 05 53
  Identification for HVAC Piping and Equipment     12/21/2010  
23 05 93
  Testing, Adjusting, and Balancing for HVAC     12/21/2010  
23 07 13
  Duct Insulation     12/21/2010  
23 07 16
  HVAC Equipment Insulation     12/21/2010  
23 07 19
  HVAC Piping Insulation     12/21/2010  
23 09 00
  Instrumentation and Control for HVAC     12/21/2010  
23 09 93
  Sequence of Operations for HVAC Controls     12/21/2010  
23 11 23
  Facility Natural-Gas Piping     12/21/2010  
23 21 13
  Hydronic Piping     12/21/2010  
23 21 13.13
  Underground Hydronic Piping     12/21/2010  
23 21 23
  Hydronic Pumps     12/21/2010  
23 23 00
  Refrigerant Piping     12/21/2010  
23 25 00
  HVAC Water Treatment     12/21/2010  
23 31 13
  Metal Ducts     12/21/2010  
23 33 00
  Air Duct Accessories     12/21/2010  
23 34 23
  HVAC Power Ventilators     12/21/2010  
23 36 00
  Air Terminal Units     12/21/2010  
23 37 13
  Diffusers, Registers, and Grilles     12/21/2010  

 

49 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
23 41 00
  Particulate Air Filtration     12/21/2010  
23 52 33
  Water-Tube Boilers     12/21/2010  
23 64 16
  Centrifugal Water Chillers     12/21/2010  
23 65 00
  Cooling Towers     12/21/2010  
23 72 00
  Air-To-Air Energy Recovery Equipment     12/21/2010  
23 73 13
  Modular Indoor Central-Station Air Handling Units     12/21/2010  
23 74 13
  Custom Air Handling Units     12/21/2010  
23 81 23
  Computer-Room Air-Conditioners     12/21/2010  
23 81 26
  Split-System Air-Conditioners     12/21/2010  
23 82 19
  Fan Coil Units     12/21/2010  
23 82 39
  Unit Heaters     12/21/2010  
26 05 00
  Common Work Results for Electrical     12/21/2010  
26 05 19
  Low-Voltage Electrical Power Conductors and Cables     12/21/2010  
26 05 26
  Grounding and Bonding for Electrical Systems     12/21/2010  
26 05 29
  Hangers and Supports for Electrical Systems     12/21/2010  
26 05 33
  Raceway and Boxes for Electrical Systems     12/21/2010  
26 05 36
  Cable Trays for Electrical Systems     12/21/2010  
26 05 39
  Under Floor Raceways for Electrical Systems     12/21/2010  
26 05 43
  Underground Ducts and Raceways for Electrical Systems     12/21/2010  
26 05 53
  Identification for Electrical Systems     12/21/2010  
26 05 73
  Overcurrent Protective Device Coordination Study     12/21/2010  
26 09 23
  Lighting Control Devices     12/21/2010  
26 09 33
  Central Dimming Controls     12/21/2010  
26 09 43
  Network Lighting Controls     12/21/2010  
26 22 00
  Low-Voltage Transformers     12/21/2010  
26 24 13
  Switchboards     12/21/2010  
26 24 16
  Panelboards     12/21/2010  
26 27 26
  Wiring Devices     12/21/2010  
26 28 13
  Fuses     12/21/2010  
26 28 16
  Enclosed Switches and Circuit Breakers     12/21/2010  
26 29 13
  Enclosed Controllers     12/21/2010  
26 29 23
  Variable-Frequency Motor Controllers     12/21/2010  
26 32 13
  Engine Generators     12/21/2010  
26 33 53
  Static Uninterruptible Power Supply     12/21/2010  
26 36 00
  Transfer Switches     12/21/2010  
26 41 13
  Lightning Protection for Structures     12/21/2010  
26 43 13
  Transient-Voltage Suppression for Low-Voltage Electrical Power Circuits    
12/21/2010  
26 51 00
  Interior Lighting     12/21/2010  
26 56 00
  Exterior Lighting     12/21/2010  
27 05 28
  Pathways for Communication Systems     12/21/2010  
27 05 36
  Cable Trays for Communication Systems     12/21/2010  
27 05 44
  Sleeves and Sleeve Seals for Communication Pathways and Cabling     12/21/2010
 
27 11 00
  Communications Equipment Room Fittings     12/21/2010  
27 13 00
  Communications Backbone Cabling     12/21/2010  
27 15 00
  Communications Horizontal Cabling     12/21/2010  
27 41 00
  Audio Video Systems     12/21/2010  
27 41 33
  Master Antenna Television System – Hotel     12/21/2010  
28 05 13
  Conductors and Cables for Electronic Safety and Security     12/21/2010  

 

50 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
28 05 28
  Pathways for Electronic Safety and Security     12/21/2010  
28 05 44
  Sleeve and Sleeve Seals for Electronic Safety and Security Pathways and Ca    
12/21/2010  
28 13 00
  Access Control     12/21/2010  
28 16 00
  Intrusion Detection     12/21/2010  
28 23 00
  Video Surveillance     12/21/2010  
31 10 00
  Site Clearing     12/21/2010  
31 10 05
  Storm Water Pollution Prevention     12/21/2010  
31 20 01
  Earthwork – Dry Side     12/21/2010  
31 31 00
  Soil Treatment     12/21/2010  
31 37 00
  Stone Rip-Rap     12/21/2010  
31 62 23-13
  Concrete Filled Steel Pipe Piles     12/21/2010  
31 63 16
  Augered Cast-In-Place Piles     12/21/2010  
32 12 16
  Hot-Mix Asphalt Paving     12/21/2010  
32 13 13
  Cement Concrete Pavement     12/21/2010  
32 16 00
  Concrete Curbs, Gutters, Sidewalks and Driveways     12/21/2010  
32 17 13
  Parking Bumpers     12/21/2010  
32 17 23
  Pavement markings     12/21/2010  
32 84 00
  Planting Irrigation     12/21/2010  
32 92 00
  Lawns and Grasses     12/21/2010  
32 93 00
  Turf Grasses Plants     12/21/2010  
33 11 16
  Water Distribution     12/21/2010  
33 31 00
  Sanitary Utility Sewerage Piping     12/21/2010  
33 41 00
  Storm Drainage Piping Specialties     12/21/2010  
33 44 16
  Trench Drains     12/21/2010  
04 01 20.52
  Unit Masonry Cleaning     11/12/2010  
04 05 26
  CMU Integral Water Repellent     11/12/2010  
05 51 00
  Metal Stairs     11/12/2010  
05 52 00
  Metal Railings     11/12/2010  
06 10 53
  Miscellaneous Carpentry     11/12/2010  
07 19 00
  Water Repellents     11/12/2010  
07 21 00
  Building Insulation     11/12/2010  
07 72 00
  Roof Accessories     11/12/2010  
07 81 00
  Spray-Applied Fire Resistive Materials     11/12/2010  
07 84 00
  Fire Stopping     11/12/2010  
07 92 00
  Joint Sealers     11/12/2010  
07 92 19
  Acoustical Sealants     11/12/2010  
08 11 13
  Steel Doors & Frames     11/12/2010  
08 31 13
  Access Doors & Frames     11/12/2010  
08 33 00
  Coiling Doors & Grilles     11/12/2010  
08 83 00
  Mirrors     11/12/2010  
08 91 00
  Louvers     11/12/2010  
09 21 16.23
  Gypsum Board Shaft Wall Assemblies     11/12/2010  
09 22 16
  Non-Structural Metal Framing     11/12/2010  
09 29 00
  Gypsum Board     11/12/2010  
09 29 13
  Exterior Gypsum Sheathing     11/12/2010  
09 30 00
  Tile     11/12/2010  
09 30 33
  Natural Stone Tile     11/12/2010  
09 61 13
  Slip Resistant Floor Treatment     11/12/2010  

 

51 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
09 65 19
  Resilient Tile Flooring     11/12/2010  
09 67 23
  Resinous Flooring     11/12/2010  
09 68 00
  Carpet     11/12/2010  
09 68 13
  Carpet Tile     11/12/2010  
09 69 00
  Access Flooring     11/12/2010  
09 72 00
  Wall Coverings     11/12/2010  
09 77 33
  FRP Wall Panels     11/12/2010  
09 91 00
  Painting     11/12/2010  
22 05 13
  Common Motor Requirements for Plumbing Equipment     11/12/2010  
22 05 16
  Expansion Fittings & Loops for Plumbing Piping     11/12/2010  
22 05 17
  Sleeves & Sleeve Seals for Plumbing Piping     11/12/2010  
22 05 18
  Escutcheons for Plumbing Piping     11/12/2010  
22 05 19
  Meters & Gages for Plumbing Piping     11/12/2010  
22 05 23
  General-Duty Valves for Plumbing Piping     11/12/2010  
22 05 29
  Hangers & Supports for Plumbing Piping & Equipment     11/12/2010  
22 05 33
  Heat Tracing for Plumbing Piping     11/12/2010  
22 05 48
  Vibration & Seismic Controls     11/12/2010  
22 05 53
  Identification for Plumbing Piping & Equipment     11/12/2010  
22 07 16
  Plumbing Equipment Insulation     11/12/2010  
22 07 19
  Plumbing Piping Insulation     11/12/2010  
22 11 16
  Domestic Water Piping     11/12/2010  
22 11 19
  Domestic Water Piping Specialties     11/12/2010  
22 11 23
  Domestic Water Pumps     11/12/2010  
22 11 23.13
  Domestic-Water Packaged Booster Pumps     11/12/2010  
22 13 16
  Sanitary Waste & Vent Piping     11/12/2010  
22 13 19
  Sanitary Waste Piping Specialties     11/12/2010  
22 13 23
  Sanitary Waste Interceptors     11/12/2010  
22 13 29
  Sump Pumps     11/12/2010  
22 31 00
  Domestic Water Softeners     11/12/2010  
22 35 00
  Domestic-Water Heat Exchangers     11/12/2010  
22 40 00
  Plumbing Fixtures     11/12/2010  
23 05 13
  Common Motor Requirements for HVAC Equipment     11/12/2010  
23 05 16
  Expansion Fittings & Loops for HVAC Piping     11/12/2010  
23 05 23
  General-Duty Valves for HVAC Piping     11/12/2010  
23 05 29
  Hangers & Supports for HVAC Piping & Equipment     11/12/2010  
23 05 48
  Vibration & Seismic Controls     11/12/2010  
23 05 53
  Identification for HVAC Piping & Equipment     11/12/2010  
23 05 93
  Testing, Adjusting & Balancing for HVAC     11/12/2010  
23 07 13
  Duct Insulation     11/12/2010  
23 07 16
  HVAC Equipment Insulation     11/12/2010  
23 07 19
  HVAC Piping Insulation     11/12/2010  
23 09 00
  Instrumentation & Control for HVAC     11/12/2010  
23 09 93
  Sequence of Operations for HVAC Controls     11/12/2010  
23 11 23
  Facility Natural-Gas Piping     11/12/2010  
23 21 13
  Hydronic Piping     11/12/2010  
23 21 13.13
  Underground Hydronic Piping     11/12/2010  
23 21 23
  Hydronic Pumps     11/12/2010  
23 23 00
  Refrigerant Piping     11/12/2010  

 

52 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

             
23 25 00
  HVAC Water Treatment     11/12/2010  
23 31 13
  Metal Ducts     11/12/2010  
23 33 00
  Air Duct Accessories     11/12/2010  
23 34 23
  HVAC Power Ventilators     11/12/2010  
23 36 00
  Air Treatment Units     11/12/2010  
23 37 13
  Diffusers, Registers & Grilles     11/12/2010  
23 41 00
  Particulate Air Filtration     11/12/2010  
23 51 00
  Breechings, Chimneys & Stacks     11/12/2010  
23 52 33
  Water-Tube Boilers     11/12/2010  
23 64 16
  Centrifugal Water Chillers     11/12/2010  
23 65 00
  Cooling Towers     11/12/2010  
23 73 13
  Modular Indoor Central-Station Air Handling Units     11/12/2010  
23 74 13
  Packaged, Outdoor, Central-Station Air-Handling Units     11/12/2010  
23 74 33
  Packaged, Outdoor, Heating & Cooling     11/12/2010  
23 81 23
  Computer-Room Air-Conditioners     11/12/2010  
23 81 26
  Split-System Air-Conditioners     11/12/2010  
23 82 39
  Unit Heaters     11/12/2010  
26 05 00
  Common Work Results for Electrical     11/12/2010  
26 05 19
  Low-Voltage Electrical Power Conductors & Cables     11/12/2010  
26 05 26
  Grounding & Bonding for Electrical Systems     11/12/2010  
26 05 29
  Hangers & Supports for Electrical Systems     11/12/2010  
26 05 33
  Raceway & Boxes for Electrical Systems     11/12/2010  
26 05 36
  Cable Trays for Electrical Systems     11/12/2010  
26 05 39
  Under Floor Raceways for Electrical Systems     11/12/2010  
26 05 43
  Underground Ducts & Raceways for Electrical Systems     11/12/2010  
26 05 53
  Identification for Electrical Systems     11/12/2010  
26 05 73
  Overcurrent Protective Device Coordination Study     11/12/2010  
26 09 23
  Lighting Control Devices     11/12/2010  
26 09 33
  Central Dimming Controls     11/12/2010  
26 09 43
  Network Lighting Controls     11/12/2010  
26 22 00
  Low-Voltage Transformer     11/12/2010  
26 24 13
  Switchboards     11/12/2010  
26 24 16
  Panelboards     11/12/2010  
26 27 26
  Wiring Devices     11/12/2010  
26 28 13
  Fuses     11/12/2010  
26 28 16
  Enclosed Switches & Circuit Breakers     11/12/2010  
26 29 13
  Enclosed Controllers     11/12/2010  
26 29 23
  Variable-Frequency Motor Controllers     11/12/2010  
26 32 13
  Engine Generators     11/12/2010  
26 33 53
  Static Uninterruptable Power Supply     11/12/2010  
26 36 00
  Transfer Switches     11/12/2010  
26 41 13
  Lightning Protection for Structures     11/12/2010  
26 43 13
  Transient-Voltage Suppression for Low-Voltage     11/12/2010  
26 51 00
  Interior Lighting     11/12/2010  
26 56 00
  Exterior Lighting     11/12/2010  
33 44 16
  Trench Drains     11/12/2010  

 

53 of 54



--------------------------------------------------------------------------------



 



EXHIBIT “E”

              100% DD Design Deliverable Outstanding Items Required for GMP
(updated 02/24//11)        
Design Item #1
  Site Utilitiy Additional Information     2/24/2011  
Design Item #3
  Fireproofing locations and material types     2/22/2011  
Design Item #4
  Expansion Joint Plans     2/21/2011  
Design Item #7
  Interior Glazing Schedule     2/25/2011  
Design Item #8
  Partition Type Schedule     2/25/2011  
Design Item #9
  Low Rise Exterior RFP Package     2/21/2011  
Design Item #10
  Porte Cochere Finishes     2/24/2011  
Design Item #14
  Window Washing Equipment     2/25/2011  
Design Item #15
  Wayfinding Signage     2/25/2011  
Design Item #17
  Food Service     2/22/2011  
Design Item #18
  Area Tabulation     2/24/2011  
Design Item #20
  Low and Mid Level Lighting and Dimming Systems     2/26/2011  
 
            Technical Studies and Reports        
USACE Geotechnical Report by Louis Cappazolli & Associates / GeoEngineers
  October 15, 2009
USACE Geotechnical Update Report (Rev 3) by Geo Engineers
  April 28, 2011

 

54 of 54



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “F”
The Work
This Work shall consist of a new hotel and casino with the following components:
206 Room Hotel
3-Level Precast Parking Garage
2-Level Casino Barge
Casino Barge Basin including mooring piles
Relocation of River Road
Elevated roadway to entrance to the Casino
Pedestrian bridge from Hotel to level 2 of the Casino
Hotel rooftop swimming pool
Remote central plant and support facility
Surface parking and roadways
The work described above is consistent with the Project Design Development
Documents, Plans and Specifications as prepared by Manning Architects Design
Development Issue through ASI#23. (See Exhibit “E” Drawings for dates.)

 

 



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
General:

  1.  
The Manhattan General Conditions have been included through the end of May 2012.
If the river level does not allow certain elements of the project to be
completed by the end of May 2012 then the general conditions would have to be
extended due to the increased duration.
    2.  
The Manhattan project Target schedule with a data date of 04/20/2011 and a run
date of 05/02/2011 is based on the water level at the basin being below
elevation +11.00 at the Carrolton Gauge no later than 06/14/2011.
    3.  
The Manhattan project Target schedule with a data date of 04/20/2011 and run
date of 05/02/2011 is based on the Army Corp of Engineers (ACOE) final release
and permit modification being received no later than 05/06/2011.
    4.  
The Manhattan GMP has included an estimated amount for the delay due to the ACOE
and the Pontchartrain Levee District (PLD) revised programming approval and
these estimated amounts will be reconciled once the full impact of the delay is
known.
    5.  
The Manhattan GMP is based on documents issued through ASI #23 dated 2/15/2011.
    6.  
Manhattan has not included provisions for OCIP or CCIP insurance program.
    7.  
The costs for all electrical consumption charges have not been included.
    8.  
The costs for all natural gas consumption charges have not been included.
    9.  
The costs for all water / sewer consumption charges have not been included.
    10.  
The cost for all Builders Risk Insurance and deductibles if so required are by
Pinnacle Entertainment.
    11.  
Manhattan has not included the costs for a Payment and Performance Bond.
    12.  
Indemnification and additional insured requirements for subcontractors must
comply with new Louisiana laws that went into effect January 1, 2011.
    13.  
Manhattan has not included the costs for the off loading, setting or
certification of the Casino gaming equipment / tables, slot bases or slot
chairs.

Division 03 — Concrete:

  1.  
Manhattan has not included the cost for any special concrete admixtures for
moisture control.

Division 04 — Masonry:

  1.  
Manhattan has included a CMU wall with elastomeric coating at grid line T4 below
Elevation +53.

Division 05 — Metals:

  1.  
Manhattan has included the costs for the roof top mounted air handling unit
screen wall structural steel support framing and metal screen wall panel above
the 2 Meal Restaurant only. All other Casino and Podium roof top equipment
screen walls have been deleted per VE Item #12 & #13.
    2.  
Manhattan has included the costs for a 42″ tall guard rail around the vessel
perimeter. The guardrail in front of the Steakhouse and the Feature Bar is
assumed to have a drink rail incorporated into the design.
    3.  
Manhattan has included 10# / SF for the structural steel framing for the Hotel
Level 12 roof top mounted pool screen wall.

 

Page 1 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 06 — Wood

  1.  
Manhattan has included wood base, chair rail and crown molding in the Casino
Green Rooms, Conference Rooms #2182 & #2197, Assistant General Manager’s office,
General Manager’s office and Special Events Coordinator office.
    2.  
Manhattan has included wood base, chair rail and crown molding in the Hotel
Director of Finance office.
    3.  
Manhattan has included a buffet style cabinet with a stone top at the Hotel
fitness center.

Division 07 — Thermal and Moisture Protection:

  1.  
Manhattan has included the costs for TPO membrane roofing per Specification
Section 07 54 23. The cost for a Modified Bitumen Roof System has not been
included.
    2.  
Manhattan has included the costs for a roof paver pedestal system at the Casino
VIP Terrace.
    3.  
Manhattan has included the costs for spray on thermal insulation below the
Podium walk-in cooler areas only.
    4.  
Manhattan has not included the cost for a sprayed on thermal insulation under
the Hotel Level 1 structural slab, Podium Level 53 slab-on-metal deck or the
Casino Level 53 slab-on-metal deck.
    5.  
Manhattan has included the costs for a paver pedestal system with hot fluid
applied waterproofing and drainage board at Hotel Level 12 pool deck area.
    6.  
Manhattan has included the costs for a urethane traffic coating at the Hotel
Level 1.5 Mechanical Rooms, Penthouse Mechanical Rooms and the Pool
Inter-stitual Level 11.5 floor slab.
    7.  
The Central Plant exterior wall is based upon utilizing a pre-manufactured metal
building manufacturer pre-finished exterior metal wall panel and interior liner
panel with a galvalume metal roof panel.

Division 08 — Openings:

  1.  
Manhattan has not included the cost for a fire rated curtainwall system at the
east end of the Promenade.
    2.  
Manhattan has included the costs for operable balcony doors at the Hotel Level
12 Suites only. All other balcony doors are not operable.
    3.  
Manhattan has included the costs for a full wall mirror at the Hotel fitness
center.

Division 09 — Finishes:

  1.  
The public area budget is based upon the Interior Design meeting that was held
with Marnell and Cagley Tanner on 02/09/2011. The meeting(s) were based on the
02/02/2011 interior finish presentation to Pinnacle Entertainment by the Marnell
and Cagley Tanner.
    2.  
Manhattan has included the costs for glass tile at the back wall of the bar
units in the Suite from top of backsplash to the ceiling.
    3.  
Manhattan has included the back of house finishes per Exhibit S dated 5/11/2011.
    4.  
MCC has included the cost for carpet pad at the public areas. All back-of-house
carpet is based upon direct glue down carpet.
    5.  
Manhattan has assumed all Owner Furnished Contractor Installed (OFCI) carpet
base will be purchased with binding.

 

Page 2 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 10 — Specialties:

  1.  
Manhattan has included toilet accessories comparable to the Lauberge du Lac
facility for the public areas and back of house areas.
    2.  
Manhattan has included hardware comparable to the Lauberge du Lac for the public
areas and back of house areas.
    3.  
Manhattan has not included any costs for way finding graphics and site building
signage.

Division 11 — Equipment:

  1.  
MCC has included an allowance for kitchen equipment based upon Maddock’s
estimate.
    2.  
MCC has included an allowance for the beverage conduit.
    3.  
All kitchen equipment small wares, pots, pans, and linens are OFOI FF&E.

Division 12 — Furnishings:

  1.  
Manhattan has not included the cost for the off loading, storage, handling and
installation of the FFE items except for the decorative light fixtures. (See FFE
Exhibit T dated 05/11/2011)

Division 13 — Special Construction:

  1.  
Manhattan has included the costs for the stainless steel pool per the documents
titles “PNK (Baton Rouge) Partnership MCC GMP Item 17 Food Service Manning
Architects N10.023.00 2/22/11 (14 pages)” issued on February 22, 2011.
    2.  
Manhattan has not included the costs for the surface parking lot public covered
walkway.

Division 14 — Conveying Equipment:

  3.  
Manhattan has included the specified GEN2 gearless traction hydraulic elevators
and hydraulic elevators as indicated in the revised Specification Section 14 20
00 and 14 31 00 along with Appendix No. 3 dated 02/03/2011 issued with ASI-021.
All equipment has been verified to be in compliance with the shaft and hoist way
sizes indicated within these documents.
    4.  
Manhattan has assumed within this GMP proposal that appropriately sized elevator
machine rooms will be included in future drawing packages located within 50’ of
the hoistways on the Low Rise and Casino Vessel as discussed with the design
team during the bidding process to house the elevator machine controllers. The
current DD package drawings do not indicate any of these control rooms.

  5.  
Manhattan has assumed within this GMP proposal that appropriately sized elevator
machine rooms will be included in future drawings packages for the two hydraulic
elevators as discussed with the design team during the bidding process to house
the elevator hydraulic units and controllers. The current DD package drawings do
not indicate any of these elevator machine rooms.

Division 21 — Fire Suppression:

  1.  
Manhattan has included the costs for fire suppression standpipes only at the
parking garage.
    2.  
Manhattan has included the costs for a diesel fire pump to be located in the
central plant facility.

 

Page 3 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 22 — Plumbing:

  1.  
Manhattan has included several value engineering options that have been selected
by the owner and design team during several coordination meetings. The following
value engineering options have been included in the GMP:

  a.  
The heating hot water scheme will be revised to remove all boilers and equipment
at the central plant and the exterior site work hot water piping to the hotel,
garage and low rise/casino buildings. Local domestic hot water equipment shall
be added at the hotel, low rise/casino buildings and support facility.
    b.  
All storm drainage in the parking garage and all horizontal storm drainage in
the hotel will be changed to PVC, rather than cast iron as shown in the contract
documents.
    c.  
The Hotel bathroom plumbing system includes the use of PEX systems, manifolds
and shut-off valves and Pro-Press pipe and fittings.

  2.  
Manhattan has assumed in this GMP proposal that battery venting can be utilized
for all floor drain waste piping and grease waste piping below the lowest floor
of the Hotel, Central Plant, Support Facility, Low Rise and Casino.

Division 23 — Mechanical:

  1.  
Manhattan has included several value engineering options that have been selected
by the owner and design team during several coordination meetings. The following
value engineering options have been included:

  a.  
The heating hot water scheme will be revised to remove all boilers and equipment
at the central plant and the exterior site work hot water piping to the hotel,
garage and low rise/casino buildings. All fan coil and VAV units are to be
supplied with electric heating coils. All AHU’s and ERU’s are to be changed to
gas heating systems. Local domestic heating hot water equipment shall be added
at the hotel and low rise/casino buildings.
    b.  
The chilled water system will be revised to include three (3 EA) 800 ton
chillers. All piping systems shall be design to accommodate 3,200 tons of total
cooling capacity. The primary chilled water pumps shall be reduced to 100 HP,
rather than the sizes shown on the current drawings.
    c.  
The exterior site work chilled water pipes will be installed using HDPE with
fused joints for all underground applications. All above ground applications
across the levee will be steel piping with PVC jacketed insulation.
    d.  
The water softener system will be eliminated.
    e.  
The cooling towers will be provided as galvanized steel with stainless steel
sumps, rather than all stainless steel as previously indicated.
    f.  
The outside air exhaust scheme for the hotel tower will be changed to eliminate
the multiple exhaust fans on level 11.5 and a single outside air unit with an
enthalpy wheel will be installed on the Hotel roof above the mechanical
penthouse. The outside air duct risers in the hotel shall be changed to include
a single riser with front to back connections.
    g.  
The kitchen exhaust system will be changed to route all exhaust ductwork in the
ceiling and exit the building on level 1.5. This will require water wash hoods
for the kitchen equipment and 15 feet of stainless steel ductwork from the
hoods. Manhattan has included the costs to install fire rated insulation on the
kitchen exhaust ductwork as required by code.

 

Page 4 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 23 — Mechanical: Continued

  2.  
Manhattan has additional future value engineering options that have been
identified as cost saving measures that will be investigated by the team:

  a.  
The Casino Vessel HVAC exhaust/supply requirements for the vessel support and
generators on level 77 of the vessel are estimated to be possibly reduced by
$50,000. (VE Item #130 approved 3/31/11.)

Division 26 — Electrical:

  1.  
Manhattan has included the two generators, one emergency generator and the
marine switchboard shown in the vessel support area of the Casino. The
switchboards and generators are not required to be constructed to ABS
certification standards based on conversations with Lay Pitman and Associates
and MSA Engineering.
    2.  
Manhattan has assumed that all trench excavation spoils removed for electrical
underground duct banks can be re-used as back-fill for the duct bank trenches.
Manhattan has not included the costs to import fill for the electrical
underground duct bank installation.
    3.  
Manhattan has included several value engineering options that have been selected
by the owner and design team during several coordination meetings. The following
value engineering options have been included in the GMP:

  a.  
The mechanical heating hot water scheme will be revised to remove all boilers
and equipment at the central plant and the exterior site work hot water piping
to the hotel, garage and low rise/casino buildings. All fan coil and VAV units
are to be supplied with electric heating coils. All AHU’s and ERU’s are to be
changed to gas heating systems. Local domestic heating hot water equipment shall
be added at the hotel and low rise/casino buildings. This GMP proposal has
included costs to supply power to all of these pieces of equipment as
coordinated with MSA Engineering and Manhattan.
    b.  
The mechanical chilled water system will be revised to include three (3 EA) 800
ton chillers. All piping systems shall be design to accommodate 3,200 tons of
total cooling capacity. The primary chilled water pumps shall be reduced to 100
HP, rather than the sizes shown on the current drawings. This GMP proposal has
included costs based on the power requirements of this equipment as coordinated
with MSA Engineering and Manhattan.
    c.  
The automatic transfer switches will be relocated from the hotel and low rise to
the support facility. The emergency power feeders shown in the drawings will now
be utilized to provide the additional power loads required by the Mechanical
Value Engineering Item #1 and Item #2.
    d.  
Modifications to the switchboard, panel board and transformer equipment
presented by Wilhite Electric during the January 21, 2011 value engineering
meeting including the removal of the barriers between the sections and taped
bus, removal of the ground fault circuit trip function from the secondary branch
breakers, changing all bussing in panel boards and switchboards to aluminum
where possible, changing the temperature rise for the dry type transformers from
155 °C to 150 °C and deleting the requirement for a factory start-up on
switchboards.
    e.  
The lightning protection system will be changed to an interceptor system as
reviewed during the January 21, 2011 value engineering meeting.
    f.  
The requirement for a factory witness test of the generators will be eliminated.

 

Page 5 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 26 — Electrical: Continued

  4.  
Manhattan has included several future value engineering options that have been
identified as cost saving measures that will be investigated by the team:

  a.  
The light fixture package for the Casino Vessel is estimated to be possibly
reduced by $650,000 by allowing alternate fixture manufacturers and possible
quantity reductions. (VE Item #132 approved 3/31/2011)
    b.  
The light fixture package for the Hotel is estimated to be possibly reduced by
$200,000 by allowing alternate fixture manufacturers and possible quantity
reductions. (VE Item #133 approved 3/31/2011)
    c.  
The light fixture package for the Low Rise Podium is estimated to be possibly
reduced by $350,000 by allowing alternate fixture manufacturers and possible
quantity reductions. (VE Item #131 approved 3/31/2011)
    d.  
The specialty lighting for the Casino Vessel is estimated to be reduced by
$497,105. (VE Item #136 approved 3/31/2011)
    e.  
The specialty lighting for the Low Rise Podium is estimated to be reduced by
$132,315. (VE Item #137 approved 3/31/2011)

  5.  
The decorative light poles for the elevated roadway are estimated to be reduced
by $195,000. (VE Item #003 approved 3/31/2011)

Division 27 — Communications:

  1.  
Manhattan has included 48 strand fiber runs between the support facility, hotel,
garage, casino low rise and casino vessel drawings per the revised site
communications plan sheet E3.00 issued by Shane Savoy of MSA Engineering on
March 1, 2011.

  2.  
Manhattan has included cable tray for low-voltage communications wiring in the
MDF/IDF rooms only. No communal cable tray system in the ceilings of the Hotel,
Podium and Casino has been included. Manhattan has assumed that all smoke / fire
rated cabling in these areas will be secured using j-hooks or suspended from the
structure above.

  3.  
Manhattan has not included the costs for the distributed CCTV equipment,
hospitality TV provider equipment or satellite dish.

  4.  
Manhattan has not included the costs for local 2-way radio communication wiring
or antenna system.

Division 28 — Electronic Safety and Security:

  1.  
Manhattan has not included furnishing any security / surveillance equipment
including cameras, security access hardware or software, surveillance system
hardware or software. Manhattan has included the installation of cameras
provided by Pinnacle as well as terminating and coiling all cabling within the
specified IDF/MDF security closets for connection to the security hardware
provided by Pinnacle.

 

Page 6 of 7



--------------------------------------------------------------------------------



 



      (MANHATTAN LOGO) [c18034c1803402.gif]   Pinnacle — Baton Rouge Hotel &
Casino
Project # 3278
05-11-2011

EXHIBIT “G”
PREMISES AND ASSUMPTIONS (Revised)
Division 31 — Earthwork:

  1.  
Manhattan has not included the cost for landscaping and/or irrigation.
    2.  
Manhattan has included the cost for the delays in the auger cast foundation
operations thru June 15, 2011.

Division 32 — Exterior Improvements:

  1.  
Manhattan has not included the costs for the off-site roadwork at Nicholson
Drive.

Division 33 — Utilities:

  1.  
Manhattan has not included the cost for offsite utilities (water, gas, sewer,
electrical, data).
    2.  
Manhattan has not included the cost for combination domestic / fire water meter,
vault or back-flow preventers.
    3.  
Manhattan has not included the cost for the site irrigation water meter and
vault.
    4.  
Manhattan has not included the cost for the site sanitary sewer lift station and
force main.
    5.  
Manhattan has not included the cost for fixture impact fees or tap fees.
    6.  
Manhattan has not included the costs for the relocation of the existing overhead
power / phone lines and poles.
    7.  
Manhattan has not included the costs for the utility company on-site primary
electrical wiring or transformers.
    8.  
Manhattan has not included the costs for the permanent phone company or cable
company on-site wiring or equipment.

 

Page 7 of 7



--------------------------------------------------------------------------------



 



EXHIBIT H
Conditional Waiver and Release Upon Progress
Payment
SEE AGREEMENT FOR “EXHIBIT H”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Unconditional Waiver and Release Upon Progress
Payment
SEE AGREEMENT FOR “EXHIBIT I”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Contractors Certificate
SEE AGREEMENT FOR “EXHIBIT J”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Technical Studies and Reports
SEE AGREEMENT FOR “EXHIBIT K”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Permits, Approvals and Entitlements
SEE AGREEMENT FOR “EXHIBIT L”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
Unconditional Final Waiver and Release

SEE AGREEMENT FOR “EXHIBIT M”

 

 



--------------------------------------------------------------------------------



 



EXHIBIT N
Contractor’s Project Safety
and Health Guidelines

 

 



--------------------------------------------------------------------------------



 



MANHATTAN CONSTRUCTION COMPANY
5/11/11
PROJECT SAFETY and HEALTH GUIDELINES
TABLE OF CONTENTS

         
II Project Safety Plan
    3  
A. Purpose
    3  
B. Basic Principles
    3  
C. Responsibility
    4  
D. Safety Meetings
    6  
E. Accident Reporting Requirements
    7  
F. Subcontractor Safety Enforcement Policy
    7  
G. Visitors
    8  
H. Conclusion
    8    
II Accident Prevention Plan
    8  
A. Applicable Safety Standards
    8  
B. Scope of Coverage
    8  
C. Employee Orientation
    9  
D. Hazard Communication Program
    9  
F. Sub-contractor safety plan
    10  
G. Job hazard analysis
    10  
H. Temporary Power
    10  
I. Fall Protection
    11  
J. Excavations
    11  
K. Fire Protection
    11  
L. Flammable/Combustible Liquids
    12  
M. First Aid
    12  
N. Medical Emergency
    12  
O. Hand and Power Tools
    12  
P. Scaffolds
    13  
Q. Ladders
    13  
R. Lockout/Tagout
    14  
S. Accident Reporting
    14  
T. Respirator Program
    14  
U. Sanitation
    15  
V. Cranes/Rigging
    15  
W. Floor and Wall Openings
    15  
X. Masonry Walls
    16  
Y. Housekeeping
    16  
Z. Working on the wet-side of levee
    16  
ZZ. Manhattan Construction Company Pandemic Preparation Safety Plan
    19  

2 | Page

 

 



--------------------------------------------------------------------------------



 



1.   Project Safety Plan

  A.   Purpose

1. Prevention of accidental injury, occupational illness and property damage and
to establish methods whereby all Project employees will be actively involved in
the safe construction of the Project.
2. Outline the safety duties and responsibilities of all parties on this
Project.
3. Establish and implement a plan for safety education, training and monitoring
to promote identification and elimination of hazards and unsafe acts.
4. This safety plan is an ongoing process and may be updated through-out the
project as problems or conditions warrant.

  B.   Basic Principles of the Project Safety Plan

1. All Subcontractors shall ensure that their employees, subcontractors and
suppliers, regardless of tier, understand and agree to comply with their Company
Safety Program, the Project Safety Plan, the Project Documents, OSHA Standards
and all other federal, state and local codes and regulations.
2. Prior to beginning work, each Subcontractor shall prepare a Hazard Analysis
that defines the activity to be performed and identify the sequence of work, the
specific hazards, and methods to be used to eliminate or minimize each hazard.
The Hazard Analysis shall be reviewed, during the Pre-Activity meeting, by the
Quality Control Manager and the Project Superintendent or their designated
representatives.
3. All major subcontractors, such as Excavating, Pier Drilling, Structural
Steel, Form Work, Mechanical, Electrical, Elevator, Plasterer/Drywall, Painting,
Glazing, Roofing, Brick Mason/Masonry and Fire Protection must provide a Site
Specific Safety Program to the Quality Control Manager prior to the start of
their work.
4. All Subcontractors shall provide their employees with the necessary safety
and personal protective equipment and weather protective gear required for the
performance of their work and enforce the use of same as a condition of
employment. Hard hats are required to be worn at all times where construction
activities are taking place. The wearing of eye protection with side-shields is
required at all times.
5. Each Subcontractor shall have at least one employee qualified in First
Aid/CPR treatment whenever the Subcontractor has employees working on this
project.
6. For emergency purposes, each Subcontractor shall submit a list to the Project
Manager of key personnel with home addresses and telephone numbers.
3 | Page

 

 



--------------------------------------------------------------------------------



 



  C.   Responsibility

1. Project Manager shall:
a. Be responsible for the administration of the Project Safety Program.
b. Assist the Project Superintendent and the Project Site safety coordinator
with all matters pertaining to safety when deemed necessary and as required.
2. Project Superintendent shall:
a. Enforce compliance with the Project Safety and HAZCOM Programs, the Project
Documents, OSHA Standards and all other federal, state and local safety codes
and regulations.
b. Distribute a Medical Emergency Procedure and a fire Emergency Procedure for
this Project to all Subcontractor Safety Representatives and post copies in all
trailers and offices. These Procedures shall be discussed at the Project Safety
Meetings and shall be a required subject for a Toolbox Talk for all Project
employees.
c. Identify facilities for immediate first aid and/or medical/hospital treatment
for all work related injuries and illnesses of employees.
d. Regularly inspect the Project for safety compliance.
e. Schedule weekly Project Safety Meetings.
f. Receive all safety related correspondence and accident reports.
3. Project Site Safety Coordinator shall:
a. Make daily safety inspections, ensuring coverage of the entire project each
week, with a weekly written report.
b. Notify responsible persons regarding noncompliance with the Project Safety
and HAZCOM Programs, the Project Documents, OSHA Standards and all other
federal, sate and local safety codes and regulations.
c. Implement and enforce the Safety Enforcement Policy.
d. Check with Sub Safety Rep. on disposition of safety related matters.
e. Render assistance at MCC and Subcontractor Toolbox Talks.
f. Investigate all accidents as directed by the Project Superintendent.
g. Issue weekly Safety Bulletins regarding pertinent safety issues.
h. Maintain records of all MCC and Sub Safety and Toolbox Meetings.
i. Assist the Project Superintendent with all safety related matters.
j. Shall keep a Log of First Aid Treatment.
4. Subcontractor Safety Representative(s) shall:
a. Ensure that their employees are trained to perform their work in a safe
manner and have the ability to recognize and correct potential and actual
hazards.
4 | Page

 

 



--------------------------------------------------------------------------------



 



b. Be responsible for the Sub Accident Reporting Requirements.
c. Attend each weekly Project Safety Meeting.
d. Chair their weekly Company Toolbox Talks. Arrange for written minutes to be
taken and copy these minutes to the Project Site safety coordinator.
e. Work with the Manhattan Project Superintendent to participate in safety
audits as required.
f. Report all safety related matters to the Project Site Safety Coordinator or
Superintendent.
5. All Project Employees shall:
a. Perform their work in a safe manner for prevention of accidents to
themselves, fellow workers, the general public and property of all concerned.
b. Attend their weekly Company Toolbox Talks.
c. Alert their Foremen of hazards, unsafe acts and near misses.
d. Notify their Foremen immediately of any accident.
e. Comply with their Company Safety and HAZCOM Programs, the Project Documents,
OSHA Standards and all other federal, state and local codes and regulations.
g. All Project Employees shall be subject to fair, consistent and constructive
disciplinary action for safety noncompliance. The severity of a violation shall
determine the level of disciplinary action administered. See the Guide to
Disciplinary Action on the next page.
The typical disciplinary action pattern is as follows:
(1) Verbal Reprimand: The employee shall be informed verbally of the safety
violation committed which, if repeated, could result in further disciplinary
action.
(2) Written Reprimand: The employee shall be notified by formal written notice
of the safety violation committed and informed that future violations may result
in suspension or discharge from work.
(3) Suspension: The employee shall be suspended from working on the site for a
specified period of time for the safety violation committed and informed that
future violations may result in permanent removal from the project.
(4) Termination: The employee shall be barred from the project as a result of a
major safety violation or a pattern of safety violations.
5 | Page

 

 



--------------------------------------------------------------------------------



 



GUIDE TO DISCIPLINARY ACTION

                      MINOR   SIGNIFICANT   SERIOUS   FLAGRANT
SEVERITY OF INFRACTION EXAMPLES
 
•     Not wearing safety glasses
•     Not wearing hard hat
•     Not wearing hearing protection
 
•      Horseplay
•      Crossing a red barricade
 
•     Not tying off
•     Using incomplete scaffold
•     Endangering another employee
 
•     Knowingly endangering another employee
•     Fighting
 
               
SEVERITY OF INFRACTION DEFINITIONS
  A safety violation that does not immediately expose an employee to serious
injury or death.   A safety violation in which the employee exposed self or
others in a significant risk of injury.   A safety violation in which an
employee exposed self or others to risk serious injury or death.   A safety
violation in which an employee has committed an inexcusable unsafe act.
 
               
FIRST OFFENSE
  VERBAL   WRITTEN   SUSPENSION   TERMINATION
 
  REPRIMAND   REPRIMAND        
 
               
SECOND OFFENSE
  WRITTEN   SUSPENSION   TERMINATION    
 
  REPRIMAND            
 
               
THIRD OFFENSE
  SUSPENSION   TERMINATION        
 
               
FOURTH OFFENSE
  TERMINATION            

  D.   Safety Meetings

1. Weekly Project Safety Meeting
a. The Project Superintendent shall schedule a weekly Safety Meeting to review
accidents, injuries, and near misses, review safety related problems and plan
for upcoming work activities.
b. The Project Safety Meeting should be attended by supervisory personnel.
2. Weekly Toolbox Talks
a. Supervisors shall hold weekly Toolbox Talks. The topics of these talks shall
be relevant to the work being performed by the supervisor’s crew.
b. Documentation of the weekly Toolbox Talk shall be submitted to the Project
Superintendent before 3:00 P.M. each Friday.
6 | Page

 

 



--------------------------------------------------------------------------------



 



c. The weekly Toolbox Talk Minutes shall contain the following:
(1) Name of Employer and date.
(2) Name of the MCC Foreman or Subcontractor Safety Rep.
(3) Name of all employees in attendance.
(4) Subjects discussed.
(5) Safety comments and suggestions from employees.
d. The weekly Toolbox Talk Agenda shall include, as a minimum, the following:

  (1)   Instruction in the safe planning and performance of their work.     (2)
  Review of Project accidents, near misses, hazards and unsafe acts.     (3)  
Employee suggestions and comments relating to safety.

  E.   Accident Reporting Requirements

  1.   Project Employee Injury:

a. All on-site accidents, regardless of how incidental, including those
sustained by Subcontractors, shall be reported to the Superintendent.
b. Non-incidental injuries and near misses shall be reported in writing as an
accident/incident report that contains the following:

  •   Names and addresses of victims and witnesses.     •   Description of
events leading up to the accident/incident.     •   Factors that may have
contributed to the accident/incident.     •   Action taken to prevent this
accident/ incident in the future.

c. The Site Safety Coordinator or Project Superintendent shall notify the
Owner’s Designated Rep. of all recordable injuries to any person. The
notification shall describe the circumstances of the accident and any corrective
action taken. The written notification shall be within 24 hours of any injury.
d. Subcontractors shall be responsible for notifying OSHA within eight (8) hours
in the event of a fatality or a single accident in which three (3) or more
employees are hospitalized.

  F.   Subcontractor Safety Compliance Program

1. All Subcontractors shall, prior to their start of work, submit the names of
their authorized and qualified Project Safety Representatives to the MCC Project
Superintendent. All Project Safety Representatives shall be held accountable by
their Companies for the immediate correction of hazards and unsafe acts and
compliance with their Company Safety and HAZCOM Programs, the Project Documents,
OSHA Regulations and all other federal, state and local codes and regulations by
their employees and their subcontractors and suppliers, regardless of tier.
2. Consistent with the Employee Compliance program, written warnings for
subcontractor employee safety violations will be documented using the safety
warning form, referenced at the back of this document.
7 | Page

 

 



--------------------------------------------------------------------------------



 



3. To address recurring subcontractor safety violations, corrective action may
include but is not limited to any of the following:
a. A stop work order for the specific operation or area of construction until
the hazard or unsafe act is corrected.
b. Correction made by MCC or others and backcharged to the Subcontractor.
c. Written notice to the Subcontractor’s Project Manager and Company President.
d. Replacement of the Subcontractor’s Project Safety Representative, Foremen
and/or crew.

  G.   Visitors

1. Persons not directly involved with the on-site construction of this Project
shall not enter the site unless they obtain permission from the Project
Superintendent or the Project Superintendent’s designated representative, sign a
Visitor’s Release Form and obtain and wear a hard hat and any other personal
protective equipment required.

  H.   Conclusion

1. All employers are responsible for instructing their employees in the
recognition and elimination of hazards and unsafe acts and the regulations
applicable to their work.
2. Safety training, good safety practices and appropriate immediate corrective
action are the keys to the prevention of accidents, loss of life and property
damage. No matter how many rules and regulations are set forth, a good Safety
Program depends mainly on a positive and intelligent attitude by the Management
and Labor involved in the construction of this Project.
II Accident Prevention Plan for the Hotel and Support Facility
The elements of this Accident Prevention Plan address some of the potential
hazards associated with the scope of work and provide guidelines to eliminate or
minimize those hazards.

  A.   Applicable Safety Standards

1. All work shall be performed in accordance with the safety and health
requirements set forth in the Code of Federal Regulations (CFR) Title 29,
Part 1926, “Safety and Health Standards for the Construction Industry”, and
Title 29, Part 1910, “General Industry Safety and Health Standards”, as well as
the applicable state and local regulations.
2. Copies of the applicable OSHA standards will be made available at the site.

  B.   Scope of Coverage

1. This Accident Prevention Plan shall apply to all contractors, subcontractors,
suppliers, and lower tier subcontractors and their employees while performing
work activities on this project.
8 | Page

 

 



--------------------------------------------------------------------------------



 



  C.   Employee Orientation

1. Each employer is responsible for providing an orientation for their employees
as follows:

  •   Orientations shall be given to each employee on the project prior to that
employee performing work.     •   Orientations shall be documented and copies
shall be submitted to Manhattan Construction Company following their completion.
    •   Orientations must address specific jobsite conditions and cover all
applicable Manhattan Construction Company safety policies, local, state and
federal regulations.

2. Each employee shall be provided an initial orientation that will address
training and other information that will allow them to perform their work in a
safe manner. The orientation shall be based on elements of this Accident
Prevention Plan.
3. Below is a list of the minimum topics of training. This list is not
all-inclusive and shall not be considered to identify all hazards associated
with construction.
a. Employees responsibility to work safely.
b. Elements of the Accident Prevention Plan that apply to their work.
c. Manhattan Construction Company’s Disciplinary Action Policy
d. Mandatory personal protective equipment (hard hats, safety glasses, safety
harnesses, etc.)
e. Procedure for reporting accidents/injuries.
f. Hazard Communication Program.
g. Rules and regulations for operating motor vehicles.
h. Mandatory attendance at Safety Meetings.
i. How and when to use Fire Protection Equipment (fire extinguishers).

  D.   Hazard Communications Programs

1. Manhattan Construction Company (MCC)
a. By reference of the MCC Hazard Communication Program, it is hereby
incorporated in its entirety in the Accident Prevention Plan.
b. A copy of the OSHA Hazard Communication Standard 1926.59, the Hazard
Communication Program, Hazardous Chemical Inventory List and all Material Safety
Data Sheets (MSDS) shall be located in the Project Field Office.
2. Subcontractors
a. Each Subcontractor/Purchase Contractor and lower tier subcontractors must
submit to Manhattan Construction Company a written Hazard Communication Program
as outlined in the Occupational Safety And Health (OSHA) Code of Federal
Regulations 1926.59. All Hazard Communication Programs submitted to MCC must
have the following elements and be divided accordingly:
(1) A written HazCom program.
(2) Provisions for employee training. Employers need to be able to certify that
their employees have been trained in all aspects of HazCom.
(3) An alphabetical listing of the hazardous materials that the Subcontractor
will be bringing onto this Project.
(4) Copies of Material Safety Data Sheets for the hazardous materials that the
Subcontractor will be bringing onto this Project.
9 | Page

 

 



--------------------------------------------------------------------------------



 



Whenever new products are brought on site by the Subcontractor, the
Subcontractor’s HazCom Coordinator will be responsible for bringing the
Subcontractor’s program up to date.
The information requested above must be submitted in book format with the
company name, the name of a contact person (HazCom Coordinator) familiar with
the HazCom program, and applicable telephone numbers, listed on the front cover.

  E.   Sub-Contractor Safety Plan

  5.1.   Each trade/craftsman need a job specific safety plan covering the
entire process of their contract for the (PNK) job.     5.2.   The specific
safety plan must be submitted to Manhattan one week prior to the sub-contractor
starting work on the (PNK) job.

  F.   Job Hazard Analysis

  a.   All sub-contractors are required to fill out a JHA everyday they are on
site.     b.   They must be filled out completely and signed by everyone
assigned to that task for the day.     c.   They must be turned into the
Manhattan safety department the following day.

  G.   Working in Confined Spaces

1. When it becomes necessary to enter and conduct work activities in a confined
space, a Confined Space Entry Program shall be enforced.

  H.   Temporary Electric Power

1. Temporary power shall be in compliance with the NEC and CFR 29, 1926, Subpart
K.
2. All branch circuits supplying 120 volts single phase to 15 and 20 amp
receptacles shall be protected with GFCI Interrupters.
3. Employees shall inspect the cords to electric power tools and extension cords
prior to each use and shall remove from service any cords found to be defective.
4. All extension cord must be up and out of walking surfaces. Hang extension
cords on the hanger provided by Manhattan in the Hotel, Support Facility, and
Casino vessel.
10 | Page

 

 



--------------------------------------------------------------------------------



 



  I.   Fall Protection

1. Employees shall be protected from the hazards of falling in accordance with
OSHA regulations and Manhattan Construction Company Safety requirements.
Standard guardrails, lifelines, floor covers and personal protective equipment
shall be used to meet this requirement.
2. Personal fall protective equipment such as safety belts, safety harnesses,
lanyards, and life lines shall be inspected by the wearer before each use.
3. To further fall protection measures, Manhattan has implemented the following
requirements to be applied to all project employees:

  •   All employees, subcontractors, vendors, suppliers, and owners on a
working/walking surface 6-feet or more above a lower level shall be protected by
the 100% fall protection policy.     •   This 100% fall protection policy
extends beyond OSHA regulations to include structural steel ironworkers and
scaffold builders.     •   Acceptable fall-protection methods include personal
fall-arrest systems (2 lanyards required), properly-built scaffolds, guardrail
systems, safety nets, warning line systems, controlled access zones, and safety
monitor systems. The Project Superintendent shall review Subcontractor fall
protection plans in the context of job hazard analysis discussions.     •   All
overhead work shall be confined to an area clearly marked by red barricade tape
at the closest working surface below the overhead work activity.

  J.   Excavations

1. Each Subcontractor requiring employees to work in excavations shall provide a
Competent Person as defined by OSHA in 29 CFR, Part 1926 Subpart P,
“Excavations”. The Competent Person must be familiar with the requirements of
Subpart P and shall determine the type of protective system to be utilized and
shall perform periodic inspections of the excavation.
2. Written daily excavation inspection reports shall be signed by the Competent
Person and submitted to the Project Superintendent or his designated
representative.
3. The soil on the (PNK) job-site is type C soil. For any excavations deeper
than 5 feet only sloping, trench boxes, or shielding is allowed. NO BENCHING
SOIL.
4. Sub-contractors must get a dig permit from LA one call before starting any
excavations.
5. Sub-contractors must fill out an excavation report every day.

  K.   Fire Protection

1. Manhattan Construction Company will maintain temporary portable fire
extinguishing equipment for building protection. Fire extinguishers of the ABC
type will be provided in the quantity and size required by CFR 29 1926.150.
Subcontractors shall be responsible for providing fire protection for specific
tasks as necessary including but not limited to cutting, welding, soldering, and
roofing operations as well as flammable/combustible material storage areas.
2. All employees shall be instructed by their employer in the proper use of fire
protection equipment. Documentation of such training shall be maintained by each
employer.
11 | Page

 

 



--------------------------------------------------------------------------------



 



  L.   Flammable and Combustible Liquids

1. All flammable/combustible liquids shall be stored and handled in accordance
with CFR 29, 1926.152.
2. Gasoline shall be stored in approved metal safety cans that are equipped with
a flash arresting screen and spring-closing lid.
3. Fire Extinguishing equipment shall be available where flammable/combustible
liquids are stored.

  M.   First Aid

1. Each employer shall have at least one (1) Certified First Aid/CPR trained
employee on site when working on this project. Each employer shall maintain a
suitable first aid kit for use by its employees.
2. Manhattan Construction Company will maintain at lease one (1) First Aid
cabinet in the Project Field Office.

  N.   Medical Emergency

1. Employees suffering non life-threatening injuries shall be transported to
medical facilities by their employer.
2. For all life-threatening injuries or illnesses, the employer shall
immediately call for medical assistance by dialing 911.
3. Other emergency telephone numbers shall be posted at each telephone.

  O.   Hand and Power Tools

1. Each employer is responsible for the condition of the tools their employees
use. Employees must be instructed in the hazards and limitations associated with
the tools they use. Hand and power tools must be inspected prior to each use and
removed from service when found to be defective.
2. Hand and Power tools shall be used, inspected, and maintained in accordance
with the manufacturer’s instructions and shall be used only for the purpose for
which they were designed.
3. Power tools designed to accommodate guards shall be equipped with the guards
when in use.
12 | Page

 

 



--------------------------------------------------------------------------------



 



  P.   Scaffolds

1. Scaffolds shall be erected, modified, and dismantled ONLY under the direction
of a Competent Person and shall follow the OSHA regulations outlined in CFR 29
1926.451.
2. Employees erecting, dismantling, or working from scaffolding must maintain
Manhattan Construction Company’s 100% fall protection policy.
3. Upon completion, scaffolds shall have and maintain a green tag scaffold
permit attached to the scaffold in full visibility of all employees at the
access to the scaffold.
4. Green scaffold tags shall be turned into the Superintendent once the scaffold
has been dismantled.
5. Scaffolds that are incomplete, being modified, dismantled or that are damaged
shall be barricaded off with red barricade tape and red tagged incomplete.
6. Scaffolds without tags shall be considered red tagged and not for use.
7. Standard guardrail systems including top rail, mid-rail, and toe-board shall
be installed on all scaffolds in accordance with OSHA regulations. Scaffold
platforms that employees are working from shall be completely decked over for
the entire width of the scaffold.
8. In the event that scaffold configurations or physical obstructions make it
impossible to install standard guardrail system, employers shall supply a
personal fall arrest system or other means of fall protection.
9. Employees shall not be allowed to pass beneath scaffolds where work is being
performed overhead unless appropriate measures have been taken to protect
employees from falling material.
10. All overhead work shall be confined to an area clearly marked by red
barricade tape at the closest working surface below the overhead work activity.
11. Manually propelled mobile scaffolds shall only be used on a hard, level
surface that is free from debris and other obstructions that could pose a
hazard. Employees shall not be allowed to ride on mobile scaffolds that are
being moved.

  Q.   Ladders

1. Ladders shall be used in accordance with the requirements of CFR 29, Part
1926.1053.
2. Employees required to use ladders shall be trained in accordance with CFR 29,
Part 1926.1060.
3. Ladders used to access elevated work areas shall extend at least 36” above
the landing and shall be secured to prevent displacement.
4. Employees using ladders for access to elevated work areas shall not carry
tools/materials when climbing up or down a ladder.
13 | Page

 

 



--------------------------------------------------------------------------------



 



5. Employees shall be instructed not to stand above the top two rungs of step
ladders.
6. Employees shall be tied-off 100% of the time when working closer than one and
one-half (1-1/2) times the ladder height to an opening or the edge of the
building. (e.g. an employee using a ten (10) foot stepladder must tie-off when
fifteen (15) or less from the edge of a opening or the building).
7. Employees shall be tied off 100% of the time when working on straight
ladders.

  R.   Lockout/Tagout

1. No employee shall work on any electrical, hydraulic, steam, or other
pressurized system/equipment until the system/equipment is secured from
operating and all stored energy has been released.
2. Electrical equipment or circuits that are de-energized shall be rendered
inoperative and shall have tags attached at all points where such equipment or
circuits can be energized. Tags shall be placed to identify the equipment or
circuits being worked on.

  S.   Accident Reporting Requirements

1. Project Employee Injury:
a. All on-site accidents, regardless of how incidental, including those
sustained by Subcontractors, shall be reported to the Project Superintendent or
his designated representative.
b. Subcontractors shall be individually responsible for notifying OSHA within
eight (8) hours in the event of a fatality or a single accident in which three
(3) or more employees are hospitalized.

  T.   Respirator Program

1. Employers who allow or require their employees to wear respirators shall have
a written respirator program in accordance with CFR Title 29, Part 1910.134.
2. Employees allowed or required to use respirators shall be trained in the
proper selection, maintenance, and limitations of respirators. Each employee
shall be fit tested before using a negative pressure respirator.
14 | Page

 

 



--------------------------------------------------------------------------------



 



  U.   Sanitation

1. Potable Water
a. Employees shall be provided with an adequate supply of potable water. Where
single use cups are provided, a trash container for used cups shall also be
provided.
b. Containers for potable water shall be conspicuously marked as containing
potable water.
2. Toilet Facilities
a. Toilet facilities shall be provided and maintained in accordance with OSHA
regulations.

  V.   Cranes and Rigging

1. Each Subcontractor using a crane shall identify, in writing, their Competent
Person who will be responsible for the proper set-up and operation of the crane.
A copy of this document shall be kept in the crane at all times.
2. Rigging inspections shall be performed in accordance with CFR Title 29,
Part 1926.251.
3. Rigging equipment shall be inspected before each days use by the Competent
Person before each lift by the employee rigging the load.
4. Load Moment Indicators will be required on all cranes.
5. Lift calculations will be required for all lifts that are over 85% of the
crane’s capacity according to the crane manufacturer’s load charts.
6. Anti-2-bloc devices will be required on all cranes.
7. Sub-contractors using crane need to turn in all applicable forms to Manhattan
safety before any crane activity is to start. i.e. annual (third party) crane
inspection, monthly crane inspection, load charts, lift plans, etc.

  W.   Floor and Wall Openings

1. All floor and wall openings, 2 inches or greater in size, shall be guarded or
covered. Guardrails shall be of standard construction as outlined in CFR Title
29, Part 1926.502.
2. When floor covers are used they shall be capable of withstanding the maximum
intended load. Covers will be secured against displacement and marked to
indicate “HOLE” or “COVER”, or they shall be color coded.
3. Hole covers shall be constructed so that normal construction activities will
not displace the cover from its location (wired, shot, nailed or bolted down).
15 | Page

 

 



--------------------------------------------------------------------------------



 



  X.   Masonry Walls

1. Subcontractors erecting masonry walls shall do so in accordance with CFR
Title 29, Part 1926.706.
2. Prior to erecting any masonry wall, a Limited Access Zone shall be
established and maintained throughout construction of the wall.
3. All overhead work shall be confined to an area clearly marked by red
barricade tape at the closest working surface below the overhead work activity.

  Y.   Housekeeping

1. Job-site cleanliness is an item of major significance on this project and
will be closely monitored.
2. Housekeeping shall be performed on a continuous basis. Waste materials such
as wood, concrete, rebar, cardboard, plastic wrap, and other types of trash must
not be allowed to accumulate and become a hazard.
3. All sub-contractors are required to clean their work area everyday by the end
of their shift.

  Z.   Working on the wet-side of the levee (Mississippi river side) (MRW) =
Mississippi river water

OSHA standards to follow while on the wet-side of the levee.

  X.1.   CFR 29 1926 Construction Industry standards.     X.2.   CFR 29 1915
Occup. Safety and Health Standards for Shipyard Employment

1. Access to the wet-side

  1.1.   I.D. badges are required at all times to anyone on the wet-side of the
levee for access.     1.2.   The access will change throughout the year
depending on the water levels from the river.     1.3.   There is a north and
south ramp going over the levee to gain access to the casino during the low
river levels when (MRW) elevation is below 26’ at the job-site. There is a lay
down yard for parking company vehicles on the wet-side. When the (MRW) elevation
reaches 26’ (PNK) no more driving vehicles on the wet-side.     1.4.   From
(MRW) elevation 26’ to 32’ access to the casino will be from a gangway/scaffold
on the south side of the river from the south ramp to the casino boat.     1.5.
  After (MRW) elevation 32’ access will be by boat to the barge. There will be
two boat operators in boats taking personnel on and off the barge at all times
during working hours. When (MRW) elevation at (PNK) reaches 32’ only essential
personnel will be allowed on the barge for working.     1.6.   NO DRIVING ON THE
LEVEE. A maximum of two 18 wheeler delivery trucks at a time may be allowed on
the levee for unloading. The 18 wheelers cannot be parked or staged on the levee
for long periods of time.     1.7.   When (MRW) elevations reach Elevation
+15.0’ in New Orleans as measured at the Carrollton gauge, all construction work
must stop on the levee, on the batture, and on the casino vessel. Only
operations to maintain safety and the integrity of the barges will be allowed.  
  1.8.   It is every subcontractor’s responsibility to monitor the river
elevation and comply with applicable work restrictions imposed by all governing
authorities.

16 | Page

 

 



--------------------------------------------------------------------------------



 



2. Excavations/Earthwork

  2.1.   Follow all of Manhattan and OSHA 1926.650 subpart P regulations and
policies for excavations.     2.2.   The soil on the (PNK) job-site is type C
soil. For any excavations deeper than 5 feet only sloping, trench boxes, or
shielding is allowed. NO BENCHING SOIL.     2.3.   Sub-contractors must get a
dig permit from LA one call before starting any excavations.     2.4.  
Sub-contractors must fill out an excavation report every day.

3. P.P.E.

  3.1.   HARDHATS, SAFETY GLASSES, REFLECTIVE VESTS, LONG PANTS, SHIRT WITH
SLEEVES, AND WORK BOOTS REQUIRED AT ALL TIMES ON THE JOB-SITE.     3.2.   When
working over water lifejackets will be required at all times. The use of
lifejackets will change depending on the water elevation. Coordinate with
Manhattan superintendent where lifejackets are required.     3.3.   100%
tie-off/fall protection at all times when above 6’.     3.4.   All P.P.E.
required will be provided by the sub-contractors performing the work.     3.5.  
Manhattan will provide a rescue boat during operations over and around water.  
  3.6.   There will be life rings with 100 feet of rope around the perimeter of
the barge for rescue purposes.     3.7.   At the back of the barge on the river
side there will be a containment buoy put across the river line to contain
debris and as the last line of defense to stop personnel for rescue.

4. Steel Erection

  4.1.   Follow Manhattan and OSHA subpart R 1926.750-761 regulations and
policies.     4.2.   Must maintain 100% fall protection when 6’ above lower
level.     4.3.   When setting steel above water lifejackets and fall protection
is required at all times.     4.4.   Coordinate with Manhattan for all
deliveries of steel on the wet-side.

5. Commercial Diving Operations

  5.1.   Follow Manhattan and OSHA subpart Y 1926.1071-1091 also 1910.420    
5.2.   Each diver shall be continuously tended while in water. Never left
unattended for any reason.     5.3.   A stand by diver shall be available while
a diver is in the water.     5.4.   All divers must be qualified or certified to
make a dive.     5.5.   All divers must be trained in CPR.     5.6.   Daily
inspections on all equipment before the start of work.

  6.   Confined Space

  6.1.   All sub-contractors are to follow Manhattans confined space policy when
entering a confined space.     6.2.   Only trained and authorized personnel
allowed in confined spaces.     6.3.   Notify Manhattan safety for permit
required confined spaces.

17 | Page

 

 



--------------------------------------------------------------------------------



 



7. Cranes and Rigging

  7.1.   Each Sub-contractor using a crane shall identify, in writing, their
Competent Person who will be responsible for the proper set-up and operation of
the crane. A copy of this document shall be kept in the crane at all times.    
7.2.   Rigging inspections shall be performed in accordance with CFR Title 29,
Part 1926.251.     7.3.   Rigging equipment shall be inspected before each days
use by the Competent Person before each lift by the employee rigging the load.  
  7.4.   Load Moment Indicators will be required on all cranes.     7.5.   Lift
calculations will be required for all lifts that are over 85% of the crane’s
capacity according to the crane manufacturer’s load charts.     7.6.  
Anti-2-bloc devices will be required on all cranes.     7.7.   All
certifications and qualifications must be turned into the safety department
before start of work.     7.8.   All sub-contractors must coordinate with
Manhattan superintendents for tower crane usage.     7.9.   Sub-contractors are
to provide their employees with radio communication with the tower crane
operators when flying loads in the blind.     7.10.   Only qualified
rigger/signalperson allowed lifting loads.     7.11.   Air horns are required
when lifting loads to notify surrounding contractors in the area of suspended
loads.     7.12.   Loads must be secured properly before lifting, plastic wrap
is not allowed.

8. Sub-Contractor Safety Plan

  8.1.   Each trade/craftsman need a job specific safety plan covering the
entire process of their contract for the (PNK) job. Must have a specific safety
plan set in place for working over, in, and around water separate from the
regular safety plan.     8.2.   The specific safety plan must be submitted to
Manhattan one week prior to the sub-contractor starting work on the (PNK) job.

  9.   Job Hazard Analysis

  9.1.   All sub-contractors are required to fill out a JHA everyday they are on
site.     9.2.   They must be filled out completely and signed by everyone
assigned to that task for the day.     9.3.   They must be turned into the
Manhattan safety department the following day.

10. Emergency Action Plan

  10.1.   All sub-contractors are to follow Manhattan emergency action plan.

18 | Page

 

 



--------------------------------------------------------------------------------



 



  ZZ.   Manhattan Construction Company Pandemic Preparation Safety Plan

1. PURPOSE OF PLAN
2. RESPONSIBILITIES OF PROJECT PERSONNEL

  A.   ADMINISTRATION OF PROGRAM     B.   CONTACT INFORMATION     C.   CHAIN OF
COMMUNICATION

3. ADMINISTRATIVE CONTROLS

  A.   PROTECT EMPLOYEES AND CUSTOMERS     B.   WORK PRACTICE AND ENGINEERING
CONTROLS     C.   LOW RISK PRECAUTIONS

4. WORK PROACTICE AND ENGINEERING CONTROLS

  A.   ADMINISTRATIVE CONTROLS     B.   PERSONAL PROTECTIVE EQUIPMENT (PPE)

  1.   HIGH EXPOSURE OR RISK

  A.   WORK PRACTICES     B.   ADMINISTRATIVE CONTROLS     C.   PPE

  C.   RESPIRATORY PROTECTION

  1.   PPE     2.   RESPIRATOR VERSUS SURGICAL MASK

  A.   SURGICAL MASK     B.   RESPIRATORS

  1.   PARTICULATE FILTERS AND RESPIRATORS     2.   DISPOSABLE RESPIRATORS    
3.   DUST MASKS

  D.   REDUCE RISK OF EXPOSURE     E.   GUIDELINES FOR CARE

  1.   INCASE YOU ARE DIAGNOSED WITH N1N1 FLU     2.   YOU TAKE CARE OF SOMEONE
WITH N1N1 FLU

19 | Page

 

 



--------------------------------------------------------------------------------



 



Manhattan Pandemic Preparation Safety Plan
Purpose of the Plan
This plan is designed to assure safe and healthy working conditions for all of
our working men and women by authorizing enforcement of the standards developed
under Occupational Safety and Health Act of 1970. Manhattan Construction Company
also wants to assist and encourage our sub-contractors in their planning and
implementing these guidelines to assure safe and healthy working conditions in
all work places. Also assist in providing information, education and training in
the field of Occupational Safety and Health.
In the event of Pandemic, this plan will play a key role in protecting
employees’ health and safety as well as in limiting the impact of the Pandemic
on the employees and the workplace as a whole. Proper planning will allow us to
lessen the impact of a Pandemic on the job site. This plan will give information
as to the responsibilities, procedures, protection and implementation of the
process of protection for employees, employers and owners in the case of a
Pandemic.

Administrative Controls

•   Administrative controls include controlling employees’ exposure by
scheduling their work tasks in ways that minimize their exposure levels.
Examples of administrative controls include:

  •   Developing policies that encourage ill employees to stay at home without
fear of any reprisals.     •   The discontinuation of unessential travel to
locations with high illness transmission rates.     •   Consider practices to
minimize face-to-face contact between employees such as e-mail, websites and
teleconferences. Where possible, encourage flexible work arrangements such as
telecommuting or flexible work hours to reduce the number of your employees who
must be at work at one time or in one specific location.     •   Consider home
delivery of goods and services to reduce the number of clients or customers who
must visit your workplace.     •   Developing emergency communications plans.
Maintain a forum for answering employees’ concerns. Develop internet-based
communications if feasible.     •   Work with your employees so that they
understand the office leave policies for getting paid, transportation issues and
day care concerns.

20 | Page

 

 



--------------------------------------------------------------------------------



 



  •   Make sure that employees know where supplies for hand and surface hygiene
are located.     •   Work with your employees to designate a person(s), website,
bulletin board or other means of communicating important pandemic flu
information.     •   Use signs to keep customers informed about symptoms of the
flu and ask sick customers to minimize contact with your employees until they
are well.     •   Your workplace may consider limiting access to customers and
the general public or insuring that they can only enter certain areas of your
workplace.

Protect Employees and Customers
Educate and train employees in proper hand hygiene, cough etiquette and social
distancing techniques. Understand and develop work practice and engineering
controls that could provide additional protection to your employees and
customers such as: clear plastic sneeze barriers, ventilation and the proper
selection, use and disposal of personal protective equipment.
These are not comprehensive recommendations. The most important part of pandemic
planning is to work with your employees, local and state agencies and other
employers to develop cooperative pandemic plans to maintain your operations and
keep your employees and the public safe. Share what you know, be open to ideas
from your employees, then identify and share effective health practices with
other employers in your community and with your local chamber of commerce.
How Organizations Can Protect Their Employees
For most employers, protecting their employees will depend on emphasizing proper
hygiene (disinfecting hands and surfaces) and practicing social distancing (see
page 26 for more information). Social distancing means reducing the frequency,
proximity and duration of contact between people (both employees and customer)
to reduce the chances of spreading pandemic influenza from person-to-person. All
employers should implement good hygiene and infection control practices.
21 | Page

 

 



--------------------------------------------------------------------------------



 



Occupational safety and health professionals use a framework called the
“hierarchy of controls” to select ways of dealing with workplace hazards. The
hierarchy of controls prioritizes intervention strategies based on the premise
that the best way to control a hazard is to systematically remove it from the
workplace, rather than relying on employees to reduce their exposure. In the
setting of a pandemic, this hierarchy should be used in concert with current
public health recommendations. The types of measures that may be used to protect
yourself, your employees and your customers (listed from the most effective to
lease effective) are: engineering controls, administrative controls, work
practices and person protective equipment (PPE). Most employers will use a
combination of control methods. There are advantages and disadvantages to each
type of control measure when considering the ease of implementation,
effectiveness and cost. For example, hygiene and social distancing can be
implemented relatively easily and with little expense, but this control method
requires employees to modify and maintain their behavior, which may be difficult
to sustain. On the other hand, installing clear plastic barriers, although in
the long run may be more effective at preventing transmission during a pandemic.
*** Employers must evaluate their particular workplace to develop a plan for
protecting their employees that may combine both immediate actions as well as
longer term solutions.
Here is a description of each type of control:
Work Practice and Engineering Controls — Historically, infection control
professionals have relied on personal protective equipment (for example,
surgical masks and gloves) to serve as a physical barrier in order to prevent
the transmission of an infectious disease from one person to another. This
reflects the fact that close interactions with infectious patients is an
unavoidable part of many healthcare occupations. The principles of industrial
hygiene demonstrate that work practice controls and engineering controls can
also serve as barriers to transmission and are less reliant on employee behavior
to provide protection. Work practice controls are procedures for safe and proper
work that are used to reduce the duration, frequency or intensity of exposure to
a hazard. When defining safe work practice controls, it is a good idea to ask
your employees for their suggestions, since they have firsthand experience with
the tasks. These controls should be understood and followed by managers,
supervisors and employees. When work practice controls are insufficient to
protect employees, some employers may also need engineering controls.
Engineering controls involve making changes to the work environment to reduce
work-related hazards. These types of controls are preferred over all others
because they make permanent changes that reduce exposure to hazards and do not
rely on employee or customer behavior. By reducing a hazard in the workplace,
engineering controls can be the most cost-effective solutions for employers to
implement.
During a pandemic, engineering controls may be effective in reducing exposure to
some sources of pandemic influenza and not others. For example, installing
sneeze guards between customers and employees would provide a barrier to
transmission. The use of barrier protections, such as sneeze guards, is common
practice for both infection control and industrial hygiene. However, while the
installation of sneeze guards may reduce or prevent transmission between
customer and employees, transmission may still occur between coworkers.
Therefore, administrative controls and public health measures should be
implemented along with engineering controls.
22 | Page

 

 



--------------------------------------------------------------------------------



 



Examples of work practice controls include:
Encouraging employees to obtain a seasonal influenza vaccine (this helps to
prevent illness from seasonal influenza strains that may continue to circulate).
Providing employees with up-to-date education and training on influenza risk
factors. Protective behaviors and instruction on proper behaviors (for example,
cough etiquette and care of personal protective equipment).
Developing policies to minimize contact between employees and between clients or
customers.
Workplaces Classified at Lower Exposure Risk (caution) for Pandemic Influenza:
What to do to protect employees.
If your workplace does not require employees to have frequent contact with the
general public, basic person hygiene practices and social distancing can help
protect employees at work. Follow the general hygiene and social distancing
practices previously recommended for all workplaces. Also, try the following:

  •   Communicate to employees what options may be available to them for working
from home.     •   Communicate the office leave policies, policies for getting
paid, transportation issues and day care concerns.     •   Make sure that your
employees know where supplies for hand hygiene are located.     •   Monitor
public health communications about pandemic flu recommendations and ensure that
your employees also have access to that information.     •   Work with your
employees to designate a person(s), website, bulletin board or other means of
communication important pandemic flu information.

Work Practice an Engineering Controls

  •   Instruct employees to avoid close contact (within 6 feet) with other
employees and the general public. This can be accomplished by simply increasing
the distance between the employee and the general public in order to avoid
contact with large droplets from people talking, coughing or sneezing.     •  
Some organizations can expand internet, phone-based, drive-through window, or
home delivery customer service strategies to minimized face-to-face contact.
Work with your employees to identify new ways to do business that can also help
to keep employees and customers safe and healthy.

23 | Page

 

 



--------------------------------------------------------------------------------



 



  •   Communicate the availability of medical screening or other employee health
resources (e.g., on site nurse or employee wellness program to check for
flu-like symptoms before employees enter the workplace).     •   Employers also
should consider installing physical barriers, such as clear plastic sneeze guars
to protect employees where possible (such as cashier stations).

Administrative Controls

  •   Work with your employees so that they understand the office leave policies
for getting paid, transportation issues, and day care concerns.     •   Make
sure that employees know where supplies for hand and surface hygiene are
located.     •   Work with your employees to designate a person(s), website,
bulletin board or other means of communicating important pandemic flu
information.     •   Use signs to keep customers informed about symptoms of the
flu and ask sick customers to minimize contact with your employees until they
are well.     •   Your workplace may consider limiting access to customers and
the general public or ensuring that they can only enter certain area of your
workplace.

Person Protective Equipment (PPE)
Employees who have high-frequency, close contact with the general population
that cannot be eliminated using administrative or engineering controls and where
contact with symptomatic ill persons is not expected should use personal
protective equipment to prevent sprays of potentially infected liquid droplets
(form talking, coughing or sneezing) from contacting their nose or mouth. A
surgical mask will provide such barrier protection. Use of a respirator may be
considered if there is an expectation of close contact with persons who have
symptomatic influenza infection or if employers choose to provide protection
against a risk of airborne transmission. It should be noted that wearing a
respirator may be physically burdensome to employees, particularly when the use
of PPE is not common practice for the work task. In the event of a shortage of
surgical masks a reusable face shield that can be decontaminated may be an
acceptable method of protecting against droplet transmission of an infectious
disease but will not protect against airborne transmission to the extent that
disease may spread in that manner.
24 | Page

 

 



--------------------------------------------------------------------------------



 



Eye protection generally is not recommended to prevent influenza infection
although there are limited examples where strains of influenza have caused eye
infection (conjunctivitis). At the time of a pandemic, health officials will
assess whether risk of conjunctival infection or transmission exists for the
specific pandemic viral strain. Employees should wash hands frequently with soap
or sanitizing solutions to prevent hands from transferring potentially
infectious material from surfaces to their mouths or noses. While employers and
employees may choose to wear gloves, the exposure of concern is touching the
mouth and nose with a contaminated hand and not exposure to the virus through
non-intact skin (for example, cuts or scrapes). While the use of gloves may make
employees more aware of potential hand contamination there is no difference
between intentional or unintentional touching of the mouth, nose or eyes with
either a contaminated glove or a contaminated hand. If an employee does wear
gloves, they should always wash their hands with soap or sanitizing solution
immediately after removal to ensure that they did not contaminate their hand(s)
while removing them. When selecting PPE, employers should consider factors such
as function, fit, ability to be decontaminated, disposal and cost. Sometimes,
when a piece of PPE will have to be used repeatedly for a long period of time, a
more expensive and durable piece of PPE may be less expensive in the long run
than a disposable piece of PPE. For example, in the event of a pandemic, there
may be shortages of surgical masks. A reusable face shield that can be
decontaminated may become the preferred method of protecting against droplet
transmission in some workplaces. It should be noted that barrier protection such
as a surgical mask or face shield will protect against droplet transmission of
an infectious disease but will not protect against airborne transmission, to the
extent that the disease may be spread in that manner. Each employer should
select the combination of PPE that protects employees in their particular
workplace. It should also be noted that wearing PPE may be physically burdensome
to employees, particularly when the use of PPE is not common practice for the
work task.

Educate and train employees about the protective clothing and equipment
appropriate to their current duties and the duties which they may be asked to
assume when others are absent. Employees may need to be fit tested and trained
in the proper use and care of a respirator. Also, it is important to train
employees to put on (don) and take off (doff) PPE in the proper order to avoid
inadvertent self-contamination
(www.osha.gov/SLT/respiratoryprotection/index.html). During a pandemic,
recommendations for PPE used in particular occupations may change, depending on
geographic proximity to active cases, updated risk assessments for particular
employees and information on PPE effectiveness in preventing the spread of
influenza.
Workplaces Classified at Very High or High Exposure Risk for Pandemic Influenza:
What to do to protect employees:
If your workplace requires your employees to have contact with people that are
known or suspected to be infected with the pandemic virus there are many
practices that can be used to reduce the risk of infection and to protect your
employees. Additional guidance for very high and high exposure risk workplaces
such as health care facilities can be found at: www.pandemicflu.gov and
www.osha.gov/
25 | Page

 

 



--------------------------------------------------------------------------------



 



Very high and high exposure risk occupations require employers to address
enhanced safety and health precautions in addition to the basic work practices
that every workplace should adopt (see page 26). Employers should also be aware
that working in a high risk occupations can be stressful to both employees and
their families. Employees in high risk occupations may have heightened concern
about their own safety and possible implications for their family. Such
workplaces may experience greater employee absenteeism than other lower risk
workplaces. Talk to your employees about resources that can help them in the
event of a pandemic crisis. Keeping the workplace safe is everyone’s priority.
More information about protecting employees and their families can be found at:
www.pandemicflu.gov.
Work Practice and Engineering Controls
Employers should ensure that employees have adequate training and supplies to
practice proper hygiene. Emergency responders and other essential personnel who
may be exposed while working away from fixed facilities should be provided with
hand sanitizers that do not require water so that they can decontaminate
themselves in the field. Employers should work with employees to identify ways
to modify work practices to promote social distancing and prevent close contact
(within 6 feet) where possible. Employers should also consider offering enhanced
medical monitoring of employees in very high and high risk work environments.
In Certain limited circumstances ventilation is recommended for high and very
high risk work environments. While proper ventilation can reduce the risk of
transmission for healthcare workers in the same room as infectious patients, it
cannot be relied upon as the sole protective measure. Thus a combination of
engineering controls and personal protective equipment will be needed.

  •   When possible, health care facilities equipped with isolation rooms should
use them when performing aerosol generating procedures for patients with known
or suspected pandemic influenza.

  •   Laboratory facilities that handle specimens for known or suspected
pandemic patients will also require special precautions associated with a
Bio-Safety Level 3 Facility. Some recommendations can be found at:
www.cdc.gov/flu/h2n2bs13.htm.

Employers should also consider installing physical barriers such as clear
plastic sneeze- guards to protect employees where possible (for example,
reception or intake areas). The use of barrier protections such sneeze guards is
common practice for both infection control and industrial hygiene.
Administrative Controls (Isolation Precautions)
If working in a health care facility follow existing guidelines and facility
standards of practice for identifying and isolating infected individuals and for
protecting employees. See the U.S. Department of Health and Human Services’
Pandemic Influenza Plan for Health Care Facilities at:
www.hhs.gov/pandemicflu/plan/sup4.html.
26 | Page

 

 



--------------------------------------------------------------------------------



 



Personal Protective Equipment (PPE)
Those who work closely with (either in contact with or within 6 feet) people
known or suspected to be infected with pandemic influenza should wear:

  •   Respiratory protection for protection against small droplets from talking,
coughing or sneezing and also from small airborne particles of infectious
material.     •   N95 or higher rated filter for most situations     •  
Supplied air respirator (SAR) or powered air purifying respirator (PARR) for
certain high risk medical or dental procedures likely to generate bio-aerosols.
    •   Use a surgical respirator when both respiratory protection and
resistance to blood and body fluids is necessary.

Personal Protective Equipment (PPE) — while administrative and engineering
controls and proper work practices are considered to be more effective in
minimizing exposure to the influenza virus, the use of PPE may also be indicated
during certain exposures. If used correctly, PPE can help prevent some
exposures; however they should not take the place of other prevention
interventions such as engineering controls, cough etiquette and hand hygiene
(see: www.edc.gov/flu/protect/stopgerms.htm). Examples of personal protective
equipment are gloves, goggles, face shields, surgical masks and respirators (for
example, N-95). It is important that personal protective equipment be:

  •   Selected based upon the hazard to the employee     •   Properly fitted and
some must be periodically refitted (e.g. respirators)     •   Conscientiously
and properly worn     •   Regularly maintained and replaced as necessary     •  
Properly removed and disposed of to avoid contamination of self, others or the
environment

Employers are obligated to provide their employees with protective gear needed
to keep them safe while performing their jobs. The types of PPE recommended for
pandemic influenza will be based on the risk of contracting influenza while
working and the availability of PPE. Check the www.pandemicflu.gov website for
the latest guidance.
The Difference Between a Surgical Mask and a Respirator
It is important that employers and employees understand the significant
differences between these types of personal protective equipment. The decision
on whether or not to require employees to use either surgical/procedure masks or
respirators must be based upon hazard analysis of the employees’ specific work
environment and the differing protective properties of each type of personal
protective equipment. The use of surgical masks or respirators is one component
of infection control practices that may reduce transmission between infected and
non-infected persons.
27 | Page

 

 



--------------------------------------------------------------------------------



 



It should be noted that there is limited information on the use of surgical
masks for the control of a pandemic in setting where there is no identified
source of infection. There is no information on respirator use in such scenarios
since modern respirators’ did not exist during the last pandemic. However,
respirators are now routinely used to protect employees against occupational
hazard including biological hazards such as tuberculosis, anthrax and
Hantavirus.
The effectiveness of surgical masks and respirators has been inferred on the
basis of the mode of influenza transmission, particle size and professional
judgment.
To offer protection both surgical masks and respirators must be worn correctly
and consistently throughout the time they are being used. If used properly
surgical masks and respirators both have a role in preventing different types of
exposures. During influenza pandemic surgical masks and respirators should be
used in conjunction with interventions that are known to prevent the spread of
infection such as respiratory etiquette, hand hygiene and avoidance of large
gatherings.
Surgical Masks — Surgical masks are used as a physical barrier to protect
employees form hazards such as splashes of large droplets of blood or body
fluids. Surgical masks also prevent contamination by trapping large particles of
body fluid that may contain bacteria or viruses when they are expelled by the
wearer, thus protecting other people against infection from the person wearing
the surgical mask.
Surgical/procedure masks are used for several different purposes including the
following:

  •   Place on sick people to limit the spread of infectious respiratory
secretions to others     •   Worn by healthcare providers to prevent accidental
contamination of patient’s wounds by the organisms normally present in mucus and
saliva     •   Worn by employees to protect themselves from splashes or sprays
of blood or body fluids; they may also have the effect of keeping contaminated
fingers/hands away from the mouth and nose.

Surgical masks are not designed or certified to prevent the inhalation of small
airborne contaminants. These small airborne contaminants are too little to see
with the naked eye but may still be capable of causing infection. Surgical
procedure masks are not designed to seal tightly against the user’s face. During
inhalation much of the potentially contaminated air passes through gaps between
the face and the surgical mask thus avoiding being pulled through the material
of the mask and losing any filtration that it may provide. Their ability to
filter small particles varies significantly based upon the type of material used
to make the surgical mask and so they cannot be relied upon to protect employees
against airborne infectious agents. Only surgical masks that are cleared by the
U.S. Food and Drug Administration can legally marketed in the United States have
been tested for their ability to resist blood and body fluids.
28 | Page

 

 



--------------------------------------------------------------------------------



 



Respirators — Respirators are designed to reduce an employee’s exposure to
airborne contaminants. Respirators are designed to fit the face and to provide a
tight seal between the respirator’s edge and the face. A proper seal between the
user’s face and the respirator forces inhaled air to be pulled through the
respirator’s filter material and not through gaps between the face and
respirator. Respirators must be used in the context of a comprehensive
respiratory protection program (see OSHA standard 29 CFR 1910.134 or
www.osha.gov/SLTC/respiratoryprotection/index.html). It is important to
medically evaluate employees to assure that they can perform work tasks while
wearing a respirator. Medical evaluation can be as simple as a questionnaire
(found in Appendix C of OSHA’s Respiratory Protection standard, 29 CFR
1910.134). Employers who have never before needed to consider a respiratory
protection plan should note that it can take time to choose a respirator to
provide to employees and to arrange for a qualified trainer and provide
training, fit testing and medical evaluation for their employees. If employer
waits until an influenza pandemic actually arrives they may be unable to provide
an adequate respiratory protection program in a timely manner.
Types of Respirators
Respirators can be air supplying (e.g. the self-contained breathing apparatus
worn by firefighters) or air purifying (e.g. a gas mask that filters hazards
from the air). Most employees affected by pandemic influenza who are deemed to
need a respirator to minimize the likelihood of exposure to the pandemic
influenza virus in the workplace will use some type of air purifying respirator.
They are also known as “particulate respirators” because they protect by
filtering particles out of the air as you breathe. These respirators protect
only against particles, not gases or vapors. Since airborne biological agents
such as bacteria or viruses are particles, they can be filtered by particulate
respirators.
Air Purifying Respirators can be divided into several types:

  •   Disposable or filtering face piece respirators where the entire respirator
face piece is comprised of filter material. This type of respirator is also
commonly referred to as an “N95” respirator. It is discarded when it becomes
unsuitable for further use due to excessive breathing resistance (e.g.
particulate clogging the filter) unacceptable contamination/soiling or physical
damage.     •   Surgical respirators are a type of respiratory protection that
offers the combined protective properties of both a filtering face piece
respirator and a surgical mask. Surgical N95 respirators are certified by NIOSH
as respirators and also cleared by FDA as medical devices which have been
designed and tested and shown to be equivalent to surgical masks in certain
performance characteristics (resistance to blood penetration, biocompatibility)
which are not examined by NIOSH during its certification of N95 respirators.

29 | Page

 

 



--------------------------------------------------------------------------------



 



  •   Reusable or elastomeric respirators, where the face piece can be cleaned,
repaired and reused but the filter cartridges are discarded and replaced when
they become unsuitable for further use. These respirators can be used with a
variety of different cartridges to protect against different hazards. These
respirators can also be used with canisters or cartridges that will filter out
gases and vapors.     •   Powered air purifying respirators (PAPRs) where a
battery powered blower pulls contaminated air through filters, then moves the
filtered air to the wearer’s face piece. PAPRs are significantly more expensive
than other air purifying respirators but they provide higher levels of
protection and may also increase the comfort for some users by reducing the
physiologic burden associated with negative pressure respirators and providing a
constant flow of air on the face. These respirators can also be used with
canisters or cartridges that will filter out gases and vapors. It should also be
noted that there are hooded PAPRs that do not require employees to be fit tested
in order to use them.

All respirators used in the workplace are required to be tested and certified by
the National Institute for Occupational Safety and Health (NIOSH). NIOSH
approved respirators are marked with the manufacturer’s name, the part number,
the protection provided by the filter (e.g. N95) and the “NIOSH” designation.
This information is printed on the face piece, exhalation valve cover or head
straps. If a respirator does not have these marking it has not been certified by
NIOSH. Those respirators that are surgical N95 respirators are also cleared by
the FDA and therefore are appropriate for circumstances in which protection from
airborne and body fluid contaminants is needed. When choosing between disposable
and reusable respirators employers should consider their work environment, the
nature of pandemics and the potential for supply chain disruptions. Each
pandemic influenza outbreak could last from 6 to 8 weeks and waves of outbreaks
may occur over a year or more. While disposable respirators may be more
convenient and cheaper on a per unit basis, a reusable respirator may be more
economical on a long -term basis and reduce the impact of disruption in supply
chains or shortages of respirators.
Classifying Particulate Respirators and Particulate Filters
An N95 respirator is one of nine types of particulate respirators. Respirator
filters that remove at least 95 percent of airborne particles during the “worst
case” testing using the “most penetrating” size of particle are given a 95
rating. Those that filter at least 99.97 percent of the particles under the same
conditions receive a 99 rating. Those that filter at least 99.97 percent
(essentially 100 percent) receive a 100 rating.
In addition, filters in this family are given a designation of N, R or P to
convey their ability to function in the presence of oils that are found in some
work environments.
“N” if they are not resistant (e.g. N95, N99, N100)
“R” if they are somewhat resistant to oil (e.g. R95, R99, R100)
“P” if they are strongly resistant (i.e. oil proof) (e.g. P95, P99, P100)
30 | Page

 

 



--------------------------------------------------------------------------------



 



This rating is important in work settings where oils may be present because some
industrial oils can degrade the filter performance to the point that it does not
filter adequately. Thus the three filter efficiencies combined with the three
oil designations lead to nine types of particulate respirator filter materials.
It should be noted that any of the various types of filters listed here would be
acceptable for protection against pandemic influenza in workplaces that do not
contain oils, particularly if the N(% filter type was unavailable due to
shortages.
Replacing Disposable Respirators
Disposable respirators are designed to be used once and are then to be properly
disposed of. Once worn in the presence of an infectious patient, the respirator
should be considered potentially contaminated with infectious material and
touching the outside of the device should be avoided to prevent self —
inoculation (touching the contaminated respirator and then touching one’s eyes,
nose or mouth). It should be noted that a once-worn respirator will also be
contaminated on its inner surface by the microorganisms present in the exhaled
air and oral secretions of the wearer.
If a sufficient supply of respirators is not available during a pandemic,
employers and employees may consider reuse as long as the device has not been
obviously soiled or damaged (e.g. creased or torn) and it retains its ability to
function properly. This practice is not acceptable under normal circumstances
and should only be considered under the direst of conditions. Data on
decontamination and/or reuse of respirators for infectious diseases are not
available. Reuse may increase the potential for contamination; however this risk
must be balance against the need to provide respiratory protection. When
preparing for pandemic, employers who anticipate providing respiratory
protection to employees for the duration of the pandemic should consider using
reusable or elastomeric respirators that are designed to be cleaned, repaired
and reused.
Dust or Comfort Masks
Employers and employees should be aware that there is “dust” or “comfort” masks
sold at home improvement stores that look very similar to respirators. Some dust
masks may even be made by a manufacturer that also produces NIOSH certified
respirators. Unless a mask has been tested and certified by NIOSH, employers do
not know if the device will filter very small airborne particles. The
occupational use of respirators including those purchased at home improvement or
convenience stores, are still covered by OSHA’s Respiratory Protection standard.
31 | Page

 

 



--------------------------------------------------------------------------------



 



Steps Every Employer Can Take to Reduce the Risk of Exposure to Pandemic
Influenza in their Workplace
The best strategy to reduce the risk of becoming infected with influenza during
a pandemic is to avoid crowded settings and other situations that increase the
risk of exposure to someone who may be infected. If it is absolutely necessary
to be in a crowded setting, the time spent in a crowd should be as short as
possible. Some basic hygiene (www.cdc.gov/flu/protect/stopgerms.htm) and social
distancing precautions that can be implemented in every workplace include the
following:

  •   Encourage sick employees to stay at home     •   Encourage your employees
to wash their hands frequently with soap and water or with hand sanitizer if
there is no soap or water available. Also encourage your employees to avoid
touching their noses, mouths and eyes.     •   Encourage your employees to cover
their coughs and sneezes with a tissue or to cough and sneeze into their upper
sleeves if tissues are not available. All employees should wash their hands or
use a hand sanitizer after they cough, sneeze or blow their noses.     •  
Employees should avoid close contact with their coworkers and customers
(maintain a separation of at least 6 feet). They should avoid shaking hands and
always wash their hands after contact with others. Even if employees wear gloves
they should wash their hands upon removal of the gloves in case their hands(s)
became contaminated during the removal process.     •   Provide customers and
the public with tissues and trash receptacles and with a place to wash or
disinfect their hands.     •   Keep work surfaces, telephones, computer
equipment and other frequently touched surfaces and office equipment clean. Be
sure that any cleaner used is safe and will not harm your employees or your
office equipment. Use only disinfectants registered by the U.S. Environmental
Protection Agency (EPA) and follow all directions and safety precautions
indicated on the label.     •   Discourage your employees from using other
employee’s phones, desks, offices of other work tools and equipment.     •  
Minimize situations where groups of people are crowded together such as in a
meeting. Use e-mail, phones and text messages to communicate with each other.
When meetings are necessary avoid close contact by keeping a separation of at
least 6 feet, where possible and assure that there is proper ventilation in the
meeting room.     •   Reducing or eliminating unnecessary social interactions
can be very effective in controlling the spread of infectious diseases.
Reconsider all situations that permit or require employees, customers and
visitors (including family member) to enter the workplace. Workplaces which
permit family visitors on site should consider restricting/eliminating that
option during an influenza pandemic. Work sites with on-site day care should
consider in advance whether these facilities will remain open or will be closed
and the impact of such decisions on employees and the business.     •   Promote
healthy lifestyles including good nutrition, exercise and smoking cessation. A
person’s overall health impacts their body’s immune system and can affect their
ability to fight off or recover from an infectious disease.

32 | Page

 

 



--------------------------------------------------------------------------------



 



Guidelines for Taking Care of Yourself and Others
If you have been diagnosed with H1N1 (Swine) flu, you should:

Stay home, following your doctor’s orders, and watch for signs that you need
immediate medical attention.
Remain at home for 7 days after your symptoms begin or until you have been
symptom- free for 24 hours, whichever is longer.
Avoid close contact with others, especially those who might easily get the flu,
such as people of any age with chronic medical conditions (such as asthma,
diabetes or heart disease) pregnant women, young children and infants.
Wear a face mask, if available and tolerable, when sharing common spaces with
other household members to help prevent spreading the virus to others. This is
especially important if other household members are at high risk for
complications from influenza.
Get plenty of rest.
Drink clear fluids such as water, broth, sports drinks or electrolyte beverages
made for infants to prevent becoming dehydrated.
Cover Coughs and sneezes.
Clean hands with soap and water of an alcohol based hand rub often, especially
after using tissues and after coughing or sneezing into your hands.
If you are taking care of someone who has contracted H1N1 (Swine) flu, you
should:
Avoid being face-to-face with the sick person. When holding a small child who is
sick, place his/her chin on your shoulder so that he/she will not cough in your
face. Make sure everyone in the household cleans their hands often, using soap
and water or an alcohol based hand rub.
Remind the patient to cover coughs and clean his/her hand with soap and water or
an alcohol based hand rub often, especially after coughing and/or sneezing.
Speak with the person’s health care provider about any special care that might
be needed, especially if the person is pregnant or has a health condition such
as diabetes, heart disease, asthma or emphysema.
Talk to your health care provider about taking antiviral medications, such as
oseltami vir (Tami flu®) or zanamivir (Relenza®) to prevent getting the flu.
Ask the patient’s health care provider whether the patient should take antiviral
medications.
Consider wearing a facemask or respirator when close contact is unavoidable.
Monitor yourself and household members for flu symptoms and contact a telephone
hotline or health care provider if symptoms occur.
Get medical care right away if the patient exhibits emergency warning signs.
33 | Page

 

 



--------------------------------------------------------------------------------



 



EXHIBIT O
OCIP Manual
Not Applicable See Exhibit P

 





--------------------------------------------------------------------------------



 



     
EXHIBIT P
   
 
  DATE (MM/DD/YY)
CERTIFICATE OF LIABILITY INSURANCE
  4/11/2011

     
PRODUCER

Rooney Insurance Agency, Inc.
5601 South 122nd East Avenue
Tulsa, Oklahoma 74145

PHONE NUMBER
   918-582-0565 Fax No. 918-584-3129

INSURED

Manhattan Construction Company
2120 Montrose Blvd.
Houston, Texas 77006
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO
RIGHTS UPON THE CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.


INSURERS AFFORDING COVERAGE
INSURER A The Travelers Indemnity Company
INSURER B Travelers Property Casualty Company of America
INSURER C Westchester Fire Insurance Company
INSURER D American Guarentee & Liability Insurance Company
INSURER E Liberty Insurance Underwriters, Inc.

COVERAGES
THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED, NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

                              INSUR           POLICY EFFECTIVE   POLICY
EXPRATION       LTR   TYPE OF INSURANCE   POLICY NUMBER   DATE (MM/DD/YY)   DATE
(MM/DD/YY)   LIMITS  
 
  GENERAL LIABILITY               EACH OCCURRENCE   $ 1,000,000  
A
  þ COMMERCIAL GENERAL LIABILITY                        
 
  o CLAIMS MADE þ OCCUR.
o
o   VTC2KCO1098A840   10-1-10   10-1-11   FIRE DAMAGE (Any one fire)   $
1,000,000  
 
                  MED EXP (Any one person)   $ 5,000  
 
                  PERSONAL & ACV INJURY   $ 1,000,000  
 
                  GENERAL AGGREGATE   $ 3,000,000  
 
                         
 
  POLICY o PROJECT þ LOC o               PRODUCTS-COMP/OP ACG   $ 3,000,000  
 
                           
 
  AUTOMOBILE LIABILITY                         B   þ ANY AUTO
þ ALL OWNED AUTOS   VTC2JCAP1098A852   10-1-10   10-1-11   COMEBINED SINGLE
LIMIT
(Ex Accident)   $ 1,000,000  
 
  þ SCHEDULED AUTOS
þ HIRED AUTOS
þ ON-OWNED AUTOS               BODLY INJURY
(Per person)        
 
  o GARAGE LIABILITY                   $    
 
  o
o               BODLY INJURY
(Per Accident)   $    
 
                PROPERTY DAMAGE
(Per Accident)   $    
 
                           
 
  EXCESS LIABILITY — Occurrence                        
B
  Excess of General, Auto & Employers   VTSMJCUP1098A968   10-1-10   10-1-11   
EACH OCCURRENCE   $ 100,000,000  
C
  Excess of VTSMJCUP 1098A968   G22008924006   10-1-10   10-1-11    AGGREGATE  
$ 100,000,000  
D
  Excess of G22008924008   AEC3767527-10   10-1-10   10-1-11            
E
  Excess of AEC3767527-10   EXCDA211625-4   10-1-10   10-1-11            
 
                              WORKERS COMPENSATION AND   VTC2JUB1098A803  
10-1-10       þ WC STATUTORY LIMITS H-
ER   $ 1,000,000  
A
  EMPLOYERS’ LIABILITY               ELEACH ACCIDENT   $ 1,000,000  
 
                  EL. DISEASE-POLICY LIMIT   $ 1,000,000  
 
                 
EL. DISEASE-EACH EMPLOYEE
  $ 1,000,000      
OTHER
                       

DESCRIPTION OF OPERATIONS/LOCATION/VEHICLES/SPECIAL ITEMS
Re: Baton Rouge Casino and Resort Job #024-2009-001

Additional Insured and Waiver of Subrogation Endorsements are included in favor
of PNK (Baton Rouge) Partnership as required by executed contract.

     
CERTIFICATE HOLDER
  CANCELLATION
PNK (Baton Rouge) Partnership
9555 Hillwood Drive
Suite 140
Las Vegas, NV 89134
  SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE EXPIRATION
DATE THEREOF, ROONEY INSURANCE AGENCY WILL MAIL BY CERTIFIED MAIL 30 DAYS
WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT.
 
  AUTHORIZED REPRESENTATIVE (-s- signature) [c18034c1803439.gif]

 





--------------------------------------------------------------------------------



 



EXHIBIT P
Also see Amendment 1 to the Agreement for additional insurance coverage
requirements.

 





--------------------------------------------------------------------------------



 



EXHIBIT “Q”
5/11/2011
VALUE ENGINEERING LOG
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO

                                                                    STATUS CODE
                        Cost Included             A – Approved                  
      in Current     Estimated     NA – Not Approved             Item #   Sub
Job #   Scope Description   Budget     Potential Savings     P – Pending   Date
  Resp   Notes     Div. 2 — Sitework (Div. 31, 32 & 33 — Earthwork, Exterior
Improvements & Utilities)                                 001   02  
Reduce LF Fire Loop at Site (Current 4,826 LF Incl.)
  $ 313,690             P    3/31/2011   ABMB   Open Status: Awaiting approval
prior to reduction of LF 002   02  
Reduce 500 LF for 6″ Irrigation Water Line (meter to be Close to River Road)
  $ 27,000     $ (25,000 )   A   3/31/2011   ABMB     003   02  
Reduce Cost/Pole AL for Decorative Light Poles @ Elevated Rd. from $8,500 to
$5,500
  $ 552,500     $ (195,000 )   A   3/31/2011   MCC   65 Poles Included in Budget
AL: MCC Verify original pole cost with specs issued in CD’s 004   06  
Delete Westside 400Ib rip-rap, replace w/conventional shoreblock
  $ 304,500     $ (177,625 )   A   3/31/2011   MCC     004A   06  
Delete rip rap at T-wall and replace w/conventional shoreblock
  $ 70,000     $ (35,035 )   A   4/20/2011   ABMB/MCC     005   02  
Delete Guest Parking Lot Type “A” Island Curb & Gutter, Landscaping &
Irrigation. Extend Asphalt through Island (Confirm City Acceptance Asphalt in
lieu C,G & I)
                  NA   3/31/2011       Planning commission does not allow
deletion of this item 006   02  
Delete Employee Parking Lot Type “B” Island 5” Wide Sitework & ADA Ramps.
                  NA   3/31/2011       Planning commission does not allow
deletion of this item 007   02  
Delete Employee Parking Lot Type “A” Island @ West Side Curb & Gutter,
Landscaping & Irrigation Extend Asphalt through island (Confirm City Acceptance
Asphait in lieu C, G & I)
                  NA   3/31/2011       Planning commission does not allow
deletion of this item 008   02  
Delete Paved Gutter Pan Drain/Grate Flume Concrete (Sheet C16.4)
                  NA   3/31/2011       Walks must remain as cannot delete this
item. 009   02  
Delete Site Concrete Flume rip-rap & use CIP Baffles
                  P   3/31/2011       Open Status: Out of right of way areas 010
  02  
Modify routing of sanitary sewer outfall piping
  $ 162,500     $ (52,000 )   A   3/31/2011   ABMB           Div. 4 — Masonry  
                                011   07  
Decrease Interior CMU Partitions at Support Facility from 28’ to 10’ High
  $ 204,960             P   3/31/2011   Manning   Deduct to Chain Link fence in
lieu of CMU @ South Wall of Warehouse, 10-foot height CMU @ trash/chemical
storage rooms with drywall top-out.       Div. 5 — Metals                      
            012   03  
Eliminate Steel Supports for Privacy Screens at Roof Top at Casino
  $ 165,060     $ (165,060 )   A   3/31/2011   Manning / Marnell   Straight
Deduct: The 2-meal Screen wall needs to be reviewed. 013   12   Eliminate Steel
Supports for Privacy Screens at Roof Top at Low Rise   $ 86,180     $ (86,180 )
  A   3/31/2011   Manning / Marnell   Straight Deduct 012   03  
Eliminate Privacy Screens at Roof Top of Casino, Paint MEP Equip.
  $ 208,882     $ (168,882 )   A   3/31/2011   Manning / Marnell   Paint
estimate based on the quantity of equipment. 013   12  
Eliminate Privacy Screens at Roof Top of Low Rise, Paint MEP Equip.
  $ 107,725     $ (87,725 )   A   3/31/2011   Manning / Marnell   Paint estimate
based on the quantity of equipment. 014   03,12  
Delete Drink Rail and LED Lighting at perimeter walkway guardrail except at the
Promenade, Steakhouse and Feature Bar. Use recessed wall packs for Emergency
Lighting
                  P   3/31/2011   Manning / Marnell   Currently using $250/LF:
Review cost to delete the drink rail.

EXHIBIT “Q”
1 of 6

 





--------------------------------------------------------------------------------



 



                                                                        STATUS
CODE                         Cost Included             A-Approved              
          in Current     Estimated     NA – Not Approved             Item #  
Sub Job #   Scope Description   Budget     Potential Savings     P – Pending    
Date     Resp   Notes     Div. 6 - MillWork                                    
015   12  
Delete oil rubbed bronze at Promenade header and use bronze chem metal product
  $ 399,500     $ (246,500 )   A     3/31/2011     Marnell   $18 / SF installed
chem metal 016   12  
Simplify Guardrail at Level 2 Promenade Bridge. Reduce allowance from $400/LF to
$200/LF
  $ 104,000     $ (52,000 )   A     3/31/2011     Marnell   $200 /LF allowance
017   12  
Delete Bronze Standing Seam Metal Roof at 2 Meal Entry and replace with painted
metal
  $ 141,400     $ (85,400 )   A     3/31/2011     Marnell   Painted metal to
look bronze 018   12  
Delete Bronze Standing Seam Metal Roof at GNG Entry and replace with painted
metal
  $ 101,505     $ (61,305 )   A     3/31/2011     Marnell   Painted metal to
look bronze 019   12  
Delete “Hopes” Bronze Storefront at Entry to 2 Meal and replace with standard
bronze Aluminum Storefront
  $ 122,720     $ (74,720 )   A     3/31/2011     Marnell   Replace with bronze
aluminum storefront for $300 / LF 020   12  
Glazing for “Hopes” Bronze Storefront at Entry to 2 Meal
  $ 199,200     $ (139,200 )   A     3/31/2011     Marnell   1/4" clear tempered
glass & confirm meets applicable codes 021   12  
Operable “Garage Doors” at Entry to 2 Meal
  $ 155,775     $ —     P      3/31/2011     Marnell   Keep as an allowance:
Wheel on door is NOT operable 022   12  
Delete “Hopes” Bronze Storefront at Entry to Grab N Go and replace with standard
bronze Aluminum Storefront
  $ 53,466     $ (33,366 )   A     3/31/2011     Marnell   Replace with bronze
aluminum storefront for $300 / LF 023   12  
Replace Red Glazing for “Hopes” Bronze Storefront at Entry to Grab N Go to red
united glass
  $ 118,590     $ (93,465 )   A     3/31/2011     Marnell   1/4’ clear tempered
glass (red tinted) 024   12  
Red Bronze Mullion Glass Interior Walls (4’ Knee Walls) at 2 Meal
  $ 28,980     $ —     P      3/31/2011     MCC   Clear Glass; No change 025  
12  
Red Bronze Mullion Glass Interior Walls (12’ Full Ht Walls) at 2 Meal
  $ 21,735     $ —     P      3/31/2011     MCC   Clear Glass; No change 026  
12  
Replace Glass Countertops at Main Bars in 2 Meal with Stone (similar to back bar
stone)
                  P      3/31/2011     Marnell     027   12  
Change Black Metal Column Wraps (formed) at Main Dining in Steakhouse to drywall
wrap with metal cladding
  $ 104,808     $ (40,308 )   A      3/31/2011     Marnell   Change material to
$10K per column installed — metal cladding on drywall (framed) 028   12  
Revise Black Metal Tie Back Rods and Trellis at Steakhouse to be wood/light ga
metal frame to look like steel (powder coat)
  $ 260,400     $ (100,000 )   A     3/31/2011     Marnell   Revisit design and
see if we can lighten the load as does not have to be metal: Price includes
backup steel support 029   12  
Change Bronze Standing Seam Metal to paint grade metal at Entry to Steakhouse
  $ 121,483     $ (25,000 )   A     3/31/2011     Marnell   Provide paint grade
metal roof 030   12  
Change Black Metal Buttress at Ceiling in Steakhouse to Wood Buttresses
  $ 106,332     $ (46,332 )   A     3/31/2011     Marnell   Change from metal to
wood buttresses 031   12  
Delete Beveled/ Colored Glass Glazing System at Wine Storage and Restroom Wall
at Steakhouse (Elev 8 & 9 22.001) and replace with Planked Wood with Pol Stl
Straps (sim to 4/22.002)
  $ 230,300     $ (46,240 )   A     3/31/2011     Marnell     032   12  
Glazing system with Black Mullions at Steakhouse Facade / Entry
  $ 74,214     $ (23,814 )   A     3/31/2011     Marnell   Change to wood system
to look like metal 033   12  
Glazing system with Black Mullions at Steakhouse Entry
  $ 35,340     $ (11,340 )   A     3/31/2011     Marnell   Change to wood system
to look like metal 034   12  
Wall Hung Solid Surface Partitions / Pilasters w Wood doors at Public Restrooms
1166, 1167,1168 — $5,320/stall, reduce to
  $ 47,889     $ (16,389 )   A     3/31/2011     CT   Propose going to full
drywall front with door, casing and stone Partitions 035   03  
Wall Hung Solid Surface Partitions / Pilasters w Wood Doors at Public Restrooms
in Casino- $5,320/stall, reduce to $3,500/stall
  $ 335,223     $ (114,723 )   A     3/31/2011     CT   Propose going to full
drywall front with door, casing and stone partitions 036   03  
Use painted MDF at Casino Entry “Fluted” millwork at entry die wall / soffit at
elev +24
  $ 712,800     $ (421,200 )   A     1/31/2011     Marnell   Popular painted
bronze applied to drywall framing to match columns USE WOOD LOOK VINYL WC (UP)
Laminate (LOWER) 037   03  
Use painted MDF at Casino Entry “Fluted” False Beams at Columns
  $ 712,800     $ (421,200 )   A     3/31/2011     Marnell   Popular painted
bronze applied to drywall framing to match columns 038   03  
Use painted MDF at Casino Entry “Fluted” False Beams at Casino Side
  $ 801,900     $ (473,850 )   A     3/31/2011     Marnell   Popular painted
bronze applied to drywall framing to match columns 039   03  
Delete Casino Entry Bronze Column Front and Back and paint bronze
  $ 180,000     $ (178,760 )   A     3/31/2011     Marnell   Popular painted
bronze applied to drywall framing to match columns

Exhibit “Q”
2 of 6

 





--------------------------------------------------------------------------------



 



                                                                               
      STATUS CODE                                 Cost Included             A –
Approved                                 in Current     Estimated     NA – Not
Approved             Item #     Sub Job #     Scope Description   Budget    
Potential Savings     P – Pending   Date   Resp   Notes   040       03    
Utilize Wood in lieu of Metal at Casino Entry 36.5′ Decorative Front (Cat Tail
Design, Laser Cut)
  $ 385,000     $ (135,000 )   A   3/31/2011       Wood frame with laser cat
tail applied to frame? REDUCE THE 385K TO 250k ALLOWANCE   041       03    
Replace Stained Wood Beam, Various Height above Table Games in Casino to MDF box
with wallcovering
  $ 698,830     $ (610,830 )   A   3/31/2011   CT   Use MDF “boxes” with OFCI
wood wallcovering in lieu of wood beams (no drywall framing). Note the ceiling
area has been reduced on the new drawings   042       03    
Revise Millwork Paneling at High Limit Entry to applied moldling on veneer
  $ 136,356       priced veneer     VOID   3/31/2011   CT   Applied molding on
veneer   043       03    
Reduce petrified wood at entry into High Limit to only the (2) entrances. Delete
petrified wood at cash cage and replace with wood paneling.
  $ 134,700     $ (74,940 )   A   3/31/2011   CT   Delete petrified wood at
facade and cash cage, leaving (23) entrances with petrified wood (FRONT FACE
ONLY). Replace with OFCI upholstery   044       03    
Decorative Polished Bronze Rail at Entry to High Limit
  $ 44,356             NA   3/31/2011       Radius driving the cost of railing  
045       03    
Wood Paneling with Leather Upholstery at Radius Room in High Limit
  $ 147,229       priced veneer     P   3/31/2011   CT   Applied molding on
veneer (Venetian plaster w/ gold leaf?)   046       03    
Delete Wood Plank and Beam Ceiling at Slots in High Limit and replace with
wallcovering
  $ 153,428     $ (139,028 )   A   3/31/2011   CT   Alt. to deduct wood and use
wallcovering at beams (NOTHING AT TABLES)   047       03    
Reduce cost for Decorative Metal Handrail at Buffet Houses / Servery from
$750/IF to $250/IF in Buffet
  $ 187,500     $ (125,000 )   A   3/31/2011   Marnell   $250 / LF installed —
only rail at top and bottom, see new CD’s   048       03    
Reduce cost for Queuing Rails (fixed) from $436/If to $250/If in Buffet
  $ 76,300     $ (32,550 )   A   3/31/2011   Marnell   $250 / LF installed —
only rail at top and bottom, see new CD’S   049       03    
Banquette Die-walls at Houses in Buffet and in general
  $ 21,715             VOID   3/31/2011       Wall between by MCC   050       03
   
10’ Oiled Black Glass Wall at Lighthouse (with operable doors) in Buffet
  $ 119,000     $ (34,000 )   A   3/31/2011   Marnell   Change to wood system to
look like metal   051       03    
10’ Oiled Black Glass Wall at Dining Areas (Houses) in Buffet
  $ 350,000     $ (37,500 )   A   3/31/2011   Marnell   Change to wood system to
look like metal   052       03    
10’ Oiled Black Glass Wall at Private Dining in Buffet
  $ 84,000     $ (9,000 )   A   3/31/2011   Marnell   Change to wood system to
look like metal   053       03    
Operable Doors at Dining Areas / Private Dining in Buffet
  $ 34,529     $ —     P   3/31/2011       Leave as allowance   054       03    
12’ Oiled Black Glass Wall at Open Seating in Buffet
  $ 74,200     $ (7,950 )   A   3/31/2011   Marnell   Change to wood system to
look like metal   055       03    
7’ Oiled Black Glass Wall at Host Stand in Buffet
  $ 18,620     $ (1,995 )   A   3/31/2011   Marnell   Change to wood system to
look like metal   056       03    
Alternate Material for Ceiling Molding at VIP Lounge
  $ 284,456     $ —     P   3/31/2011   CT   $284,456. total for ceilings — cost
includes faux finish GFRG to look like stain wood (Look at profiles for cost
efficiency.)   057       03    
Replace Onyx Top at VIP Lounge Restroom Vanity with Granite
  $ 10,514     $ (5,614 )   A   3/31/2011   CT   Vanity with standard granite
top ($20 / SF material allowance for stone top)   058       03    
Delete Antique Ceiling at VIP Entry and replace with wallcovering
                  P   3/31/2011   CT   Need direction from CD’s   059       05  
 
Replace Metal Grillwork at Fireplace in Hotel Lobby with Wood Scrollwork
  $ 63,750     $ (18,750 )   A   3/31/2011   CT   Use laminated MDF in lieu of
metal scrollwork   060       05    
Delete 6′ Wainscot at Hotel Level 1 Corridor and replace with wallcovering,
base, chair and crown
  $ 81,000     $ (68,760 )   A   3/31/2011   CT   Wood base, chair, crown   061
      05    
Delete 6’ Wainscot at Hotel MPR and replace with wallcovering, base, chair and
crown
  $ 59,850     $ (48,098 )   A   3/31/2011   CT       062       05    
Verify Hotel Lobby at Level 2 Ceiling
  $ 162,250     $ —     P   3/31/2011   MCC   Need more detail to define scope
(Price new ceiling design.)   063       12    
Revise BOH Corridor wainscot from diamond plate to (3) ea 2x6 at Low Rise
  $ 10,300             P   3/31/2011   Marnell / Manning   Need direction from
CD’s   064       .05    
Revise BOH Corridor wainscot from diamond plate to (3) ea 2x7 at Hotel
  $ 50,500             P   3/31/2011   Marnell / Manning   Need direction from
CD’s                
 
                                        Div. 7 — Thermal and Moisture Protection
                                  065       05    
Delete Double Stud Exterior Framing at Hotel Column Pops Out by Changing Slab
Edge Design above Level 2
                  VOID   3/31/2011       No cost savings (Level 0-2 slab
extensions underway.)   066       03    
Delete standing seam metal roof at Loading Dock to Levee
  $ 60,140     $ (60,140 )   A   3/31/2011   Marnell / Manning   Straight deduct
Explore Pre-fabricated Walkway & eliminate at roadway crosswalks   067       12
   
Replace Composite Metal Panel at Radius Planter Wall with Corrugated Metal Panel
  $ 38,220     $ (17,745 )   A   3/31/2011   Marnell / Manning       068      
12    
Replace column wraps at Steakhouse Exterior with EIFS
  $ 25,256     $ (7,216 )   A   3/31/2011   Marnell / Manning    

Exhibit “Q”
3 of 6

 





--------------------------------------------------------------------------------



 



                                                                               
      STATUS CODE                                 Cost Included             A –
Approved                                 in Current     Estimated     NA – Not
Approved             Item #     Sub Job #     Scope Description   Budget    
Potential Savings     P – Pending   Date   Resp   Notes         Div. 8 -
Openings                                   069       05    
Delete Green Screen System at Service Level of Hotel
  $ 22,400     $ —     NA   3/31/2011           070       12    
Delete Louvers at Level 11.5 in the hotel and replace with EIFS
  $ 87,573     $ (23,573 )   A   3/31/2011   Marnell / Manning       071      
04    
Delete Glass at Levels 1, 2 & 3 at Elevator Connector and leave as open air
                  P   3/31/2011   Marnell / Manning   Need direction from CD’s  
072       04    
Delete finishes at Level 1, 2 & 3 Elevator Connector Lobbies and leave as open
air
                  P   3/31/2011   Marnell / Manning   Need direction from CD’s  
073       03    
Reduce Glass Height at VIP Wall by 4’ 2” and replace with metal panels.
                  P   3/31/2011   Marnell / Manning   Need direction from CD’s  
074       05    
Reduce Fixed Airfoil Louvers at Hotel Level 12
  $ 132,847             VOID   3/31/2011   Marnell / Manning   Marnell to
redesign                
 
                                        Div. 9 - Finishes                      
            075       05    
Deduct waterproofing at guestroom floors (waterproofing called out In specs)
  $ 120,000     $ (120,000 )   A   3/31/2011   Manning   Straight deduct: This
is every “wet” area   076       05    
Deduct epoxy grout at guestroom floors (epoxy called in specs)
  $ 30,000     $ (30,000 )   A   3/31/2011   Manning   Straight deduct: Propose
blended epoxy grout   077       12    
Deduct waterproofing at public area/BOH restroom floors at Low Rise
  $ 10,190     $ —     NA   3/31/2011           078       12    
Deduct epoxy grout at public area/BOH restroom floors at Low Rise
  $ 8,971     $ (8,971 )   A   3/31/2011   Manning   Straight deduct: Propose
blended epoxy grout   079       03    
Deduct waterproofing at public area/BOH restroom floors at Casino
  $ 20,410     $ —     NA   3/31/2011           080       03    
Deduct epoxy grout at public area/BOH restroom floors at Casino
  $ 18,257     $ (18,257 )   A   3/31/2011   Manning   Straight deduct: Propose
blended epoxy grout   081            
Add Schluter “tile ready” pan
          $ 118,800     A   3/31/2011   Manning       082       12    
Delete Airfoil Sunscreens at Pedestrian Bridge
  $ 267,600     $ (167,600 )   A   3/31/2011   Marnell   Straight deduct:
Redesign will show 1/3 of the “foils” remaining   083       12    
Provide in lieu of stone wainscot at Pedestrian Bridge.
  $ 63,560             P   3/31/2011   MCC   Price Porcelain Tile/Match floor in
lieu of wallcovering   084       12    
Provide carpet border in lieu of stone border at Pedestrian Bridge
  $ 21,470     $ —     NA   3/31/2011       Cost of OFCI Carpet   085       12  
 
Delete stone pilasters at promenade and add chem metal or resin panels at side
of columns
          $ (200,000 )   A   3/31/2011   Marnell   Need column design for
takeoff and replacement material #: See highlighted drawings for intent of stone
& target $200K   086       12    
Reduce concrete tiles with Images at 2 meal (Currently have 450 SF in the budget
— CD’s show more SF)
  $ 56,000             P   3/31/2011   Marnell / MCC   Need direction from CD’s
(Verify that the new design - budgeted footage.)   087       03    
Replace Casino Entry Antique Bronze Glass Tile at Casino Entry Column Sides with
resin, paint of wallcovering
  $ 53,460             P   3/31/2011   Marnell   Resin panels? Chem metal alt. -
$20 / SF installed (Review
different material types (Custom Tile / Marnell Mat’l = $15 / SF)   088       03
   
Delete Casino Entry Structural Framing at Entry (Radiused 12” channel / Cross
Member, Clad with Bronze to match columns) and add drywall box beams
  $ 16,320             P   3/31/2011   Marnell   No steel beams: Drywall painted
to match columns   089       03    
Delete Casino Entry bronze Cladding at Radiused Entry Steel and add paint
  $ 68,000             P   3/31/2011   Marnell   No steel beams: Drywall painted
to match columns   090       03    
Delete Casino Entry Structural Framing at “Octagon” Shapes (C12x30, Clad with
Bronze to match columns) and add drywall box beams
  $ 28,000             P   3/31/2011   Marnell   No steel beams: Drywall painted
to match columns

Exhibit “Q”
4 of 6

 





--------------------------------------------------------------------------------



 



                                                                               
      STATUS CODE                                 Cost included             A –
Approved                                 in Current     Estimated     NA – Not
Approved             Item #     Sub Job #     Scope Description   Budget    
Potential Savings     P – Pending   Date   Resp   Notes   091       03    
Delete Casino Entry Bronze Cladding at ‘Octagon” box beam and add paint
  $ 100,000             P   3/31/2011   Marnell   No Steel beams: Drywall
painted to match columns   092       03    
Replace 12"x12"x5" Hunter Douglas Open Grid Ceiling in Casino to 26"x26"x5" Open
Grid
  $ 556,800     $ (204,872 )   A   3/31/2011   CT   KHSS (26" x 26")   093      
03    
Reduce petrified wood at entry into High Limit to only the (2) entrances. Delete
petrified wood at cash cage.
          $ (88,600 )   A   3/31/2011   CT   Delete petrified wood at façade and
cash cage, leaving (2) entrances with petrified wood. (Replace with ???)   094  
    03    
Replace $200 / SF material Hand Painted tile at Buffet Serving Line with $30 /
SF material accent tile
  $ 50,000     $ (40,000 )   A   3/31/2011   Marnell   $10K installed: Budgeted
amount = 10% of the area   095       03    
Delete Wood Tile at Fish Camp Ceilings in Buffet (double up with Wood Flooring)
          $ (80,000 )   A   3/31/2011   Marnell   Double up in GMP   096      
03    
Reduce wood flooring at Buffet and replace with carpet
                  P   3/31/2011   Marnell       097       03    
Delete Fireplace at Buffet, (Includes box and block)
  $ 40,000     $ (25,000 )   A   3/31/2011   Marnell   Continue Millwork at
Fireplace: Allowance of $15,000.   098       03    
Delete Fireplace façade at Buffet
  $ 8,280     $ (8,280 )   A   3/31/2011   Marnell       099       03    
Replace T&G Wood Ceilings at Buffet Fish Camp with False Ceilings
                  P   3/31/2011   Marnell   Need direction from CD's   100      
03    
Delete Venetian Plaster at Feature Bar Walls and replace with FFE Mural
  $ 11,664     $ (11,664 )   A   3/31/2011   CT   This will be an FF & E item.  
101       03    
Alternate Wood grain Perforated Ceiling tile at MPR
  $ 281,568             P   3/31/2011   CT   DESIGN TEAM TO PROVIDE SOME
ALTERNATE MATERIALS (KHSS/ Baker to provide alternate material?)   102       03
   
Alternate Wood grain Lay In Ceiling at Buffet Dining
  $ 54,907             P   3/31/2011   CT   Alternate material that looks like
wood?   103       03    
Delete Upgraded Framing at Stone Framed Openings (5#/SF) at Prefunction Service
Bars
  $ 4,095     $ (4,095 )   A   3/31/2011   CT       104       03    
Delete Stone Framed Openings at Portable Bars (2 openings) at Prefunction
Service Bars
  $ 46,800             P   3/31/2011   CT   Replace with Wood Frame (ADD BACK
WOOD FRAME)   105       05    
Delete Venetian Plaster above wainscot at Hotel Level 1 Corridor and replace
with wallcovering
  $ 14,580     $ (12,150 )   A   3/31/2011   CT       106       05    
Delete Venetian Plaster above wainscot at Hotel Level 2 Lobby and replace with
wallcovering
  $ 18,000     $ (15,000 )   A   3/31/2011   CT       107       05    
Delete Venetian Plaster a Hotel Multi Purpose Room and replace with wallcovering
  $ 21,546     $ (21,546 )   A   3/31/2011   CT   Wallcovering OFCI and cost in
Div. 6 with the millwork change   108       05    
Replace $70 / SF (material) vanity accent tile in Suites with $20 / SF
(material) tile
  $ 225,000     $ (145,000 )   A   3/31/2011   CT   $80k — Installed   109      
05    
Replace $60 / SF (material) glass tile at wet bar in Suites with $30 / SF
(material) glass tile
  $ 79,000     $ (33,000 )   A   3/31/2011   CT   $46k — Installed   110      
05    
Reduce material allowance for Hotel Level 1 Lobby tile mural at Registration
Desk from $75 / SF to $30 / SF
  $ 25,000     $ (18,250 )   A   3/31/2011   CT   $11,500 — installed (Utilize a
$60/sf material.)   111       03    
Delete ACT in Level 2 Storage Rooms
          $ (5,392 )   A   3/31/2011       Need direction from CD's            
   
 
                                        Div 10 - Specialties                    
              112       03    
Delete all code required / graphics at Casino
  $ 122,947     $ (122,947 )   A   4/19/2011   MCC   Straight Deduct — TO BE
OFOI, PURCHASE WITH ALL OTHER SIGNAGE   113       04    
Delete all code required / graphics at Garage
  $ 62,241     $ (62,241 )   A   4/19/2011   MCC   Straight Deduct TO BE OFOI,
PURCHASE WITH ALL OTHER SIGNAGE   114       05    
Delete all code required / graphics at Hotel
  $ 98,583     $ (98,583 )   A   4/19/2011   MCC   Straight Deduct — TO BE OFOI,
PURCHASE WITH ALL OTHER SIGNAGE   115       12    
Delete all code required / graphics at Low Rise
  $ 49,667     $ (49,667 )   A   4/19/2011   MCC   Straight Deduct — TO BE OFOI,
PURCHASE WITH ALL OTHER SIGNAGE   116       12    
Delete all code required / graphics at Bridge
  $ 6,351     $ (6,351 )   A   4/19/2011   MCC   Straight Deduct — TO BE OFOI,
PURCHASE WITH ALL OTHER SIGNAGE   117       07    
Delete (4) OH Coiling Doors at Central Plant and replace with knock out panels
  $ 48,000             P   3/31/2011   Manning    

Exhibit “Q”
5 of 6

 





--------------------------------------------------------------------------------



 



                                                                               
      STATUS CODE                                 Cost included             A –
Approved                                 in Current     Estimated     NA – Not
Approved             Item #     Sub Job #     Scope Description   Budget    
Potential Savings     P – Pending   Date   Resp   Notes         Div. 11 -
Equipment                                   118       03    
Eliminate Service Dock Equipment at Casino
  $ 50,000     $ (50,000 )   A   3/31/2011   MCC   Straight deduct   119      
05    
Delete Fireplace at Hotel Lobby
  $ 45,000     $ (22,500 )   A   3/31/2011   CT   Straight deduct              
 
 
                                        Div. 13 - Special Construction          
                        120       05    
Eliminate Water Feature
  $ 100,000     $ (100,000 )   A   3/31/2011   Marnell / Manning   Propose water
feature as an FF&E item.   121            
Eliminate Employee Walkway Structure at Support Facility to Levee, leave erosion
control and slab on grade
  $ 786,624     $ (411,416 )   A   3/31/2011   Marnell / Manning   Leave
sitework and SOG: Explore Prefabricated Walkway - Target $30 / SF for
Prefabricated Walkway   122            
Eliminate Public Parking Walkway at Garage
  $ 607,999     $ (607,999 )   A   3/31/2011   Marnell / Manning   Eliminate
covered walkway complete (incl. foundations, et. al.), except sidewalk          
     
 
                                        Div. 15 - Machanical (Div. 22 & 23 -
Plumbing & Mechanical)                                   123       05    
Alternate plumbing fixtures for the guestrooms
  $ —     $ (200,000 )   A   3/31/2011   MSA   Target Reduction: To be finalized
after the model room review   124       03, 05 & 12    
Insulation Specification Changes — Possible use of Polyiso Insulation
                  P   3/31/2011   MSA       125       04    
Reduce Qty of Interior Floor Drains throughout the garage
  $ 60,000             P   3/31/2011   MSA   Discuss with the Design Team   126
      03 & 12    
Eliminate Separate 140 & 120 Degree Domestic Water Loops, use local mining
valves
  $ 150,000     $ (100,000 )   A   3/31/2011   MSA       127       03    
Reduce Airflow Qty for Casino units from 42,000 cfm to 30,000 cfm
  $ 400,000     $ —     NA   3/31/2011       This item will not be pursued per
PNK.   128       07    
Eliminate Cooling Unit from Fire Pump Room at CEP
  $ 10,000     $ —     NA   3/31/2011       Hughes will not allow this change.  
129       03 & 12    
Change (4) sanitary lift station tanks to fiberglass in lieu of Highland (as
specified)
  $ 355,000     $ (155,000 )   A   3/31/2011   MSA       130       03    
HVAC Exhaust/Supply Requirements changes for Vessel Support/Generators
  $ 200,000     $ (50,000 )   A   3/31/2011   MSA   MSA/MECC to review
requirements                
 
                                        Div. 16 - Electrical (Div. 26 -
Electrical)                                   131       12    
Review / Reduce Interior Light fixture package at 2 Meal, Promenade and
Steakhouse (ALTERNATE FIXTURES)
          $ (350,000 )   A   3/31/2011   IC   Total reduction for Wet Side is
$1M. (Item #131 & #132)   132       03    
Review / Reduce Interior Light fixture package at Buffet, Public Restrooms.
Poker, Feature Bar, High Limit (ALTERNATE FIXTURES)
          $ (650,000 )   A   3/31/2011   IC   Total reduction for Wet Side is
$1M. (Item #131 & #132)   133       05    
Review / Reduce Interior Light fixture package at Hotel (ALTERNATE FIXTURES)
          $ (200,000 )   A   3/31/2011   IC       134       05    
Increase Exterior Light fixture spacing at West Elevation of Hotel (with above)
                  See Items #133   3/31/2011   IC       135       12    
Increase Exterior Light fixture spacing at North Elevation of Low Rise (with
above)
                  See Item #131/132   3/31/2011   IC       136       03    
Reduce Specialty Lighting Allowance from $10 / SF to $5 / SF (Casino)
  $ 994,210     $ (497,105 )   A   3/31/2011   IC   MCC Specialty SF Allowance  
137       12    
Reduce Specialty Lighting Allowance from $10 / SF to $5 / SF (Low Rise)
  $ 264,630     $ (132,315 )   A   3/31/2011   IC   MCC Specialty SF Allowance  
                                                       
Totals:
  $ 17,858,906     $ (10,160,309 )               Target $8M                    
                     

Exhibit “Q”
6 of 6

 





--------------------------------------------------------------------------------



 



EXHIBIT “R”
5/11/2011
ALLOWANCES
PINNACLE ENTERTAINMENT BATON ROUGE SCHEME #6 PROGRAM
HOTEL & CASINO

                  ITEM #A-     DESCRIPTION   AMOUNT     1     MCC has included
an allowance to delete the structural steel framing and privacy screen meal wall
panel at the roof top equipment on the low rise per VE Item #12 & #13 approved
3/31/2011. ($86,180. Div 5 & $107,725. Div. 7)     (173,905 )   2     MCC has
included an allowance to delete the structural steel framing and privacy screen
metal wall panel at the roof top equipment on the casino per VE Item #12 & #13
approved 3/31/2011 ($165,060. Div. 5 & $208.882. Div. 7)     (333,942 )   3    
MCC has included an allowance to delete the standing seam metal roof at the
podium service dock per VE Item #66 approved 3/31/2011     (60,140 )   4     MCC
has included an allowance to replace composite metal panels at radius planter
wall with corrugated metal panels per VE Item #66 approved 3/31/2011     (17,745
)   5     MCC has included an allowance to replace column wraps at Steakhouse
exterior with EIFS per VE Item #68 approved 3/31/2011     (7,216 )   6     MCC
has included an allowance to delete louvers at Level 11.5 in the Hotel and
replace with EIFS per VE Item #70 approved 3/31/2011     (23,573 )   7     MCC
has included an allowance to delete Airfoil Sunscreens at the Pedestrian Bridge
per VE Item #82 approved 3/31/2011     (167,600 )   8     Delete waterproofing
at guestroom bathroom floors (waterproofing called out in specs) per VE Item #75
approved 3/31/2011     (120,000 )   9     Delete requirement for epoxy grout at
guestroom bathroom floors (epoxy called in specs) per VE Item #76 approved
3/31/2011     (30,000 )   10     Delete requirement for epoxy grout at public
area/BOH restroom floors at Low Rise per VE Item #78 approved 3/31/2011    
(8,971 )   11     Delete requirement for epoxy grout at public area/BOH restroom
floors at Casino per VE Item #80 approved 3/31/2011     (18,257 )   12     Add
Schluter “Tile Ready” pan system at Hotel guestroom showers per VE Item #81
approved 3/31/2011     118,800     13     MCC has included an allowance to
reduce the millwork and theming scope of worK for the public areas of the hotel,
low rise and casino by $4,054,127     (4,054,127 )   14     MCC has included an
allowance to reduce the tile / stone scope of work for the public areas of the
hotel, low rise and casino.     (441,880 )   15     MCC has included an
allowance to replace $70/SF (material) vanity accent tile in Suites with $20/SF
(material) tile per VE Item #108 approved 3/31/2011     (145,000)     16     MCC
has included an allowance to replace $60/SF (material) glass tile at wet bar in
Suites with $30/SF (material) glass tile per VE Item #109 approved 3/31/2011    
(33,000 )   17     MCC has included an allowance to reduce the Hotel Level 1
Lobby Registration Desk tile mural from $75/SF (material) to $30/SF
(material) per VE Item #110 approved 3/31/2011     (18,250 )   18     MCC has
included an allowance to replace the Casino area 12"xl2"x5" Hunter Douglas open
grid ceiling with 26"x26"x5" open grid ceiling per VE Item #92 approved
3/31/2011     (204,872 )   19     MCC has included an allowance to delete the
Casino Feature Bar venetian plaster walls and replace with an OFOI FFE mural per
VE Item #100 approved 3/31/2011     (11,664 )   20     MCC has included an
allowance to delete the venetian plaster above the wainscot at the Hotel Level 1
Corridor and replace with OFCI wall covering per VE Item #105 approved 3/31/2011
    (12,150 )

 

1 of 4



--------------------------------------------------------------------------------



 



EXHIBIT “R”
5/11/2011
ALLOWANCES
PINNACLE ENTERTAINMENT BATON ROUGE SCHEME #6 PROGRAM
HOTEL & CASINO

                  ITEM #A-     DESCRIPTION   AMOUNT     21     MCC has included
an allowance to delete the venetian plaster above the wainscot at the Hotel
Level 2 Lobby and replace with OFCI wall covering per VE item #106 approved
3/31/2011     (15,000 )   22     MCC has included an allowance to delete the
venetian plaster at the Hotel Multi- Purpose Room and replace with OFCI wall
covering per VE Item #107 approved 3/31/2011     (21,546 )   23     MCC has
included an allowance of $175/SF for the Hotel Sundries Shop interior finishes.
    148,575     24     MCC has included an allowance to delete all Casino code
required way finding graphics per VE Item #112 approved 4/19/2011     (122,947 )
  25     MCC has included an allowance to delete all Parking Garage and
Connector code required way finding graphics at Garage per VE Item #113 approved
4/19/2011     (62,241 )   26     MCC has included an allowance to delete all
Hotel code required way finding graphics per VE Item #114 approved 4/19/2011    
(98,583 )   27     MCC has included an allowance to delete all Low Rise Podium
code required way finding graphics per VE Item #115 approved 4/19/2011    
(49,667 )   28     MCC has included an allowance to delete all Pedestrian Bridge
code required way finding graphics per VE Item #116 approved 4/19/2011    
(6,351 )   29     MCC has included an allowance for the Support Facility loading
dock equipment.     50,000     30     MCC has included an allowance for
upgrading the Low Rise Podiurn feature tower.     100,000     31     MCC has
included an allowance to delete the Low Rise Podium / Casino service dock
equipment per VE Item #118 approved 3/31/2011     (50,000 )   32     MCC has
included an allowance to delete the Hotel Lobby 2 sided fireplace and replace
with a 1 sided fireplace per VE Item #119 approved 3/31/2011     (22,500 )   33
    MCC has included an allowance for the food service equipment ($5,096,465.)
and the beverage conduits ($120,000.).     5,216,465     34     MCC has included
an allowance to delete the surface parking lot / parking garage open air public
walkway per VE Item #122 approved 3/31/2011.     (607,999 )   35     MCC has
included an allowance to utilize a prefabricated aluminum awning with a 5”
slab-on-grade for the employee walkway per VE Item #121 approved 3/31/2011    
(411,416 )   36     MCC has included an allowance to eliminate the Hotel roof
top pool area water feature per VE Item #120 approved 3/31/2011     (100,000 )  
37     MCC has included an allowance for the Hotel roof top pool bar millwork,
stone tops and MEP equipment. (The kitchen equipment is included in Allowance
Item #033.)     100,000     38     MCC has included an allowance for the
installation of the casino vessel hull paddlewheel     15,000     39     MCC has
included an allowance of $15,000 ($5,000 for 3 doors) for custom etching at the
Hotel Level 53 passenger elevator hallway doors.     15,000     40     MCC has
included an allowance of $22,500 for temporary work platforms to be installed
and removed within the hoist ways for elevator equipment installation access at
the tops of the shafts prior to the shaft enclosure as required by the GEN2
elevators that have been specified. (4 EA @ Casino / 2 EA @ Podium / 2 EA @ PG)
    22,500  

 

2 of 4



--------------------------------------------------------------------------------



 



EXHIBIT “R”
5/11/2011
ALLOWANCES
PINNACLE ENTERTAINMENT BATON ROUGE SCHEME #6 PROGRAM
HOTEL & CASINO

                  ITEM #A-     DESCRIPTION   AMOUNT     41     MCC has included
and allowance of $15,000 / EA for the three Casino passenger elevator cab
flooring, ceiling, rear wall and side wall interior finishes.     45,000     42
    MCC has included and allowance of $15,000 / EA for the three Hotel passenger
elevator cab flooring, ceiling, rear wall and side wall interior finishes.    
45,000     43     MCC has included and allowance of $15,000 / EA for the four
Parking Garage Connector passenger elevator cab flooring, ceiling, rear wall and
side wall interior finishes.     60,000     44     MCC has included and
allowance of $15,000 / EA for the one Pedestrian Bridge passenger elevator cab
flooring, ceiling, rear wall and side wall interior finishes.     15,000     45
    MCC has included an allowance for the casino vessel basin make-up water
system.     100,000     46     MCC has included an allowance for the low rise
podium grease tanks and sewage lift station tanks including all pumps and
controls. This allowances does not include the costs for any additional
structural steel or supports required for supporting / hanging these tanks from
the Low Rise Podium and / or Vessel structural steel. ($170,000. Casino &
$225,000. Podium)   395,000     47     MCC has included an allowance to utilize
alternate plumbing fixture manufacturers at the Hotel per VE Item #123 approved
3/31/2011.     (200,000 )   48     MCC has included an allowance to modify the
140 degree hot water loop design by modifying the pipe routing and utilizing
local mixing valves to provide 120 degree domestic hot water at the required
points of use at the Low Rise podium and Casino per VE Item #126 approved
3/31/2011. ($50,000. Casino & $50,000. Podium)     (100,000 )   49     MCC has
included an allowance for the Casino Vessel Support Generator(s) HVAC Exhaust /
Supply requirement changes per VE Item #130 approved 3/31/2011     (50,000 )  
50     MCC has included an allowance of $375,000. for all landscape lighting and
the OFOI site signage lighting.     375,000     51     MCC has included an
allowance to reduce the Levee elevated road sixty-five (65 EA) each decorative
light pole unit cost from $8,500. / EA to $5,500. / EA per VE Item #003 approved
3/31/2011.     (195,000 )   52     MCC has included an allowance to reduce the
Podium interior light fixture package at the 2 Meal, Promenade and Steakhouse
(ALTERNATE FIXTURES) per VE Item #131 approved 3/31/2011.     (350,000 )   53  
  MCC has included an allowance to reduce the Casino interior light fixture
package at the Buffet, Public Restrooms, Poker, Feature Bar and High Limit
(ALTERNATE FIXTURES) per VE Item #132 approved 3/31/2911.     (650,000 )   54  
  MCC has included an allowance to reduce the interior light fixture package at
the Hotel (ALTERNATE FIXTURES) per VE Item #133 approved 3/31/2011.     (200,000
)   55     MCC has included an allowance to reduce the Casino specialty lighting
allowance from $10/SF to $5/SF per VE Item #136 approved 3/31/2011.     (497,105
)   56     MCC has included an allowance to reduce the Podium specialty lighting
allowance from $10/SF to $5/SF per VE Item #137 approved 3/31/2011.     (132,315
)   57     MCC has included an allowance of $942,486. for the low voltage data
and communication wiring, backbone and cover plates. All equipment is OFOI
including main phone switch, devices and computers. ($409,823. Vessel / $6,192.
PG & Connector/ $345,041. Hotel / $50,738. Central Plant & Support Facility /
$99,333. Podium / $31,360. Pedestrian Bridge)     942,486  

 

3 of 4



--------------------------------------------------------------------------------



 



EXHIBIT “R”
5/11/2011
ALLOWANCES
PINNACLE ENTERTAINMENT BATON ROUGE SCHEME #6 PROGRAM
HOTEL & CASINO

                  ITEM #A-     DESCRIPTION   AMOUNT     58     MCC has included
an allowance of $767,429. for the low voltage audio visual and background music
/ paging system wiring, backbone and speakers. All equipment is OFOI including
theatrical lighting, light trusses, local venue sound system, multi-purpose room
sound system, suite local sound system, overhead projectors / screens and visual
display / reader boards.($327,858. Vessel / $6,192. PG & Connector/ $197,166.
Hotel / $25,369. Central Plant & Support Facility/ $132,444. Podium / $78,400.
Pedestrian Bridge)     767,429     59     MCC has included an allowance of
$3,075,092. for the low voltage security and surveillance system wiring,
backbone and OFCI camera installation / positioning. All surveillance equipment
is OFOI except for the cameras. The cameras are OFCI. The Hotel key / suite
corridor entry door locking system is OFOI. ($2,458,935. Vessel / $90,186. PG &
Connector/ $295,749. Hotel / $50,738. Central Plant & Support Facility /
$132,444. Podium / $47,040. Pedestrian Bridge)     3,075,092     60     MCC has
included an allowance of $100,000. for the proposed Amphitheater electrical and
low-voltage services.     100,000     61     MCC has included an allowance of
$25,000. for the Hotel 2,000 gallon grease trap.     25,000     62     MCC has
included an allowance to reduce the 6” irrigation water main by 500 LF per VE
Item #002 approved 3/31/11.     (25,000 )   63     MCC has included the cost to
utilize shoreblock in lieu of 400# rip rap at the Casino basin T-wall specified
by the ACOE per VE Item #004 approved 3/31/2011.     (177,625 )   64     MCC has
included the cost to utilize shoreblock in lieu of the specified rip rap behind
the T-wall per VE Item 005 approved 4/20/2011.     (35,035 )   65     MCC has
included an allowance of $100,000 to mill / overlay the existing River Road
asphalt from Gardere to the new Central Plant.     100,000     66     MCC has
included an allowance to reduce the linear footage of the site sanitary sewer
lateral piping by 800 LF per VE Item #10 approved 3/31/2011.     (52,000 )   67
    MCC has included an allowance of 16,285 tons of asphalt at a unit price of
$125. per ton for the site parking lot and drive lane asphalt.     2,035,625  

 

4 of 4



--------------------------------------------------------------------------------



 



EXHIBIT “S”
5/11/2011
BACK OF HOUSE FINISH SCHEDULE
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO
CASINO — BOH

                                                                               
                                                                      Flooring
(sf)     Base (If)     Walls (sf)                                          
Install     Sealed             Raised                                          
  Tile                   Area     UoM   Perimeter     UoM   Carpet (sy)    
Concrete     Stonhard     Floor w VCT     VCT     Tile     Vinyl     Tile    
FRP     Wainscot     ACT     Washable  
1120 BOH Circ
    271     SF     66     LF                                     271            
  66                               271          
1135 Main Kitchen
    121     SF     44     LF                     121                            
  44                                       121  
1136 BOH Circulation
    489     SF     141     LF                                     489          
    141                               489          
1144 Employee Entry
    118     SF     45     LF             118                                    
  45                               118          
1145 Janitor
    76     SF     36     LF                                             76      
        36       144                          
1148 Service Bar
    375     SF     118     LF                                             375  
            118                       375          
1149 Data
    101     SF     41     LF                                     101            
  41                               101          
1150 Office
    93     SF     39     LF     10                                              
39                               93          
1151 Slot
    589     SF     101     LF                                     589          
    101                               589          
1153 Cage
    837     SF     162     LF     93                                            
  162                               837          
1154 Credit
    116     SF     43     LF     13                                            
  43                               116          
1155 Room
    72     SF     34     LF                                     72              
34                               72          
1174 Janitor
    64     SF     34     LF                                             64      
        34       136                          
1176/79 Service Bar
    552     SF     133     LF                                             552  
            133                       552          
1177 Data
    74     SF     35     LF                                     74              
35                               74          
1178 Data
    99     SF     40     LF                                     99              
40                               99          
1183 Service Bar
    287     SF     69     LF                                             287    
          69                       287          
1186 Janitor
    54     SF     33     LF                                             54      
        33                                  
1188 Data
    96     SF     40     LF                                     96              
40                               96          
1189 Room
    78     SF     35     LF                                     78              
35                               78          
1191 Office
    539     SF     132     LF     60                                            
  132                               539          
1192 Storage
    93     SF     39     LF                                     93              
39                                          
1199 Electrical
    103     SF     43     LF             103                                    
  43                                          
2108 Storage
    975     SF     147     LF             975                                  
    147                                          
2109 Mech
    407     SF     89     LF             407                                    
  89                                          
2110 Security
    437     SF     84     LF     49                                            
  84                               437          
2111 Head Security
    215     SF     62     LF     24                                            
  62                               215          
2112 BOH Circ
    1,190     SF     254     LF                                     1,190      
        254                               1,190          
2112 BOH Circ
    8,580     SF     1,739     LF                                     8,580    
          1,739                               8,580          
2113 Data/UPS
    668     SF     105     LF                                     668          
    105                               668          
2115 Room
    117     SF     45     LF                                     117            
  45                               117          
2116 Room
    636     SF     103     LF                                     636          
    103                               636          
2118 BOH
    822     SF     122     LF                                     822          
    122                               822          
2119 Storage
    156     SF     59     LF                                     156            
  59                                          
2120 Audit
    107     SF     42     LF     12                                            
  42                               107          
2121 State Police
    289     SF     72     LF     32                                            
  72                               289          
2122 Trooper
    106     SF     41     LF     12                                            
  41                               106          
2123 Employee Control
    266     SF     70     LF                                     266            
  70                               266          
2124 BOH
    327     SF     76     LF                                     327            
  76                               327          
2125 Security Dispatch
    212     SF     63     LF     24                                            
  63                               212          
2130 Room
    167     SF     59     LF                                     167            
  59                               167          
2131 Room
    82     SF     36     LF                                     82              
36                               82          
2132 AV
    1,285     SF     149     LF                                     1,285      
        149                               1,285          

 

1 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “S”

                                                                               
                                                                      Flooring
(sf)     Base (If)     Walls (sf)                                          
Install     Sealed             Raised                                          
  Tile                   Area     UoM   Perimeter     UoM   Carpet (sy)    
Concrete     Stonhard     Floor w VCT     VCT     Tile     Vinyl     Tile    
FRP     Wainscot     ACT     Washable  
2133 Surveillance
    1,441     SF     159     LF                             1,441              
        159                               1,441          
2134 BOH RAMP
    143     SF     72     LF                             143                    
  72                               143          
2135 Training
    1,085     SF     151     LF     121                                        
      151                               1,085          
2136 G Room
    160     SF     59     LF     18                                            
  59                               160          
2138 Bar Storage
    889     SF     145     LF                                             889  
            145                       889          
2139 IT
    884     SF     135     LF                             884                  
    135                               884          
2140 BOH
    689     SF   118     LF                                     689            
  118                               689          
2143 Storage
    850     SF     124     LF             850                                  
    124                                          
2147 Storage
    888     SF     132     LF             888                                  
    132                                          
2149 Room
    173     SF     55     LF                                     173            
  55                               173          
2152 Room
    59     SF     34     LF     7                                              
34                               59          
2153 AV Storage
    72     SF     35     LF                                     72              
35                               72          
2154 Banquet Kitchen
    2,357     SF     252     LF                     2,357                      
        252                                       2,357  
2155 Room
    717     SF     116     LF                     717                          
    116                                       717  
2163 Dir F&B
    202     SF     57     LF     22                                            
  57                               202          
2164 Dir Slots
    169     SF     53     LF     19                                            
  53                               169          
2165 F&B Offices
    705     SF     112     LF     78                                            
  112                               705          
2166 Slot/Tables
    801     SF     152     LF     89                                            
  152                               801          
2167 MKTG Storage
    312     SF     77     LF     35                                            
  77                                          
2168 Tables
    176     SF     54     LF     20                                            
  54                               176          
2169 Green Room
    168     SF     61     LF     19                                            
  61                               168          
2170 Green Rom Toilet
    49     SF     28     LF                                             49      
        28                                  
2171 Storage
    284     SF     69     LF             284                                    
  69                                          
2172 Vestibule
    256     SF     71     LF     28                                            
  71                               256          
2175 EDR
    3,305     SF     300     LF                                     3,305      
        300                               3,305          
2176 EDR Kitchen
    1,018     SF     184     LF                     1,018                      
        184                                       1,018  
2177 Room
    127     SF     45     LF                     127                            
  45                                       127  
2178 Mens Toilet
    293     SF     90     LF                                             293    
                  540                          
2179 Womens Toilet
    305     SF     93     LF                                             305    
                  558                          
2180 Team Lounge
    494     SF     100     LF                                     494          
    100                               494          
2182 Conference
    288     SF     68     LF     32                                            
  68                               288          
2183 Dir MKTG
    174     SF     54     LF     19                                            
  54                               174          
2184 MKTG
    2,804     SF     332     LF     312                                        
      332                               2,804          
2185 Dir MKTG
    176     SF     55     LF     20                                            
  55                               176          
2186 VIP Terrace
    1,797     SF     199     LF                                                
    199                               1,797          
2189 Storage
    81     SF     37     LF             81                                      
37                                          
2190 Room
    230     SF     62     LF     26                                            
  62                               230          
2191 Vessel Support
    1,557     SF     226     LF             1,557                              
        226                               1,557          
2194 Employee Terrace
    1,518     SF     163     LF                                                
    163                               1,518          
2196 AGM
    206     SF     58     LF     23                                            
  58                               206          
2197 Conference
    289     SF     71     LF     32                                            
  71                               289          
2198 Special Event
    193     SF     57     LF     21                                            
  57                               193          
2199 GM
    285     SF     66     LF     32                                            
  66                               285          
2200 Office
    320     SF     73     LF     36                                            
  73                               320          
2201 Generator
    880     SF     119     LF             880                                  
    119                                          
2202 Green Room Toilet
    54     SF     30     LF                                             54      
        30                                  
Folding Door Storage
    212     SF     104     LF             212                                  
    104                                                                        
                                                             
TOTAL CASINO BOH
    52,476           9,827           1,334       6,355       4,340       2,468  
    20,991       2,998       9,018       626       280       1,098       42,000
      4,340                                                                    
                         

 

2 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “S”
5/11/2011
BACK OF HOUSE FINISH SCHEDULE
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO
LOW RISE BACK OF HOUSE

                                                                               
                                                              Flooring (sf)    
Base             Walls (sf )     Ceilings                                      
                                                Diamond                        
                                                                               
Plate w                                                 Install     Sealed      
                                      2x6     Tile                   Area    
UoM   Perimeter     UoM   Carpet (sy)     Concrete     Stonhard     VCT     Tile
    Vinyl     FRP     top/bot     Wainscot     ACT     Washable  
1103 Storage
    297     SF     77     LF     33                                       77    
                                     
1104 Office
    318     SF     80     LF     35                                       80    
                          318          
1108 3 Meal Kitchen
    2,297     SF     212     LF                     2,297                      
212       3000                               2,297  
1109 Exit Corridor
    333     SF     87     LF             333                               87  
                            333          
1110 Vault
    381     SF     79     LF             381                               79  
                            381          
1111 Shift Mgr
    423     SF     111     LF                             423               111
                              423          
1112 Evs
    79     SF     39     LF                             79               39    
                          79          
1113 Soft Count
    594     SF     112     LF                             594               112
                              594          
1115 Cage Mgr
    128     SF     46     LF     14                                       46    
                          128          
1116 Trap
    50     SF     30     LF                             50               30    
                          50          
1117 Card/Dice
    144     SF     48     LF                             144               48  
                            144          
1118 Cart Storage
    303     SF     72     LF                             303               72  
                                       
1119 Trap
    99     SF     42     LF                             99               42    
                          99          
1120 BOH Circ
    558     SF     112     LF                             558               112
              448               558          
1121 Exit Corridor
    601     SF     132     LF                             601               132
              528               601          
1123/35 Main Kitchen & Bakery
    6,695     SF     432     LF                     6,695                      
432       5700                               6,695  
1124 F&B Office
    107     SF     44     LF     12                                       44    
                          107          
1125 Mens Toilets
    124     SF     52     LF                                     124       52  
                    208                  
1126 Womens Toilets
    124     SF     51     LF                                     124       51  
                    204                  
1127 BOH Circ
    1,943     SF     444     LF                             1,943              
444               1776               1943          
1128 Electrical
    239     SF     62     LF             239                               62  
                                       
1129 Liquor
    152     SF     50     LF             152                               50  
                                       
1130 Soda
    101     SF     44     LF             101                               44  
                                       
1131 Refrig
    139     SF     49     LF                     139                       49  
                                       
1132 Dry Storage
    234     SF     64     LF                     234                       64  
                            234          
1133 Janitor
    57     SF     31     LF             57                               31    
                                     
1134 Electrical
    121     SF     48     LF             121                               48  
                                       
1136 BOH Circ
    178     SF     57     LF             178                               57  
                            178          
1141 F&B Office
    120     SF     48     LF     13                                       48    
                          120          
1162/64 Steakhouse Kitchen
    1,886     SF     241     LF                     1,886                      
241       2070                               1,886  
1163 Trash
    164     SF     56     LF             164                               56  
                                       
1165 Vestibule
    243     SF     74     LF             243                               74  
                            243          
1169 Janitor
    22     SF     19     LF                                     22       19    
                          22          
1201 EVS
    142     SF     51     LF             142                               51  
                            142          
1215 Electrical
    88     SF     41     LF             88                               41    
                                                                               
                                               
TOTAL LOW RISE BOH
    19,484                       108       2,199       11,251       4,794      
270       3,237       10,770       2,752       412       6,697       10,878    
                                                                               
       

 

3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “T”
5/11/2011
FF&E Responsibility Matrix
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO
Low Rise & Casino

                      No.   Description   OFOI   OFCI   CFCI   Notes
1 Interiors
               
 
  Blocking/Backing           •    
 
  Carpet       •        
 
  Carpet Base       •        
 
  Carpet Pad           •    
 
  Casework/Millwork Built-in Cabinets           •    
 
  Finish Hardware           •    
 
  Wall-mounted Keypad/Card Reader for Electronic Locks   •           Owner
furnish template, door prep by GC
 
  Trim           •    
 
  Special Wall Finishes           •    
 
  Special Ceiling Finishes           •   Faux Herringbone Clg (AF-2401) will be
CFCl
 
  Tile           •    
 
  Tile and Stone Base           •    
 
  Wood Flooring           •    
 
  Vinyl/Fabric Wallcovering       •        
 
  Granite / Marble           •    
 
  Fireplace including all connections           •      
2 Services
               
 
  Decorative Lighting Fixtures                
 
  Plug-in Fixtures   •            
 
  Direct Connected (surface/recessed)           •    
 
  Chandeliers, Pendants, Sconces       •        
 
  BOH Lighting           •    
 
  Dimming and Lighting Control for Complete Systems           •    
 
  Exit Signage           •    
 
  Point of Sales Registers / Computers   •           GC provide dedicated power
and data
 
  Signage Power           •    
 
  UPS System           •    
 
  Loading Dock Equipment           •      
3 Telecommunications / Low Voltage
               
 
  Cable, Normal and Plenum Rated           •    
 
  Computer Room Office Furniture   •            
 
  Computer System’s (PC’s Hardware & Systems)   •            
 
  Data Center Phone Switch   •            
 
  Data Center Server / Comm Racks   •            
 
  Data / Telephone Conduit           •    
 
  Data / Telephone Systems   •            
 
  Data / Telephone Systems Wiring           •    
 
  Dedicated Electrical Supply           •    
 
  Overhead TV Monitors   •           Blocking/Backing, power and data by
contractor
 
  Surveillance Room Equipment   •            
 
  Systems, Termination w/ Monitor Console   •            

 

Page 1 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “T”
5/11/2011
FF&E Responsibility Matrix
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO
Low Rise & Casino

                      No.   Description   OFOI   OFCI   CFCI   Notes
4 Audio / Video Systems
               
 
  AV Racks       •        
 
  Background Music Contract   •            
 
  Background Music Distribution Wiring           •    
 
  Background Music Receivers   •            
 
  Background Music Wall Board + Electrical           •    
 
  Cable           •    
 
  Terminations   •            
 
  CCTV System / Hotel Security   •            
 
  Dedicated Electrical Supply           •    
 
  Equipment:
Speakers/Racks/Amps/Recorders/Patch/Touch Panels/Stations, Etc. — for a complete
install   •            
 
  MATV Head End Equipment   •            
 
  MATV System   •            
 
  MATV System Remote Controls   •            
 
  Public Address System   •            
 
  TV Mounts, Straps & Installation of TV’s (ceiling or wall mount)   •          
Blocking/Backing, power and data by contractor  
5 Furnishings and Equipment
               
 
  Accessories   •            
 
  Area Rugs   •            
 
  Art   •            
 
  Bar Equipment           •    
 
  Hanging Fans w/Lights       •        
 
  Decorative Light Fixtures               See #2 Above
 
  Decorative Mirrors (Wall Hung)       •        
 
  Fabrics   •            
 
  Draperies and Tracks   •           Blocking/Backing by contractor
 
  Shimmer Screens (DS-2603)       •        
 
  MECHO-SHADES       •       Per MARNELL ID’S
 
  Furnishings   •            
 
  Kitchen Equipment           •    
 
 
POS Terminals & Printers
  •           GC provide dedicated power and data
 
 
Liquor Dispensors
  •            
 
 
Soda Syrup Rack
  •            
 
 
Blender
  •            
 
 
Coffee Brewer
  •            
 
 
Hot Chocolate Dispenser
  •            
 
 
Juice Dispenser
  •            
 
 
Ice & Soda Dispenser
  •           Soda line conduit by contractor
 
 
Iced Tea Brewer
  •            
 
 
Mobile Trash Cans
  •            
 
 
Portable Bar
  •            
 
 
Plate Dolly
  •            
 
  Murals   •            
 
  Toilet Partitions/Accessories           •    
 
  Folding Partitions           •    
 
  Planters   •            

 

Page 2 of 3



--------------------------------------------------------------------------------



 



EXHIBIT “T”
5/11/2011
FF&E Responsibility Matrix
PINNACLE BATON ROUGE SCHEME #6 PROGRAM
HOTEL AND CASINO
Low Rise & Casino

                      No.   Description   OFOI   OFCI   CFCI   Notes
 
  Plants (Faux)   •            
 
  Plug-in Lights   •            
 
  Plug-in Picture/Art Lights   •            
 
  Restaurant Tables/Chairs   •            
 
  Loose Furniture   •            
 
  Furniture - Fixed (ie, Banquests/Booths)       •       C&T and Marnell ID’s
show a mixture of OFOI & OFCI, clarify PNK/MCC to mark up furniture plan for
OFCI scope to be provided.  
6 Gaming Equipment
               
 
  Slot Bases   •            
 
  Slot Seating   •            
 
  Slot Signage   •            
 
  Table Game Seating   •            
 
  Table Games   •              
7 Signage
               
 
  Blocking For All Signage           •    
 
  Code Required Exit Signage           •    
 
  Data Cable Termination for All Signage Locations   •            
 
  Data Cabling for all Signage Locations           •    
 
  Electrical for all Signage Locations           •    
 
  Office and Back of House Signage   •            
 
  Plasma Display & LCD w/Brackets - Wall / Ceiling Locations   •          
Blocking/Backing, power and data by contractor
 
  Signage Lighting   •            
 
  Stair Identification   •            
 
  Mechanical & Electrical Room Identification & Numbering   •            
 
  Wayfinding Signage   •              
8 OS&E
               
 
  Front of House                
 
  Flat Screen TV’s   •           Blocking/Backing, power and data by contractor
 
  Back of House                
 
  Call Accounting System   •            
 
  Carts   •            
 
  CRS — Central Reservation System   •            
 
  Employee Breakroom TV’s   •            
 
  Till Safes   •            
 
  Telephone Switch / Public Space / BOH Phones   •            
 
  Safe / Vault   •            
 
  Computer’s / Printers / etc   •            
 
  Support Services — Lockers       •        

 

Page 3 of 3



--------------------------------------------------------------------------------



 



Exhibit U
PE BATON ROUGE

         
SURVEY DATE: 4/20/11; REVISED 5/11/11
  JOB NAME: CASINO & HOTEL    
MCC JOB # 3278.09
  DESCRIPTION: GENERAL CONDITIONS BUDGET   PREPARED BY: DUANE K DUFFY

                                                                               
      PI   CODE     DESCRIPTION   QUANT     UNIT   U/P     LABOR     MATL    
EQUIPMENT     SUB     TOTALS             REMARKS
 
          PAY ITEM #010                                                        
               
010
    110.10     PROJECT STAFF     1     LS             177,010       4,215,300  
                    4,392,310             L= Intem @ 8 Months
010
    110.11     FIELD ENGINEER     78     WKS     5,100       397,494      
346,146       0               743,640             L= FE Helper
010
    110.12     SCHEDULING     1     LS                     57,500       0      
        57,500             M=MCC: E=Surface/P3 Software @ Site
010
    110.13     SAFETY COORD.     1     LS                     357,241      
6,360               363,601             E=Badging Equipment/Supplies/Lanyards
010
    110.20     SECRETARY (17 Months)     74     WK     760.00       55,944      
0                       55,944             M=Temporary/Agency if Needed
010
    110.22     WATER BOY (20 Months)     87     WK     252.00       21,823      
                        21,823              
010
    110.23     FLAGMAN     800     HRS     16.00       12,800                  
            12,800              
010
    110.30     LICENSED SURVEY     1     LS                     0              
20,000       20,000              
010
    110.41     FE SUPPLIES     22     MO                     8,800              
0       8,800              
 
                                                                               
   
010
    110.50     SECURITY     104     WK     3,068.00               323,327      
1,908       1,500       326,734       3,880     L=Off Duty; M=Mon./Permit/Bars;
E=Equip; S=lnstall
010
    110.61     MEALS/ENTERTAIN.     24     MO                     18,000        
              18,000              
010
    110.70     RELOCATION EXP.     1     LS                     168,000        
              168,000             Rel Expense: Mileage/Airfare/Hotel/Van
010
    110.71     TRAVEL/LIVING EXP.     1     LS                     695,708      
                695,708             Living Allow & Temporary Hotel (Salary &
Hourly)
010
    110.72     JOB TRAVEL     24     MO                     30,000              
        30,000             Job Travel for Mlgs/Tests/Inspections
 
                                                                               
   
010
    120.15     FENCE – CHAIN LINK: Dry Side Compound     2,500     LF     0.75  
    1,875       34,226                       36,101             L=Maintenance:
Trailer Compound Only
010
    120.15     FENCE – CHAIN LINK: Dry Side Site     5,140     LF     0.75      
3,855       22,661                       26,516             L=Maintenance:
Trailer Compound Only
010
    120.15     FENCE – CHAIN LINK: Wet Side     3,000     LF     0.75      
2,250       40,766                       43,016             L=Maintenance:
Trailer Compound Only
010
    120.20     JOB SIGNS     1     EA     592.00       592       1,090          
            1,682     ALLOW   Allowance: Site Building Sign
010
    120.27     TEMP SIGNS     50     EA     16.00       800       13,625        
              14,425             MCC Regulations Board/Stop Signs/Etc.
010
    120.28     TEMP ELEV CABS     3     EA     325.00       975       654      
                1,629             Temporary Elevator Cab Protection
010
    120.31     OFFICE SUPPLIES     24     MO                     26,400        
              26,400              
010
    120.32     DELIVERY SERVICES     24     MO                     24,000      
                24,000             Fed-X/Courier/Mail/Postage Meter
010
    120.34     SMALL TOOLS     1     LS                     27,250              
        27,250              
010
    120.36     FIRST AID/OSHA SUPPL     24     MO                     6,813    
  20,220               27,032             E=Vests/Hardhats/Glasses/Life Vests
010
    120.37     FIRE EXTING     167     EA     8.00       1,339       18,239    
                  19,578             Trailer Compound
010
    120.38     PRINTING     1     LS                     32,046              
7,500       39,546             S=Record Drawings Disc
010
    120.40     PROGRESS PHOTOS     24     MO                     6,540      
3,200               9,740             E=Site Cameras/Camcorder
 
                                                                               
   
010
    120.41     TEMP TOILETS     24     MO                     74,556      
23,544               98,100             M=Building & E=Trailer Holding Tanks &
Treatment Plant
010
    120.41     TEMP TOILETS: Hotel Room     22     WKS     972.00       21,044  
    2,360                       23,404             M=CIeaning Supplies & Paper
010
    120.42     TRASH DUMP FEES     1,300     EA                     396,760    
                  396,760             Building & Trailers
010
    120.43     ICE & CUPS (22 Months)     95     WK                     2,596  
    11,431               14,027             M=Cans/Tape/Cleaner; E=lce Machine /
Block Ice
010
    120.44     SAFETY AWARDS     1     LS                     12,500            
          12,500             Quarterly Awards
010
    120.51     CLEAN UP PERIODICAL (23 Months) Trailers     100     WK    
546.00       54,376       5,428                       59,804            
Trailers: M=Vac/Trash Bags/Cleaners
010
    120.51     CLEAN UP PERIODICAL (16 Months) Buildings     69     WK    
1,400.00       96,992       5,664                       102,656            
Buildings; M=Vac/Trash Bags/Cleaners
010
    120.55     CLEAN SITE. (22 Months)     95     WK     224.00       21,338    
  5,192                       26,530             Site Trash; M=Trash Cans/Bags
010
    120.56     CLEAN SITE STREETS (20 Months)     87     WK     384.00      
33,254       12,000       32,700               77,954             Site Parking
Lot; M=Fuel Rpr; E=Sweeper
010
    120.71     TEMP POLE/HOOKUP     1     LS                     7,500          
            7,500             Trailer Service/Hookup by Utility Company
010
    120.72     TEMP. WIRE/GLOBES     1     LS                     0            
          0             Short Term Trailer HooK-Up: By Electrical
010
    120.73     POWER: TRAILERS BY MCC     25     MO                     56,250  
    7,000               63,250             Electric Bill Trailers; E=Generators
010
    120.73     POWER: BUILDINGS BY OWNER     24     MO                     0    
                  0             Building are by Owner
010
    120.74     TELEPHONE     25     MO                     28,750       2,725  
            31,475             M=Local/Long Distance; E= Equipment; S= Satellite
010
    120.75     GAS BILL: BY OWNER     0     MO                     0       0    
          0              
 
                                                                               
   
010
    120.76     WATER BILL     25     MO     727.44       18,186       9,538    
  62,500               90,224             Water Bill/Bottle Water/Elec. Coolers;
E=Well or Shuttle Trailer / Water Truck I Holding Tanks
010
    120.78     WATER/SAN HOOKUP     1     LS                     0              
        0             Trailer Hook-Up: By Plumber
010
          TELEPHONE: OWNER     0     MO                     0       0       0  
    0             M=Local/Long Distance/T1: E=Equipment
 
                                                                               
   
010
    122.02     PICKUP TRUCKS           MO                                      
      0              
010
    122.03     AUTOMOBILES           MO                                        
    0              
010
    122.05     JOB TRUCK     12     MO                     4,800       10,800  
            15,600             M=Rpr/Gas
010
    122.07     UTILITY TRAILER           LS                                    
        0             Job Utility Trailer: M= Tags
010
    122.09     ATV, 4 WHEELER     12     EA                     110,400      
115,431               225,831             M=ATV Fuel/Rpr/Service; E=Mules/Carts

 

Page 1 of 2



--------------------------------------------------------------------------------



 



Exhibit U
PE BATON ROUGE

         
SURVEY DATE: 4/20/11; REVISED 5/11/11
  JOB NAME: CASINO & HOTEL    
MCC JOB # 3278.09
  DESCRIPTION: GENERAL CONDITIONS BUDGET   PREPARED BY: DUANE K DUFFY

                                                                               
      PI   CODE     DESCRIPTION   QUANT     UNIT   U/P     LABOR     MATL    
EQUIPMENT     SUB     TOTALS             REMARKS
 
                                                                               
   
010
    123.04     TRAILER & FURN     25     MO                     4,360      
98,100               102,460             M=Furniture/Bookcase; E=Rental
010
    123.05     SETUP OFF TRAILER     3     EA     16,640       49,920      
25,000       7,848       24,937       107,705             L=Porch/Walks;
M=S/R/Shlv/Racks/Walls; E=Frt; S=Setup/Dismantle
010
    123.06     JOB OFF EQUIPMENT     25     MO                            
27,250               27,250              
010
          OWNER EQUIPMENT/PAPER     0     MO                     0       0      
        0             M=Toner/Paper; E=Printer/Scanner
010
    123.07     COMPUTER     0     MO                     0       0              
0             M=DSL Line (Included w/ Staff Rates)
010
    123.08     FAX MACHINE     1     EA                     0       2,180      
        2,180              
010
    123.09     OWNER FACILITY     0     MO                     0       0        
      0             M=Furniture/Water Cooler/Bottle Water; E=Rental
010
    123.10     SET-UP OWNER FACILITY     0     EA             0       0        
      0       0             L=Porch/Walks; M=Setup/Remove, Shelving, Plan Racks,
Porch/Steps/Ramp Materials; E=Freight In/Out; S=Setup/Dismantle
010
    123.11     TOOL & STOR SHEDS     144     MO                     3,270      
17,266               20,536             M=Delivery; E=Conex
010
    123.12     SETUP SHEDS: Roofs     3     EA     3,360.00       10,080      
4,000                       14,080             L & M=Site Built Sheds
010
    123.13     TEL/DATA INSTALL.     1     LS                     6,813        
              6,813             Install Phone/Data/Network System
 
                                                                               
   
010
    124.01     SURVEY EQUIPMENT     23     MO                     3,270      
60,168               63,438             M=Purchase 2 Auto Levels
 
                                                                               
   
010
    125.04     RADIOS, EQUIPMENT     10     EA                     750      
4,360               5,110             M=Rpr
010
    125.05     MOBILE TELEPHONE     240     MO                     26,160      
                26,160             Ten Mobile Phones
 
                                                                               
   
010
    126.06     EQUIPMENT REPAIR     104     WKS     128.00       13,302      
27,000                       40,302             L= Truck/Cart Rpr; M=Spt Truck
Repair
010
    126.10     GAS, OIL, AND GREASE     135     MO                     97,020  
    101,250               198,270             M=Misc. Job Mileage & Travel
To/From; E=Spt Gas
 
                                                                               
   
 
          PAY ITEM #013                                                        
               
013
    130.10     CQC STAFF     52     WKS     1,705.00       88,592              
        0       88,592             Hourly CQC inspections / Cover Ups
013
    130.34     STRUCTURAL CONSULTANT     1     LS                              
      0       0              
 
                                                                               
   
 
          PAY ITEM #018                                                        
               
018
    130.10     WORKER’S COMP (.13)     1     LS             146,210            
                  146,210              
018
    180.12     MEDICAL EXPENSES (.01)     1     LS                     10,838  
                    10,338              
018
    180.20     PAYRLL TAXES.INSUR (.115)     1     LS             126,972      
                        126,972              
018
    180.21     GROUP HOSPITAL/401K (.11)     1     LS             111,581      
                        111,581              
018
    180.40     DRUG TESTING     30     EA                     1,950            
          1,950              
 
                                                                               
   
 
          PAY ITEM #999                                                        
               
999
    9999.90     LEGAL FEES     1     LS                     10,000              
        10,000              
 
                                                                         
 
                                                                               
   
 
               QUANTITY SURVEY TOTAL                         1,468,605      
7,429,054       616,240       53,937       9,567,835       9,567,835      
 
                                                                         
 
                                                                               
   
 
          DIRECT LABOR                         1,083,841                        
                     
 
          PR TAXES @ .355%                         384,764                      
                       

 

Page 2 of 2